EXECUTION VERSION

EXHIBIT 10.10


CREDIT AGREEMENT

dated as of

February 13, 2014
among


YRC WORLDWIDE INC.,

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME
THE LENDERS PARTY HERETO
and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent and Collateral Agent
______________________________________________________
CREDIT SUISSE SECURITIES (USA) LLC and RBS CITIZENS, N.A.
as Joint Lead Arrangers and Joint Bookrunners


[Reference No. 5865-866]





[[NYCORP:3444845v19:4340W: 02/12/2014--06:02 PM]]

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

TABLE OF CONTENTS


PAGE
ARTICLE 1
DEFINITIONS
Section 1.01.
Defined Terms    1

Section 1.02.
Other Interpretive Provisions    51

Section 1.03.
Certifications    52

Section 1.04.
Accounting Terms    52

Section 1.05.
Rounding    52

Section 1.06.
References to Agreements, Laws, Etc    52

Section 1.07.
Times of Day    53

Section 1.08.
Timing of Payment of Performance    53

Section 1.09.
Cumulative Credit Transactions    53

Section 1.10.
Pro Forma Calculations    53

Section 1.11.
Certain Accounting Matters    54

Section 1.12.
Classification of Loans and Borrowings    55

Section 1.13.
Currency Equivalents Generally    55

Section 1.14.
Excluded Swap Obligations    56

ARTICLE 2
THE CREDITS
Section 2.01.
Commitments    57

Section 2.02.
Loans    57

Section 2.03.
Borrowing Procedure    58




--------------------------------------------------------------------------------



Section 2.04.
Evidence of Debt; Repayment of Loans    59

Section 2.05.
Fees    60

Section 2.06.
Interest on Loans    60

Section 2.07.
Default Interest    60

Section 2.08.
Alternate Rate of Interest    60

Section 2.09.
Termination and Reduction of Commitments    61

Section 2.10.
Conversion and Continuation of Borrowings    61

Section 2.11.
Repayment of Term Borrowings    63

Section 2.12.
Voluntary Prepayment    63

Section 2.13.
Mandatory Prepayments    65

Section 2.14.
Pro Rata Treatment    68

Section 2.15.
Sharing of Setoffs    68

Section 2.16.
Payments    69

Section 2.17.
Incremental Credit Extensions    70

Section 2.18.
Refinancing Amendments    72

Section 2.19.
Extensions of Term Loans    74

ARTICLE 3
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
Section 3.01.
Taxes    76

Section 3.02.
Illegality    79

Section 3.03.
Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans    80

Section 3.04.
Funding Losses    81




--------------------------------------------------------------------------------



Section 3.05.
Matters Applicable to all Requests for Compensation    82

Section 3.06.
Replacement of Lenders under Certain Circumstances    83

Section 3.07.
Survival    85

ARTICLE 4
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01.
All Credit Extensions    85

Section 4.02.
First Credit Extension    85

ARTICLE 5
REPRESENTATIONS AND WARRANTIES
Section 5.01.
Existence, Qualification and Power; Compliance with Laws    88

Section 5.02.
Authorization; No Contravention    88

Section 5.03.
Governmental Authorization; Other Consents    89

Section 5.04.
Binding Effect    89

Section 5.05.
Financial Statements; No Material Adverse Effect    89

Section 5.06.
Compliance With Laws    90

Section 5.07.
Ownership of Property; Liens    90

Section 5.08.
Environmental Matters    91

Section 5.09.
Taxes    91

Section 5.10.
ERISA Compliance    92

Section 5.11.
Subsidiaries    92

Section 5.12.
Margin Regulations; Investment Company Act    92

Section 5.13.
Disclosure    93




--------------------------------------------------------------------------------



Section 5.14.
Labor Matters    93

Section 5.15.
Insurance    93

Section 5.16.
Solvency    94

Section 5.17.
No Other Borrowed Money Indebtedness    94

Section 5.18.
Collateral Documents    94

Section 5.19.
Compliance with Anti-Terrorism and Corruption Laws    96

ARTICLE 6
AFFIRMATIVE COVENANTS
Section 6.01.
Financial Statements, Reports, Etc    96

Section 6.02.
Certificates; Other Information    99

Section 6.03.
Notices    100

Section 6.04.
Payment of Taxes    101

Section 6.05.
Preservation of Existence, Etc    101

Section 6.06.
Maintenance of Properties    101

Section 6.07.
Maintenance of Insurance    101

Section 6.08.
Compliance with Laws    103

Section 6.09.
Books and Records    103

Section 6.10.
Inspection Rights    103

Section 6.11.
Additional Collateral; Additional Guarantors    103

Section 6.12.
Compliance with Environmental Laws    105

Section 6.13.
Further Assurances and Post-Closing Conditions    105

Section 6.14.
Designation of Subsidiaries    106




--------------------------------------------------------------------------------



Section 6.15.
Maintenance of Ratings    106

Section 6.16.
Use of Proceeds    106

ARTICLE 7
NEGATIVE COVENANTS
Section 7.01.
Liens    107

Section 7.02.
Investments    111

Section 7.03.
Indebtedness    114

Section 7.04.
Fundamental Changes    118

Section 7.05.
Dispositions    120

Section 7.06.
Restricted Payments    123

Section 7.07.
Change in Nature of Business; Organization Documents    124

Section 7.08.
Transactions with Affiliates    125

Section 7.09.
Burdensome Agreements    125

Section 7.10.
Financial Covenant    127

Section 7.11.
Capital Expenditures    127

Section 7.12.
Fiscal Year    128

Section 7.13.
Prepayments, Etc. of Indebtedness    128

ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES
Section 8.01.
Events of Default    129

Section 8.02.
Remedies Upon Event of Default    132

Section 8.03.
Exclusion of Immaterial Subsidiaries    133




--------------------------------------------------------------------------------



Section 8.04.
Application of Funds    133

ARTICLE 9
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
ARTICLE 10
MISCELLANEOUS
Section 10.01.
Notices; Electronic Communications    136

Section 10.02.
Survival of Agreement    139

Section 10.03.
Binding Effect    140

Section 10.04.
Successors and Assigns    140

Section 10.05.
Expenses; Indemnity    145

Section 10.06.
Right of Setoff    148

Section 10.07.
Applicable Law    148

Section 10.08.
Waivers; Amendment    148

Section 10.09.
Interest Rate Limitation    151

Section 10.10.
Entire Agreement    151

Section 10.11.
WAIVER OF JURY TRIAL    151

Section 10.12.
Severability    151

Section 10.13.
Counterparts    152

Section 10.14.
Headings    152

Section 10.15.
Jurisdiction; Consent to Service of Process    152

Section 10.16.
Confidentiality    153

Section 10.17.
Lender Action    153

Section 10.18.
USA PATRIOT Act Notice    153




--------------------------------------------------------------------------------



Section 10.19.
Collateral And Guaranty Matters    154

Section 10.20.
Secured Hedge Agreements    155

Section 10.21.
Payments Set Aside    155

Section 10.22.
No Advisory or Fiduciary Responsibility    155

Section 10.23.
Intercreditor Agreements    156

ARTICLE 11
GUARANTEE
Section 11.01.
The Guarantee    157

Section 11.02.
Obligations Unconditional    157

Section 11.03.
Certain Waivers. Etc    158

Section 11.04.
Reinstatement    159

Section 11.05.
Subrogation; Subordination    159

Section 11.06.
Remedies    159

Section 11.07.
Instrument for the Payment of Money    159

Section 11.08.
Continuing Guarantee    159

Section 11.09.
General Limitation on Guarantee Obligations    160

Section 11.10.
Release of Guarantors    160

Section 11.11.
Right of Contribution    160

Section 11.12.
Additional Guarantor Waivers and Agreements    160








--------------------------------------------------------------------------------





SCHEDULES
1.01(a)     Excluded Real Property
1.01(b)Guarantors
1.01(c)    Mortgaged Properties
1.01(d)    Pension Fund Entities
2.01    Lenders and Commitments
4.02(b)    Local Counsel Opinions
5.10(b)    Multiemployer Plans
5.11    Subsidiaries and Other Equity Interests
5.14    Labor Matters
6.13(a)    Certain Collateral Documents
7.01(b)    Existing Liens
7.02(e)    Existing Investments
7.03(b)    Existing Indebtedness
7.05     Asset Sales
7.08    Transactions with Affiliates
7.09    Certain Contractual Obligations
EXHIBITS
Exhibit A    Form of Administrative Questionnaire
Exhibit B    Form of Assignment and Acceptance
Exhibit C    Form of Request for Credit Extension
Exhibit D    Form of Security Agreement
Exhibit E    Form of Intercompany Note
Exhibit F    Form of Compliance Certificate
Exhibit G-1
Form of United States Tax Compliance Certificate
(For Non-U.S. Lenders that are not Partnerships)

Exhibit G-2
Form of United States Tax Compliance Certificate
(For Non-U.S. Lenders that are Partnerships)

Exhibit G-3
Form of United States Tax Compliance Certificate
(For Non-U.S. Participants that are not Partnerships)

Exhibit G-4
Form of United States Tax Compliance Certificate
(For Non-U.S. Participants that are Partnerships)

Exhibit H    Form of Solvency Certificate
Exhibit I    Form of ABL Intercreditor Agreement
Exhibit J    Form of Term Note
Exhibit K    Auction Procedures





--------------------------------------------------------------------------------




CREDIT AGREEMENT, dated as of February 13, 2014 (this “Agreement”), among YRC
WORLDWIDE INC., a Delaware corporation (the “Borrower”), the subsidiaries of the
Borrower party hereto from time to time, the Lenders (such term and each other
capitalized term used but not defined in this introductory statement having the
meaning given it in Article 1), and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent (in such capacity, including any permitted successor or
assign thereto, the “Administrative Agent”) and as collateral agent (in such
capacity, including any permitted successor or assign thereto, the “Collateral
Agent”) for the Lenders.
The Borrower has requested the Lenders to extend credit in the form of Term
Loans on the Closing Date, in an aggregate principal amount of $700,000,000, the
proceeds of which shall be used on the Closing Date, together with the proceeds
of the ABL Facility, to repay, refinance or replace in full the Borrower’s
indebtedness under the Existing Credit Agreement and the Existing ABL Facility,
to pay the Transaction Expenses and for working capital and other general
corporate purposes. On the Closing Date, the Borrower and certain of its
subsidiaries, as borrowers, will enter into the ABL Credit Agreement and will
make borrowings thereunder, the proceeds of which will be used (i) on the
Closing Date, solely to fund, through the issuance of letters of credit under,
or the rollover of outstanding letters of credit into, the approximately
$365,000,000 of letters of credit then outstanding under the Existing Credit
Agreement, and (ii) after the Closing Date, solely for working capital and other
general corporate purposes of the Borrower and its subsidiaries.
Accordingly, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABL Agent” shall mean, as the context may require, RBS Citizens Business
Capital (a division of RBS Asset Finance, Inc., a subsidiary of RBS Citizens,
N.A.), in its capacity as administrative agent under the ABL Facility
Documentation, RBS Citizens Business Capital (a division of RBS Asset Finance,
Inc., a subsidiary of RBS Citizens, N.A.), in its capacity as collateral agent
under the ABL Facility Documentation, such agents collectively or any permitted
successor or assignee administrative agent or collateral agent under the ABL
Facility Documentation.
“ABL Credit Agreement” shall mean that certain asset-based revolving credit
agreement dated as of the Closing Date, among the Borrower, YRC Inc., a Delaware
corporation, USF Reddaway Inc., an Oregon corporation, USF Holland Inc., a
Michigan corporation and New Penn Motor Express, Inc., a Pennsylvania
corporation, the other subsidiaries of the Borrower party thereto, the lenders
party thereto and the ABL Agent, as the same may be amended, restated, modified,
supplemented, extended, renewed, restructured, refunded, replaced or refinanced
from time to time in one or more agreements (in each case with the same or new
lenders, institutional investors or agents and resulting in a financing that
constitutes (or that




--------------------------------------------------------------------------------



would constitute if incurred as a new financing) a Permitted Refinancing of the
ABL Facility Indebtedness), including any agreement extending the maturity
thereof or otherwise restructuring all or any portion of the Indebtedness
thereunder or increasing the amount loaned or issued thereunder or altering the
maturity thereof), in each case as and to the extent permitted by this Agreement
and, if applicable, the ABL Intercreditor Agreement.
“ABL Facility” shall mean the asset-based revolving credit facility made
available to the Borrower and certain of its Subsidiaries pursuant to the ABL
Credit Agreement.
“ABL Facility Documentation” shall mean the ABL Credit Agreement and all
security agreements, guarantees, pledge agreements and other agreements or
instruments executed in connection therewith and including all “Loan Documents”
(as defined in the ABL Credit Agreement) or similar term.
“ABL Facility Indebtedness” shall mean Indebtedness of the Borrower or any
Restricted Subsidiary outstanding under the ABL Facility Documentation.
“ABL Intercreditor Agreement” shall mean the intercreditor agreement dated as of
the Closing Date among the Administrative Agent and/or Collateral Agent, the ABL
Agent and the Loan Parties, substantially in the form attached as Exhibit I
together with (A) any immaterial changes and (B) material changes thereto in
light of prevailing market conditions, which material changes shall be posted to
the Lenders not less than five Business Days before execution thereof and, if
the Required Lenders shall not have objected to such changes within five
Business Days after posting, then the Required Lenders shall be deemed to have
agreed that the Administrative Agent’s and/or Collateral Agent’s entry into such
intercreditor agreement (with such changes) is reasonable and to have consented
to such intercreditor agreement (with such changes) and to the Administrative
Agent’s and/or Collateral Agent’s execution thereof, in each case in form and
substance reasonably satisfactory to the Administrative Agent and/or Collateral
Agent.
“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL Intercreditor Agreement.
“ABL Secured Parties” shall have the meaning assigned to such term in the ABL
Intercreditor Agreement.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Additional Lender” shall mean, with respect to any Refinancing Amendment,
Incremental Amendment or in respect of any bank, financial institution or
investor not theretofore a Lender that agrees to provide an Other Term Loan or
Incremental Term Loan pursuant thereto, provided that the Administrative Agent
shall have consented (not to be unreasonably withheld, conditioned or delayed)
to such bank, financial institution or investor as would be required under
Section 10.04(b) for an assignment of Loans to such bank, financial institution
or investor.



--------------------------------------------------------------------------------



“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the greater of (a)
1.00% per annum and (b) the product of (i) the LIBO Rate in effect for such
Interest Period and (ii) Statutory Reserves.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent and approved by the Borrower (such approval not to be
unreasonably withheld, conditioned or delayed).
“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
“Agents” shall have the meaning assigned to such term in Article 9.
“Agreement” shall have the meaning assigned to such term in the introductory
statement to this Agreement.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%; provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate determined on such day at approximately 11 a.m. (London time) by
reference to the British Bankers’ Association Interest Settlement Rates (or to
any replacement market convention therefor selected by the Administrative Agent)
for deposits in Dollars (as set forth by any service selected by the
Administrative Agent that has been nominated by the British Bankers’ Association
as an authorized vendor for the purpose of displaying such rates). If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective on the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as
the case may be.
“Alternative Incremental Indebtedness” shall mean all Permitted Additional Debt
incurred pursuant to Section 7.03(p); provided that (i) the aggregate principal
amount at the time



--------------------------------------------------------------------------------



of the incurrence thereof (when taken together with any Incremental Term Loans
and Alternative Incremental Indebtedness that has been incurred or will be
incurred simultaneously therewith) shall not exceed the Maximum Incremental
Facility Amount, (ii) the maturity date of such Alternative Incremental
Indebtedness shall not be earlier than the Latest Maturity Date and (iii) the
Weighted Average Life to Maturity of such Alternative Incremental Indebtedness
shall not be less than the remaining Weighted Average Life to Maturity of the
then outstanding Term Loans.
“Applicable ECF Percentage” shall mean, for any Excess Cash Flow Period, (a) 50%
if the Total Leverage Ratio as of the last day of such Excess Cash Flow Period
is greater than 3.50:1.00, (b) 25% if the Total Leverage Ratio as of the last
day of such Excess Cash Flow Period is less than or equal to 3.50:1.00 but is
greater than 3.00:1.00, and (c) 0% if the Total Leverage Ratio as of the last
day of such Excess Cash Flow Period is less than or equal to 3.00:1.00.
“Applicable Margin” shall mean, for any day (a) with respect to any Eurodollar
Term Loan, 7.0% per annum and (b) with respect to any ABR Term Loan, 6.0% per
annum.
“Arranger” shall mean each of Credit Suisse Securities (USA) LLC and RBS
Citizens, N.A., in its capacity as joint lead arranger and joint lead bookrunner
in respect of this Agreement.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent and the Borrower (such approval of the Borrower shall not
be unreasonably withheld, conditioned or delayed).
“Attorney Costs” shall mean and shall include all reasonable and documented
fees, expenses and disbursements of any law firm or other external legal
counsel.
“Attributable Indebtedness” shall mean, on any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.
“Auction Manager” shall mean Credit Suisse Securities (USA) LLC (“CS
Securities”) (or, if CS Securities declines to act as Auction Manager, an
investment bank or other financial institution or advisor of recognized standing
selected by the Borrower).
“Auction Procedures” shall mean the auction procedures with respect to non-pro
rata assignments of Term Loans pursuant to Section 10.04(k) set forth in Exhibit
K hereto.
“Audited Financial Statements” shall mean the audited consolidated balance
sheets of the Borrower and its consolidated subsidiaries for the fiscal years
ending December 31, 2010, December 31, 2011 and December 31, 2012 and the
related consolidated statements of operations, changes in shareholders’ equity
and cash flows of the Borrower and its consolidated subsidiaries.



--------------------------------------------------------------------------------



“Blocked Person” shall mean any Person that is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”).
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.
“Borrower Materials” shall have the meaning assigned to such term in Section
10.01.
“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.
“Capital Expenditures” shall mean, for any period, the aggregate of (a) all
amounts that would be reflected as additions to property, plant or equipment on
a consolidated statement of cash flows of the Borrower and its Restricted
Subsidiaries in accordance with GAAP and (b) the value of all assets under
Capitalized Leases incurred by the Borrower and its Restricted Subsidiaries
during such period; provided that, Capital Expenditures shall not include
(i) the purchase price paid in connection with a Permitted Acquisition or other
Investment of all or substantially all of the assets of another Person or
business line permitted hereby, (ii) the purchase price of equipment that is
purchased simultaneously with the trade-in of existing equipment to the extent
that the gross amount of such purchase price is reduced by the credit granted by
the seller of such equipment for such existing equipment being traded in at such
time, (iii) expenditures made in leasehold improvements, to the extent
reimbursed by the landlord, (iv) expenditures to the extent that they are
actually paid for by a third party (excluding any Loan Party or any of its
Restricted Subsidiaries) and for which no Loan Party or any of its Subsidiaries
has provided or is required to provide or incur, directly or indirectly, any
consideration or monetary obligation to such third party or any other Person
(whether before, during or after such period), (v) property, plant and equipment
taken in settlement of accounts and (vi) expenditures made with the Net Proceeds
of any debt or equity issuance.
“Capitalized Leases” shall mean all leases that have been or are required to be,
in accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.
“Cash Collateral Account” shall mean a blocked account at a commercial bank
reasonably satisfactory to the Administrative Agent, in the name of the
Administrative Agent and



--------------------------------------------------------------------------------



under the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.
“Cash Equivalents” shall mean any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:
(a)    Dollars and, to the extent consistent with past practice, Canadian
Dollars;
(b)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of issuance thereof;
(c)    investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, rated at least A-2 or
P-2 by S&P or Moody’s;
(d)    investments in demand deposits, certificates of deposit, banker’s
acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Administrative Agent, the ABL Agent
or any domestic office of any commercial bank organized under the laws of the
United States of America or any State thereof that has a combined capital and
surplus and undivided profits of not less than $500,000,000 and that issues (or
the parent of which issues) commercial paper rated at least “Prime 1” (or the
then equivalent grade) by Moody’s or “A 1” (or the then equivalent grade) by
S&P;
(e)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (b) above and entered into with a
financial institution satisfying the criteria of clause (d) above;
(f)    investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(e) above; and
(g)    other short-term investments entered into in accordance with normal
investment policies and practices of any Foreign Subsidiary consistent with past
practices for cash management and constituting investments in governmental
obligations and investment funds analogous to and having a credit risk not
greater than investments of the type described in clauses (a) through (f) above.
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than set forth in clause (a) above; provided
that such amounts are converted into currencies listed in clause (a) within ten
Business Days following the receipt of such amounts.
“Casualty Event” shall mean any event that gives rise to the receipt by the
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any



--------------------------------------------------------------------------------



equipment, fixed assets or Real Property (including any improvements thereon) to
replace or repair such equipment, fixed assets or Real Property or as
compensation for such condemnation event.
“Change of Control” shall mean:
(a)    the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof), of Equity Interests representing more than 35%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower;
(b)    occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (i) nominated by
the board of directors of the Borrower nor (ii) appointed by directors so
nominated; or
(c)    a “change of control” (or similar event) shall occur under (i) the ABL
Facility Documentation or any Permitted Refinancing thereof or (ii) any other
Indebtedness for borrowed money with an aggregate principal amount (in the case
of this clause (ii)) in excess of the Threshold Amount.
“Charges” shall have the meaning assigned to such term in Section 10.09.
“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Term Loans,
Incremental Term Loans, Other Term Loans or Extended Term Loans, (b) any
Commitment, refers to whether such Commitment is a Term Loan Commitment, Other
Term Loan Commitment (and, in the case of an Other Term Loan Commitment, the
Class of Term Loans to which such commitment relates), or a commitment in
respect of Term Loans to be made pursuant to an Incremental Amendment or an
Extension Offer and (c) any Lender, refers to whether such Lender has a Loan or
Commitment with respect to a particular Class of Loans or Commitments. Other
Term Loan Commitments, Other Term Loans, Incremental Term Loans and Extended
Term Loans that have different terms and conditions, and each tranche of
Extended Term Loans, shall be construed to be in different Classes.
“Closing Date” shall mean February 13, 2014.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all the “Collateral” as defined in any Collateral
Document and shall also include the Mortgaged Properties.
“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.
“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that:



--------------------------------------------------------------------------------



(a)    on the Closing Date the Administrative Agent and the Collateral Agent
shall have received each Collateral Document to the extent required to be
delivered on the Closing Date pursuant to Section 4.02(d), subject to the
limitations and exceptions of this Agreement, duly executed by each Loan Party
party thereto;
(b)    in each case subject to the limitations and exceptions set forth in this
Agreement and the Collateral Documents, and to any action required to be taken
by the Collateral Agent or the Administrative Agent to effectuate the same, the
Obligations shall have been secured by:
(i)
a perfected second priority security interest (subject to Liens permitted by
Section 7.01) in all personal property of the Borrower and each Guarantor
consisting of all accounts receivable, cash and Cash Equivalents, deposit
accounts and supporting obligations and books and records related to the
foregoing and, in each case, proceeds thereof;

(ii)
a perfected first priority pledge (subject to Liens permitted by Section 7.01)
of all Equity Interests directly held by the Borrower or any Guarantor (which
pledge, in the case of Equity Interests of any Foreign Subsidiary or of a
Domestic Subsidiary that is a disregarded entity for U.S. Federal income Tax
purposes if substantially all of its assets consist of the Equity Interests or
Indebtedness of one or more Foreign Subsidiaries, shall be limited to 100% of
the non-voting Equity Interests (if any) and 65% of the voting Equity Interests
of such Foreign Subsidiary or Domestic Subsidiary, as the case may be);

(iii)
a perfected first priority security interest (subject to Liens permitted by
Section 7.01) in, and Mortgages on, each Material Real Property (provided that
Mortgages may be delivered after the Closing Date in accordance with Section
6.13(a));

(iv)
a perfected first priority security interest (subject to Liens permitted by
Section 7.01) in substantially all plant and equipment of the Borrower and each
Guarantor and in all motor vehicles (including tractors, trailers and other
rolling stock) of the Borrower and each Guarantor; and

(v)
a perfected first priority security interest (subject to Liens permitted by
Section 7.01) in substantially all other personal property of the Borrower and
each Guarantor, including investment property, contracts, patents, copyrights,
trademarks and other general intangibles (subject to a license in favor of the
ABL Agent to use intellectual property, subject to the ABL Intercreditor
Agreement), commercial tort claims, letter of credit rights, intercompany notes
and proceeds of the foregoing;

(c)    subject to the limitations and exceptions set forth in this Agreement and
the Collateral Documents, to the extent a security interest in and mortgage lien
on any Material Real Property is required under Section 4.02, 6.11 or 6.13
(together with any Material Real Property that is subject to a Mortgage on the
Closing Date, each, a “Mortgaged Property”), the Collateral Agent shall have
received (i) counterparts of a Mortgage with respect to such



--------------------------------------------------------------------------------



Mortgaged Property duly executed and delivered by the record owner of such
property in form suitable for filing or recording in all filing or recording
offices that the Collateral Agent may reasonably deem necessary or desirable in
order to create a valid and subsisting perfected Lien on the property and/or
rights described therein in favor of the Collateral Agent for the benefit of the
Secured Parties, and evidence that all filing and recording taxes and fees have
been paid or otherwise provided for in a manner reasonably satisfactory to the
Collateral Agent (it being understood that if a mortgage tax will be owed on the
entire amount of the indebtedness evidenced hereby, then the amount secured by
the Mortgage shall be limited to 100% of the fair market value of the property
at the time the Mortgage is entered into if such limitation results in such
mortgage tax being calculated based upon such fair market value), (ii) fully
paid policies of title insurance (or marked-up title insurance commitments
having the effect of policies of title insurance) on the Mortgaged Property (the
“Mortgage Policies”) issued by Chicago Title or another nationally recognized
title insurance company reasonably acceptable to the Collateral Agent in form
and in an amount reasonably acceptable to the Collateral Agent (not to exceed
100% of the fair market value of the Real Property (or interest therein, as
applicable) covered thereby), insuring the Mortgages to be valid, subsisting
Liens on the property described therein, free and clear of all Liens other than
Liens permitted pursuant to Section 7.01, each of which shall (A) to the extent
reasonably necessary, include such reinsurance arrangements (with provisions for
direct access, if reasonably necessary) as shall be reasonably acceptable to the
Collateral Agent, (B) contain a “tie-in” or “cluster” endorsement, if available
under applicable law (i.e., policies which insure against losses regardless of
location or allocated value of the insured property up to a stated maximum
coverage amount), (C) have been supplemented by such endorsements (or where such
endorsements are not available, opinions of special counsel, architects or other
professionals reasonably acceptable to the Collateral Agent) as shall be
reasonably requested by the Collateral Agent (including endorsements on matters
relating to usury, first loss, last dollar, zoning, contiguity, revolving credit
(if available after the applicable Loan Party uses commercially reasonable
efforts), doing business, non-imputation, public road access, variable rate,
environmental lien, subdivision, mortgage recording tax, separate tax lot and
so-called comprehensive coverage over covenants and restrictions), (iii) either
(1) an American Land Title Association/American Congress of Surveying and
Mapping (ALTA/ACSM) form of survey for which all charges have been paid, dated a
date, containing a certification and otherwise being in form and substance
reasonably satisfactory to the Collateral Agent or (2) such documentation as is
sufficient to omit the standard survey exception to coverage under the Mortgage
Policy with respect to such Mortgaged Property and affirmative endorsements
reasonably requested by the Collateral Agent, including “same as” survey and
comprehensive endorsements, (iv) customary legal opinions, addressed to the
Collateral Agent and the Secured Parties, and (v) in order to comply with the
Flood Laws, the following documents: (A) a completed standard “life of loan”
flood hazard determination form (a “Flood Determination Form”); (B) if any of
the material improvement(s) to the improved Material Real Property is located in
a special flood hazard area, a notification thereof to the Borrower (“Borrower
Notice”) and, if applicable, notification to the Borrower that flood insurance
coverage under the National Flood Insurance Program (“NFIP”) is not available
because the community in which the property is located does not participate in
the NFIP; (C) documentation evidencing the Borrower’s receipt of the Borrower
Notice (e.g., a countersigned Borrower Notice or return receipt of certified
U.S. Mail or overnight delivery); and (D) if the Borrower Notice is required



--------------------------------------------------------------------------------



to be given and flood insurance is available in the community in which such
Material Real Property is located, a copy of one of the following: the flood
insurance policy, the Borrower’s application for a flood insurance policy plus
proof of premium payment, a declaration page confirming that flood insurance has
been issued or such other evidence of flood insurance reasonably satisfactory to
the Collateral Agent (any of the foregoing being “Evidence of Flood Insurance”);
and
(d)    after the Closing Date, each Restricted Subsidiary of the Borrower that
is not an Excluded Subsidiary shall become a Guarantor and signatory to this
Agreement pursuant to a joinder agreement in accordance with Section 6.11 or
6.13; provided that notwithstanding the foregoing provisions, any Subsidiary of
the Borrower that Guarantees any ABL Facility Indebtedness, any Junior
Financing, Permitted Additional Debt, or any Permitted Refinancing of any
Indebtedness thereof, or that is a borrower under the ABL Facility (or any
Permitted Refinancing thereof) shall be a Guarantor hereunder for so long as it
Guarantees such Indebtedness (or is a borrower with respect thereto).
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:
(A)    the foregoing definition shall not require, unless otherwise stated in
this clause (A), the creation or perfection of pledges of, security interests
in, Mortgages on, the obtaining of title insurance with respect to or the taking
of any other actions with respect to: (i) any fee owned Real Property that is
not Material Real Property or any Leasehold Property (it being understood there
shall be no requirement to obtain any landlord waivers, estoppels or collateral
access letters), (ii) motor vehicles (other than tractors, trailers and other
rolling stock) consisting of an employee or light vehicle and other assets
subject to certificates of title with an individual fair market value of less
than $40,000, (iii) letter of credit rights (other than to the extent consisting
of supporting obligations that can be perfected solely by the filing of a UCC
financing statement) of an amount less than $5,000,000 and commercial tort
claims where the amount of damages claimed by the applicable Loan Party is less
than $5,000,000, (iv) any governmental licenses or state or local franchises,
charters and authorizations, to the extent security interests in such licenses,
franchises, charters or authorizations are prohibited or restricted thereby
(except to the extent such prohibition or restriction is rendered ineffective
under the UCC), (v) Collateral in which pledges or security interests are
prohibited or restricted by applicable law or require the consent of any
governmental authority or third party, which consent has not been obtained, (vi)
Margin Stock, (vii) Equity Interests in joint ventures and other non-wholly
owned Subsidiaries of the Borrower (but only to the extent that the
organizational documents of such Subsidiaries or agreements with other equity
holders prohibit or restrict the pledge thereof under restrictions that are
enforceable under the UCC), (viii) Equity Interests of (or held as assets by)
Unrestricted Subsidiaries, Immaterial Subsidiaries, or captive insurance
Subsidiaries, (ix) any lease, license or agreement or any property to the extent
a grant of a security interest therein would violate or invalidate such lease,
license or agreement or similar arrangement or create a right of termination in
favor of any other party thereto after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable law, other than
proceeds and receivables thereof, the assignment of which is deemed effective
under the UCC or other applicable law, notwithstanding such



--------------------------------------------------------------------------------



prohibition, (x) any assets or rights subject to a purchase money security
interest, Capitalized Lease or similar arrangement, (xi) with respect to ABL
Priority Collateral, any asset on which perfection action is not required under
the ABL Facility Documentation, (xii) any assets to the extent a security
interest in such assets could result in adverse Tax consequences as reasonably
determined by the Borrower, in consultation with the Administrative Agent,
(xiii) any intent-to-use application trademark application prior to the filing
of a “Statement of Use” or “Amendment to Allege Use” with respect thereto, to
the extent, if any, that, and solely during the period, if any, in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark application under applicable Federal law, (xiv)
any equipment or other collateral with a net book value in an aggregate amount
not to exceed $5,000,000, and (xv) other assets not specifically included in the
Collateral in circumstances where the cost of obtaining a security interest in
such assets exceeds the practical benefit to the Lenders afforded thereby as
reasonably determined by the Administrative Agent in consultation with the
Borrower;
(B)    (i) the foregoing definition shall not require control agreements or,
except with respect to Equity Interests or Indebtedness represented or evidenced
by certificates or instruments, perfection by “control” with respect to any
Collateral (including deposit accounts, securities accounts, etc.); (ii)
perfection by possession or control shall not be required with respect to (x)
any intercompany notes in an aggregate principal amount not to exceed $5,000,000
and (y) any other notes or other evidence of Indebtedness in an aggregate
principal amount not to exceed $5,000,000; (iii) no actions in any non-U.S.
jurisdiction or required by the laws of any non-U.S. jurisdiction shall be
required in order to create any security interests in assets located or titled
outside of the United States (including the Equity Interests of any Foreign
Subsidiary) or to perfect such security interests (it being understood that
there shall be no security agreements or pledge agreements governed under the
laws of any non-U.S. jurisdiction); and (iii) except to the extent that
perfection and priority may be achieved (w) by the filing of a financing
statement under the Uniform Commercial Code with respect to the Borrower or a
Guarantor, (x) with respect to Real Property and the recordation of Mortgages in
respect thereof, as contemplated by clauses (b)(iii) and (c) above, (y) with
respect to Equity Interests or Indebtedness, by the delivery of certificates or
instruments representing or evidencing such Equity Interests or Indebtedness
along with appropriate undated instruments of transfer executed in blank, or (z)
by notation of liens on certificate of title, the Loan Documents shall not
contain any requirements as to perfection or priority with respect to any assets
or property described in clause (A) above and this clause (B);
(C)    the Collateral Agent in its reasonable discretion may grant extensions of
time for the creation or perfection of security interests in, and Mortgages on,
or obtaining of title insurance or taking of other actions with respect to,
particular assets (including extensions beyond the Closing Date) or any other
compliance with the requirements of this definition (or any similar requirements
set forth herein or in any other Loan Documents) where it reasonably determines,
in consultation with the Borrower, that such creation or perfection of security
interests or Mortgages, or such obtaining of title insurance or taking of other
actions, or any other compliance with the requirements of this definition cannot
be accomplished without undue delay, burden or expense by the time or times at
which such act would otherwise be required by this Agreement or any Collateral
Documents; provided that the Collateral Agent shall have received



--------------------------------------------------------------------------------



on or prior to the Closing Date, (i) UCC financing statements in appropriate
form for filing under the UCC in the jurisdiction of incorporation or
organization of each Loan Party, and (ii) any certificates or instruments
representing or evidencing Equity Interests of the Borrower and each direct
wholly owned Domestic Subsidiary of the Borrower or any Guarantor, in each case
accompanied by undated instruments of transfer and stock powers endorsed in
blank; and
(D)    Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to the exceptions and limitations set
forth in this Agreement and the Collateral Documents.
“Collateral Documents” shall mean, collectively, the Security Agreement, each of
the Mortgages, collateral assignments, security agreements, pledge agreements,
intellectual property security agreements or other similar agreements delivered
to the Administrative Agent or the Collateral Agent pursuant to Section 4.02,
Section 6.11 or Section 6.13, each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties, the ABL Intercreditor Agreement,
the First Lien Intercreditor Agreement (if any) and the Second Lien
Intercreditor Agreement (if any).
“Commitment” shall mean, with respect to any Lender, such Lender’s Term Loan
Commitment (including pursuant to any Incremental Amendment, Refinancing
Amendment or Extension Amendment).
“Communications” shall have the meaning assigned to such term in Section 10.01.
“Compliance Certificate” shall mean a certificate substantially in the form of
Exhibit F.
“Consolidated EBITDA” shall mean, for any period, the Consolidated Net Income
for such period, plus:
(a)    without duplication and to the extent deducted (and not added back or
excluded) in arriving at such Consolidated Net Income (other than clauses (viii)
or (xi)), the sum of the following amounts for such period with respect to
Borrower and its Restricted Subsidiaries:
(i)    total interest expense determined in accordance with GAAP and, to the
extent not reflected in such total interest expense, any expenses or losses on
hedging obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk, net of interest income and gains on such hedging
obligations or other derivative obligations, letter of credit fees, costs of
surety bonds in connection with financing activities and any bank fees and
financing fees (including commitment, underwriting, funding, “rollover” and
similar fees and commissions, discounts, yields and other fees, charges and
amounts incurred in connection with the issuance or incurrence of Indebtedness
and all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs under Swap
Contracts entered into for the purpose of hedging interest or commodity rate
risk) and annual agency, unused line, facility or similar fees paid under
definitive documentation related to Indebtedness (whether amortized or
immediately expensed),



--------------------------------------------------------------------------------



(ii)    provision for taxes based on income, profits or capital gains of the
Borrower and the Restricted Subsidiaries, including, without limitation,
federal, state, local, franchise and similar taxes and foreign withholding taxes
paid or accrued during such period,
(iii)    depreciation and amortization,
(iv)    extraordinary, unusual or non-recurring charges, expenses or losses,
(v)    non-cash expenses, charges and losses (including reserves, impairment
charges or asset write-offs, write-offs of deferred financing fees, losses from
investments recorded using the equity method, purchase accounting adjustments
and stock-based awards compensation expense), in each case other than (A) any
non-cash charge representing amortization of a prepaid cash item that was paid
and not expensed in a prior period and (B) any non-cash charge relating to
write-offs, write-downs or reserves with respect to accounts receivable in the
normal course or inventory; provided that if any of the non-cash charges
referred to in this clause (v) represents an accrual or reserve for potential
cash items in any future period, (1) the Borrower may determine not to add back
such non-cash charge in the current period and (2) to the extent the Borrower
does decide to add back such non-cash charge, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA in
such future period to the extent paid,
(vi)    restructuring costs and charges, integration costs, retention,
recruiting, relocation and signing bonuses and expenses, and severance costs
(including, for the avoidance of doubt, any bonuses payable in connection with
the IBT Transactions in 2014 or 2015),
(vii)    Transaction Expenses,
(viii)    pro forma results for acquisitions (including the commencement of
activities constituting such business) and material dispositions (including the
termination or discontinuance of activities constituting such business) of
business entities or properties or assets, constituting a division or line of
business of any business entity, division or line of business that is the
subject of any such acquisition or disposition, and operational changes and
operational initiatives (including, to the extent applicable, from the
Transactions but excluding the IBT Transactions), including any synergies,
operating expense reductions, other operating improvements and cost savings as
certified by the Borrower as having been determined in good faith to be
reasonably anticipated to be realizable within eighteen (18) months following
any such acquisition or disposition, operational change and operational
initiatives (with the total add-back pursuant to this clause (viii) or Section
1.09(c) to be limited in the aggregate to 20% of Consolidated EBITDA (prior to
giving effect to any such adjustments pursuant to this clause (viii) and Section
1.09(c) but otherwise on a pro forma consolidated basis) in any Test Period;
provided, that such limitation on add-backs shall not apply if supported by a
quality of earnings report prepared by a nationally recognized accounting firm
or other third-party



--------------------------------------------------------------------------------



advisor reasonably acceptable to the Administrative Agent or if such adjustments
satisfy the requirements of Regulation S-X),
(ix)    solely for purposes of calculating the Senior Secured Leverage Ratio,
adjustments and addbacks described in the Confidential Information Memorandum
dated January 2014,
(x)    other transaction specific accruals, costs, charges, fees and expenses
(including rationalization, legal, tax, structuring and other costs and
expenses) related to the Transactions, acquisitions, investments, restricted
payments, dispositions or issuances, amendments, waivers or modifications of
debt or equity (whether or not consummated) reasonably expected to be permitted
under this Agreement or the consummation of which would result in the repayment
in full of the Obligations (other than unasserted contingent indemnity and
reimbursement obligations and obligations of any Loan Party arising under any
Secured Hedge Agreement),
(xi)    proceeds of business interruption insurance received or reasonably
expected to be received within 365 days after the end of such period; provided
that any such expected proceeds that are not actually received in such 365 day
period shall be deducted from Consolidated EBITDA in the fiscal quarter
immediately following such 365 day period,
(xii)    charges, losses or expenses to the extent indemnified or insured or
reimbursed or reasonably expected to be indemnified, insured or reimbursed by a
third party within 365 days after the end of such period; provided that any such
expected amounts that are not actually received in such 365 day period shall be
deducted from Consolidated EBITDA in the fiscal quarter immediately following
such 365 day period,
(xiii)    the amount of any minority interest expense attributable to minority
interests of third parties in the positive income of any non-wholly owned
Restricted Subsidiary,
(xiv)    any net loss from disposed, abandoned or discontinued operations,
(xv)    the amount of loss on sale of Securitization Assets and related assets
to the Securitization Subsidiary in connection with a Qualified Securitization
Financing,
(xvi)    net realized losses from Swap Obligations or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements,
(xvii)    the cumulative effect of a change in accounting principles,
(xviii)    realized non-cash foreign exchange losses resulting from the impact
of foreign currency changes on the valuation of assets or liabilities on the
balance sheet of the Borrower and its Restricted Subsidiaries,



--------------------------------------------------------------------------------



less (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period) and all other
non-cash items of income for such period, (ii) any gains and income from
investments recorded using the equity method, and (iii) any gains arising out of
transactions of the types described in clauses (a)(xii), (xiii), (xiv), (xv) and
(xvi) above; provided that, for the avoidance of doubt, any gain representing
the reversal of any non-cash charge referred to in clause (a)(v)(B) above for a
prior period shall be added (together with, without duplication, any amounts
received in respect thereof to the extent not increasing Consolidated Net
Income) to Consolidated EBITDA in any subsequent period to such extent so
reversed (or received).
“Consolidated Net Income” shall mean, with reference to any period, the net
income (or loss) of the Borrower and its Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP on a consolidated basis (without
duplication) for such period (without deduction for minority interests);
provided that in determining Consolidated Net Income, (a) the net income of any
other Person which is not a Subsidiary of the Borrower, is an Unrestricted
Subsidiary or is accounted for by the Borrower by the equity method of
accounting shall be included only to the extent of the payment of cash dividends
or cash distributions by such other Person to the Borrower or a Guarantor that
could be made during such period; provided, however, that for purposes of
calculating the Cumulative Credit for purposes of Section 7.06(e)(y), such
income shall only be included (directly or indirectly) to the extent such cash
dividends or other cash distributions are actually received from such other
Person by the Borrower or a Guarantor, (b) the net income of any Subsidiary of
the Borrower shall be excluded to the extent that the declaration or payment of
cash dividends or similar cash distributions by that Subsidiary of that net
income is not at the date of determination permitted by operation of its charter
or any agreement, instrument or law applicable to such Subsidiary (other than
(i) restrictions that have been waived or otherwise released, (ii) restrictions
pursuant to the Loan Documents and or the ABL Facility Documentation and (iii)
restrictions arising pursuant to an agreement or instrument if the encumbrances
and restrictions contained in any such agreement or instrument taken as a whole
are not materially less favorable to the Secured Parties than the encumbrances
and restrictions contained in the Loan Documents (as determined by the Borrower
in good faith)) and (c) the income or loss of any Person accrued prior to the
date it becomes a Subsidiary or is merged into or consolidated with the Borrower
or any Subsidiary or the date that such Person’s assets are acquired by the
Borrower or any Subsidiary shall be excluded.
“Consolidated Total Assets” shall mean the total assets of the Borrower and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, as shown on the consolidated balance sheet of the Borrower for the most
recently completed fiscal quarter for which financial statements have been
delivered pursuant to Section 6.01(a) or (b).
“Consolidated Total Debt” shall mean, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding (a) the effects of any discounting of Indebtedness as
provided in Section 1.10 and (b) Indebtedness in respect of the Existing Series
A



--------------------------------------------------------------------------------



Notes to the extent the amount thereof is fully discharged in accordance with
its terms), consisting of Indebtedness for borrowed money, Attributable
Indebtedness or purchase money Indebtedness, debt obligations evidenced by
bonds, debentures, promissory notes, loan agreements or similar instruments, and
all Guarantees of any of the foregoing; provided that (i) Consolidated Total
Debt shall not include Indebtedness in respect of letters of credit, bankers’
acceptances and other similar contingent obligations, except to the extent of
unreimbursed amounts thereunder, and (ii) Consolidated Total Debt shall not
include obligations under Swap Contracts permitted hereunder.
“Consolidated Working Capital” shall mean, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided, that, increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Contribution Deferral Agreement” means that certain Second Amended and Restated
Contribution Deferral Agreement, dated as of January 31, 2014, by and between
YRC Inc., USF Holland, Inc., New Penn Motor Express, Inc., USF Reddaway Inc.,
certain other of the Subsidiaries of the Borrower, the Trustees for the Central
States, Southeast and Southwest Areas Pension Fund, the Pension Fund Entities
and each other pension fund from time to time party thereto and Wilmington Trust
Company, all as the same may be amended, amended and restated, restated,
supplemented or otherwise modified in accordance with the terms hereof.
“Control” shall have the meaning specified in the definition of “Affiliate”.
“Credit Agreement Refinancing Indebtedness” shall mean Permitted Additional Debt
or Indebtedness incurred pursuant to a Refinancing Amendment, in each case,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew, replace,
restructure or refinance, in whole or part, existing Term Loans (including any
successive Credit Agreement Refinancing Indebtedness) (“Refinanced Debt”);
provided that (i) such extending, renewing, replacing, restructuring or
refinancing Indebtedness is in an original aggregate principal amount (or
accreted value, if applicable) not greater than the aggregate principal amount
(or accreted value, if applicable) of the Refinanced Debt except by an amount
equal to accrued but unpaid interest, premiums and fees payable by the terms of
such Indebtedness and reasonable fees, expenses, original issue discount and
upfront fees incurred in connection with such exchange, modification,
refinancing, refunding, renewal, restructuring, replacement or extension, (ii)
such Refinanced Debt shall be repaid, defeased or satisfied and discharged with
100% of the Net Proceeds of the applicable Credit Agreement Refinancing
Indebtedness and all accrued, due and payable interest, fees and premiums (if
any) in connection therewith shall be paid promptly upon receipt of the proceeds
of



--------------------------------------------------------------------------------



such Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness does not
have an earlier maturity and has a Weighted Average Life to Maturity equal to or
greater than the Refinanced Debt and (iv) and, in the case of any high yield
notes constituting Credit Agreement Refinancing Indebtedness, such Indebtedness
will not have mandatory prepayment provisions (other than related to customary
asset sale and change of control and similar offers and AHYDO “catch up”
payments) that would result in mandatory prepayment of such Indebtedness prior
to the Refinanced Debt.
“Credit Extension” shall mean a Borrowing.
“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:
(a)    $20,000,000, plus
(b)    the Cumulative Retained Excess Cash Flow Amount at such time, plus
(c)    the cumulative amount of cash and Cash Equivalent proceeds from the sale
of Equity Interests of the Borrower or of any direct or indirect parent of the
Borrower after the Closing Date and on or prior to such time which proceeds have
been received in the form of common or preferred equity (other than Disqualified
Equity Interests) by, or contributed as common or preferred equity (other than
Disqualified Equity Interests) to the capital of, the Borrower, to the extent
Not Otherwise Applied, plus
(d)    to the extent not applied, or required to be applied, to the prepayment
of Loans pursuant to Section 2.13, 100% of the aggregate after-tax amount
received by the Borrower or any Restricted Subsidiary of the Borrower after the
Closing Date in cash and Cash Equivalents from:
(A)    the sale (other than to the Borrower or any such Restricted Subsidiary)
of the Equity Interests of an Unrestricted Subsidiary or joint ventures, or
(B)    any dividend or other distribution made by an Unrestricted Subsidiary or
joint ventures, plus
(e)    the fair market value of all Qualified Equity Interests of the Borrower
issued upon conversion or exchange of Indebtedness or Disqualified Equity
Interests of the Borrower or any of its Restricted Subsidiaries after the
Closing Date;
(f)    in the event that the Borrower redesignates any Unrestricted Subsidiary
as a Restricted Subsidiary after the Closing Date (which, for purposes hereof,
shall be deemed to also include (I) the merger, consolidation, liquidation or
similar amalgamation of any Unrestricted Subsidiary into the Borrower or any
Restricted Subsidiary, so long as the Borrower or such Restricted Subsidiary is
the surviving Person, and (II) the transfer of all or substantially all of the
assets of an Unrestricted Subsidiary to the Borrower or any Restricted
Subsidiary), the fair



--------------------------------------------------------------------------------



market value (as determined in good faith by the Borrower) of the Investment in
such Unrestricted Subsidiary at the time of such redesignation; plus
(g)    the aggregate amount of Declined Proceeds at such time that have been
retained by the Borrower in accordance with Section 2.13(d), plus
(h)    to the extent not already included in the Cumulative Retained Excess Cash
Flow Amount, an amount equal to any returns in cash and Cash Equivalents
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received by the Borrower
or any Restricted Subsidiary after the Closing Date in respect of any
Investments made pursuant to Section 7.02(p)(y), and provided in each case that
such amount does not exceed the amount of such Investment made pursuant to
Section 7.02(p)(y), minus
(i)    any amount of the Cumulative Credit used to make Investments pursuant to
Section 7.02(p)(y) after the Closing Date and prior to such time, minus
(j)    any amount of the Cumulative Credit used to pay dividends or make
distributions or other Restricted Payments pursuant to Section 7.06(d)(ii) or
Section 7.06(e)(y) after the Closing Date and prior to such time, minus
(k)    any amount of the Cumulative Credit used to make Capital Expenditures
pursuant to Section 7.11(ii) after the Closing Date and prior to such time,
minus
(l)    any amount of the Cumulative Credit used to make payments or
distributions in respect of Permitted Second Priority Additional Debt or Junior
Financing (or any Permitted Refinancing thereof) pursuant to Section 7.13(a)(vi)
after the Closing Date and prior to such time.
“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero in any fiscal year, determined on a cumulative basis
equal to the aggregate cumulative sum of the Retained Percentage of Excess Cash
Flow for all Excess Cash Flow Periods ending after the Closing Date and prior to
such date; provided, that for purposes of Section 7.06(e)(y), (a) the Cumulative
Retained Excess Cash Flow Amount shall only be available if the Total Leverage
Ratio at the time of the making of such Investment, Restricted Payment or
prepayment, redemption, purchase, defeasance or other payment, as the case may
be, calculated on a Pro Forma Basis, is less than or equal to 3.75 to 1.00 and
(b) the Cumulative Retained Excess Cash Flow Amount shall be reduced by the
amount of Excess Cash Flow attributable to Foreign Subsidiaries to the extent
and for so long as such Excess Cash Flow is excluded from Excess Cash Flow
prepayments pursuant to Section 2.13(f).
“Current Assets” shall mean, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
that would, in accordance with GAAP, be classified on a consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as current assets at such
date of determination, other than (a) cash and Cash Equivalents, (b) amounts
related to current or deferred Taxes based on income or profits,



--------------------------------------------------------------------------------



(c) assets held for sale, (d) loans (permitted) to third parties, (e) pension
assets, (f) deferred bank fees, and (g) derivative financial instruments.
“Current Liabilities” shall mean, with respect to the Borrower and the
Restricted Subsidiaries on a consolidated basis at any date of determination,
all liabilities that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as
current liabilities at such date of determination, other than, without
duplication (and to the extent otherwise included therein) (a) the current
portion of any Indebtedness, (b) accruals of interest expense (excluding
interest expense that is past due and unpaid), (c) accruals for current or
deferred Taxes based on income or profits, (d) accruals of any costs or expenses
related to restructuring reserves, (e) the current portion of pension
liabilities and (f) revolving loans, swing line loans and letter of credit
obligations under the ABL Facility or any other revolving credit facility.
“Custodial Administration Agreement” shall mean the custodial administration
agreement, dated as of the date hereof, by and among the Borrower, the
Subsidiaries from time to time parties thereto, VINtek, Inc., as custodial
administrator, the Collateral Agent, as administrative and collateral agent for
the benefit of the Secured Parties, the ABL Agent, as administrative and
collateral agent for the benefit of the ABL Secured Parties and the Collateral
Agent, as collateral agent for the benefit of the Secured Parties and the ABL
Secured Parties.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“December 2013 Exchange Agreements” shall mean each of the exchange agreements
dated as of December 22, 2013, as amended, restated, modified, waived,
supplemented or consented to, by and among the Borrower and certain of the
holders of the Series B Senior Secured Notes due 2015 that are party thereto.
“December 2013 Registration Rights Agreement” shall mean the Registration Rights
Agreement dated as of December 22, 2013, as amended, restated modified, waived,
supplemented or consented to, by and among the Borrower and each of the
purchasers signatory thereto.
“December 2013 Stock Purchase Agreements” shall mean each of the stock purchase
agreements dated as of December 22, 2013, as amended, restated, modified,
waived, supplemented or consented to, by and among the Borrower and each of the
purchasers party thereto.
“Declined Proceeds” shall have the meaning assigned to such term in Section
2.13(d).



--------------------------------------------------------------------------------



“Default” shall mean any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of any grace period, or
both, without cure or waiver hereunder, would be an Event of Default.
“Disposition” or “Dispose” shall mean the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Equity Interests” shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise, (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part (except as a result
of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (c)
provides for scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is ninety-one (91) days after the then Latest Maturity Date; provided
that if such Equity Interests are issued pursuant to, or in accordance with a
plan for the benefit of employees of the Borrower or the Restricted Subsidiaries
or by any such plan to such employees, such Equity Interests shall not
constitute Disqualified Equity Interests solely because they may be required to
be repurchased by the Borrower or its Restricted Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.
“Disqualified Lenders” shall mean (i) each of those banks, financial
institutions and other entities identified in writing prior to the launch of the
syndication of the Initial Term Loans by the Borrower to the Administrative
Agent, (ii) competitors of the Borrower or the Guarantors identified in writing
from time to time by the Borrower to the Administrative Agent and (iii) any
known affiliates of the Persons identified pursuant to clause (i) or (ii);
provided that a “competitor” or an affiliate of a competitor or an entity
referenced in clause (i) shall not include any bona fide debt fund or investment
vehicle (other than a Person which is excluded pursuant to clause (i) above)
that is primarily engaged in making, purchasing, holding or otherwise investing
in commercial loans and similar extensions of credit in the ordinary course of
business and whose managers are not involved with any equity or equity-like
investments or other investments with an equity component or characteristic
managed by any Person described in clause (i) or (ii) above.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Subsidiary” shall mean any Subsidiary that is organized under the Laws
of the United States, any state thereof or the District of Columbia; provided,
that notwithstanding



--------------------------------------------------------------------------------



the foregoing, “Domestic Subsidiary” shall not include any Subsidiary
substantially all of the assets of which are Equity Interests or Indebtedness in
(or owed by) one or more Subsidiaries that are not Domestic Subsidiaries.
“Dutch Auction” shall mean an auction conducted by the Borrower in order to
purchase Term Loans as contemplated by Section 10.04(k), in accordance in all
material respects with the procedures set forth in Exhibit K.
“Eligible Assignee” shall mean (i) a Lender, (ii) an Affiliate of a Lender,
(iii) a Related Fund of a Lender, and (iv) any other Person (other than a
natural person) approved by the Administrative Agent and, unless an Event of
Default under Section 8.01(a), 8.01(f) or 8.01(g) has occurred and is continuing
and except during the primary syndication of the Commitments to those
institutions disclosed in writing by the Arranger to the Borrower and approved
by the Borrower prior to the Closing Date, the Borrower (each such approval not
to be unreasonably withheld, conditioned or delayed and the Borrower’s approval
being deemed to have been given in the event that the Borrower does not object
in writing to an assignment within 10 days after receipt of written notice of
such assignment); provided, that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any other Controlled Affiliate of
the Borrower (it being understood that assignments to the Borrower may only be
made pursuant to Section 10.04(k)). “Eligible Assignee” shall not include any
Disqualified Lender without the prior written consent of the Borrower (which may
be withheld in the Borrower’s sole discretion). Notwithstanding the foregoing or
anything else to the contrary in this Agreement, each of the parties hereto
acknowledges and agrees that the Administrative Agent (in its capacity as such)
(x) shall not have any responsibility or obligation to determine whether any
Lender or any potential assignee Lender is a Disqualified Lender and (y) shall
not have any liability with respect to any assignment or participation made to a
Disqualified Lender.
“Environmental Laws” shall mean all federal, state, local and foreign laws
(including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives, orders (including consent orders), and
agreements in each case, relating to protection of the environment, natural
resources, human health and safety (with respect to exposure to hazardous or
toxic substances or wastes) or the presence, Release of, or exposure to,
hazardous or toxic substances or wastes, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, hazardous
or toxic substances or wastes.
“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, capital and
operating costs, injunctive relief, costs associated with financial assurance,
permitting or closure requirements, natural resource damages and investigation
or remediation costs), whether contingent or otherwise, arising out of or
relating to (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release of
any Hazardous Materials or (e) any contract,



--------------------------------------------------------------------------------



agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” shall mean, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities) but excluding in each case any debt security
that is convertible into, or exchanged for, Equity Interests.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
“ERISA Affiliate” shall mean Person, any trade or business (whether or not
incorporated) that, together with a Loan Party or any Restricted Subsidiary, is
or, within the six year period immediately preceding the Closing Date, was
treated as a single employer under Section 414(b) or (c) of the Code, or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414 of the Code.
“ERISA Event” shall mean (a) a Reportable Event; (b) the failure to satisfy the
minimum funding standard with respect to a Plan within the meaning of Sections
412 or 430 of the Code or Sections 302 or 303 of ERISA, whether or not waived
(unless such failure is corrected by the final due date for the plan year for
which such failure occurred), (c) a determination that a Plan is, or is expected
to be, in “at risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code); (d) the receipt by a Loan Party, any Restricted
Subsidiary or any of their respective ERISA Affiliates of notice pursuant to
Section 305(b)(3)(D) of ERISA that a Multiemployer Plan is or will be in
“endangered status” or “critical status” (as defined in Section 305(b) of
ERISA), or is, or is expected to be, “insolvent” (within the meaning of Section
4245 of ERISA) or in “reorganization” (within the meaning of Section 4241 of
ERISA); (e) the filing pursuant to Section 431 of the Code or Section 304 of
ERISA of an application for the extension of any amortization period; (f) the
failure to timely make a contribution required to be made with respect to any
Plan or Multiemployer Plan; (g) the filing of a notice to terminate any Plan if
such termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA; (h) the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or the termination of any Plan under Section 4041(c) of
ERISA; (i) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (j) the incurrence by a Loan Party, any Restricted
Subsidiary or any of their respective ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (k) the receipt
by a Loan Party, any Restricted Subsidiary or any of their respective ERISA
Affiliates from the PBGC or a plan administrator of any notice of an intention
to terminate any Plan or Plans or to appoint a trustee to administer any Plan
under Section 4042 of ERISA; (l) the receipt by a Loan Party, any Restricted
Subsidiary or any of their respective ERISA Affiliates of



--------------------------------------------------------------------------------



any notice, or the receipt by any Multiemployer Plan from a Loan Party, any
Restricted Subsidiary or any of their respective ERISA Affiliates of any notice,
concerning the imposition of Withdrawal Liability; (m) the occurrence of any
event or condition that would reasonably be expected to result in the
termination of a Plan or the appointment of a trustee to administer a Plan; (o)
the occurrence of a nonexempt prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) with respect to any Plan which
could result in liability to a Loan Party or any Restricted Subsidiary or with
respect to which a Loan Party or any Restricted Subsidiary is a “disqualified
person” (as defined in Section 4975 of the Code) or a “party in interest” (as
defined in Section 3(14) of ERISA); (p) the incurrence of any liability with
respect to any Plan or Multiemployer Plan under Title IV of ERISA (other than
premiums due and not delinquent under Section 4007 of ERISA); or (q) engagement
in any transaction that could be subject to Sections 4069 or 4212(c) of ERISA.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate (other than the Alternate Base Rate) determined by reference to the
Adjusted LIBO Rate.
“Event of Default” shall have the meaning assigned to such term in Article 8.
“Excess Cash Flow” shall mean, for any period, an amount equal to:
(a)    the sum, without duplication, of:
(i)
Consolidated Net Income for such period,

(ii)
an amount equal to the amount of all non-cash charges to the extent deducted in
arriving at such Consolidated Net Income,

(iii)
decreases in Consolidated Working Capital for such period (other than any such
decreases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries completed during such period),

(iv)
cash receipts in respect of Swap Contracts during such period to the extent such
receipts were not otherwise included in arriving at such Consolidated Net
Income,

(v)
the amount of tax expense deducted in determining Consolidated Net Income for
such period to the extent it exceeds the amount of cash taxes paid in such
period,

(vi)
an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income,

minus
(b)    the sum, without duplication, of:



--------------------------------------------------------------------------------



(i)
an amount equal to the amount of all non-cash credits included in arriving at
such Consolidated Net Income,

(ii)
the amount of Capital Expenditures made in cash during such period (or committed
to be made within 90 days after the end of such period) to the extent financed
with Internally Generated Cash,

(iii)
the aggregate amount of payments made in cash during such period (or committed
to be paid in cash within 90 days after the end of such period) (other than
Capital Expenditures) and capitalized in accordance with GAAP to the extent
financed with Internally Generated Cash,

(iv)
the aggregate amount of all principal payments of Indebtedness of the Borrower
and its Restricted Subsidiaries during such period, in each case to the extent
financed with Internally Generated Cash (including (A) the principal component
of payments in respect of Capitalized Leases, (B) the amount of any scheduled
repayment of Term Loans pursuant to Section 2.11 (to the extent actually made)
and (C) voluntary prepayments or buybacks of Term Loans made pursuant to Section
10.04(k) (in an amount equal to the discounted amount actually paid in respect
of the principal amount of such Term Loans), but excluding (W) all voluntary
prepayments of Term Loans (other than voluntary prepayments made pursuant to
Section 10.04(k)), (X) all prepayments of Indebtedness on the Closing Date in
connection with the Recapitalization Transactions or the Refinancing
Transactions, (Y) all prepayments, redemptions or repurchases in respect of (i)
Permitted Second Priority Additional Debt (or any Permitted Refinancing
thereof), except to the extent permitted under Section 7.13(a) and (ii) Junior
Financing, except to the extent permitted under Section 7.13(a) and (Z) all
prepayments of loans under the ABL Facility or any other revolving credit
facility made during such period unless there is a corresponding permanent
commitment reduction in connection therewith (it being agreed that any amount
excluded pursuant to clause (W), (X), (Y) or (Z) may not be deducted under any
other clause of this definition),

(v)
an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(vi)
increases in Consolidated Working Capital for such period (other than any such
increases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries during such period),

(vii)
cash payments by the Borrower and its Restricted Subsidiaries during such period
in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness and that were made with Internally
Generated Cash and were not deducted or were excluded in calculating
Consolidated Net Income,




--------------------------------------------------------------------------------



(viii)
the amount of Investments and acquisitions made during such period (or committed
to be made within 90 days after the end of such period) in cash pursuant to
Section 7.02 (other than Section 7.02(a) or (c)) (net of the cash return on any
such Investments received during such period, except to the extent such return
was included in the determination of Consolidated Net Income) to the extent that
such Investments and acquisitions were not expensed and were financed with
Internally Generated Cash,

(ix)
the amount of cash taxes paid in such period (or reasonably expected to be paid
within 90 days of the end of such period) to the extent they exceed the amount
of tax expense deducted in determining Consolidated Net Income for such period
(which amounts shall be included in the calculation of Excess Cash Flow for the
period in which they are expensed),

(x)
cash expenditures in respect of Swap Contracts during such fiscal year to the
extent such expenditures were not deducted or were excluded in arriving at such
Consolidated Net Income, and

(xi)
the aggregate amount of Restricted Payments made in cash permitted by Section
7.06(d)(i) during such period (or committed to be made or paid in cash within
the next 90 days after the end of such period).

Notwithstanding anything in the definition of any term used in the definition of
Excess Cash Flow to the contrary, (i) all components of Excess Cash Flow shall
be computed for the Borrower and its Restricted Subsidiaries on a consolidated
basis and (ii) for purposes of calculating Excess Cash Flow for any period with
respect to each Permitted Acquisition or other Investment of all or
substantially all of the assets of another Person or business line permitted
hereby consummated during such Excess Cash Flow Period and for the purposes of
calculating Consolidated Working Capital, the (A) total assets of a target of
such Permitted Acquisition or other Investment of all or substantially all of
the assets of another Person or business line permitted hereby (other than cash
and Cash Equivalents), as calculated as at the date of consummation of the
applicable Permitted Acquisition or other Investment of all or substantially all
of the assets of another Person or business line permitted hereby, which may
properly be classified as current assets on a consolidated balance sheet of
Borrower and its Restricted Subsidiaries in accordance with GAAP (assuming, for
the purpose of this clause (A), that such Permitted Acquisition or other
Investment of all or substantially all of the assets of another Person or
business line permitted hereby has been consummated) and (B) the total
liabilities of Borrower and its Restricted Subsidiaries, as calculated as at the
date of consummation of the applicable Permitted Acquisition or other Investment
of all or substantially all of the assets of another Person or business line
permitted hereby, which may properly be classified as current liabilities (other
than the current portion of any long term liabilities and accrued interest
thereon) on a consolidated balance sheet of Borrower and its Restricted
Subsidiaries in accordance with GAAP (assuming, for the purpose of this clause
(B), that such Permitted Acquisition or other Investment of all or substantially
all of the assets of another Person or business line permitted hereby has been
consummated), shall, in the case of both immediately preceding clauses (A) and



--------------------------------------------------------------------------------



(B), be calculated as the difference between the Consolidated Working Capital at
the end of the applicable period from the date of consummation of the Permitted
Acquisition or other Investment of all or substantially all of the assets of
another Person or business line permitted hereby. To the extent any amounts that
are committed to be made or paid or are reasonably expected to be paid are
deducted as permitted by clause (b) of the definition of Excess Cash Flow in
respect of any period, such amounts shall not be deducted again for purposes of
calculating Excess Cash Flow for the period in which such amounts are actually
paid.
“Excess Cash Flow Period” shall mean each fiscal year of the Borrower commencing
with the fiscal year ending December 31, 2014, but in all cases for purposes of
calculating the Cumulative Retained Excess Cash Flow Amount shall only include
such fiscal years for which financial statements and a Compliance Certificate
have been delivered in accordance with Sections 6.01(a) and 6.02(a),
respectively, and for which any prepayments required by Section 2.13(a)(i) (if
any) have been made (it being understood that the Retained Percentage of Excess
Cash Flow for any Excess Cash Flow Period shall be included in the Cumulative
Retained Excess Cash Flow Amount regardless of whether a prepayment is required
by Section 2.13(a)(i), except to the extent that a prepayment is not made in
reliance on Section 2.13(f), in which case the Cumulative Retained Excess Cash
Flow Amount shall be reduced by the Retained Percentage of the Excess Cash Flow
for which the Applicable ECF Percentage has not been applied to make a
prepayment pursuant to Section 2.13(a)(i)).
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Property” shall have the meaning assigned to such term in the Security
Agreement.
“Excluded Real Property” shall mean (a) any Real Property having a fair market
value of less than $2,000,000 (at the Closing Date or, with respect to any such
Real Property acquired after (or held by a Person that becomes a Loan Party
after) the Closing Date as described in Section 6.11 or 6.13, as applicable, at
the time of acquisition (or at the time such Person becomes a Loan Party)), in
each case, as reasonably estimated by the Borrower in good faith, provided that
the aggregate value of Real Property excluded pursuant to this clause (a) shall
not exceed $20,000,000 and (b) any Real Property for so long as such Real
Property secures the obligations of the Borrower under the Contribution and
Deferral Agreement on a first lien basis on the Closing Date and is listed on
Schedule 1.01(a); and provided further, that in the case of each of clauses (a)
and (b), the Borrower (or its counsel) shall designate any such property as an
“Excluded Real Property” by written notice (which may include email or other
electronic communication receipt of which is confirmed) to the Administrative
Agent (or its counsel) on or prior to the Closing Date or, in the case of clause
(a), from time to time thereafter.
“Excluded Subsidiary” shall mean (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Immaterial Subsidiary, (c)
any Subsidiary that is prohibited by applicable Law whether or not existing on
the Closing Date or Contractual Obligations existing on the Closing Date (or, in
the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof) from Guaranteeing the
Obligations or if Guaranteeing the Obligations would require governmental



--------------------------------------------------------------------------------



(including regulatory) consent, approval, license or authorization (unless such
contractual obligation is waived or otherwise removed or such consent, approval,
license or authorization has been obtained), (d) any other Subsidiary with
respect to which, in the reasonable judgment of the Administrative Agent, in
consultation with the Borrower, the burden or cost or other consequences (other
than adverse tax consequences) of providing a Guarantee of the Obligations shall
be excessive in view of the benefits to be obtained by the Lenders therefrom,
(e) any other Subsidiary with respect to which, in the reasonable judgment of
the Borrower, the tax consequences of providing a Guarantee could be adverse,
(f) any Foreign Subsidiary of the Borrower or of any other direct or indirect
Domestic Subsidiary or Foreign Subsidiary, (g) any Unrestricted Subsidiary, (h)
any Securitization Subsidiary, including without limitation YRCW Receivables
LLC, captive insurance company or non-profit Subsidiary, (i) any Domestic
Subsidiary that is a Subsidiary of a Foreign Subsidiary that is a controlled
foreign corporation within the meaning of Section 957 of the Code (a “CFC”), and
(j) any Domestic Subsidiary that is a disregarded entity for U.S. federal income
tax purposes and all of the assets of which consist of (x) the capital stock or
indebtedness of (or owed by) one or more non-U.S. subsidiaries that are CFCs and
(y) not more than an immaterial amount of cash.
“Existing Credit Agreement” shall mean the Amended and Restated Credit
Agreement, dated as of July 22, 2011 (as amended, restated, modified or
supplemented from time to time prior to the date hereof), by and among the
Borrower, the lenders party thereto from time to time and JPMorgan Chase Bank,
National Association, as administrative agent.
“Existing ABL Facility” shall mean the Credit Agreement dated as of July 22,
2011 (as amended, restated, modified or supplemented from time to time prior to
the date hereof), by and among YRCW Receivables LLC, as borrower, the Borrower,
as servicer, the lenders party thereto from time to time and JPMorgan Chase
Bank, N.A., as administrative agent.
“Existing 6% Senior Notes” shall mean those certain 6% Convertible Senior Notes
due 2014 under that certain Indenture, dated as of February 23, 2010 (as
amended, restated, modified or supplemented from time to time prior to the date
hereof), among the Borrower, as issuer, the guarantors party thereto and US
Bank, National Association, as trustee.
“Existing Series A Notes” shall mean those certain 10% Series A Convertible
Senior Secured Notes due 2015 under that certain Indenture, dated as of July 22,
2011 (as amended, restated, modified or supplemented from time to time prior to
the date hereof), among the Borrower, as issuer, the subsidiaries party thereto
as guarantors and U.S. Bank National Association, as trustee.
“Existing Series B Notes” shall mean those certain 10% Series B Convertible
Senior Secured Notes due 2015 under that certain Indenture, dated as of July 22,
2011 (as amended, restated, modified or supplemented from time to time prior to
the date hereof), among the Borrower, as issuer, the subsidiaries party thereto
as guarantors and U.S. Bank National Association, as trustee.
“Extended Term Loans” shall have the meaning assigned to such term in Section
2.19(a).



--------------------------------------------------------------------------------



“Extension” shall have the meaning assigned to such term in Section 2.19(a).
“Extension Amendment” shall have the meaning assigned to such term in Section
2.19(c).
“Extension Offer” shall have the meaning assigned to such term in Section
2.19(a).
“Facility” shall mean the Initial Term Loans, the Extended Term Loans, the
Incremental Term Loans or the Other Term Loans, as the context may require.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as in effect on the
Closing Date, and any applicable Treasury regulation promulgated thereunder or
published administrative guidance implementing such Sections whether in
existence on the Closing Date or promulgated or published thereafter.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fees” shall have the meaning assigned to such term in Section 2.05.
“First Lien Intercreditor Agreement” shall mean a customary “pari passu”
intercreditor agreement among the Collateral Agent, the ABL Agent and one or
more Senior Representatives for holders of Permitted First Priority Additional
Debt in form and substance reasonably satisfactory to the Collateral Agent.
“Flood Laws” shall mean the National Flood Insurance Reform Act of 1994 and
related legislation (including the regulations of the Board).
“Foreign Disposition” shall have the meaning set forth in Section 2.13(f).
“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of the
Borrower which is not a Domestic Subsidiary.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time, subject to Section 1.11; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Closing Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.



--------------------------------------------------------------------------------



“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Granting Lender” shall have the meaning assigned to such term in Section
10.04(i).
“Guarantee” shall mean, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness of the payment or performance of such Indebtedness, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness, or (iv) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Indebtedness of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness of any other Person, whether or
not such Indebtedness is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include (i) endorsements for collection or
deposit, in either case in the ordinary course of business, (ii) customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness) or (iii)
product warranties. The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
“Guaranteed Obligations” shall have the meaning specified in Section 11.01.
“Guarantors” shall mean (i) each wholly owned Domestic Subsidiary of the
Borrower as of the Closing Date (other than an Excluded Subsidiary) and (ii)
each wholly owned Subsidiary that issues a Guarantee of the Obligations after
the Closing Date pursuant to Section 6.11 (which Section 6.11, for the avoidance
of doubt, does not require that any Excluded Subsidiary provide such a
Guarantee) or otherwise. For avoidance of doubt, the Borrower may cause any
Restricted Subsidiary that is not (and is not required to be) a Guarantor to
Guarantee the Obligations by causing such Restricted Subsidiary to execute a
joinder to this Agreement in form and substance reasonably satisfactory to the
Administrative Agent, and any such Restricted Subsidiary shall be treated as a
Guarantor hereunder for all purposes (each such Subsidiary, an “Electing
Guarantor”) and may also cause the Guaranty of any such Electing Guarantor, and
any Liens securing such Guaranty, to be released upon providing written notice
to the Administrative Agent



--------------------------------------------------------------------------------



and the Collateral Agent that such Electing Guarantor shall be treated as an
Excluded Subsidiary to the extent consistent with the definition of Excluded
Subsidiary. The Guarantors as of the Closing Date are set forth on Schedule
1.01(b).
“Guaranty” shall mean, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.
“Hazardous Materials” shall mean (a) any petroleum products, distillates or
byproducts and all other hydrocarbons, coal ash, radon gas, asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons and
all other ozone-depleting substances and (b) any chemical, material, substance
or waste that is prohibited, limited or regulated by or pursuant to any
Environmental Law.
“Hedge Bank” shall mean any Person that is an Agent, a Lender or an Affiliate of
an Agent or a Lender at the time it enters into a Secured Hedge Agreement in its
capacity as a party thereto and that is designated a “Hedge Bank” with respect
to such Secured Hedge Agreement in a writing from the Borrower to the
Administrative Agent, and (other than a Person already party hereto as a Lender)
that delivers to the Administrative Agent a letter agreement reasonably
satisfactory to it (i) appointing the Collateral Agent as its agent under the
applicable Loan Documents and (ii) agreeing to be bound by Sections 10.05,
10.06, 10.07, 10.11, 10.17, 10.19, 10.20, 10.23, Section 11.10, Article 8, and
Article 9 as if it were a Lender.
“IBT” shall mean the International Brotherhood of Teamsters.
“IBT Agreement” shall mean that certain National Master Freight Agreement,
effective April 1, 2008, among the IBT, YRC Inc. (formerly, Yellow
Transportation, Inc. and Roadway Express, Inc.), USF Holland Inc. and New Penn
Motor Express, Inc., as amended, restated, modified, supplemented, extended,
renewed or replaced from time to time.
“IBT Extension Agreement” shall mean that certain Extension of the Agreement for
the Restructuring of the YRC Worldwide Inc. Operating Companies, by and among
YRC Inc., USF Holland, Inc., New Penn Motor Express, Inc., USF Reddaway and the
Teamsters National Freight Industry Negotiating Committee of the IBT.
“IBT Transactions” shall mean the modification and extension through March 31,
2019 of the IBT Agreement, and the approval and ratification of the IBT
Extension Agreement by the members of the IBT in accordance in all material
respects with all applicable laws, rules, regulations and other requirements
relating thereto.
“Immaterial Subsidiary” shall mean any Subsidiary of the Borrower that does not
individually have total assets or annual revenues in that exceed 1.0% of the
Borrower’s total assets or annual revenues as of the end of each fiscal quarter;
provided that the aggregate amount of assets or annual revenues of such
Subsidiaries shall not at any time exceed 2.5% of the Borrower’s total assets or
annual revenues as of the end of each fiscal quarter; provided further that if,
as of the date the financial statements for any fiscal quarter of the Borrower
are delivered or required to be delivered hereunder, the consolidated assets or
revenues of all Restricted



--------------------------------------------------------------------------------



Subsidiaries so designated by the Borrower as “Immaterial Subsidiaries” shall
have, as of the last day of such fiscal quarter, exceeded the limits set forth
above, then within 10 Business Days (or such later date as agreed by the
Administrative Agent in its reasonable discretion) after the date such financial
statements are so delivered (or so required to be delivered), the Borrower shall
redesignate one or more Immaterial Subsidiaries, in each case in a written
notice to the Administrative Agent, such that, as a result thereof, the
consolidated assets and revenues of all Restricted Subsidiaries that are still
designated as “Immaterial Subsidiaries” do not exceed such limits. Upon any such
Restricted Subsidiary ceasing to be an Immaterial Subsidiary pursuant to the
preceding sentence, such Restricted Subsidiary, to the extent not otherwise
qualifying as an Excluded Subsidiary, shall comply with Section 6.11, to the
extent applicable.
“Increase Amount Date” shall have the meaning assigned to such term in
Section 2.17(c).
“Incremental Amendment” shall have the meaning assigned to such term in Section
2.17(c).
“Incremental Facility” shall have the meaning assigned to such term in Section
2.17(b).
“Incremental Lenders” shall have the meaning assigned to such term in Section
2.17(c).
“Incremental Term Loans” shall have the meaning assigned to such term in Section
2.17(a).
“Indebtedness” shall mean, as to any Person at a particular time, without
duplication and without reference to what constitutes indebtedness or a
liability in accordance with GAAP, all of the following:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services;
(e)    indebtedness (excluding prepaid interest thereon) described in clauses
(a) through (d) and (f) through (h) secured by a Lien on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements and mortgage, industrial revenue bond,
industrial development bond and similar financings), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;



--------------------------------------------------------------------------------



(f)    all Attributable Indebtedness;
(g)    all obligations of such Person to purchase, redeem, retire or otherwise
acquire for value any Disqualified Equity Interests (but solely to the extent
required to occur on or prior to the Latest Maturity Date (other than as a
result of a change of control, asset sale or similar event)); and
(h)    to the extent not otherwise included above, all Guarantees of such Person
in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person (i) shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise expressly contractually limited and
only to the extent such Indebtedness would be included in the calculation of
Consolidated Total Debt and (ii) shall exclude (A) trade accounts payable in the
ordinary course of business, (B) any earn-out obligation until such earn-out
obligation has become due and payable, (C) any current and undeferred pension
contributions or health and welfare contributions due from such Person and/or
its applicable Subsidiaries to any Pension Fund Entity, (D) liabilities accrued
in the ordinary course, (E) deferred revenues, liabilities associated with
customer prepayments and deposits and any such obligations incurred under ERISA,
and other accrued obligations (including transfer pricing), in each case
incurred in the ordinary course of business, (F) operating leases, (G) customary
obligations under employment agreements and deferred compensation and (H)
deferred tax liabilities. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of Indebtedness of any Person for purposes of clause
(e) that is limited in recourse to the property encumbered thereby shall be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.
“Indemnified Taxes” shall have the meaning assigned to such term in Section
3.01(a).
“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).
“Information” shall have the meaning assigned to such term in Section 10.16.
“Initial Term Loans” shall mean the term loans made by the Lenders on the
Closing Date to the Borrower pursuant to Section 2.01. For the avoidance of
doubt, a Term Loan shall no longer be an “Initial Term Loan” when it shall have
become an “Extended Term Loan”.
“Intellectual Property Security Agreement” shall have the meaning given to the
term “Grant of Security Interest” in the Security Agreement.
“Intercompany Note” shall mean (i) for existing promissory notes as of the
Closing Date, each promissory note (or amended and restated promissory note)
with subordination



--------------------------------------------------------------------------------



language reasonably acceptable to the Agent and (ii) for promissory notes issued
after the Closing Date, a promissory note substantially in the form of
Exhibit E.
“Intercreditor Agreement” shall include all permitted intercreditor agreements.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
Business Day) in the calendar month that is 1, 3 or 6 (or, if agreed by all
applicable Lenders, 12) months thereafter (or any shorter period agreed by all
applicable Lenders), as the Borrower may elect; provided, however, that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (b) any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period and (c) no Interest Period for
any Loan shall extend beyond the maturity date of such Loan. Interest shall
accrue from and including the first day of an Interest Period to but excluding
the last day of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Internally Generated Cash” shall mean cash resulting from operations of the
Borrower and the Restricted Subsidiaries and not constituting (x) proceeds of
the issuance of (or contributions in respect of) Equity Interests, (y) proceeds
of Dispositions (other than in the ordinary course of business) and Casualty
Events or (z) proceeds of the incurrence of Indebtedness.
“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of related transactions) of all or substantially
all of the property and assets or business of another Person or assets
constituting a business unit, line of business or division of such Person. For
purposes of covenant compliance, the amount of any Investment shall equal (A)
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment minus (B) the aggregate amount of
dividends, distributions or other payments



--------------------------------------------------------------------------------



received in cash in respect of such Investment (including by way of a sale or
other disposition of such Investment).
“Junior Financing” shall mean any Permitted Junior Debt having an outstanding
aggregate principal amount of not less than the Threshold Amount and any
Subordinated Indebtedness (for greater certainty, not including the ABL Facility
Indebtedness).
“Junior Financing Documentation” shall mean any documentation governing any
Junior Financing.
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan hereunder at such time,
including the latest maturity or expiration date of any Initial Term Loan, any
Incremental Term Loan, any Other Term Loan or any Extended Term Loan, in each
case as extended in accordance with this Agreement from time to time.
“Laws” shall mean, collectively, all international, foreign, federal, state and
local laws (including common law), statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, requirements, and
agreements with, any Governmental Authority.
“Leasehold Property” shall mean any leasehold interest of any Loan Party as
lessee under any lease of Real Property.
“Lender” shall mean each lender from time to time party hereto. For avoidance of
doubt, each Additional Lender and each Incremental Lender is a Lender to the
extent any such Person has executed and delivered a Refinancing Amendment or an
Incremental Amendment, as the case may be, and to the extent such Refinancing
Amendment or Incremental Amendment shall have become effective in accordance
with the terms hereof and thereof. As of the Closing Date, Schedule 2.01 sets
forth the name of each Lender.
“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates (or to any replacement market
convention therefor selected by the Administrative Agent) for deposits in
Dollars (as set forth by any service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period; provided that, to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“LIBO Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the



--------------------------------------------------------------------------------



Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period.
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
Real Property, and any Capitalized Lease or financing lease having substantially
the same economic effect as any of the foregoing).
“Loan” shall mean any Term Loan.
“Loan Documents” shall mean this Agreement (including, without limitation, any
amendments to this Agreement), the Collateral Documents, the Custodial
Administration Agreement, each Incremental Amendment, each Refinancing
Amendment, each Extension Offer and each amendment of any Loan Document in
connection therewith, and the Term Notes, if any, executed and delivered
pursuant to Section 2.04(e) (except for any “Secured Hedge Agreement”).


“Loan Parties” shall mean, collectively, the Borrower and each Guarantor.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Master Agreement” shall have the meaning specified in the definition of “Swap
Contract”.
“Material Adverse Effect” shall mean a (a) material adverse effect on the
business, operations, assets, liabilities (actual or contingent), operating
results or financial condition of the Borrower and its Restricted Subsidiaries,
taken as a whole; (b) material adverse effect on the ability of the Loan Parties
(taken as a whole) to fully and timely perform their payment obligations under
the Loan Documents to which the Borrower or any of the Loan Parties is a party;
or (c) material adverse effect on the rights and remedies available to the
Lenders, the Administrative Agent or the Collateral Agent under any Loan
Document (other than due to the action or inaction of any Agent or any Lender).
“Material Real Property” shall mean each Real Property that is (i) owned in fee
by a Loan Party, (ii) located in the United States and (iii) not an Excluded
Real Property.
“Maturity Date” shall mean (i) with respect to the Initial Term Loans borrowed
on the Closing Date that have not been extended pursuant to Section 2.19,
February 13, 2019 (the “Original Term Loan Maturity Date”), (ii) with respect to
any tranche of Extended Term Loans, the final maturity date as specified in the
applicable Extension Offer accepted by the respective Lender or Lenders, (iii)
with respect to any Other Term Loans, the final maturity date as specified in
the applicable Refinancing Amendment and (iv) with respect to any Incremental
Term Loans, the final maturity date as specified in the applicable Incremental
Amendment; provided that if any such day is not a Business Day, the applicable
Maturity Date shall be the Business Day immediately succeeding such day.



--------------------------------------------------------------------------------



“Maximum Incremental Facility Amount” shall have the meaning assigned to such
term in Section 2.17(a).
“Maximum Rate” shall have the meaning assigned to such term in Section 10.09.
“Minimum Extension Condition” shall have the meaning assigned to such term in
Section 2.19(b).
“MNPI” shall mean material information concerning the Borrower, Subsidiary or
Controlled Affiliate of any of the foregoing or their securities that has not
been disseminated in a manner making it available to investors generally, within
the meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Borrower, the Subsidiaries or any Controlled Affiliate of any of the
foregoing or any of their securities that could reasonably be expected to be
material for purposes of the United States Federal and State securities laws
and, where applicable, foreign securities laws.
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.
“Mortgage Policies” shall have the meaning specified in the definition of
“Collateral and Guarantee Requirement.”
“Mortgaged Property” shall have the meaning specified in the definition of
“Collateral and Guarantee Requirement.” The Mortgaged Properties as of the
Closing Date are set forth on Schedule 1.01(c).
“Mortgages” shall mean, collectively, the deeds of trust, trust deeds, hypothecs
and mortgages made by the Loan Parties in favor or for the benefit of the
Collateral Agent on behalf of the Secured Parties creating and evidencing a Lien
on a Mortgaged Property in form and substance reasonably satisfactory to the
Collateral Agent and the Borrower, and any other mortgages executed and
delivered pursuant to Section 4.02, 6.11 or 6.13.
“Multiemployer Plan” shall mean any multiemployer plan as defined in Section
4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA to which a
Loan Party, any Restricted Subsidiary or any of their respective ERISA
Affiliates is an “employer” as defined in Section 3(5) of ERISA.
“Net Proceeds” shall mean:
(a)    100% of the cash proceeds actually received by the Borrower or any wholly
owned Restricted Subsidiaries (provided that, for the avoidance of doubt, JHJ
International Transportation Co., Ltd. is not a wholly owned Restricted
Subsidiary) (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation and similar awards, but in each case only as and when received)
from any Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment



--------------------------------------------------------------------------------



banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, required
debt payments and required payments of other obligations that are secured by the
applicable asset or property (including without limitation principal amount,
premium or penalty, if any, interest, fees and expenses and other amounts)
(other than pursuant to the Loan Documents, the ABL Facility Documentation
(other than in respect of ABL Priority Collateral) or any Permitted Secured
Additional Debt), other expenses and brokerage, consultant and other fees
actually incurred in connection therewith, (ii) in the case of any Disposition
or Casualty Event by a non-wholly owned Restricted Subsidiary, the pro rata
portion of the Net Proceeds thereof (calculated without regard to this clause
(ii)) attributable to minority interests and not available for distribution to
or for the account of the Borrower or a wholly owned Restricted Subsidiary as a
result thereof, (iii) taxes paid or reasonably estimated to be payable as a
result thereof (provided, that if the amount of any such estimated taxes exceeds
the amount of taxes actually required to be paid in cash in respect of such
Disposition or Casualty Event, the aggregate amount of such excess shall
constitute Net Proceeds at the time such taxes are actually paid), (iv) the
amount of any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any taxes deducted
pursuant to clause (i) or (iii) above) (x) related to any of the applicable
assets and (y) retained by the Borrower or any of the Restricted Subsidiaries
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (however, the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Disposition or Casualty
Event occurring on the date of such reduction) and (v) any funded escrow
established pursuant to the documents evidencing any such sale or disposition to
secure any indemnification obligations or adjustments to the purchase price
associated with any such sale or disposition; provided, that if no Event of
Default exists such proceeds may be applied by the Borrower or any Restricted
Subsidiary to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business of the Borrower or its Restricted Subsidiaries or
to make Permitted Acquisitions or any acquisition permitted hereunder of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a Person or division or line of business of a
Person (or any subsequent investment made in a Person, division or line of
business previously acquired), in each case within 270 days of such receipt, and
such portion of such proceeds shall not constitute Net Proceeds except to the
extent not, within 270 days of such receipt, so used or contractually committed
with a third party to be so used (it being understood that if any portion of
such proceeds are not so used within such 270 day period but within such 270 day
period are contractually committed with a third party to be used, then upon the
termination of such contract or if such Net Proceeds are not so used within the
later of such 270 day period and 180 days from the entry into such contractual
commitment, such remaining portion shall constitute Net Proceeds as of the date
of such termination or expiry without giving effect to this proviso; it being
understood that such proceeds shall constitute Net Proceeds if there is a
Specified Default at the time of a proposed reinvestment unless such proposed
reinvestment is made pursuant to a binding commitment with a third party entered
into at a time when no Specified Default was continuing); provided, further,
that no proceeds realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless the aggregate net proceeds
exceeds



--------------------------------------------------------------------------------



$7,500,000 in any fiscal year (and thereafter only net cash proceeds in excess
of such amount shall constitute Net Proceeds under this clause (a)), and
(b)    100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such issuance or sale,
provided, that, if the amount of any estimated taxes exceeds the amount of taxes
actually required to be paid in cash, the aggregate amount of such excess shall
constitute Net Proceeds at the time such taxes are actually paid.
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or the Restricted Subsidiaries
shall be disregarded.
“Non-Consenting Lender” has the meaning set forth in Section 3.06(b).
“Not Otherwise Applied” shall mean, with reference to any amount of net proceeds
of any transaction or event, that such amount (a) was not required to be applied
to prepay the Loans pursuant to Section 2.13(a) and (b) was not previously
applied in determining the permissibility of a transaction under the Loan
Documents where such permissibility was (or may have been) contingent on receipt
of such amount or utilization of such amount in connection with the designation
of a Restricted Subsidiary as an Unrestricted Subsidiary or pursuant to Section
7.02(p)(y), Section 7.03(ee), Section 7.06(e)(y), Section 7.11(ii) or
7.13(a)(vi).
“Obligations” shall mean all (x) advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding (or would accrue but for the operation of applicable Debtor Relief
Laws), regardless of whether such interest and fees are allowed or allowable
claims in such proceeding and (y) subject to Section 1.14, obligations of any
Loan Party arising under any Secured Hedge Agreement. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents include (a) the obligation (including guarantee obligations) to pay
principal, interest, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of any Loan Party to reimburse any
amount in respect of any of the foregoing that any Agent or Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.
“OFAC” shall have the meaning assigned to such term in the definition of
“Blocked Person”.
“Organization Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability



--------------------------------------------------------------------------------



company, the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Original Term Loan Maturity Date” shall have the meaning assigned to such term
in the definition of “Maturity Date”.
“Other Applicable Indebtedness” shall have the meaning assigned to such term in
Section 2.13(a)(ii).
“Other Taxes” shall have the meaning assigned to such term in Section 3.01(b).
“Other Term Loan Commitments” shall mean one or more Classes of term loan
commitments hereunder that result from a Refinancing Amendment entered into
after the Closing Date.
“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment entered into after the Closing Date.
“Participant Register” shall have the meaning assigned to such term in Section
10.04(f).
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
“Pension Fund Entities” shall mean those entities identified on Schedule 1.01(d)
hereto.
“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit II to the Security Agreement or any other form reasonably approved by
the Collateral Agent and the Borrower, as the same shall be supplemented from
time to time.
“Permitted Acquisition” shall have the meaning assigned to such term in Section
7.02(h).
“Permitted Acquisition Provisions” shall have the meaning assigned to such term
in Section 2.17(c).
“Permitted Additional Debt” shall mean Indebtedness incurred by the Borrower or
any Guarantor, which Indebtedness may be (x) in the form of one or more series
of notes and secured by the Collateral on a basis that is not junior to the
Liens securing the Obligations (but without regard to the control of remedies)
(“Permitted First Priority Additional Debt”), (y) in the form of one or more
series of notes or in the form of bank loans and secured by the Collateral on a
junior basis to the Obligations (“Permitted Second Priority Additional Debt”
and, together with Permitted First Priority Additional Debt, “Permitted Secured
Additional Debt”) or (z) in



--------------------------------------------------------------------------------



the form of one or more series of notes or in the form of bank loans and
unsecured; provided that (i) (A) if such Indebtedness is Permitted First
Priority Additional Debt, such Indebtedness may only be secured by assets
consisting of Collateral on a pari passu basis (but without regard to the
control of remedies) with the Obligations and may not be secured by any assets
other than the Collateral and (B) if such Indebtedness is Permitted Second
Priority Additional Debt, such Indebtedness may only be secured by assets
consisting of Collateral on a junior lien basis to the Obligations, the
obligations in respect of any Permitted First Priority Additional Debt and the
obligations in respect of the ABL Facility and may not be secured by any assets
other than the Collateral, (ii) such Indebtedness is not at any time guaranteed
by any Subsidiaries other than Subsidiaries that are Guarantors, (iii) the other
terms and conditions of such Indebtedness (excluding pricing, fees, rate floors
and optional prepayment or redemption terms), if different from the Term Loans,
are customary market terms for Indebtedness of such type (provided, that the
financial maintenance covenant on the then outstanding Term Loans shall be
amended to provide the Lenders the benefit of any financial maintenance covenant
of such Permitted Additional Debt that is in addition to or more restrictive in
any material manner than the financial maintenance covenant on the then
outstanding Term Loans)(provided that a certificate of a Responsible Officer
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness (or such shorter period as the Administrative
Agent may agree in its sole discretion), together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the requirement of this
clause (iii) shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent notifies the Borrower within
such five Business Day period (or such shorter period as the Administrative
Agent may agree in its sole discretion) that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees)), (iv) if such Indebtedness is Permitted First Priority Additional
Debt, the security agreements relating to such Indebtedness are (taken as a
whole) substantially the same as or more favorable to the Loan Parties than the
applicable Collateral Documents, or are otherwise reasonably satisfactory to the
Administrative Agent (any expression of such satisfaction (or non-satisfaction)
not to be unreasonably withheld, conditioned or delayed)), (v) no Default shall
exist immediately prior to or after giving effect to such incurrence subject, in
the case of any such Indebtedness which is Alternative Incremental Indebtedness,
to the Permitted Acquisition Provisions (if applicable) and (vi) if such
Indebtedness is Permitted Secured Additional Debt, a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
or otherwise subject to the provisions of (1) the ABL Intercreditor Agreement,
(2) the First Lien Intercreditor Agreement and/or (3) the Second Lien
Intercreditor Agreement, as applicable. Permitted Additional Debt will include
any Registered Equivalent Notes issued in exchange therefor.
“Permitted First Priority Additional Debt” shall have the meaning assigned to
such term in the definition of “Permitted Additional Debt”.
“Permitted Junior Debt” shall mean unsecured Indebtedness incurred by the
Borrower or a Guarantor in the form of one or more series of unsecured notes or
loans; provided that (i) if constituting Subordinated Indebtedness, (A) such
Indebtedness (including any Guarantee



--------------------------------------------------------------------------------



thereof) is subordinated to the Obligations on terms customary for high yield
subordinated debt securities or otherwise reasonably satisfactory to the
Administrative Agent and (B) the Obligations at all times constitute “Designated
Senior Debt” (or comparable term) under the documents governing such
Indebtedness, (ii) such Indebtedness does not mature or have scheduled
amortization or payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (except customary
asset sale, change of control or similar provisions or AHYDO “catch-up”
payments), in each case prior to the date that is ninety-one (91) days after the
then Latest Maturity Date, (iii) such Indebtedness is not at any time guaranteed
by any Person that is not a Guarantor or Borrower and (iv) the other terms and
conditions of such Indebtedness (excluding pricing, fees, rate floors and
optional prepayment or optional redemption terms), if different than the Term
Loans, are customary market terms for Indebtedness of such type (provided, the
financial maintenance covenant on the then outstanding Term Loans shall be
amended to provide the Lenders the benefit of any financial maintenance covenant
of such Permitted Junior Debt that is in addition to or more restrictive than
the financial maintenance covenant on the then outstanding Term Loans) (provided
that a certificate of a Responsible Officer delivered to the Administrative
Agent at least five Business Days prior to the incurrence of such Indebtedness
(or such shorter period as the Administrative Agent may agree in its sole
discretion), together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement of this clause (iv) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Borrower within such five Business
Day period (or such shorter period as the Administrative Agent may agree in its
sole discretion) that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees)).
“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, refunding, renewal, replacement or extension of any
Indebtedness of such Person; provided that (a) the original aggregate principal
amount (or accreted value, if applicable) does not exceed the aggregate
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed, replaced or extended except (i) by an
amount equal to accrued but unpaid interest, premiums and fees payable by the
terms of such Indebtedness and reasonable fees, expenses, original issue
discount and upfront fees incurred in connection with such modification,
refinancing, refunding, renewal, replacement or extension and (ii) by an amount
equal to any existing available commitments unutilized thereunder, (b) other
than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Section 7.03(e), the Indebtedness resulting from such
modification, refinancing, refunding, renewal, replacement or extension has a
final maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended, (c) other than with respect to a Permitted
Refinancing in respect of Indebtedness permitted pursuant to Section 7.03(e), at
the time thereof, no Event of Default shall have occurred and be continuing and
(d) if such Indebtedness being modified, refinanced, refunded, renewed, replaced
or extended is Indebtedness permitted pursuant to Section 7.03(b) or 7.03(q), or
is otherwise a Junior Financing, (i) to the extent such Indebtedness being
modified,



--------------------------------------------------------------------------------



refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment or in lien priority to the Obligations, the Indebtedness resulting from
such modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment or in lien priority, as applicable, to the
Obligations on terms (taken as a whole) (x) at least as favorable to the Lenders
as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended (provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness (or such
shorter period as the Administrative Agent may agree in its sole discretion),
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement unless the
Administrative Agent notifies the Borrower within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees)) or (y) otherwise reasonably acceptable to
the Administrative Agent)), (ii) the obligors (including any guarantors) in
respect of the Indebtedness resulting from such modification, refinancing,
refunding, renewal, replacement or extension shall not include any Person other
than the obligors (including any guarantors) of the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended unless otherwise permitted
hereby, (iii) in the case of any Permitted Refinancing in respect of the ABL
Facility, such Permitted Refinancing is a revolving working capital facility and
is secured only by all or any portion of the collateral securing the ABL
Facility (but not by any other assets) pursuant to one or more security
agreements subject, in the case of assets constituting (or required to
constitute) Collateral, to the ABL Intercreditor Agreement, and (iv) in the case
of any Credit Agreement Refinancing Indebtedness, the Permitted Refinancing
shall constitute Credit Agreement Refinancing Indebtedness. When used with
respect to any specified Indebtedness, “Permitted Refinancing” shall mean the
Indebtedness incurred to effectuate a Permitted Refinancing of such specified
Indebtedness.
“Permitted Repricing Amendment” shall have the meaning set forth in Section
10.08(b).
“Permitted Second Priority Additional Debt” shall have the meaning assigned to
such term in the definition of “Permitted Additional Debt”.
“Permitted Secured Additional Debt” shall have the meaning assigned thereto in
the definition of “Permitted Additional Debt”.
“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” shall mean any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Sections 412 and 430 of the Code or Sections
302 and 303 of ERISA and in respect of which a Loan Party, any Restricted
Subsidiary or any of their respective ERISA Affiliates is, or if such plan were
terminated would under Section 4069 of ERISA be deemed to be, or within the six



--------------------------------------------------------------------------------



year period immediately preceding the date hereof was, a “contributing sponsor”
as defined in Section 4001(a)(13) of ERISA or an “employer” as defined in
Section 3(5) of ERISA.
“Platform” shall have the meaning assigned to such term in Section 10.01.
“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City and notified to the Borrower. The prime rate is a rate
set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such rate.
“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant or calculation of any ratio hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.10.
“Pro Rata Share” shall mean, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments (or, if Commitments have
been terminated, the principal amount of the Loans) under the applicable
Facility or Facilities of such Lender at such time and the denominator of which
is the amount of the aggregate Commitments (or, if the Commitments have been
terminated, the principal amount of the Loans) under the applicable Facility or
Facilities at such time.
“Projections” shall have the meaning set forth in Section 6.01(c).
“Public Lender” shall have the meaning assigned to such term in Section 10.01.
“Qualified Equity Interests” shall mean any Equity Interests that are not
Disqualified Equity Interests.
“Qualified Securitization Financing” means any Securitization Facility of a
Securitization Subsidiary that meets the following conditions: (i) the Borrower
shall have determined in good faith that such Securitization Facility (including
financing terms, covenants, termination events and other provisions) is in the
aggregate economically fair and reasonable to the Borrower and its Restricted
Subsidiaries party to the Securitization Facility; (ii) all sales of
Securitization Assets and related assets by the Borrower or any Restricted
Subsidiary to the Securitization Subsidiary or any other Person are made at fair
market value (as determined in good faith by the Borrower); (iii) the financing
terms, covenants, termination events and other provisions thereof shall be on
market terms (as determined in good faith by the Borrower) and may include
Standard Securitization Undertakings; and (iv) the obligations under such
Securitization Facility are non-recourse (except for customary representations,
warranties, covenants and indemnities made in connection with such facilities)
to the Borrower or any of its Restricted Subsidiaries (other than a
Securitization Subsidiary).



--------------------------------------------------------------------------------



“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned or leased by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
“Recapitalization Transactions” shall mean (a) retiring by (x) exchanging for
Equity Interests of the Borrower, (y) repaying through the net cash proceeds of
one or more equity offerings by the Borrower or (z) setting aside a sufficient
amount of cash to redeem at maturity, at least 90% of the aggregate outstanding
principal amount of the Borrower’s Existing Series A Notes and Existing Series B
Notes, (b) amending and restating that certain Amended and Restated Contribution
and Deferral Agreement, dated as of July 22, 2011, among YRC Inc., USF Holland
Inc., New Penn Motor Express, Inc. and USF Reddaway Inc., collectively as
primary obligors, the Trustees for the Central States, Southeast and Southwest
Areas Pension Fund, the Wilmington Trust Company, as agent, and the other funds
party thereto, to, among other changes, release all collateral (other than first
lien real estate collateral constituting Excluded Real Property) currently
securing such indebtedness and extend the maturity to December 31, 2019 and (c)
refinancing, redeeming, defeasing or otherwise paying in full in cash (or
depositing such amounts with the trustee thereof) all of the Borrower’s Existing
6% Senior Notes.
“Receivables Assets” shall mean (a) any accounts receivable owed to the Borrower
or a Restricted Subsidiary subject to a Receivables Facility and the proceeds
thereof and (b) all collateral securing such accounts receivable, all contracts
and contract rights, guarantees or other obligations in respect of such accounts
receivable, all records with respect to such accounts receivable and any other
assets customarily transferred together with accounts receivable in connection
with a non-recourse accounts receivable factoring arrangement, except for
Standard Securitization Undertakings, assigned or otherwise transferred or
pledged by the Borrower in connection with a Receivables Facility.
“Receivables Facility” shall mean an arrangement between the Borrower or a
Restricted Subsidiary and another Person pursuant to which (a) the Borrower or
such Restricted Subsidiary, as applicable, sells (directly or indirectly) in the
ordinary course of business to such Person accounts receivable owing by
customers, together with Receivables Assets related thereto, (b) the obligations
of the Borrower or such Restricted Subsidiary, as applicable, thereunder are
non-recourse (except for Securitization Purchase Obligations) to the Borrower
and such Restricted Subsidiary and (c) the financing terms, covenants,
termination events and other provisions thereof shall be on market terms (as
determined in good faith by the Borrower) and may include Standard
Securitization Undertakings.
“Refinanced Debt” shall have the meaning specified in the definition of “Credit
Agreement Refinancing Indebtedness”.
“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, (b) the Administrative Agent, (c) each Additional
Lender that will make an Other Term Loan pursuant to such Refinancing Amendment
and (d) each existing Lender that



--------------------------------------------------------------------------------



agrees to provide any portion of the Credit Agreement Refinancing Indebtedness
being incurred pursuant thereto, in accordance with Section 2.18.
“Refinancing Transactions” shall mean the repayment of all amounts due or
outstanding under or in respect of, and the termination of, the Existing Credit
Agreement and the Existing ABL Facility, the release of all cash and other
amounts restricted under or by the Existing Credit Agreement and the Existing
ABL Facility and the termination and release of any and all commitments,
security interests and guaranties in connection therewith on the Closing Date.
“Register” shall have the meaning assigned to such term in Section 10.04(d).
“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act of 1933, substantially identical notes (having the same
Guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Rejection Notice” shall have the meaning assigned to such term in Section
2.13(d).
“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment
advisor/manager as such Lender or by an Affiliate of such investment
advisor/manager.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or from, within or upon any vessel, vehicle, building,
structure, facility or fixture.
“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA or the regulations issued thereunder, other than events for which the
thirty (30) day notice period has been waived with respect to a Plan.
“Repricing Event” shall have the meaning assigned to such term in Section
2.12(d).
“Request for Credit Extension” shall mean a request by the Borrower in
accordance with the terms of Section 2.03 and substantially in the form of
Exhibit C, or such other form as shall be approved by the Administrative Agent.



--------------------------------------------------------------------------------



“Required Class Lenders” shall mean, as of any date of determination, Lenders of
a Class having more than 50% of the sum of the outstanding Loans and unused
Commitments of the applicable Class.
“Required Lenders” shall mean, at any time, Lenders having Loans and unused Term
Loan Commitments representing more than 50% of the sum of all Loans outstanding
and unused Term Loan Commitments at such time.
“Responsible Officer” shall mean the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, director of
treasury or other similar officer of a Loan Party and, as to any document
delivered on the Closing Date, any secretary or assistant secretary of such Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed by the recipient of such document
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed by the recipient of such document to have acted on behalf
of such Loan Party.
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest of the Borrower or any
Restricted Subsidiary, or on account of any return of capital to the Borrower’s
or a Restricted Subsidiary’s stockholders, partners or members (or the
equivalent Persons thereof).
“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(a) 100% minus (b) the Applicable ECF Percentage with respect to such Excess
Cash Flow Period.
“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.
“Sale and Leaseback Transaction” shall mean any arrangement, directly or
indirectly, whereby a seller or transferor shall sell or otherwise transfer any
real or personal property and then or thereafter lease, or repurchase under an
extended purchase contract, conditional sales or other title retention
agreement, the same property.
“SEC” shall mean the Securities and Exchange Commission or any Governmental
Authority that is the successor thereto.
“Second Lien Intercreditor Agreement” shall mean a “junior lien” intercreditor
agreement among the Collateral Agent and one or more Senior Representatives for
holders of Permitted Second Priority Additional Debt, in form and substance
reasonably satisfactory to the Collateral Agent.



--------------------------------------------------------------------------------



“Secured Hedge Agreement” shall mean any Swap Contract permitted under Article 7
that is entered into by and between the Borrower or any Guarantor and any Hedge
Bank.
“Secured Parties” shall have the meaning assigned to such term in the Security
Agreement.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Securitization Asset” shall mean (a) any accounts receivable or related assets
and the collections and proceeds thereof, in each case subject to a
Securitization Facility and (b) all collateral securing such receivable or
asset, all contracts and contract rights, guaranties or other obligations in
respect of such receivable or asset, lockbox accounts, books and records with
respect to such account or asset and any other assets customarily transferred
(or in respect of which security interests are customarily granted) together
with accounts or assets in a securitization financing and which in the case of
clause (a) and (b) above are sold, conveyed, assigned or otherwise transferred
or pledged by any Loan Party in connection with a Qualified Securitization
Financing.
“Securitization Facility” shall mean any transaction or series of securitization
financings that may be entered into by the Borrower or any of its Restricted
Subsidiaries pursuant to which the Borrower or any of its Restricted
Subsidiaries may sell, convey or otherwise transfer, or may grant a security
interest in, Securitization Assets to either (a) any Person that is not a
Restricted Subsidiary or (b) any other Subsidiary of the Borrower (that in turn
sells such Securitization Assets to a Securitization Subsidiary) or a
Securitization Subsidiary that in turn sells such Securitization Assets to a
Person that is not a Restricted Subsidiary, or may grant a security interest in,
any Securitization Assets of the Borrower or any of its Subsidiaries; provided
that, it is understood and agreed that the ABL Facility is deemed a
Securitization Facility.
“Securitization Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any Securitization Asset or participation
interest therein issued or sold in connection with, and other fees and expenses
(including fees and expenses of legal counsel) paid to a Person that is not a
Securitization Subsidiary in connection with, any Qualified Securitization
Financing or a Receivables Facility.
“Securitization Purchase Obligation” shall mean any obligation of the Borrower
or a Restricted Subsidiary in respect of Securitization Assets or Receivables
Assets in a Qualified Securitization Financing or a Receivables Facility to
purchase Securitization Assets arising as a result of a breach of a
representation, warranty or covenant or otherwise, including, without
limitation, as a result of a receivable or portion thereof becoming subject to
any asserted defense, dispute, offset or counterclaim of any kind as a result of
any action taken by, any failure to take action by or any other event relating
to such party.
“Securitization Subsidiary” shall mean any Subsidiary the Borrower in each case
formed for the purpose of and that solely engages in one or more Qualified
Securitization Financings and other activities reasonably related thereto or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any



--------------------------------------------------------------------------------



Subsidiary of the Borrower makes an Investment and to which the Borrower or any
Subsidiary of the Borrower transfers Securitization Assets and related assets.
“Security Agreement” shall mean, except as the context may otherwise require,
both (a) a Security Agreement substantially in the form of Exhibit D and (b) the
Security and Collateral Agency Agreement, dated as of the date hereof, among the
Collateral Agent, as collateral agent and term loan representative, the ABL
Agent, as ABL representative, and the Borrower and the other Loan Parties party
thereto.
“Security Agreement Supplement” shall have the meaning specified in the Security
Agreement.
“Senior Representative” shall mean, with respect to any series of Permitted
Secured Additional Debt, the trustee, administrative agent, collateral agent,
security agent or similar agent under the indenture or agreement pursuant to
which such Indebtedness is issued, incurred or otherwise obtained, as the case
may be, and each of their successors in such capacities.
“Senior Secured Leverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated Total Debt as of such date that is secured by a Lien on any
asset or property of the Borrower or its Restricted Subsidiaries to (b)
Consolidated EBITDA for the Test Period applicable as of such date.
“Specified Default” shall mean an Event of Default under Section 8.01(a), (f) or
(g).
“Specified Pension Fund Obligations” shall mean the payment obligations due from
the Borrower and/or its applicable Subsidiaries to the Pension Fund Entities
under the terms and conditions of the Contribution Deferral Agreement.
“Specified Representations” shall mean those representations and warranties made
by the Borrower in Sections 5.01(a) (with respect to organizational existence
only), 5.01(b), 5.02(a) (with respect to the execution, delivery, and
performance of the Loan Documents), 5.02(c)(i) (with respect to the execution,
delivery, and performance of the Loan Documents, the incurrence of Indebtedness
hereunder and the granting of the guarantees and the security interests in
respect hereof), 5.02(c)(iii) (except with respect to any violation to the
extent that such violation would not reasonably be expected to result in a
Material Adverse Effect), 5.04, 5.12, 5.16, 5.17, 5.18(a) and 5.19.
“Specified Transaction” shall mean any Investment that results in a Person
becoming a Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted
Acquisition, any Disposition that results in a Restricted Subsidiary ceasing to
be a Subsidiary of the Borrower, any Investment constituting an acquisition of
assets constituting a business unit, line of business or division of another
Person or any Disposition of a business unit, line of business or division of
the Borrower or a Restricted Subsidiary, in each case consummated after the
Closing Date and whether by merger, consolidation, amalgamation or otherwise,
and any incurrence or repayment of Indebtedness, Restricted Payment, or
Incremental Term Loan, in each case, that by the terms of this Agreement
requires a financial ratio or test to be calculated on a “Pro Forma Basis”.



--------------------------------------------------------------------------------



“SPV” shall have the meaning assigned to such term in Section 10.04(i).
“Standard Securitization Undertakings” shall mean representations, warranties,
covenants, guarantees and indemnities entered into by the Borrower or any
Subsidiary of the Borrower which the Borrower has determined in good faith to be
customary in a Securitization Facility, it being understood that any
Securitization Purchase Obligation shall be deemed to be a Standard
Securitization Undertaking or, in the case of a Receivables Facility, a
non-credit related recourse accounts receivable factoring arrangement.
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subordinated Indebtedness” shall mean any Indebtedness that is, or is required
to be, subordinated in right of payment to the Obligations.
“Subsidiary” of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or (ii) the management of which is otherwise
Controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Successor Borrower” shall have the meaning specified in Section 7.04(d).
“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms



--------------------------------------------------------------------------------



and conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Taxes” shall have the meaning assigned to such term in Section 3.01(a).
“Term Borrowing” shall mean a Borrowing comprised of Term Loans.
“Term Lender” shall mean a Lender with a Term Loan Commitment or an outstanding
Term Loan.
“Term Loan Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make a Term Loan hereunder, expressed as an amount
representing the maximum principal amount of the Term Loan to be made by such
Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Lender pursuant to an Assignment and
Acceptance, (ii) an Incremental Amendment, (iii) a Refinancing Amendment or (iv)
an Extension. The initial amount of each Lender’s Term Loan Commitment is set
forth on Schedule 2.01 or, otherwise, in the Assignment and Acceptance,
Incremental Amendment or Refinancing Amendment pursuant to which such Lender
shall have assumed its Term Loan Commitment, as the case may be. The initial
aggregate amount of the Term Loan Commitments as of the Closing Date is
$700,000,000.
“Term Loans” shall mean the Initial Term Loans, Extended Term Loans, Incremental
Term Loans and Other Term Loans.
“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit J hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.
“Term Priority Collateral” shall have the meaning assigned to such term in the
ABL Intercreditor Agreement.



--------------------------------------------------------------------------------



“Test Period” shall mean, for any date of determination under this Agreement,
the most recent period as of such date of four consecutive fiscal quarters of
the Borrower for which financial statements have been delivered (or were
required to have been delivered) pursuant to Section 6.01(a) or 6.01(b), as
applicable, or, prior to the first such requirement, the four fiscal quarter
period ended September 30, 2013.
“Threshold Amount” shall mean $30,000,000.
“Total Leverage Ratio” shall mean, as of any date, the ratio of (a) Consolidated
Total Debt as of such date to (b) Consolidated EBITDA for the Test Period
applicable as of such date.
“tranche” shall have the meaning assigned to such term in Section 2.19(a).
“Transaction Expenses” shall mean any costs, fees or expenses incurred or paid
by the Borrower or any of its Subsidiaries in connection with the Transactions
(including costs and bonuses associated with the IBT Transactions and, for the
avoidance of doubt, any costs, fees or expenses incurred under the Contribution
Deferral Agreement), this Agreement and the other Loan Documents.
“Transactions” shall mean, collectively, (a) the consummation of the IBT
Transactions, (b) the consummation of the Recapitalization Transactions, (c) the
execution and delivery by the Loan Parties of the Loan Documents to which they
are a party and the making of the Borrowings hereunder on the Closing Date, (d)
the execution and delivery by the Borrower and the Subsidiaries party thereto of
the ABL Facility Documentation and the funding under the ABL Facility on the
Closing Date, (e) the execution and delivery by the Borrower and the
Subsidiaries party thereto of the Contribution Deferral Agreement on January 31,
2014, (f) the performance by the Borrower of its obligations under the December
2013 Stock Purchase Agreement, December 2013 Exchange Agreements and the
December 2013 Registration Rights Agreement, (g) the Refinancing Transactions
and (h) the payment of the Transaction Expenses.
“Transferred Guarantor” shall have the meaning specified in the Section 11.10.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.
“Unaudited Financial Statements” shall mean the unaudited consolidated balance
sheets and related statements of operations and cash flows of the Borrower and
its consolidated Subsidiaries as at the end of and for the fiscal quarters ended
September 30, 2013.
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.



--------------------------------------------------------------------------------



“United States” and “U.S.” mean the United States of America.
“United States Tax Compliance Certificate” shall have the meaning assigned to
such term in Section 3.01(d).
“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower designated
by the board of directors of the Borrower as an Unrestricted Subsidiary pursuant
to Section 6.14 subsequent to the Closing Date.
“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (ii) the then
outstanding principal amount of such Indebtedness; provided, that for purposes
of determining the Weighted Average Life to Maturity of any Refinanced Debt or
any Indebtedness that is being modified, refinanced, refunded, renewed,
replaced, restructured or extended (the “Applicable Indebtedness”), the effects
of any amortization of or prepayments made on such Applicable Indebtedness prior
to the date of the applicable modification, refinancing, restructuring,
refunding, renewal, replacement or extension shall be disregarded.
“wholly owned” shall mean, with respect to a Subsidiary of a Person, a
Subsidiary of such Person all of the outstanding Equity Interests of which
(other than (x) director’s qualifying shares and (y) shares issued to foreign
nationals to the extent required by applicable Law) are owned by such Person
and/or by one or more wholly owned Subsidiaries of such Person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02.    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.



--------------------------------------------------------------------------------



(i)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(ii)    The term “including” is by way of example and not limitation.
(c)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(d)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(e)    The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(f)    All references to “knowledge” or “awareness” of any Loan Party or a
Restricted Subsidiary thereof means the actual knowledge of a Responsible
Officer of a Loan Party or such Restricted Subsidiary.
(g)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(h)    The word “or” is not exclusive.
(i)    For purposes of determining compliance with any one of Sections 7.01,
7.02, 7.03, 7.05, 7.06, 7.08, 7.09 and 7.13, in the event that any Lien,
Investment, Indebtedness, Disposition, Restricted Payment, affiliate
transaction, Contractual Obligation or prepayment of Indebtedness meets the
criteria of more than one of the categories of transactions permitted pursuant
to any clause of such Section, such transaction (or portion thereof) at any time
shall be permitted under one or more of such clauses as determined by the
Borrower (and the Borrower shall be entitled to redesignate use of any such
clauses from time to time) in its sole discretion at such time.
Section 1.03.    Certifications. All certifications to be made hereunder by an
officer or representative of a Loan Party shall be made by such a Person in his
or her capacity solely as an officer or representative of such Loan Party, on
such Loan Party’s behalf and not in such Person’s individual capacity.
Section 1.04.    Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein or
therein.



--------------------------------------------------------------------------------



Section 1.05.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
Section 1.06.    References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements, replacements,
extensions, renewals, refinancings, restructurings and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements, replacements, extensions, renewals, refinancings, restructurings
and other modifications are not prohibited by hereby; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
Section 1.07.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.08.    Timing of Payment of Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment (other than as
described in the definition of Interest Period) or performance shall extend to
the immediately succeeding Business Day.
Section 1.09.    Cumulative Credit Transactions. If more than one action occurs
on any given date the permissibility of the taking of which is determined
hereunder by reference to the amount of the Cumulative Credit immediately prior
to the taking of such action, the permissibility of the taking of each such
action shall be determined independently and in no event may any two or more
such actions be treated as occurring simultaneously.
Section 1.10.    Pro Forma Calculations.
(a)    Notwithstanding anything to the contrary herein, the Total Leverage Ratio
and Senior Secured Leverage Ratio shall be calculated in the manner prescribed
by this Section 1.10; provided that, notwithstanding anything to the contrary in
clauses (b), (c) or (d) of this Section 1.10, when calculating the Total
Leverage Ratio for purposes of the Applicable ECF Percentage of Excess Cash
Flow, the events described in this Section 1.10 that occurred subsequent to the
end of the applicable Test Period shall not be given pro forma effect (provided,
further, that the foregoing limitation will not be constituted to limit the
deductibility of any amounts that are committed to be made or paid or are
reasonably expected to be paid in the calculation of Excess Cash Flow for any
period as provided for in the definition of Excess Cash Flow).



--------------------------------------------------------------------------------



(b)    For purposes of calculating the Total Leverage Ratio and the Senior
Secured Leverage Ratio, Specified Transactions (and the incurrence or repayment
of any Indebtedness in connection therewith) that have been made (i) during the
applicable Test Period or (ii) subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period. If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into the Borrower or any of its Restricted Subsidiaries since the beginning
of such Test Period shall have made any Specified Transaction that would have
required adjustment pursuant to this Section 1.10, then the Total Leverage Ratio
and the Senior Secured Leverage Ratio shall be calculated to give pro forma
effect thereto in accordance with this Section 1.10.
(c)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and may include, for the avoidance of doubt,
any synergies, operating expense reductions, other operating improvements and
cost savings as certified by the Borrower as having been determined in good
faith to be reasonably anticipated to be realizable within eighteen (18) months
following any such acquisition or disposition, operational change and
operational initiatives. Notwithstanding the foregoing, (A) all pro forma
adjustments under this clause (c) shall not, taken together with those added
pursuant to clause (a)(viii) of the definition of “Consolidated EBITDA”,
increase pro forma Consolidated EBITDA by more than 20% for any Test Period
(calculated prior to giving effect to any addback pursuant to this clause (c) or
clause (a)(viii) of the definition of “Consolidated EBITDA”); provided, that
such limitation on pro forma adjustments shall not apply if supported by a
quality of earnings report prepared by a nationally recognized accounting firm
or other third-party advisor reasonably acceptable to the Administrative Agent
or if such adjustments satisfy the requirements of Regulation S-X and (B) no pro
forma adjustments under this clause (c) shall be made in respect of the
Transactions (including in respect of the IBT Transaction).
(d)    In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of the Total Leverage Ratio or Senior Secured Leverage Ratio (other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes and not incurred in
reliance on Section 7.03(t)), (i) during the applicable Test Period or (ii)
subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the Total Leverage Ratio or Senior Secured Leverage Ratio shall be
calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period of the Total Leverage Ratio or Senior Secured
Leverage Ratio. Interest on a Capitalized Lease shall be deemed



--------------------------------------------------------------------------------



to accrue at an interest rate reasonably determined by a responsible financial
or accounting officer of the Borrower to be the rate of interest implicit in
such Capitalized Lease in accordance with GAAP. Interest on Indebtedness that
may optionally be determined at an interest rate based upon a factor of a prime
or similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Borrower or Restricted Subsidiary
may designate.
(e)    Whenever any provision of this Agreement requires the Borrower to have a
Total Leverage Ratio or the Senior Secured Leverage Ratio (in each case) on a
Pro Forma Basis in connection with any action to be taken by the Borrower
hereunder, the Borrower shall deliver to the Administrative Agent a certificate
of a Responsible Officer setting forth in reasonable detail the calculations
demonstrating such compliance or such Total Leverage Ratio.
Section 1.11.    Certain Accounting Matters. Notwithstanding any other provision
contained herein or in any other Loan Document, all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, (a) without giving effect to any
election under Statement of Financial Accounting Standards 159 or Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any of its Restricted
Subsidiaries at “fair value”, as defined therein; (b) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 and/or Statement of Financial
Accounting Standards 150 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof; (c) treating Unrestricted Subsidiaries as if they were not
consolidated with the Borrower or any Restricted Subsidiary and otherwise
eliminating all accounts of Unrestricted Subsidiaries. Furthermore, unless the
Borrower elects otherwise, notwithstanding any other provision contained herein
or in any other Loan Document, for all purposes under this Agreement and the
other Loan Documents, including negative covenants, financials covenants and
component definitions, operating leases and Capitalized Leases will be deemed to
be treated in a manner consistent with their current treatment under GAAP as in
effect on the Closing Date, notwithstanding any modifications or interpretive
changes thereto that may occur thereafter. For the avoidance of doubt, the
principal amount of any non-interest bearing Indebtedness or other discount
security constituting Indebtedness at any date shall be the principal amount
thereof that would be shown on a balance sheet of the Borrower dated such date
prepared in accordance with GAAP, except as expressly set forth in clauses (a)
and (b) of this Section 1.11.
Section 1.12.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Initial
Term Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Term Loan”). Borrowings also may



--------------------------------------------------------------------------------



be classified and referred to by Class (e.g., a “Term Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Term
Borrowing”).
Section 1.13.    Currency Equivalents Generally.
(a)    For purposes of determining compliance with Sections 7.01, 7.02, 7.03,
7.05, 7.06, 7.08, 7.09, 7.11 and 7.13 with respect to any amount of
Indebtedness, Lien, Asset Sale, Restricted Payment, Capital Expenditure,
affiliate transaction, Contractual Obligation, prepayment of Indebtedness or
Investment in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
currency exchange occurring after the time such Indebtedness or Investment is
incurred (so long as such Indebtedness or Investment, at the time incurred, made
or acquired, was permitted hereunder) and once incurred or made, the amount of
such Indebtedness, Lien, Asset Sale, Restricted Payment, Capital Expenditure,
affiliate transaction, Contractual Obligation, prepayment of Indebtedness or
Investment, shall be always deemed to be at the Dollar amount on such date,
regardless of later changes in currency exchange rates.
(b)    For purposes of determining the Total Leverage Ratio or Senior Secured
Leverage Ratio, amounts denominated in a currency other than Dollars will be
converted to Dollars at the currency exchange rates used in preparing the
Borrower’s financial statements corresponding to the Test Period with respect to
the applicable date of determination and will, in the case of Indebtedness,
reflect the currency translation effects, determined in accordance with GAAP, of
Swap Contracts permitted hereunder for currency exchange risks with respect to
the applicable currency in effect on the date of determination of the Dollar
equivalent of such Indebtedness.
Section 1.14.    Excluded Swap Obligations.
(a)    Notwithstanding any provision of this Agreement or any other Loan
Document, no Guarantee by any Loan Party under any Loan Document shall include a
Guarantee of any Excluded Swap Obligation and no Collateral provided by any Loan
Party shall secure any Excluded Swap Obligation. In the event that any payment
is made by, or any collection is realized from, any Loan Party for which there
are Excluded Swap Obligations, or from any Collateral provided by such Loan
Party, the proceeds thereof shall be applied to pay the Obligations of such Loan
Party on a ratable basis determined without giving effect to such Excluded Swap
Obligations and each reference in this Agreement or any other Loan Document to
the ratable application of such amounts as among the Obligations or any
specified portion of the Obligations that would otherwise include such Excluded
Swap Obligations shall be deemed so to provide.
(b)    Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under Article 11 and the Loan Documents in respect of Swap
Obligations (subject to the limitations provided in Section 11.09). The
obligations of each Qualified ECP Guarantor



--------------------------------------------------------------------------------



under this Section shall remain in full force and effect until its Guaranty
under Section 11 is released. Each Qualified ECP Guarantor intends that this
Section 1.14 constitute, and this Section 1.14 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
(c)    The following terms shall for purposes of this Section 1.14 have the
meanings set forth below:
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S. C. § et seq.),
as amended from time to time, and any successor statute.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or would otherwise become
illegal or unlawful under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason not to constitute an “eligible contract participant” as defined
in the Commodity Exchange Act at the time the Guarantee of such Guarantor would
otherwise become effective with respect to such related Swap Obligation.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.
ARTICLE 2    
THE CREDITS
Section 2.01.    Commitments. Subject to the terms and conditions and relying
upon the representations and warranties set forth herein, each Lender agrees,
severally and not jointly, to make a Term Loan to the Borrower on the Closing
Date in a principal amount not to exceed its Term Loan Commitment.
Notwithstanding anything to the contrary contained herein (and without affecting
any other provisions hereof), the funded portion of each Term Loan to be made on
the Closing Date (i.e., the amount advanced to the Borrower on the Closing Date)
shall be equal to 99% of the principal amount of such Loan (it being agreed that
the full principal amount of each such Term Loan shall be the “initial”
principal amount of such Term Loan and deemed outstanding on the Closing Date
and the Borrower shall be obligated to repay 100% of the principal amount of
each such Term Loan as provided hereunder). Amounts repaid or prepaid in respect
of an Initial Term Loan may not be reborrowed.



--------------------------------------------------------------------------------



Section 2.02.    Loans.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their applicable Commitments;
provided, however, that the failure of any Lender to make any Loan shall not in
itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). The
Loans comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $1,000,000 and not less than $5,000,000 (except,
with respect to any Incremental Term Loans or Other Term Loans, to the extent
otherwise provided in the applicable Incremental Amendment or Refinancing
Amendment) or (ii) equal to the remaining available balance of the applicable
Commitments.
(b)    Subject to Sections 2.08 and 3.02 each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan to such Lender in accordance with the terms
of this Agreement. Borrowings of more than one Type may be outstanding at the
same time; provided, however, that the Borrower shall not be entitled to request
any Borrowing that, if made, would result in more than five Eurodollar
Borrowings outstanding hereunder at any time plus up to an additional 3 Interest
Periods in respect of each (i) Incremental Facility, (ii) Extended Term Loans
and (iii) Other Term Loans, provided that the total number of such additional
Interest Periods does not exceed 15 at any one time. For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.
(c)    Each Lender shall make each Initial Term Loan to be made by it hereunder
on the Closing Date by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 1:00 p.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account designated by the Borrower in the
applicable Request for Credit Extension.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to



--------------------------------------------------------------------------------



repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing, and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.
Section 2.03.    Borrowing Procedure. In order to request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City
time, three Business Days before a proposed Borrowing (or, in the case of the
initial extension of credit on the Closing Date, prior to the proposed
Borrowing), and (b) in the case of an ABR Borrowing, not later than 1:00 p.m.,
New York City time, one Business Day before a proposed Borrowing. Each such
telephonic Request for Credit Extension shall be irrevocable, and shall be
confirmed promptly by hand delivery or fax to the Administrative Agent of a
written Request for Credit Extension and shall specify the following
information: (i) the Class of Loans to be borrowed and whether such Borrowing is
to be a Eurodollar Borrowing or an ABR Borrowing (provided that, until the
Administrative Agent shall have notified the Borrower that the primary
syndication of the Commitments has been completed (which notice shall be given
as promptly as practicable and, in any event, within 30 days after the Closing
Date), the Borrower shall not be permitted to request a Eurodollar Borrowing
with an Interest Period in excess of one month); (ii) the date of such Borrowing
(which shall be a Business Day); (iii) the number and location of the account to
which funds are to be disbursed; (iv) the amount of such Borrowing; and (v) if
such Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto; provided, however, that, notwithstanding any contrary specification in
any Request for Credit Extension, each requested Borrowing shall comply with the
requirements set forth in Section 2.02. If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
an ABR Borrowing. If no Interest Period with respect to any Eurodollar Borrowing
is specified in any such notice, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall promptly advise the applicable Lenders of any notice given pursuant to
this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.
Section 2.04.    Evidence of Debt; Repayment of Loans.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the principal amount of each Term Loan of
such Lender as provided in Section 2.11 (or, in the case of Extended Term Loans,
Incremental Term Loans or Other Term Loans, as provided for in the applicable
Extension Offer, Incremental Amendment, Refinancing Amendment or other governing
documentation).



--------------------------------------------------------------------------------



(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
(c)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that (i) the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with their terms and (ii) in the event of any conflict
between the accounts set forth in paragraphs (b) and (c) above, the amounts set
forth in the accounts maintained pursuant to paragraph (c) shall prevail.
(e)    Any Lender may request that Loans made by it hereunder be evidenced by a
Term Note. In such event, the Borrower shall promptly execute and deliver to
such Lender a Term Note payable to such Lender and its registered assigns in
accordance with Section 10.04. Notwithstanding any other provision of this
Agreement, in the event any Lender shall request and receive a Term Note, the
interests represented by such Term Note shall at all times (including after any
assignment of all or part of such interests pursuant to Section 10.04) be
represented by one or more promissory notes payable to the payee named therein
or its registered assigns, unless such Term Note is duly cancelled.
(f)    This Section 2.04 shall at all times be interpreted and administered in
such a way at the Term Notes will be issued in “registered form” within the
meaning of Treasury Regulation Section 5f.163-1(a).
Section 2.05.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent, for its own
account, the administrative agent fees applicable to the Facilities payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent (the “Fees”).
(b)    All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent. Once paid, none of the Fees shall be refundable
under any circumstances.



--------------------------------------------------------------------------------



Section 2.06.    Interest on Loans.
(a)    Subject to the provisions of Section 2.07, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, and calculated
from and including the date of such Borrowing to but excluding the date of
repayment thereof) at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.
(b)    Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
(c)    Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
Section 2.07.    Default Interest. The Borrower shall pay interest on past due
amounts owing by it hereunder at a fluctuating interest rate per annum at all
times, after as well as before judgment, equal to (a) in the case of principal,
at the rate otherwise applicable to such Loan pursuant to Section 2.06 plus
2.00% per annum and (b) in all other cases, at a rate per annum (computed on the
basis of the actual number of days elapsed over a year of 360 days at all times)
equal to the rate that would be applicable to an ABR Loan plus 2.00% per annum,
and such interest shall be payable on written demand.
Section 2.08.    Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such Dollar deposits are being offered will not adequately
and fairly reflect the cost to the majority of Lenders of making or maintaining
Eurodollar Loans during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have revoked such notice,
any request by the Borrower for a Eurodollar Borrowing pursuant to Section 2.03
or Section 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.
Section 2.09.    Termination and Reduction of Commitments.
(f)    The Term Loan Commitment for the Initial Term Loan in effect on the
Closing Date shall automatically terminate upon the making of the Initial Term
Loans on the Closing Date.



--------------------------------------------------------------------------------



(g)    Upon at least one Business Days’ prior irrevocable written or fax notice
to the Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, any Class of
unfunded Term Loan Commitments; provided, however, that each partial reduction
of any Class of Term Loan Commitments shall be in an integral multiple of
$1,000,000 and in a minimum amount of $1,000,000; provided further that , a
notice of termination of the Commitments of any Class delivered by the Borrower
may state that such notice is conditioned upon the consummation of an
acquisition or sale transaction or upon the effectiveness of other credit
facilities or the receipt of proceeds from the issuance of other Indebtedness or
any other specified event, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.
(h)    Each reduction in the Term Loan Commitments hereunder shall be made
ratably among the Lenders in accordance with their respective applicable
Commitments.
Section 2.10.    Conversion and Continuation of Borrowings. The Borrower shall
have the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 1:00 p.m., New York City time, on the
day of any conversion, to convert any Eurodollar Borrowing into an ABR
Borrowing, (b) not later than 1:00 p.m., New York City time, three Business Days
prior to conversion or continuation, to convert any ABR Borrowing into a
Eurodollar Borrowing or to continue any Eurodollar Borrowing as a Eurodollar
Borrowing for an additional Interest Period, and (c) not later than 1:00 p.m.,
New York City time, three Business Days prior to conversion, to convert the
Interest Period with respect to any Eurodollar Borrowing to another permissible
Interest Period, subject in each case to the following:
(i)    until the Administrative Agent shall have notified the Borrower that the
primary syndication of the Commitments has been completed (which notice shall be
given as promptly as practicable and, in any event, within 30 days after the
Closing Date), no ABR Borrowing may be converted into a Eurodollar Borrowing
with an Interest Period in excess of one month;
(ii)    each conversion or continuation shall be made pro rata among the Lenders
in accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;
(iii)    if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;
(b)    each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;



--------------------------------------------------------------------------------



(i)    if any Eurodollar Borrowing is converted on a day prior to the last day
of the Interest Period applicable thereto, the Borrower shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 3.04;
(c)    any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing,
unless agreed by all applicable Lenders;
(d)    any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing; and
(e)    upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of an Event of Default under Section 8.01(a), (g) or (h), no outstanding Loan
may be converted into, or continued as, a Eurodollar Loan.
Each notice pursuant to this Section 2.10 shall (except as set forth herein) be
irrevocable and shall refer to this Agreement and specify (i) the identity and
amount of the Borrowing that the Borrower requests be converted or continued,
(ii) whether such Borrowing is to be converted to or continued as a Eurodollar
Borrowing or an ABR Borrowing, (iii) if such notice requests a conversion, the
date of such conversion (which shall be a Business Day) and (iv) if such
Borrowing is to be converted to or continued as a Eurodollar Borrowing, the
Interest Period with respect thereto. If no Interest Period is specified in any
such notice with respect to any conversion to or continuation as a Eurodollar
Borrowing, the Borrower shall be deemed to have selected an Interest Period of
one month’s duration. The Administrative Agent shall promptly advise the Lenders
of any notice given pursuant to this Section 2.10 and of each Lender’s portion
of any converted or continued Borrowing. If the Borrower shall not have given
notice in accordance with this Section 2.10 to continue any Borrowing into a
subsequent Interest Period (and shall not otherwise have given notice in
accordance with this Section 2.10 to convert such Borrowing), such Borrowing
shall, at the end of the Interest Period applicable thereto (unless repaid
pursuant to the terms hereof), automatically be converted into an ABR Borrowing.
Section 2.11.    Repayment of Term Borrowings.
(a)    The Borrower shall repay to the Administrative Agent for the ratable
account of the applicable Term Lenders (i) on the last Business Day of each
March, June, September and December, commencing with the last Business Day of
March 2014, an amount equal to 0.25% of the aggregate principal amount of the
Initial Term Loans outstanding on the Closing Date (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Sections 2.12 and 2.13 or, if applicable, Section
10.04(k)(vii) and as a result of the conversion of Initial Term Loans to
Extended Term Loans or the refinancing of Initial Term Loans with Credit
Agreement Refinancing Indebtedness) and (ii) on the applicable Maturity Date for
such Initial Term Loans, the aggregate principal amount of such Initial



--------------------------------------------------------------------------------



Term Loans outstanding on such date, together in each case with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
such payment. Upon the conversion of Initial Term Loans to Extended Term Loans
or the refinancing of Initial Term Loans with Credit Agreement Refinancing
Indebtedness, all amortization payments shall be reduced ratably by the
aggregate principal amount of the Initial Term Loans so converted, refinanced or
replaced. The Borrower shall repay Incremental Term Loans, Extended Term Loans
and Other Term Loans in such amounts and on such date or dates as shall be
specified therefor in the applicable Incremental Amendment, Extension Offer,
Refinancing Amendment or other governing documentation.
(b)    To the extent not previously paid, all Term Loans (including, for
avoidance of doubt, Term Loans that are not Initial Term Loans) shall be due and
payable on the applicable Maturity Date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.
(c)    All repayments pursuant to this Section 2.11 shall be subject to Section
3.04, but shall otherwise be without premium or penalty.
Section 2.12.    Voluntary Prepayment.
(c)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, upon at least three Business Days’
prior written or fax notice (or telephone notice promptly confirmed by written
or fax notice) in the case of Eurodollar Loans, or written or fax notice (or
telephone notice promptly confirmed by written or fax notice) at least one
Business Day prior to the date of prepayment in the case of ABR Loans, to the
Administrative Agent before 1:00 p.m., New York City time; provided, however,
that each partial prepayment shall be in an amount that is an integral multiple
of $1,000,000 and not less than $2,500,000.
(d)    Except as may otherwise be set forth in any Extension Offer, any
Refinancing Amendment or any Incremental Amendment, voluntary prepayments of
Term Loans pursuant to this Section 2.12 (i) shall be applied ratably to each
Class of Term Loans then outstanding and (ii) with respect to each Class of Term
Loans, shall be applied against the remaining scheduled installments of
principal due in respect thereof (in the case of the Initial Term Loans, as set
forth in Section 2.11) as directed by the Borrower (or, absent such direction,
in direct order of maturity).
(e)    Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided, however, that a notice of
prepayment delivered by the Borrower may state that such notice is conditioned
upon the consummation of an acquisition or sale transaction or upon the
effectiveness of other credit facilities or the receipt of proceeds from the
issuance of other Indebtedness or any other specified event, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not



--------------------------------------------------------------------------------



satisfied (provided, that the provisions of Section 3.04 shall apply to any
prepayment that is not made as a result of the failure of such condition). All
prepayments under this Section 2.12 shall be subject to Section 2.12(d) (to the
extent applicable) and Section 3.04 but otherwise without premium or penalty.
All prepayments under this Section 2.12 shall be accompanied by accrued and
unpaid interest on the principal amount to be prepaid to but excluding the date
of payment.
(f)    In the event that (other than in connection with a refinancing of the
entirety of the Credit Facilities in connection with a Change of Control, a sale
of all or substantially all of the assets of the Borrower, or an acquisition or
another transaction not otherwise permitted hereunder), on or prior to the two
year anniversary of the Closing Date, (i) the Borrower voluntarily prepays any
Initial Term Loans with the proceeds of, or any conversion of Initial Term Loans
into, any new or replacement tranche of term loan Indebtedness (including any
new or additional Term Loans under this Agreement and Credit Agreement
Refinancing Indebtedness) incurred for the primary purpose of prepaying,
repaying or replacing the Initial Term Loans and having or resulting in an
effective yield (in each case, with original issue discount and upfront fees,
which shall be deemed to constitute like amounts of original issue discount,
being equated to interest margins in a manner consistent with generally accepted
financial practice) payable generally to the lenders of such Indebtedness (but
excluding the effect of any arrangement, structuring, syndication, commitment or
other fees in connection therewith that are not shared with all providers of
such Indebtedness), is, or upon satisfaction of the specified conditions could
be, lower than the effective yield in respect of the Refinanced Debt (as
determined on the same basis), (ii) any waiver, amendment or modification shall
become effective with respect to any Initial Term Loans the primary purpose of
which is to reduce the effective yield (determined on the basis set forth in
clause (i)) with respect to such Initial Term Loans or (iii) a Term Lender is
deemed a Non-Consenting Lender and must assign its Initial Term Loans pursuant
to Section 3.06(a) in connection with any waiver, amendment or modification the
primary purpose of which is to reduce the effective yield (determined on the
basis set forth in clause (i)) with respect to such Initial Term Loans (each of
clauses (i), (ii), and (iii) a “Repricing Event”), then in each case, the
Borrower shall pay to the Administrative Agent on the date of such Repricing
Event, for the ratable account of each applicable Term Loan Lender, (a) in the
case of clauses (i) and (iii), (x) if such Repricing Event occurs prior to the
one year anniversary of the Closing Date, a prepayment premium of 2% of the
amount of the Term Loans being prepaid or assigned and (y) if such Repricing
Event occurs on or after the one year anniversary of the Closing Date but on or
prior to the two year anniversary of the Closing Date, a prepayment premium of
1% of the amount of the Term Loans being prepaid or assigned and (b) in the case
of clause (ii), (x) if such Repricing Event occurs prior to the one year
anniversary of the Closing Date, a payment equal to 2% of the aggregate amount
of the applicable Initial Term Loans outstanding immediately prior to such
waiver, amendment or modification and (y) if such Repricing Event occurs on or
after the one year anniversary of the Closing Date but on or prior to the two
year anniversary of the Closing Date, a payment equal to 1% of the aggregate
amount of the applicable Initial Term Loans outstanding immediately prior to
such waiver, amendment or modification.



--------------------------------------------------------------------------------



Section 2.13.    Mandatory Prepayments.
(d)    (i) Within five (5) Business Days after the earlier of (x) 90 days after
the end of each Excess Cash Flow Period and (y) the date on which financial
statements have been delivered pursuant to Section 6.01(a) (commencing with the
Excess Cash Flow Period ended December 31, 2014) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(a), the Borrower shall
cause to be prepaid an aggregate amount of Term Loans in an amount equal to (A)
the Applicable ECF Percentage of Excess Cash Flow, if any, for the Excess Cash
Flow Period covered or required to have been covered by such financial
statements minus (B) the sum of (1) all voluntary prepayments of principal of
Term Loans that are Initial Term Loans or are pari passu with the Initial Term
Loans and Other Applicable Indebtedness during such Excess Cash Flow Period and
(2) all voluntary prepayments of loans under the ABL Facility during such fiscal
year to the extent accompanied by a corresponding permanent reduction in the
commitments under the ABL Facility and, in the case of each of the immediately
preceding clauses (1) and (2), to the extent such prepayments are funded with
Internally Generated Cash. Notwithstanding anything to the contrary contained
herein, the Borrower shall not be obligated to make any such prepayments
described in this Section 2.13(a)(i) (and no Default or Event of Default shall
arise as a result of such nonpayment) to the extent such payment would
constitute a violation or breach of the ABL Credit Agreement in respect of
minimum liquidity requirements (as in effect on the date hereof in respect of
such restriction, or as otherwise modified, supplemented or amended in a manner
not adverse to the Lenders).
(i)    If (1) the Borrower or any Restricted Subsidiary Disposes of any property
or assets pursuant to Section 7.05 (j), (l), (t) or under any transaction that
would be prohibited by Section 7.05(other than so long as the ABL Credit
Agreement is in effect, any Disposition of ABL Priority Collateral), or (2) any
Casualty Event occurs, which results in the realization or receipt by the
Borrower or a Restricted Subsidiary of Net Proceeds, the Borrower shall cause to
be prepaid on or prior to the date which is ten (10) Business Days after the
date of the realization or receipt by the Borrower or any Restricted Subsidiary
of such Net Proceeds an aggregate principal amount of Term Loans in an amount
equal to 100% of all Net Proceeds realized or received; provided, that if at the
time that any such prepayment would be required, the Borrower is required to
offer to repurchase Permitted First Priority Additional Debt (or any Permitted
Refinancing thereof that is secured on a pari passu basis with the Obligations)
pursuant to the terms of the documentation governing such Indebtedness with the
net proceeds of such Disposition or Casualty Event (such Permitted First
Priority Additional Debt (or Permitted Refinancing thereof) required to be
offered to be so repurchased, “Other Applicable Indebtedness”), then the
Borrower may apply such Net Proceeds on a pro rata basis (determined on the
basis of the aggregate outstanding principal amount of the Term Loans and Other
Applicable Indebtedness at such time; provided, that the portion of such net
proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of such net proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such net proceeds shall be allocated to



--------------------------------------------------------------------------------



the Term Loans in accordance with the terms hereof) to the prepayment of the
Term Loans and to the repurchase of Other Applicable Indebtedness, and the
amount of prepayment of the Term Loans that would have otherwise been required
pursuant to this Section 2.13(a)(ii) shall be reduced accordingly; provided
further, that to the extent the holders of Other Applicable Indebtedness decline
to have such indebtedness repurchased (after giving effect to any requirement
under the documentation for such Other Applicable Indebtedness to offer such
declined payments to other holders of such Other Applicable Indebtedness prior
to making such proceeds available to the Borrower), the declined amount shall
promptly (and in any event within 10 Business Days after the date of such
rejection) be applied to prepay the Term Loans in accordance with the terms
hereof.
(ii)    If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness after the Closing Date (other than Indebtedness permitted under
Section 7.03 (other than any Credit Agreement Refinancing Indebtedness), the
Borrower shall cause to be prepaid an aggregate principal amount of Term Loans
in an amount equal to 100% of all Net Proceeds received therefrom on or prior to
the date which is five (5) Business Days after (or, in the case of Credit
Agreement Refinancing Indebtedness, within the Business Day of the date of) the
receipt by the Borrower or such Restricted Subsidiary of such Net Proceeds.
(e)    Except as may otherwise be set forth in any Extension Offer, any
Refinancing Amendment, any Permitted Repricing Amendment, any Incremental
Amendment, or any other governing documentation, each prepayment of Term Loans
pursuant to Section 2.13(a) shall be applied ratably to each Class of Term Loans
then outstanding; provided, that any prepayment of Term Loans pursuant to the
parenthetical in Section 2.13(a)(iii) shall be applied solely to each applicable
Class of Refinanced Debt.
(f)    With respect to each Class of Term Loans, each prepayment pursuant to
Section 2.13(a) shall be applied in direct order of maturity to the remaining
scheduled repayments of such Term Loans (in the case of the Initial Term Loans,
required pursuant to Section 2.11(a)); and each such prepayment shall be paid to
the Lenders in accordance with their respective Pro Rata Shares, subject to
Section 2.13(d). For the avoidance of doubt, this Section 2.13(c) is applicable
to any prepayment made with the Net Proceeds of Credit Agreement Refinancing
Indebtedness.
(g)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to Section
2.13(a) at least three (3) Business Days prior to the date of such prepayment.
Each such notice shall specify the date of such prepayment and provide a
reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each applicable Lender of the contents
of the Borrower’s prepayment notice and of such Lender’s Pro Rata Share or other
applicable share of the prepayment. Each Term Lender may reject all of its Pro
Rata Share or other applicable share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Term Loans required to



--------------------------------------------------------------------------------



be made pursuant to Section 2.13(a) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m., New York City time, one Business Day after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such prepayment;
provided that, for the avoidance of doubt, no Lender may reject any prepayment
made with proceeds of Credit Agreement Refinancing Indebtedness. If a Term
Lender fails to deliver a Rejection Notice to the Administrative Agent within
the time frame specified above, any such failure will be deemed an acceptance of
the total amount of such mandatory prepayment of Term Loans unless the Borrower
and the Administrative Agent agree to an extension of time for such failure to
be corrected. Any Declined Proceeds shall be retained by the Borrower.
(h)    Funding Losses, Etc. All prepayments under this Section 2.13 shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment and shall be made together with, in the
case of any such prepayment of a Eurodollar Loan on a day prior to the last day
of an Interest Period therefor, any amounts owing in respect of such Eurodollar
Loan pursuant to Section 3.04. All prepayments under Section 2.13(a)(iii) shall
be subject to Section 2.12(d) (to the extent applicable). Notwithstanding any of
the other provisions of Section 2.13(a), so long as no Event of Default shall
have occurred and be continuing, if any prepayment of Eurodollar Loans is
required to be made under Section 2.13(a) prior to the last day of the Interest
Period therefor, the Borrower may, in its sole discretion, deposit the amount of
any such prepayment otherwise required to be made thereunder (including accrued
interest to the last day of such Interest Period) into a Cash Collateral Account
until the last day of such Interest Period, at which time the Administrative
Agent shall be authorized (without any further action by or notice to or from
the Borrower or any other Loan Party) to apply such amount to the prepayment of
such Loans in accordance with this Section 2.13. Upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with Section 2.13(a).
(i)    Foreign Dispositions; Foreign Excess Cash Flow. Notwithstanding any other
provisions of this Section 2.13, (A) to the extent that any of or all the Net
Proceeds of any Disposition by a Foreign Subsidiary (“Foreign Disposition”) or
Excess Cash Flow attributable to Foreign Subsidiaries are (x) prohibited or
delayed by applicable local law or (y) restricted by applicable organizational
or constitutive documents or any agreement, from being repatriated to the United
States, in each case the portion of such Net Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.13 but may be retained by the applicable Foreign
Subsidiary (the Borrower hereby agreeing to use reasonable efforts (as
determined in the Borrower’s reasonable business judgment) to otherwise cause
the applicable Foreign Subsidiary to within one year following the date on which
the respective payment would otherwise have been required, promptly take all
actions reasonably required by the applicable local law, applicable
organizational or constitutive document impediment to permit such repatriation),
and if within one year following the date on which the



--------------------------------------------------------------------------------



respective payment would otherwise have been required, such repatriation of any
of such affected Net Proceeds or Excess Cash Flow is permitted under the
applicable local law, applicable organizational or constitutive document
impediment, such repatriation will be promptly effected and such repatriated Net
Proceeds or Excess Cash Flow will be promptly (and in any event not later than 5
Business Days after such repatriation could be made) applied (net of additional
taxes, costs and expenses payable or reserved against as a result thereof)
(whether or not repatriation actually occurs) to the repayment of the Term Loans
pursuant to this Section 2.13 and (B) to the extent that the Borrower has
determined in good faith that repatriation of any of or all the Net Proceeds of
any Foreign Disposition or Foreign Subsidiary Excess Cash Flow could cause
adverse tax consequences to the Borrower, such Net Proceeds or Excess Cash Flow
so affected may be retained by the applicable Foreign Subsidiary. The
non-application of any prepayment amounts as a consequence of the foregoing
provisions will not, for the avoidance of doubt, constitute a Default or an
Event of Default.
Section 2.14.    Pro Rata Treatment. Except as required under Section 3.02, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each reduction of the Term Loan Commitments
and each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the Lenders of the
applicable Class in accordance with their respective applicable Commitments (or,
if such Commitments shall have expired or been terminated, in accordance with
the respective principal amounts of their outstanding Loans); provided that the
provisions of this Section 2.14 shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement. Each Lender agrees that in computing such Lender’s portion of
any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole Dollar amount.
Section 2.15.    Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans as a result of which the unpaid principal portion of its Loans
shall be proportionately less than the unpaid principal portion of the Loans of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans of such other Lender, so that
the aggregate unpaid principal amount of the Loans and participations in Loans
held by each Lender shall be in the same proportion to the aggregate unpaid
principal amount of all Loans then outstanding as the principal amount of its
Loans prior to such exercise of banker’s lien, setoff or counterclaim or other
event was to the principal amount of all Loans outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that (i) if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.15 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or



--------------------------------------------------------------------------------



adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest, and (ii) the provisions
of this Section 2.15 shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant,
other than to the Borrower as to which the provisions of this Section 2.15 shall
apply (provided, that if the applicable payment, assignment, sale or
participation to the Borrower is expressly permitted under Section 10.04, the
provisions of this Section 2.15 shall not be construed to apply). The Borrower
expressly consents to the foregoing arrangements and agrees that any Lender
holding a participation in a Loan deemed to have been so purchased may exercise
any and all rights of banker’s lien, setoff or counterclaim with respect to any
and all moneys owing by the Borrower to such Lender by reason thereof as fully
as if such Lender had made a Loan directly to the Borrower in the amount of such
participation. For the avoidance of doubt, neither this Section nor Section 2.14
shall not limit the ability of the Borrower to (i) purchase and retire Term
Loans pursuant to an open market purchase or a  Dutch Auction or (ii) pay
principal, fees, premiums and interest with respect to Other Term Loans or
Incremental Term Loans following the effectiveness of any Refinancing Amendment,
any Extension Offer or Incremental Amendment, as applicable, on a basis
different from the Loans of such Class that will continue to be held by Lenders
that were not Extending Lenders or Lenders pursuant to such Incremental
Amendment or Refinancing Amendment, as applicable.
Section 2.16.    Payments.
(a)    The Borrower shall make each payment (including principal of or interest
on any Borrowing or any Fees or other amounts due and payable) hereunder and
under any other Loan Document not later than 2:00 p.m., New York City time, on
the date when due in immediately available Dollars, without setoff, defense or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. Each
such payment shall be made to the Administrative Agent at its offices at Eleven
Madison Avenue, New York, NY 10010 or such other office notified by the
Administrative Agent to the Borrower in accordance with Section 10.01. The
Administrative Agent shall promptly distribute to each Lender any payments
received by the Administrative Agent on behalf of such Lender.
(b)    Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.
Section 2.17.    Incremental Credit Extensions.
(a)    The Borrower may at any time or from time to time after the Closing Date,
by notice to the Administrative Agent (whereupon the Administrative Agent shall



--------------------------------------------------------------------------------



promptly make a copy of such notice available to each of the Lenders), request
one or more additional tranches or additions to an existing tranche of term
loans (the “Incremental Term Loans”) in an amount (when taken together with any
Alternative Incremental Indebtedness issued or incurred prior to, or that will
be issued or incurred concurrently with, the incurrence of the Incremental Term
Loans) not to exceed $250,000,000, so long as the Senior Secured Leverage Ratio
calculated on a Pro Forma Basis shall not be greater than 3.25 to 1.0
(calculated as if such Incremental Term Loans had been outstanding on such last
day and as though any unsecured Alternative Incremental Indebtedness were
secured Alternative Incremental Indebtedness), plus (z) the aggregate amount of
all voluntary prepayments of Term Loans pursuant to Section 2.12(a) (the
“Maximum Incremental Facility Amount”), provided that the Borrower shall have
delivered a certificate of a Responsible Officer certifying that the Maximum
Incremental Facility Amount has not been exceeded, together with reasonably
detailed calculations with respect thereto (which calculations shall, if made as
of the last day of any fiscal quarter of the Borrower for which the Borrower has
not delivered to the Administrative Agent the financial statements and
Compliance Certificate required to be delivered by Section 6.01(a) or 6.01(b)
and Section 6.02(a), respectively, be accompanied by a reasonably detailed
calculation of Consolidated EBITDA for the relevant period). Each tranche of
Incremental Term Loans shall be in an aggregate principal amount that is not
less than $10,000,000 and shall be in an increment of $1,000,000 (provided that
such amount may be less than $10,000,000 if such amount represents all remaining
availability under the Maximum Incremental Facility Amount).
(b)    The following terms shall apply to any Incremental Term Loans established
pursuant to an Incremental Amendment: (i) such Incremental Term Loans shall rank
pari passu in right of payment and of security with all other Term Loans; (ii)
the maturity date of such Incremental Term Loans shall not be earlier than the
Original Term Loan Maturity Date; (iii) the amortization requirements for such
Incremental Term Loans may differ from that of other outstanding Initial Term
Loans, provided the Weighted Average Life to Maturity of such Incremental Term
Loans is not less than the remaining Weighted Average Life to Maturity of the
then outstanding Initial Term Loans; (iv) such Incremental Term Loans, to the
extent secured, shall not be secured by any Lien on any asset of the Borrower or
the Guarantors that does not also secure the then outstanding applicable Term
Loans; (v) any Incremental Term Loans may rank junior in right of security with
the other Term Loans or be unsecured, and if such Incremental Term Loans rank
junior in right of security or are unsecured, the Incremental Facility pursuant
to which such Incremental Term Loans are extended shall be established as a
separate Facility from the then existing Term Loan Facility; (vi) the covenants,
events of default and guarantees of such Incremental Term Loans, if not
consistent with the terms of the Initial Term Loans, shall be on customary
market terms for Indebtedness of such type (as determined by the Borrower in
good faith) (provided, that the financial maintenance covenant on the then
outstanding Term Loans shall be amended to provide the Lenders the benefit of
any financial maintenance covenant of such Incremental Term Loans that is in
addition to or more restrictive in any material manner than the financial
maintenance covenant on the then outstanding Term Loans) and (vii) the
applicable yield relating to



--------------------------------------------------------------------------------



any term loans incurred pursuant to such Incremental Amendment (each facility
thereunder, the “Incremental Facility”), shall not exceed the applicable yield
with respect to the Initial Term Loans by more than 0.50% per annum unless the
yield applicable to the Initial Term Loans is increased so that the yield
applicable to the applicable Incremental Facility does not exceed the yield
applicable to the Initial Term Loans by more than 0.50% per annum; provided that
in determining the yield applicable to the Initial Term Loans and the applicable
Incremental Facility, (A) all upfront or similar fees or original issue discount
(amortized over the shorter of (1) the Weighted Average Life to Maturity of such
loans and (2) four years) payable by the Borrower to the Lenders of the Initial
Term Loans or the applicable Incremental Facility in the primary syndication
thereof shall be included, (B) if the Incremental Facility includes an interest
rate floor greater than the applicable interest rate floor under the Initial
Term Loans, such differential between interest rate floors shall be equated to
the applicable interest rate margin for purposes of determining whether an
increase to the interest rate margin under the Initial Term Loans shall be
required, but only to the extent an increase in the interest rate floor in the
Initial Term Loans would cause an increase in the interest rate then in effect
thereunder, and in such case, the interest rate floor (but not the interest rate
margin) applicable to the Initial Term Loans shall be increased to the extent of
such differential between interest rate floors and (C) structuring, arrangement
or other fees payable in connection therewith that are not shared with all
Lenders providing such Incremental Term Loans shall be excluded.
(c)    Each notice from the Borrower pursuant to this Section 2.17 shall set
forth (i) the requested amount and proposed terms of the relevant Incremental
Term Loans and (ii) the date on which the relevant increase is requested to
become effective (the “Increase Amount Date”). Incremental Term Loans may be
made by any existing Lender (but no existing Lender shall have any obligation to
make any Incremental Term Loan except to the extent that it has agreed to do so
pursuant to an Incremental Amendment) or by any other Additional Lender (the
Lenders or Additional Lenders making such Incremental Term Loans, collectively,
the “Incremental Lenders”). Commitments in respect of Incremental Term Loans
shall become Commitments under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Lender and the
Administrative Agent. The Incremental Amendment shall be on the terms and
pursuant to documentation to be determined by the Borrower and the Incremental
Lenders providing the relevant Incremental Terms Loans; provided that to the
extent such terms and documentation are not consistent with this Agreement in
any material respect (except to the extent permitted by the foregoing clauses),
they shall be reasonably satisfactory to the Administrative Agent. The
effectiveness of any Incremental Amendment shall be subject to the satisfaction
(or waiver) on the date thereof of each of the conditions set forth in Section
4.01 (and for purposes thereof the making of the Incremental Term Loans shall be
deemed to be a Request for Credit Extension) and, to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
customary legal opinions, board resolutions, officers’ certificates and a
solvency certificate or representation, in each case consistent with those
delivered on the Closing Date under Section 4.02 (other than changes to such
legal opinions resulting from a change in law,



--------------------------------------------------------------------------------



change in fact or change to counsel’s form of opinion reasonably satisfactory to
the Administrative Agent), and customary reaffirmation agreements.
Notwithstanding anything to the contrary above, in connection with the
incurrence of any Incremental Term Loans, if the proceeds of such Incremental
Term Loans are to be used, in whole or in part, by the Borrower or any other
Loan Party to finance, in whole or in part, a Permitted Acquisition or other
permitted Investment, then (A) the only representations and warranties that will
be required to be true and correct in all material respects as of the applicable
Increase Amount Date shall be (x) the Specified Representations (conformed as
necessary for such Permitted Acquisition or other permitted Investment) and (y)
such of the representations and warranties made by or on behalf of the
applicable acquired company or business in the applicable acquisition agreement
as are material to the interests of the Lenders, but only to the extent that the
Borrower (or any Affiliate of the Borrower) has the right to terminate the
obligations of the Borrower or such Affiliate under such acquisition agreement
or not consummate such acquisition as a result of a breach of such
representations or warranties in such acquisition agreement and (B) no Event of
Default under Section 8.1(a), (f) or (g) would exist after giving effect to such
incurrence (“Permitted Acquisition Provisions”). The Borrower will use the
proceeds of the Incremental Term Loans for any purpose not prohibited by this
Agreement.
(d)    Any Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the terms thereof, to the extent such terms are
permitted under this Section 2.17. Notwithstanding the foregoing, each of the
Administrative Agent and the Collateral Agent shall have the right (but not the
obligation) to seek the advice or concurrence of the Required Lenders with
respect to any matter contemplated by this Section 2.17 and, if either the
Administrative Agent or the Collateral Agent seeks such advice or concurrence,
it shall be permitted to enter into such amendments with the Borrower in
accordance with any instructions actually received by such Required Lenders and
shall also be entitled to refrain from entering into such amendments with the
Borrower unless and until it shall have received such advice or concurrence;
provided, however, that whether or not there has been a request by the
Administrative Agent or the Collateral Agent for any such advice or concurrence,
all such amendments entered into with the Borrower by the Administrative Agent
or the Collateral Agent hereunder shall be binding and conclusive on the
Lenders. Without limiting the foregoing, in connection with any Incremental
Amendment and as required by applicable Law to protect the Collateral Agent’s
perfected security interest thereon (as reasonably determined by the Collateral
Agent), the respective Loan Parties shall (at their expense) amend (and the
Collateral Agent is hereby directed to amend) any Mortgage that has a maturity
date prior to the then Latest Maturity Date so that such maturity date is
extended to the Latest Maturity Date after giving effect to such Incremental
Amendment (or such later date as may be advised by local counsel to the
Collateral Agent).
(e)    This Section 2.17 shall supersede any provisions in Section 2.14, 2.15 or
10.08 to the contrary.



--------------------------------------------------------------------------------



Section 2.18.    Refinancing Amendments.
(a)    At any time after the Closing Date, the Borrower may obtain, from any
Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness
(other than Permitted Additional Debt) in respect of all or any portion of the
Term Loans then outstanding under this Agreement, in the form of Other Term
Loans or Other Term Loan Commitments pursuant to a Refinancing Amendment;
provided that (A) such Credit Agreement Refinancing Indebtedness will rank pari
passu in right of payment and of security with the other Loans and Commitments
hereunder, (B) such Credit Agreement Refinancing Indebtedness will have such
pricing, fees, interest, premiums and optional prepayment terms as may be agreed
by the Borrower and the Lenders thereof (provided, that such Credit Agreement
Refinancing Indebtedness may participate on a pro rata basis or on a less than
pro rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments hereunder, as specified in the applicable Refinancing
Amendment), (C) such Credit Agreement Refinancing Indebtedness will have a
maturity date later than the maturity date of, and will have a Weighted Average
Life to Maturity that is not shorter than, the Refinanced Debt, (D) the
covenants, events of default and guarantees of such Credit Agreement Refinancing
Indebtedness, if not consistent with the terms of the Initial Term Loans, shall
be on customary market terms for Indebtedness of such type (as determined by the
Borrower in good faith) ((provided, that the financial maintenance covenant on
the then outstanding Term Loans shall be amended to provide the Lenders the
benefit of any financial maintenance covenant of such Credit Agreement
Refinancing Indebtedness that is in addition to or more restrictive in any
material manner than the financial maintenance covenant on the then outstanding
Term Loans)) and (E) the proceeds of such Credit Agreement Refinancing
Indebtedness shall be applied, substantially concurrently with the incurrence
thereof, to the prepayment of outstanding Term Loans being so refinanced. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
(or waiver) on the date thereof of each of the conditions set forth in Section
4.01 (and for purposes thereof the incurrence of the Credit Agreement
Refinancing Indebtedness shall be deemed to be a Request for Credit Extension)
and, to the extent reasonably requested by the Administrative Agent, receipt by
the Administrative Agent of customary legal opinions, board resolutions,
officers’ certificates and a solvency certification or representation, in each
case consistent with those delivered on the Closing Date under Section 4.02
(other than changes to such legal opinions resulting from a change in law,
change in fact or change to counsel’s form of opinion reasonably satisfactory to
the Administrative Agent), and customary reaffirmation agreements. Each Class of
Credit Agreement Refinancing Indebtedness incurred under this Section 2.18(a)
shall be in an aggregate principal amount that is (x) not less than $40,000,000
and (y) an integral multiple of $1,000,000 in excess thereof. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Amendment.
(b)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred



--------------------------------------------------------------------------------



pursuant thereto and (ii) effect such other amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.18, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Refinancing Amendment. Without
limiting the foregoing, in connection with any Refinancing Amendment, the
respective Loan Parties shall (at their expense) amend (and the Collateral Agent
is hereby directed to amend) any Mortgage that has a maturity date prior to the
Latest Maturity Date after giving effect to such Refinancing Amendment so that
such maturity date is extended to the then Latest Maturity Date (or such later
date as may be advised by local counsel to the Collateral Agent).
(c)    This Section 2.18 shall supersede any provisions in Section 2.14, 2.15 or
10.08 to the contrary.
Section 2.19.    Extensions of Term Loans.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of a Class of Term Loans with a like Maturity Date on a
pro rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans of such Class with the same Maturity Date) and on the same
terms to each such Lender, the Borrower may from time to time with the consent
of any Lender that shall have accepted such offer extend the maturity date of
any Term Loans and otherwise modify the terms of such Term Loans of such Lender
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Term Loans and/or modifying the amortization schedule in respect of such Term
Loans) (each, an “Extension”, and each group of Term Loans as so extended, as
well as the group of original Term Loans not so extended, being a “tranche”; any
Extended Term Loans shall constitute a separate tranche of Term Loans from the
tranche of Term Loans from which they were converted and a separate Class of
Term Loans), so long as the following terms are satisfied (or waived): (i) no
Event of Default shall exist at the time the notice in respect of an Extension
Offer is delivered to the Lenders, and no Event of Default shall exist
immediately prior to or after giving effect to the effectiveness of any Extended
Term Loans, (ii) except as to interest rates, fees, amortization, final maturity
date, premium, AHYDO “catch up” payments, required prepayment dates and
participation in prepayments (which shall, subject to immediately succeeding
clauses (iii), (iv) and (v), be determined by the Borrower and set forth in the
relevant Extension Offer), the Term Loans of any Term Lender extended pursuant
to any Extension (“Extended Term Loans”) shall have the same terms and
conditions that are substantially identical to, or less favorable to the lenders
or investors providing such Extended Term Loans as the tranche of Term Loans
subject to such Extension Offer and any Incremental Term Loans, (iii) the final
maturity date of any Extended Term Loans shall be no earlier than the then
Latest Maturity Date and the amortization schedule applicable to Term Loans
pursuant to Section 2.11(a) for periods prior to the then applicable Latest
Maturity Date may not be increased, (iv) the Weighted Average Life to Maturity
of any Extended Term Loans shall



--------------------------------------------------------------------------------



be no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby, (v) any Extended Term Loans may participate on a pro
rata basis or on a less than pro rata basis (but not on a greater than pro rata
basis) in any voluntary or mandatory prepayments hereunder, as specified in the
applicable Extension Offer, (vi) if the aggregate principal amount of Term Loans
(calculated on the face amount thereof) in respect of which Term Lenders shall
have accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans of such Term Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Term Lenders have accepted such Extension Offer, (vii) all documentation in
respect of such Extension shall be consistent with the foregoing, and (viii) any
applicable Minimum Extension Condition shall be satisfied unless waived by the
Borrower.
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.19, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.12 , 2.13 or 2.15
and (ii) no Extension Offer is required to be in any minimum amount or any
minimum increment, provided that the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and may be waived by the Borrower) of
Term Loans of any or all applicable Classes be tendered. The Administrative
Agent and the Lenders hereby consent to the Extensions and the other
transactions contemplated by this Section 2.19 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans on such terms as may be set forth in the relevant Extension Offer) and
hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.12, 2.13, 2.14 and 2.15) or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.19.
(c)    Each of the parties hereto hereby (A) agrees that this Agreement and the
other Loan Documents may be amended to give effect to each Extension (an
“Extension Amendment”), without the consent of any other Lenders, to the extent
(but only to the extent) necessary to (i) reflect the existence and terms of the
Extended Term Loans incurred pursuant thereto, (ii) modify the scheduled
repayments set forth in Section 2.11 with respect to any Class of Term Loans
subject to an Extension to reflect a reduction in the principal amount of the
Term Loans thereunder in an amount equal to the aggregate principal amount of
the Extended Term Loans amended pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 2.11), (iii) modify the prepayments set forth in
Sections 2.12 and 2.13 to reflect the existence of the Extended Term Loans and
the application of prepayments with respect thereto, and (iv) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.19, and the Required
Lenders hereby expressly and irrevocably, for the



--------------------------------------------------------------------------------



benefit of all parties hereto, authorize the Administrative Agent to enter into
any such Extension Amendment and (B) consent to the transactions contemplated by
this Section 2.19 (including, for the avoidance of doubt, payment of interest,
fees or premiums in respect of any Extended Term Loans on such terms as may be
set forth in the relevant Extension Amendment). Without limiting the foregoing,
in connection with any Extension, the respective Loan Parties shall (at their
expense) amend (and the Collateral Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then Latest Maturity Date so that
such maturity date is extended to the Latest Maturity Date after giving effect
to such Extension (or such later date as may be advised by local counsel to the
Collateral Agent).
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 5 Business Days’ (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.19.
(e)    This Section 2.19 shall supersede any provisions in Section 2.14, 2.15 or
10.08 to the contrary.
ARTICLE 3    
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
Section 3.01.    Taxes.
(e)    Except as provided in this Section 3.01, any and all payments made by or
on account of the Borrower or any Guarantor under any Loan Document to any
Lender or Agent shall be made free and clear of and without deduction for any
and all present or future taxes, duties, levies, imposts, assessments,
withholdings (including backup withholding), fees or similar charges imposed by
any Governmental Authority including interest, penalties and additions to tax
(collectively “Taxes”), excluding (i) Taxes imposed on or measured by net
income, however denominated, and franchise (and similar) Taxes imposed on it in
lieu of net income Taxes, (ii) Taxes attributable to the failure by the relevant
Lender or Agent to deliver the documentation required to be delivered pursuant
to clause (d) of this Section 3.01, (iii) Taxes imposed by a jurisdiction as a
result of any connection between such Lender or Agent and such jurisdiction
other than any connection arising from executing, delivering, being a party to,
engaging in any transactions pursuant to, performing its obligations under, or
enforcing any Loan Document, (iv) any branch profits Taxes imposed by the United
States or any similar Tax imposed by any other jurisdiction in which the
Borrower or any Guarantor (as appropriate) is located, (v) any U.S. federal
withholding tax imposed on amounts payable hereunder pursuant to a law in effect
at such time the Lender or Agent becomes a party to this Agreement (other than
pursuant to an assignment request by the Borrower under Section 3.06), or
designates a new lending office, except in each case to the extent such Lender
(or its assignor, if any) was entitled at the time of designation of a new
lending office (or assignment) to receive additional amounts with respect to
such withholding tax pursuant to this Section 3.01 and



--------------------------------------------------------------------------------



(vi) any tax to the extent imposed as a result of a Lender or Agent’s (A)
failure to comply with the applicable requirements of FATCA in such a way to
reduce such tax to zero or (B) election under Section 1471(b)(3) of the Code
(all such non-excluded Taxes imposed on such payments, being hereinafter
referred to as “Indemnified Taxes”). If the Borrower, any Guarantor or other
applicable withholding agent shall be required by any Laws to deduct any
Indemnified Taxes or Other Taxes (as defined below) from or in respect of any
sum payable under any Loan Document to any Agent or any Lender, (i) the sum
payable by the Borrower or Guarantor shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01), such Agent or Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the applicable withholding agent shall make such
deductions, (iii) the applicable withholding agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Laws, and (iv) within thirty (30) days after the date of such payment (or, if
receipts or evidence are not available within thirty (30) days, as soon as
possible thereafter), if the Borrower or any Guarantor is the applicable
withholding agent, the applicable withholding agent shall furnish to such Agent
or Lender (as the case may be) the original or a copy of a receipt evidencing
payment thereof or other evidence acceptable to such Agent or Lender.
(f)    In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes, or charges or levies of the same character, imposed by
any Governmental Authority, which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (including
additions to tax, penalties and interest related thereto) excluding, in each
case, such amounts that result from an Agent or Lender’s Assignment and
Acceptance, grant of a Participation, transfer or assignment to or designation
of a new applicable lending office or other office for receiving payments under
any Loan Document (collectively, “Assignment Taxes”) except for Assignment Taxes
resulting from assignment or participation that is requested or required in
writing by the Borrower (all such non-excluded taxes described in this Section
3.01(b) being hereinafter referred to as “Other Taxes”).
(g)    The Borrower and each Guarantor agree to indemnify each Agent and each
Lender for (i) the full amount of Indemnified Taxes and Other Taxes paid by such
Agent or Lender and (ii) any expenses arising therefrom or with respect thereto,
provided such Agent or Lender, as the case may be, provides Borrower or
Guarantor with a written statement thereof setting forth in reasonable detail
the basis and calculation of such amounts.
(h)    Each Lender and Agent shall, at such times as are reasonably requested by
the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Law certifying as to
any entitlement of such Lender or Agent to an exemption from, or reduction in,
withholding tax with respect to



--------------------------------------------------------------------------------



any payments to be made to such Lender under the Loan Documents. Each such
Lender and Agent shall, whenever a lapse in time or change in circumstances
renders such documentation obsolete or inaccurate in any material respect,
deliver promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent of its inability to do so. Unless the applicable
withholding agent has received forms or other documents satisfactory to it
indicating that payments under any Loan Document to or for a Lender are not
subject to withholding tax or are subject to such Tax at a rate reduced by an
applicable tax treaty, the Borrower, the Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate.
Notwithstanding the foregoing, a Lender shall not be required to deliver any
form pursuant to this clause (d) that such Lender is not legally able to
deliver. In addition, each Lender and Agent shall deliver to the Borrower and
the Administrative Agent such other tax forms or other documents as shall be
prescribed by applicable Law, to the extent applicable, (x) to demonstrate that
payments to such Lender or Agent under this Agreement and the other Loan
Documents are exempt from any United States federal withholding tax imposed
pursuant to FATCA or (y) to allow the Borrower and the Administrative Agent to
determine the amount to deduct or withhold under FATCA from a payment hereunder.
Without limiting the foregoing:
(i)    Each Lender and Agent that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 certifying that such Lender or Agent (as the case may
be) is exempt from federal backup withholding.
(ii)    Each Lender and Agent that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement whichever of the following is applicable:
(A)    two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN (or any successor forms) claiming eligibility for
the benefits of an income tax treaty to which the United States is a party, and
such other documentation as required under the Code,
(B)    two properly completed and duly signed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms) and, in the case of an
Agent, a withholding certificate that satisfies the requirements of Treasury
Regulation Sections 1.1441-1(b)(2)(iv) and 1.1441-1(e)(3)(v) as applicable to a
U.S. branch that has agreed to be treated as a U.S. person for withholding tax
purposes,
(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit



--------------------------------------------------------------------------------



G-1, G-2, G-3 or G-4, as applicable (any such certificate a “United States Tax
Compliance Certificate”) and (B) two properly completed and duly signed original
copies of Internal Revenue Service Form W-8BEN, or
(D)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or is a participant holding a participation granted
by a participating Lender), Internal Revenue Service Form W-8IMY (or any
successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN, United
States Tax Compliance Certificate, Form W-9, Form W-8IMY or any other required
information from each beneficial owner, as applicable (provided that, if one or
more beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Lender on behalf of
such beneficial owner). Each Lender and Agent shall deliver to the Borrower and
the Administrative Agent two further original copies of any previously delivered
form or certification (or any applicable successor form) on or before the date
that any such form or certification expires or becomes obsolete or inaccurate
and promptly after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower or the Administrative
Agent, or promptly notify the Borrower and the Administrative Agent that it is
unable to do so. Each Lender and Agent shall promptly notify the Administrative
Agent at any time it determines that it is no longer in a position to provide
any previously delivered form or certification to the Borrower or the
Administrative Agent.
(i)    Any Lender or Agent claiming any additional amounts payable pursuant to
this Section 3.01 shall use its reasonable efforts to change the jurisdiction of
its lending office (or take any other measures reasonably requested by the
Borrower) if such a change or other measures would reduce any such additional
amounts (or any similar amount that may thereafter accrue) and would not, in the
reasonable, good faith determination of such Lender, result in any unreimbursed
cost or expense or be otherwise materially disadvantageous to such Lender.
(j)    If any Lender or Agent determines, in its reasonable, good faith
discretion, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by the Borrower pursuant to this Section 3.01, it shall promptly remit such
refund to the Borrower or Guarantor, net of all out-of-pocket expenses of the
Lender or Agent, as the case may be and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such refund
net of any Taxes payable by any Agent or Lender on such interest); provided that
the Borrower and Guarantors, upon the request of the Lender or Agent, as the
case may be, agree promptly to return such refund (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to such party
in the event such party is required to repay such refund to the relevant
Governmental Authority. This section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to Taxes that it deems confidential) to the Borrower
or any other person.



--------------------------------------------------------------------------------



(k)    Each party’s obligations under this Section 3.01 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
Section 3.02.    Illegality. If any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable lending office to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the LIBO Rate, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, any
obligation of such Lender to make or continue Eurodollar Loans or to convert ABR
Loans to Eurodollar Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
promptly following written demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all applicable
Eurodollar Loans of such Lender to ABR Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or promptly, if such Lender may not lawfully
continue to maintain such Eurodollar Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted and all amounts due, if any, in connection with such
prepayment or conversion under Section 3.04. Each Lender agrees to designate a
different lending office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.
Section 3.03.    Increased Cost and Reduced Return; Capital Adequacy; Reserves
on Eurodollar Loans.
(g)    If any Lender reasonably determines that as a result of the introduction
of or any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any material
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining any Eurodollar Loans, or a material reduction in the amount received
or receivable by such Lender in connection with any of the foregoing (excluding
for purposes of this Section 3.03(a) any such increased costs or reduction in
amount resulting from (i) Indemnified Taxes or Other Taxes for which additional
amounts are payable pursuant to Section 3.01, or any Taxes excluded from the
definition of Indemnified Taxes under exception (iii) thereof to the extent such
Taxes are imposed on or measured by net income or profits or are franchise taxes
(imposed in lieu of the foregoing taxes) and any Taxes excluded from the
definition of Indemnified Taxes under exceptions (i), (ii), (iv), (v) and (vi)
thereof or (ii) reserve requirements contemplated by Section 3.03(c) or
reflected in the Adjusted LIBO Rate) and the result of any of the foregoing
shall be to increase the cost to such Lender of making or maintaining any
Eurodollar Loan (or of maintaining its obligations to make any Loan), or to
reduce the amount of any sum received or receivable by such Lender, then from
time to time within fifteen (15) days after demand by such Lender setting forth
in reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent given



--------------------------------------------------------------------------------



in accordance with Section 3.05), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction.
(h)    If any Lender determines that the introduction of any Law regarding
capital adequacy or liquidity or any change therein or in the interpretation
thereof, in each case after the Closing Date, or compliance by such Lender (or
its lending office) therewith, has the effect of reducing the rate of return on
the capital of such Lender or any entity controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and liquidity and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.05), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender or controlling entity for
such reduction within fifteen (15) days after receipt of such demand.
(i)    Except to the extent already reflected in the Adjusted LIBO Rate, the
Borrower shall pay to each Lender, (i) as long as such Lender shall be required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurodollar funds or deposits, additional interest on the unpaid
principal amount of each applicable Eurodollar Loan of the Borrower equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of any Eurodollar
Loans of the Borrower, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error) which in each case shall be due and payable on
each date on which interest is payable on such Loan, provided the Borrower shall
have received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days from receipt of such notice.
(j)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.03 shall not constitute a waiver of such Lender’s
right to demand such compensation.
(k)    If any Lender requests compensation under this Section 3.03, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another lending office for any Loan affected by such event;
provided that such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such



--------------------------------------------------------------------------------



Lender and its lending office(s) to suffer no material economic, legal or
regulatory disadvantage, and provided further that nothing in this Section
3.03(e) shall affect or postpone any of the Obligations of the Borrower or the
rights of such Lender pursuant to Section 3.03(a), (b), (c) or (d).
Section 3.04.    Funding Losses. Promptly following written demand of any Lender
(with a copy to the Administrative Agent) from time to time, which demand shall
set forth in reasonable detail the basis for requesting such amount, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense actually incurred by it as a result of:
(i)    any continuation or conversion of any Eurodollar Loan of the Borrower on
a day prior to the last day of the Interest Period for such Loan, or any payment
or prepayment of any Eurodollar Loan of the Borrower on a day prior to the last
day of the Interest Period for such Loan; or
(ii)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Loan of the Borrower on the date or in the amount notified by the Borrower;
including an amount equal to the excess, as reasonably determined by such
Lender, of (1) its cost of obtaining funds for the Eurodollar Loan that is the
subject of such event for the period from the date of such event to the last day
of the Interest Period in effect (or that would have been in effect) for such
Loan over (2) the amount of interest likely to be realized by such Lender in
redeploying the funds released or not utilized by reason of such event for such
period, but excluding (a) loss of anticipated profits, and (b) any loss, cost or
expense resulting from Indemnified Taxes or Other Taxes for which additional
amounts are payable pursuant to Section 3.01, or any Taxes excluded from the
definition of Indemnified Taxes under Section 3.01.
Section 3.05.    Matters Applicable to all Requests for Compensation.
(d)    Any Agent or any Lender claiming compensation under this Article 3 shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable and customary averaging and attribution methods.
(e)    With respect to any Lender’s claim for compensation under Section 3.01,
3.02 or 3.03, the Borrower shall not be required to compensate such Lender for
any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.03, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another any
applicable



--------------------------------------------------------------------------------



Eurodollar Loan, or, if applicable, to convert ABR Loans into Eurodollar Loans,
until the event or condition giving rise to such request ceases to be in effect
(in which case the provisions of Section 3.05(c) shall be applicable); provided
that such suspension shall not affect the right of such Lender to receive the
compensation so requested.
(f)    If the obligation of any Lender to make or continue any Eurodollar Loan,
or to convert ABR Loans into Eurodollar Loans shall be suspended pursuant to
Section 3.05(b) hereof, such Lender’s applicable Eurodollar Loans shall be
automatically converted into ABR Loans (or, if such conversion is not possible,
repaid) on the last day(s) of the then current Interest Period(s) for such
Eurodollar Loans (or, in the case of an immediate conversion required by Section
3.02, on such earlier date as required by Law) and, unless and until such Lender
gives notice as provided below that the circumstances specified in Section 3.02
or 3.03 hereof that gave rise to such conversion no longer exist:
(i)    to the extent that such Lender’s Eurodollar Loans have been so converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s applicable Eurodollar Loans shall be applied instead to its ABR
Loans; and
(ii)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Loans shall be made or continued
instead as ABR Loans (if possible), and all ABR Loans of such Lender that would
otherwise be converted into Eurodollar Loans shall remain as ABR Loans.
(g)    If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02 or 3.03
hereof that gave rise to the conversion of any of such Lender’s Eurodollar Loans
pursuant to this Section 3.05 no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when Eurodollar
Loans made by other Lenders under the applicable Facility are outstanding, if
applicable, such Lender’s ABR Loans shall be automatically converted, on the
first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurodollar Loans, to the extent necessary so that, after giving effect thereto,
all Loans held by the Lenders holding Eurodollar Loans under such Facility and
by such Lender are held pro rata (as to principal amounts, interest rate basis,
and Interest Periods) in accordance with their respective Commitments for the
applicable Facility.
(h)    Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to have been adopted or made
after the Closing Date, regardless of the date enacted or adopted.
Section 3.06.    Replacement of Lenders under Certain Circumstances.



--------------------------------------------------------------------------------



(a)    If at any time (i) the Borrower becomes obligated to pay additional
amounts or indemnity payments described in Section 3.01 or 3.03 as a result of
any condition described in such Sections or any Lender ceases to make any
Eurodollar Loans as a result of any condition described in Section 3.02 or
Section 3.03 or (ii) any Lender becomes a Non-Consenting Lender, then the
Borrower may, on prior written notice to the Administrative Agent and such
Lender, (x) replace such Lender by causing such Lender to (and such Lender shall
be obligated to) assign pursuant to Section 10.04(b) (unless otherwise agreed,
with the assignment fee to be paid by the Borrower in such instance) (it being
understood that any such assignment shall become effective only in accordance
with Section 10.04(e)), all of its rights and obligations under this Agreement
(in respect of any applicable Facility only in the case of clause (i) or, with
respect to a Class vote, clause (ii)) to one or more Eligible Assignees;
provided that neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender or other such Person;
and provided further that (A) in the case of any such assignment resulting from
a claim for compensation under Section 3.03 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments and (B) in the case of any such assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable Eligible
Assignees shall have agreed to, and shall be sufficient (together with all other
consenting Lenders) to cause the adoption of, the applicable departure, waiver
or amendment of the Loan Documents; or (y) terminate the Commitment of such
Lender and repay all Obligations of the Borrower owing to such Lender relating
to the Loans and participations held by such Lender as of such termination date;
provided that in the case of any such termination of a Non-Consenting Lender
such termination shall be sufficient (together with all other consenting
Lenders) to cause the adoption of the applicable departure, waiver or amendment
of the Loan Documents and such termination shall be in respect of any applicable
Facility only in the case of clause (i) or, with respect to a Class vote, clause
(ii);
(b)    In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of each Lender, each directly
and adversely affected Lender, each Lender with respect to a certain Class of
Loans or each directly and adversely affected Lender with respect to a certain
Class of Loans, in each case in accordance with Section 10.08, and (iii) the
Required Lenders (or, in the case of a consent, waiver or amendment involving
all Lenders or all directly and adversely affected Lenders of a certain Class,
the Required Class Lenders) have agreed to such consent, waiver or amendment,
then any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.”
(c)    Any Lender being replaced pursuant to Section 3.06(a) above shall (i)
execute and deliver an Assignment and Acceptance with respect to such Lender’s
applicable Commitment and outstanding Loans, and (ii) deliver any Term Notes
evidencing such Loans to the Borrower or Administrative Agent. Pursuant to such
Assignment and Acceptance, (A) the assignee Lender shall acquire all or a
portion, as the



--------------------------------------------------------------------------------



case may be, of the assigning Lender’s outstanding Loans, (B) all obligations of
the Borrower owing to the assigning Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
assigning Lender concurrently with such Assignment and Acceptance and (C) upon
such payment and, if so requested by the assignee Lender, delivery to the
assignee Lender of the appropriate Term Note executed by the Borrower, the
assignee Lender shall become a Lender hereunder and the assigning Lender shall
cease to constitute a Lender hereunder with respect to such assigned Loans,
Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender. In connection with any such replacement, if any such Non-Consenting
Lender does not execute and deliver to the Administrative Agent a duly executed
Assignment and Acceptance reflecting such replacement within five (5) Business
Days of the date on which the assignee Lender executes and delivers such
Assignment and Acceptance to such Non-Consenting Lender, then such
Non-Consenting Lender shall be deemed to have executed and delivered such
Assignment and Acceptance without any action on the part of the Non-Consenting
Lender.
(d)    Notwithstanding anything to the contrary contained above, the Lender that
acts as the Administrative Agent may not be replaced hereunder except in
accordance with Article 9.
Section 3.07.    Survival. All of the Borrower’s obligations under this Article
3 shall survive termination of the Commitments and repayment of all other
Obligations hereunder.
ARTICLE 4    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01.    All Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Request for Credit Extension
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Loans) is subject to satisfaction (or waiver) of the following
conditions precedent:
(a)    The representations and warranties set forth in Article 5 and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Extension with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided, that any
such representation and warranty that is qualified by “materiality”, “material
adverse effect” or similar language shall be true and correct in all respects
(after giving effect to such qualification therein) on and as of the date of
such Credit Extension with the same effect as though made on and as of such date
or such earlier date, as applicable.
(b)    No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.



--------------------------------------------------------------------------------



(c)    The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.
Each Request for Credit Extension (other than a Request for Credit Extension
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Loans) submitted by the Borrower shall be deemed to be a
representation and warranty by the Borrower that the conditions specified in
Sections 4.01(a) and (b) have been satisfied or waived on and as of the date of
the applicable Credit Extension.
Section 4.02.    First Credit Extension. Each Lender shall make the Credit
Extension to be made by it on the Closing Date subject to satisfaction (or
waiver) of the following conditions precedent:
(l)    The Administrative Agent shall have received the following, each properly
executed by a Responsible Officer of the signing Loan Party, each dated as of
the Closing Date:
(i)    executed counterparts of this Agreement duly executed by the Borrower and
each Guarantor; and
(ii)    a Term Note executed by the Borrower in favor of each Lender that has
requested a Term Note at least two Business Days in advance of the Closing Date.
(m)    The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent and the Lenders, an opinion of (i) Kirkland & Ellis LLP,
counsel for the Loan Parties, and (ii) from each local counsel for the Loan
Parties listed on Schedule 4.02(b), in each case, dated the Closing Date and
addressed to the Administrative Agent, the Collateral Agent and the Lenders and
in customary form and substance, and the Borrower hereby requests such counsel
to deliver such opinions.
(n)    The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or organization or certificate of
formation, including all amendments thereto, of each Loan Party, certified, if
applicable, as of a recent date by the Secretary of State of the state of its
organization, and a certificate as to the good standing (to the extent
applicable) of each Loan Party as of a recent date, from such Secretary of State
or similar Governmental Authority; (ii) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated the Closing Date and certifying (A)
that attached thereto is a true and complete copy of the by-laws or operating
(or limited liability company) agreement of such Loan Party as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or equivalent
governing body) of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such Loan Party is a party and, in
the case of the Borrower, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation or organization or
certificate of formation of such



--------------------------------------------------------------------------------



Loan Party have not been amended since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to clause (i)
above, (D) as to the incumbency and specimen signature of each officer executing
any Loan Document or any other document delivered in connection herewith on
behalf of such Loan Party on the Closing Date, and (E) as to the absence of any
proceeding for the dissolution or liquidation of such Loan Party; and (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (ii) above.
(o)    (i) The Administrative Agent shall have received the results of (x)
searches of the Uniform Commercial Code filings (or equivalent filings) and (y)
judgment and tax lien searches, made with respect to each Loan Party in the
states or other jurisdictions of formation of such Loan Party and with respect
to such other locations and names listed on the Perfection Certificate, together
with copies of the financing statements (or similar documents) disclosed by such
search and (ii) each of the Security Agreement and the Intellectual Property
Security Agreement shall have been duly executed and delivered by each Loan
Party that is to be a party thereto, together with (x) certificates, if any,
representing the Equity Interests pledged by the Borrower and the Guarantors
accompanied by undated stock powers executed in blank and (y) documents and
instruments to be recorded or filed that the Administrative Agent may deem,
subject to Section 6.13 reasonably necessary to satisfy the Collateral and
Guarantee Requirement.
(p)    [Reserved].
(q)    Prior to or substantially concurrently with the funding of the Loans on
the Closing Date (i) the ABL Credit Agreement shall have become effective and
all conditions to the initial credit extension thereunder satisfied and (ii) the
ABL Intercreditor Agreement shall have been duly executed and delivered by the
ABL Agent and each Loan Party party thereto.
(r)    Prior to or substantially concurrently with the funding of the Loans on
the Closing Date (i) the IBT Transactions shall have been consummated and (ii)
the IBT Agreement, as modified pursuant to the IBT Transactions, shall be in
full force and effect.
(s)    Prior to or substantially concurrently with the funding of the Loans on
the Closing Date, (i) the Recapitalization Transactions and the Refinancing
Transactions shall have been consummated, and (ii) the Borrower shall have
performed its then due obligations under the December 2013 Stock Purchase
Agreement, the December 2013 Exchange Agreements and the December 2013
Registration Rights Agreement and, in each case, the Administrative Agent shall
have received evidence thereof reasonably satisfactory to the Administrative
Agent.
(t)    The Administrative Agent shall have received a solvency certificate,
substantially in the form set forth in Exhibit H, from the chief financial
officer or chief accounting officer or other officer with equivalent duties of
the Borrower, or in lieu thereof at the option of the Borrower, an opinion of a
nationally recognized valuation firm



--------------------------------------------------------------------------------



as to the solvency (on a consolidated basis) of the Borrower and its
Subsidiaries as of the Closing Date.
(u)    Prior to or substantially concurrently with the initial Credit Extension,
all principal, premium, if any, interest, fees and other amounts due or
outstanding under the Existing Credit Agreement and the Existing ABL Facility
shall have been paid in full (other than contingent obligations and backstopped
letters of credit) and all cash and other amounts restricted under or by the
Existing Credit Agreement or the Existing ABL Facility shall have been released
and the commitments thereunder terminated and all guarantees and security in
support thereof terminated, discharged and released, in each case with evidence
thereof reasonably satisfactory to the Administrative Agent. Immediately after
giving effect to the Transactions and the other transactions contemplated
hereby, the Borrower and the Subsidiaries shall have outstanding no Indebtedness
for borrowed money other than (i) Indebtedness outstanding under this Agreement,
(ii) the ABL Facility Indebtedness, and (iii) Indebtedness permitted pursuant to
Section 7.03.
(v)    The Administrative Agent shall have received all documentation and other
information about the Borrower and the Guarantors required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act, that has been reasonably requested in writing at least five
Business Days prior to the Closing Date.
(w)    The Administrative Agent shall have received a certificate from an
officer of the Borrower certifying that since December 31, 2012, there has not
occurred any Material Adverse Effect.
(x)    The Administrative Agent and the Arranger shall have received all
applicable fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced at least three Business Days prior to
the Closing Date (except as otherwise reasonably agreed by the Borrower),
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder or under any other Loan Document on or prior
to the Closing Date.
(y)    To the extent required by Section 6.07, the Administrative Agent shall
have received evidence that the insurance required by Section 6.07 is in effect,
together with endorsements naming the Administrative Agent, for the benefit of
the Secured Parties, as additional insured and loss payee thereunder.
Solely for purposes of determining whether the conditions set forth in Section
4.01 or 4.02 have been satisfied in respect of any Credit Extension, the Agents
and each Lender party hereto shall be deemed to have consented to, approved,
accepted or be reasonably satisfied with any document delivered prior to such
Credit Extension or other matter (in each case, for which such consent,
approval, acceptance or satisfaction is expressly required by Section 4.01 or
4.02, as applicable) by releasing its signature page to this Agreement or to an
Assignment and Assumption, as the case may be.



--------------------------------------------------------------------------------



ARTICLE 5    
REPRESENTATIONS AND WARRANTIES
Each of the Borrower and each of the Guarantors party hereto represents and
warrants to the Administrative Agent, the Collateral Agent and each of the
Lenders that:
Section 5.01.    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing (where relevant) under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
organizational power and authority to execute, deliver and perform its
obligations under the Loan Documents to which it is a party and, in the case of
the Borrower, to borrow hereunder, (c) is duly qualified and in good standing
(where relevant) under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs and
injunctions, and (e) has all requisite franchises, licenses, authorizations,
qualifications, consents and approvals to operate its business as currently
conducted; except in each case, referred to in clause (a) (other than with
respect to any Loan Party), (c), (d) or (e), to the extent that failure to do
so, individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
Section 5.02.    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, (a) are within such Loan
Party’s organizational powers, (b) have been duly authorized by all necessary
corporate or other organizational action, and (c) do not (i) contravene the
terms of any of such Person’s Organization Documents, (ii) conflict with or
result in any breach or contravention of, or the creation of (or the requirement
to create) any Lien under (other than as permitted by Section 7.01), or require
any payment to be made under (x) any Indebtedness of such Person in excess of
the Threshold Amount or (y) any material order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any material Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (c)(ii)(x), to the extent that such violation, conflict,
breach, contravention or payment, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
Section 5.03.    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority is necessary or required in connection with (a)
the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document, or for the consummation of
the Transactions, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (c) the perfection or maintenance of the
Liens created under the Collateral Documents (including the priority thereof) to
the extent required thereunder or (d) the exercise by the Administrative Agent,
the Collateral Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) approvals, consents, exemptions, authorizations or other actions
by, or notices to, or filings necessary to perfect the Liens on the Collateral
granted by the Loan Parties



--------------------------------------------------------------------------------



in favor of the Secured Parties (or release existing Liens), (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect
(except to the extent not required to be obtained, taken, given or made or to be
in full force and effect pursuant to the Collateral and Guarantee Requirement)
and (iii) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
Section 5.04.    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is a party thereto.
This Agreement and each other Loan Document constitutes a legal, valid and
binding obligation of each such Loan Party, enforceable against each Loan Party
that is a party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.
Section 5.05.    Financial Statements; No Material Adverse Effect.
(i)    The Audited Financial Statements fairly present in all material respects
the financial condition of the Borrower and its consolidated Subsidiaries as of
the dates thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.
(ii)    The Unaudited Financial Statements fairly present in all material
respects the financial condition of the Borrower and its consolidated
Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein and the
absence of footnotes.
(b)    The forecasts of income statements of the Borrower and its Subsidiaries
which have been furnished to the Administrative Agent prior to the Closing Date
have been prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable at the time of preparation of
such forecasts it being understood by the Agents and the Lenders that such
projections as to future events (i) are not to be viewed as facts, (ii)(A) are
subject to significant uncertainties and contingencies, which may be beyond the
control of the Borrower and its Restricted Subsidiaries, (B) no assurance is
given by the Borrower and its Restricted Subsidiaries that the results or
forecast in any such projections will be realized and (C) the actual results may
differ from the forecast results set forth in such projections and such
differences may be material and (iii) are not a guarantee of performance and
that actual results during the period or periods covered by any such projections
may vary significantly from the projected results and such differences may be
material.
(c)    Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.



--------------------------------------------------------------------------------



Section 5.06.    Compliance With Laws. Neither the Borrower nor any of the
Restricted Subsidiaries or any of their respective properties or assets is in
violation of, nor will the continued operation of their properties and assets as
currently conducted violate, any law, rule or regulation (including any zoning,
building, ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting the Mortgaged Property, or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where in each case such violation or default,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.
Section 5.07.    Ownership of Property; Liens.
(f)    Each of the Borrower and the Restricted Subsidiaries has good record
title to, or valid leasehold interests in, or easements or other limited
property interests in, all its properties and assets (including all Mortgaged
Property material to its business), free and clear of all Liens except for minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes and Liens
permitted by Section 7.01 and except where the failure to have such title would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
(g)    As of the Closing Date, Schedule 9 to the Perfection Certificate dated
the Closing Date contains a true and complete list of each Material Real
Property owned by the Borrower each other Loan Party and its Restricted
Subsidiaries.
(h)    As of the Closing Date, except as otherwise disclosed in writing to the
Collateral Agent, no Mortgage encumbers improved Mortgaged Property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards within the meaning of
the Flood Laws unless Evidence of Flood Insurance has been delivered to the
Collateral Agent.
Section 5.08.    Environmental Matters. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:
(d)    Each Loan Party and each Restricted Subsidiary is and has been in
compliance with all Environmental Laws, which includes obtaining and maintaining
all Environmental Permits required under such Environmental Laws to carry on the
business of the Loan Parties and the Restricted Subsidiaries;
(e)    the Loan Parties and the Restricted Subsidiaries have not received notice
alleging any Environmental Liability or proposing or seeking to revoke, modify
or deny the renewal of any Environmental Permit required to be held by the Loan
Parties or the Restricted Subsidiaries, and neither the Loan Parties nor the
Restricted Subsidiaries have become subject to any Environmental Liability;
(f)    there has been no Release, discharge or disposal of Hazardous Materials
(i) on, to, at, under or from any Real Property or any vehicles or facilities
owned or leased



--------------------------------------------------------------------------------



by any of the Loan Parties or the Restricted Subsidiaries, or, to the knowledge
of the Borrower, formerly owned, operated or leased by any Loan Party or any
Restricted Subsidiary, or (ii) arising out of the conduct of the Loan Parties or
the Restricted Subsidiaries that, in the case of (i) or (ii), could reasonably
be expected to require investigation, remedial activity or corrective action or
cleanup by or on behalf of any Loan Party or any Restricted Subsidiary or for
which any Loan Party or Restricted Subsidiary reasonably could be expected to
otherwise incur any Environmental Liability; and
(g)    there are no facts, circumstances or conditions arising out of or
relating to, and there are no pending or reasonably anticipated requirements
under Environmental Law associated with, the operations of the Loan Parties or
the Restricted Subsidiaries or any Real Property, vehicles or facilities
currently or, to the knowledge of the Borrower, previously owned or leased by
the Loan Parties or any Restricted Subsidiary that, in such case, are known to
or would reasonably be likely to require investigation, remedial activity or
corrective action or cleanup by or on behalf of any Loan Party or any Restricted
Subsidiary or that are known to or would reasonably be likely to result in the
Borrower or any other Loan Party or Restricted Subsidiary incurring any
Environmental Liability or capital expenditures to achieve or maintain
compliance with Environmental Laws.
Section 5.09.    Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of the Loan Parties and their Restricted Subsidiaries have timely filed all tax
returns required to be filed (taking into account any extensions), and have paid
all Taxes levied or imposed upon them or their properties, that are due and
payable (including in their capacity as a withholding agent), except those which
are being contested in good faith by appropriate proceedings diligently
conducted if such contest shall have the effect of suspending enforcement or
collection of such Taxes and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed Tax deficiency or assessment known to
any Loan Party against any Loan Party or any Restricted Subsidiary that would,
if made, individually or in the aggregate, have a Material Adverse Effect.
Section 5.10.    ERISA Compliance.
Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect:
(j)    Each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Federal or state Laws (and the regulations and published
interpretations thereunder).
(k)    The Loan Parties, their Restricted Subsidiaries and their respective
ERISA Affiliates may incur liability for ordinary course contributions to (and
make payments in satisfaction of such liabilities) plans listed on Schedule
5.10(b), which are Multiemployer Plans.
(l)    No ERISA Event has occurred.



--------------------------------------------------------------------------------



Section 5.11.    Subsidiaries. As of the Closing Date (after giving effect to
the Transactions), no Loan Party has any direct or indirect Restricted
Subsidiaries other than those specifically disclosed in Schedule 5.11, and all
of the outstanding Equity Interests owned by the Loan Parties (or a Restricted
Subsidiary of any Loan Party) in such Subsidiaries have been validly issued and
are fully paid and (if applicable) non-assessable and all Equity Interests owned
by a Loan Party (or a Restricted Subsidiary of any Loan Party) in such
Subsidiaries are owned free and clear of all Liens except (a) those created
under the Collateral Documents or under the ABL Facility Documentation (which
Liens shall be subject to the ABL Intercreditor Agreement) and (b) any other
Lien that is permitted under Section 7.01. As of the Closing Date, (i) Section
2(c) of the Perfection Certificate sets forth the name and jurisdiction of each
Loan Party and (ii) Schedule 5 to the Perfection Certificate sets forth the
direct ownership interest of the Borrower and any Loan Party thereof in each
such Subsidiary, including the percentage of such ownership.
Section 5.12.    Margin Regulations; Investment Company Act.
(a)    No Loan Party or Restricted Subsidiary is engaged nor will it engage,
principally, or as one of its important activities in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Borrowings will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, for
any purpose that entails a violation of the provisions of the Regulations of the
Board, including Regulation T, U or X.
(b)    Neither the Borrower, nor any of the Restricted Subsidiaries is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.
Section 5.13.    Disclosure. No confidential information memorandum, report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party (other than projected financial information, pro forma
financial information, budgets, estimates and information of a general economic
or industry nature) to any Agent or any Lender about the Borrower and its
Subsidiaries in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains or will contain any material misstatement of fact or
omits or will omit to state any material fact necessary to make the statements
therein (when taken as a whole), in the light of the circumstances under which
they were or will be made, not materially misleading. With respect to projected
financial information and pro forma financial information, the Borrower
represents that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation;it being
understood and agreed by the Agents and the Lenders that such projections as to
future events (i) are not to be viewed as facts, (ii) are subject to significant
uncertainties and contingencies, which may be beyond the control of the Borrower
and its Restricted Subsidiaries and (iii) are not a guarantee of performance and
that actual results during the period or periods covered by any such projections
may vary significantly from the projected results and such differences may be
material.
Section 5.14.    Labor Matters.



--------------------------------------------------------------------------------



(f)    Except as, in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect: (i) there are no strikes or other labor disputes
against the Borrower or any of its Restricted Subsidiaries pending or, to the
knowledge of the Borrower, threatened in writing; (ii) hours worked by and
payment made to employees of the Borrower or any of its Restricted Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Law dealing with such matters; and (iii) all payments due from the
Borrower or any of its Restricted Subsidiaries on account of employee health and
welfare insurance have been paid or accrued as a liability on the books of the
relevant party. Except as disclosed on Schedule 5.14, as of the Closing Date no
Loan Party is a party to or bound by any collective bargaining agreement or,
with respect to any Foreign Subsidiary, any similar agreement. To the knowledge
of any Loan Party, the consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party is bound to the extent that such would be reasonably
expected to result in a Material Adverse Effect.
(g)    (i) The IBT Agreement is in full force and effect and (ii) other than as
contemplated by the IBT Transactions, the IBT Agreement has not been amended,
waived or otherwise modified in any respect materially adverse to the Borrower
and its Subsidiaries (taken as a whole). For purposes of this Section 5.14(b),
it is understood that the resolution in the ordinary course of business of an
employee grievance seeking to enforce the IBT Agreement terms will not be deemed
to constitute an amendment, waiver of other modification to the IBT Agreement.
Section 5.15.    Insurance. Each of the Borrower and its Subsidiaries maintains,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations; provided, that each of the Borrower and its Subsidiaries may
self-insure to the same extent as other companies engaged in similar businesses
and owning similar properties in the same general areas in which the Borrower or
each such Subsidiary, as applicable, operates.
Section 5.16.    Solvency. Immediately after giving effect to the consummation
of the Transactions to occur on the Closing Date, including the making of the
Loans under this Agreement, and immediately after giving effect to the
application of the proceeds of such Loans, on the Closing Date (a) the fair
value of the assets of the Borrower and its Subsidiaries, on a consolidated
basis (on a going concern basis), exceeds, on a consolidated basis, their debts
and liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Borrower and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured in the ordinary course of business; (c)
the Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business



--------------------------------------------------------------------------------



for which they have unreasonably small capital. For purposes of this Section
5.16, the amount of any contingent liability at any time shall be computed as
the amount that would reasonably be expected to become an actual and matured
liability in the ordinary course of business.
Section 5.17.    No Other Borrowed Money Indebtedness. Immediately after giving
effect to the consummation of the Transactions to occur on the Closing Date the
Borrower and its Subsidiaries shall have outstanding no Indebtedness for
borrowed money other than (a) Indebtedness outstanding under this Agreement, (b)
the ABL Facility Indebtedness, (c) Indebtedness set forth on Schedule 7.03(b)
and (d) Indebtedness permitted pursuant to Section 7.03.
Section 5.18.    Collateral Documents.
(a)    Valid Liens. The Collateral Documents are, or on execution and delivery
thereof by the parties thereto will be, effective to create in favor of the
Collateral Agent for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Collateral described
therein to the extent intended to be created thereby and (i) when financing
statements and other filings in appropriate form are filed in the offices
specified in Section 2 of the Perfection Certificate (and payments of all fees)
and (ii) upon the taking of possession or control by the Collateral Agent of
such Collateral with respect to which a security interest may be perfected only
by possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Security Agreement), and (iii) the Lien of the Collateral Agent
on all certificates of title in respect of any Collateral, the Liens created by
the Collateral Documents (other than the Mortgages) shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors in such Collateral, in each case prior and superior in right to any
other Person, other than Liens permitted by Section 7.01 (other than Liens
securing Permitted Second Priority Additional Debt or any Permitted Refinancing
thereof and Liens securing ABL Facility Indebtedness or Permitted Refinancing
thereof that are intended to be junior to the Liens of the Collateral
Documents).
(b)    PTO Filing; Copyright Office Filing. When the Security Agreement or a
short form thereof is properly filed (and payments of all fees) in the United
States Patent and Trademark Office and the United States Copyright Office, to
the extent such filings may perfect such interests, the Liens created by such
Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors thereunder in
Patents and Trademarks (each as defined in the Security Agreement) registered or
applied for with the United States Patent and Trademark Office or Copyrights (as
defined in such Security Agreement) registered or applied for with the United
States Copyright Office, as the case may be, in each case prior and superior in
right to any other Person, other than Liens permitted by Section 7.01 (other
than Liens securing Permitted Second Priority Additional Debt or any Permitted
Refinancing thereof and Liens securing ABL Facility Indebtedness or Permitted
Refinancing thereof that are intended to be junior to the Liens of the
Collateral Documents) (it being understood that



--------------------------------------------------------------------------------



subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to establish a Lien on
registered Patents, Trademarks and Copyrights acquired by the grantors thereof
after the Closing Date).
(c)    Mortgages. Upon recording thereof in the appropriate recording office
(and payments of all applicable fees), each Mortgage is effective to create, in
favor of the Collateral Agent, for its benefit and the benefit of the Secured
Parties, legal, valid and enforceable perfected Liens on, and a security
interest in, all of the Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, subject only to Liens
permitted hereunder, and when such Mortgage is filed in the offices specified in
the local counsel opinion delivered with respect thereto in accordance with the
provisions of Sections 6.11 and 6.13, such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Party to such Mortgage in the Mortgaged Property described therein and
the proceeds thereof, in each case prior and superior in right to any other
Person, other than Liens permitted by Section 7.01.
(d)    Rolling Stock. Upon the recording thereof on the applicable certificate
of title (and filing of financing statements and payment of applicable fees,
which shall be for the account of the Borrower), the notation of the
Administrative Agent’s lien on any rolling stock or other goods subject to a
certificate of title is effective to create, in favor of the Collateral Agent,
for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable perfected Liens on, and a security interest in, all of the Loan
Parties’ right, title and interest in and to such Collateral and the proceeds
thereof, subject only to Liens permitted hereunder, in each case prior and
superior in right to any other Person, other than Liens permitted by
Section 7.01.
Notwithstanding anything herein (including this Section 5.18 or Section 5.04) or
in any other Loan Document to the contrary, neither the Borrower nor any other
Loan Party makes any representation or warranty as to (A) the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest in any Equity Interests of any Foreign Subsidiary, or as
to the rights and remedies of the Agents or any Lender with respect thereto,
under foreign Law, (B) the pledge or creation of any security interest, or the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest to the extent such pledge, security interest,
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement or (C) on the Closing Date and until required pursuant to Section
4.02(d) or Section 6.13, the pledge or creation of any security interest, or the
effects of perfection or non-perfection, the priority or enforceability of any
pledge or security interest to the extent not required on the Closing Date
pursuant to Section 4.02(d).
Section 5.19.    Compliance with Anti-Terrorism and Corruption Laws.
(a)    To the extent applicable, the Borrower and the Restricted Subsidiaries
are in compliance, in all material respects, with (i) the Trading with the Enemy
Act and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V) and any other enabling
legislation or executive order relating thereto, and (ii) the USA PATRIOT Act.



--------------------------------------------------------------------------------



(b)    None of the Borrower or any Restricted Subsidiary nor, to the knowledge
of the Borrower, any director, officer, agent, employee or controlled Affiliate
of the Borrower or any Restricted Subsidiary, (i) is a Blocked Person or (ii) is
currently subject to any U.S. sanctions administered by OFAC that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and none of the Borrower or any Restricted Subsidiary will use
the proceeds of the Loans for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC.
No part of the proceeds of the Loans will be used by the Borrower or any of the
Restricted Subsidiaries, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
ARTICLE 6    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation (other than obligations under Secured Hedge Agreements or contingent
indemnification or reimbursement obligations) hereunder which is accrued or
payable shall remain unpaid or unsatisfied, then from and after the Closing
Date, the Borrower shall and shall (except in the case of the covenants set
forth in Sections 6.01, 6.02, 6.03 and 6.15) cause each of the Restricted
Subsidiaries to:
Section 6.01.    Financial Statements, Reports, Etc. In the case of the
Borrower, deliver to the Administrative Agent for prompt further distribution to
each Lender:
(c)    within 90 days after the end of each fiscal year of the Borrower
(beginning with the fiscal year ending December 31, 2013), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of operations, changes in
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of KPMG LLP, any other independent registered public
accounting firm of nationally recognized standing or any other independent
registered public accounting firm approved by the Administrative Agent (such
approval not to be unreasonably withheld, conditioned or delayed), which report
and opinion (i) shall be prepared in accordance with generally accepted auditing
standards, (ii) shall not be subject to qualifications or exceptions as to the
scope of such audit,(iii) shall be without a “going concern” disclosure or like
qualification or exception (other than with respect to, or disclosure or an
exception or qualification solely resulting from, (x) the impending maturity of
any Indebtedness, (y) any prospective or actual default under any financial
covenant, or (z) in respect of the fiscal year ending December 31, 2013 and (iv)
shall be accompanied with customary management discussion analysis;



--------------------------------------------------------------------------------



(d)    within 45 days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower (commencing with the fiscal quarter
ended March 31, 2014), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related (x)
consolidated statements of income or operations for such fiscal quarter and for
the portion of the fiscal year then ended and (y) consolidated statements of
cash flows for such fiscal quarter and the portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes and accompanied by
customary management discussion and analysis;
(e)    within 90 days after the end of each fiscal year (commencing with the
fiscal year ending December 31, 2013) of the Borrower, a reasonably detailed
consolidated budget for the following fiscal year on a quarterly basis
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flows and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood by the Agents and the
Lenders that such projections as to future events (i) are not to be viewed as
facts, (ii)(A) are subject to significant uncertainties and contingencies, which
may be beyond the control of the Borrower and its Restricted Subsidiaries, (B)
no assurance is given by the Borrower and its Restricted Subsidiaries that the
results or forecast in any such projections will be realized and (C) the actual
results may differ from the forecast results set forth in such projections and
such differences may be material and (iii) are not a guarantee of performance
and that actual results during the period or periods covered by any such
projections may vary significantly from the projected results and such
differences may be material; and
(f)    within five (5) days of delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form) from such consolidated financial statements.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 or Section 6.02(b) may be satisfied with respect to information of
the Borrower and the Subsidiaries by furnishing within the time period specified
in the applicable paragraph (A) the applicable financial statements of the
Borrower or (B) the Borrower’s Form l0-K or 10-Q, as applicable, filed with the
SEC; provided that, with respect to clauses (A) and (B), to the extent



--------------------------------------------------------------------------------



such information is in lieu of information required to be provided under Section
6.01(a), such materials are accompanied by a report and opinion of KPMG LLP, any
other independent registered public accounting firm of nationally recognized
standing or any other independent registered public accounting firm approved by
the Administrative Agent (such approval not to be unreasonably withheld,
conditioned or delayed), which report and opinion (i) shall be prepared in
accordance with generally accepted auditing standards, (ii) shall not be subject
to qualifications or exceptions as to the scope of such audit and (iii) shall be
without a “going concern” disclosure or like qualification or exception (other
than with respect to, or disclosure or an exception or qualification solely
resulting from, the (A) impending maturity of any Indebtedness or (B) any
prospective or actual default under any financial covenant or (C) in respect of
the fiscal year ending December 31, 2013).
Documents required to be delivered pursuant to Section 6.01(a), (b), (c) and (d)
or Section 6.02(b) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the earliest date on which (i) Borrower posts
such documents, or provides a link thereto on Borrower’s website on the Internet
and provides notice thereof to the Administrative Agent; (ii) such documents are
posted on Borrower’s behalf on IntraLinks/IntraAgency or another website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent), or (iii) such financial statements and/or other documents are posted on
the SEC’s website on the internet at www.sec.gov; provided that: (i) promptly
following written request by the Administrative Agent, the Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Compliance Certificates required by Section 6.02(a) to the
Administrative Agent; provided, however, that if such Compliance Certificate is
first delivered by electronic means, the date of such delivery by electronic
means shall constitute the date of delivery for purposes of compliance with
Section 6.02(a).
Section 6.02.    Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:
(i)    no later than 5 days after the delivery of the financial statements
referred to in Sections 6.01(a) and 6.01(b) (or the date on which such delivery
is required), commencing with the first full fiscal quarter completed after the
Closing Date, a duly completed Compliance Certificate signed by a Responsible
Officer of the Borrower; it being understood that , if applicable for such
period of delivery, such Compliance Certificate shall include (i) information
about Net Proceeds received in the period for individual amounts greater than
$5,000,000 and set forth statements of the Borrower’s



--------------------------------------------------------------------------------



intention regarding the use of any portion of such Net Proceeds to acquire,
maintain, develop, construct, improve, upgrade or repair assets useful in the
business of the Borrower or its Restricted Subsidiaries or to make Permitted
Acquisitions or any acquisition permitted hereunder of all or substantially all
the assets of, or all the Equity Interests (other than directors qualifying
shares) in a Person, division or line of business previously acquired) and (ii)
calculations setting forth in reasonable detail the amount of any Cumulative
Credit available at the beginning of the applicable period and at the end of
such period and the amount and application of any Cumulative Credit during such
period (it being understood that the Borrower has the right to reallocate usage
of the Cumulative Credit in accordance with Section 1.02(i) from time to time);
(j)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Restricted Subsidiary files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
(k)    promptly after the furnishing thereof, copies of any material notices of
default received by any Loan Party or Restricted Subsidiary (other than in the
ordinary course of business) or furnished to any holder of Indebtedness or debt
securities of any Loan Party or of any of its Restricted Subsidiaries pursuant
to the terms of the ABL Facility Documentation, any Junior Financing
Documentation, any Permitted Additional Debt or any Permitted Refinancing of any
thereof, in each case in a principal amount in excess of the Threshold Amount
and not otherwise required to be furnished to the Lenders pursuant to any clause
of this Section 6.02;
(l)    together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections of the Perfection
Certificate describing the legal name and the jurisdiction of organization or
formation of each Loan Party and the location of the chief executive office of
each Loan Party or confirming that there has been no change in such information
since the Closing Date or the date of the last such report, (ii) a description
of each event, condition or circumstance during the last fiscal quarter covered
by such Compliance Certificate requiring a mandatory prepayment under Section
2.13(a) and (iii) a list of each Subsidiary of the Borrower that identifies each
Subsidiary as a Restricted or an Unrestricted Subsidiary and as a Loan Party or
a non-Loan Party as of the date of delivery of such Compliance Certificate;
(m)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, as the Administrative Agent or any Lender through the
Administrative Agent may from time to time reasonably request;



--------------------------------------------------------------------------------



(n)    promptly after the written request by any Lender, all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;
(o)    promptly after the receipt thereof by the Borrower or any of the
Restricted Subsidiaries, a copy of any final “management letter” received by any
such Person from its certified public accountants and the management’s response
thereto; and
(p)    promptly following any request therefor by the Administrative Agent or
any Lender, copies of (i) any material documents described in Section 101(k) of
ERISA that any Loan Party may request with respect to any Multiemployer Plan and
(ii) any material notices described in Section 101(l) of ERISA that any Loan
Party may request with respect to any Plan or Multiemployer Plan, provided that
if any Loan Party has not requested such material documents or material notices
from the administrator or sponsor of the applicable Plan or Multiemployer Plan,
such Loan Party shall make a request for such material documents or material
notices from the such administrator or sponsor at the earliest date on which
such Loan Party determines that it is commercially reasonable to so request in
order to avoid the occurrence of an event that could reasonably be expected to
result in a material liability, and shall provide copies of such material
documents and material notices promptly after receipt thereof.
Notwithstanding anything to the contrary, neither the Borrower nor any
Restricted Subsidiary will be required to disclose or permit the inspection or
discussion of, any document, information or other matter (i) that constitutes
trade secrets or proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their representatives or contractors)
is prohibited by law or any binding agreement, or (iii) that is subject to
attorney client or similar privilege or constitutes attorney work product.
Section 6.03.    Notices. Promptly after the Borrower or any Guarantor has
obtained knowledge thereof, notify the Administrative Agent (which shall provide
notice to the Lenders):
(e)    of the occurrence of any Default;
(f)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect;
(g)    of the filing or commencement of, or any written threat or written notice
of intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority,
against the Borrower or any of its Restricted Subsidiaries that has a reasonable
likelihood of adverse determination and such determination could reasonably be
expected to result in a Material Adverse Effect;



--------------------------------------------------------------------------------



(h)    of the occurrence of any ERISA Event following the Closing Date that,
alone or together with any other ERISA Events that have occurred following the
Closing Date, could reasonably be expected to result in a Material Adverse
Effect and
(i)    of the redemption of the Existing Series A Notes.
Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a), (b), (c), (d) or (e) (as applicable) and (y)
setting forth details of the occurrence referred to in Section 6.03(a), (b),
(c), (d) or (e), as applicable, and stating what action the Borrower has taken
and proposes to take with respect thereto.
Section 6.04.    Payment of Taxes. Promptly pay, discharge or otherwise satisfy
as the same shall become due and payable in the normal conduct of its business,
all its obligations and liabilities in respect of Taxes imposed upon it or upon
its income or profits or in respect of its property, except, to the extent any
such Tax is being contested in good faith and by appropriate proceedings for
which appropriate reserves have been established in accordance with GAAP if such
contest shall have the effect of suspending enforcement or collection of such
Taxes or, where the failure to pay, discharge or otherwise satisfy the same
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
Section 6.05.    Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or Section 7.05 and (b) obtain, maintain, renew, extend and keep in full
force and effect all rights, privileges (including its good standing where
applicable in the relevant jurisdiction), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except, in the
case of clause (a) (other than with respect to the Borrower) or (b), to the
extent that failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
Section 6.06.    Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) maintain, preserve and protect all of its properties and
equipment necessary in the operation of its business in satisfactory working
order, repair and condition, ordinary wear and tear excepted and fire, casualty
or condemnation excepted, and (b) make all necessary renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof or
thereto in accordance with prudent industry practice and in the normal conduct
of its business.
Section 6.07.    Maintenance of Insurance.
(h)    Generally. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the



--------------------------------------------------------------------------------



Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons in such similar or same locations.
(i)    Requirements of Insurance. (A) Use commercially reasonable efforts to
cause, not later than 30 days after the Closing Date (or such longer period as
the Administrative Agent may agree in writing in its reasonable discretion), all
insurance required pursuant to ‎Section 6.07(a) (x) to provide (and to continue
to provide at all times thereafter) that it shall not be canceled, modified or
not renewed (i) by reason of nonpayment of premium upon not less than 10 days’
prior written notice thereof by the insurer to the Administrative Agent and the
Collateral Agent or (ii) for any other reason upon not less than 20 days’ prior
written notice thereof by the insurer to the Administrative Agent and the
Collateral Agent and (y) subject to the terms, conditions and provisions of the
ABL Intercreditor Agreement to name the Collateral Agent as additional insured
on behalf of the Secured Parties (in the case of liability insurance) or loss
payee (in the case of property insurance), as applicable (and to continue to so
name the Collateral Agent at all times thereafter), (B) Use commercially
reasonable efforts to deliver, not later than 30 days after the Closing Date (or
such longer period as the Administrative Agent may agree in writing in its
reasonable discretion), a copy of the policy (and to the extent any such policy
is cancelled or not renewed, a renewal or replacement policy) or other evidence
thereof to the Administrative Agent and the Collateral Agent, or insurance
certificate with respect thereto, and (C) in the case of all property insurance
policies located in the United States, not later than 30 days after the Closing
Date (or such longer period as the Administrative Agent may agree in writing in
its reasonable discretion) cause such policies to be endorsed or otherwise
amended to include a “standard” or “New York” lender’s loss payable endorsement,
in form and substance reasonably satisfactory to the Administrative Agent and
the Collateral Agent, which endorsement shall provide that, from and after such
date, if the insurance carrier shall have received written notice from the
Administrative Agent or the Collateral Agent of the occurrence of an Event of
Default, the insurance carrier shall pay all proceeds otherwise payable to the
Borrower or the Loan Parties under such policies directly to the Collateral
Agent during the continuance of such Event of Default.
(j)    Flood Insurance. Following the Closing Date, the Borrower shall deliver
to the Collateral Agent annual renewals of the flood insurance policy under the
property policy or annual renewals of a force-placed flood insurance policy.
(k)    [reserved].
(l)    Notify the Administrative Agent and the Collateral Agent promptly
whenever any separate insurance concurrent in form or contributing in the event
of material loss with that required to be maintained under this Section 6.07 is
taken out by the Borrower or another Loan Party; and promptly deliver to the
Administrative Agent and the Collateral Agent a duplicate original copy of such
policy or policies, or an insurance certificate with respect thereto once
available.



--------------------------------------------------------------------------------



Section 6.08.    Compliance with Laws. Comply with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except if the failure to comply therewith would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
Section 6.09.    Books and Records. Maintain proper books of record and account,
in which entries are made that are full, true and correct in all material
respects and are in conformity with GAAP (except as noted therein) and which
reflect all material financial transactions and matters involving the assets and
business of the Borrower or a Restricted Subsidiary, as the case may be.
Section 6.10.    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such accountants’ customary policies and procedures),
all at the reasonable expense of the Borrower and subject to bona fide
confidentiality obligations, limitations imposed by law and attorney-client
privilege and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, (x) only the Administrative Agent on behalf of the
Lenders may exercise rights of the Administrative Agent and the Lenders under
this Section 6.10 and (y) the Administrative Agent shall not exercise such
rights more often than one time during any calendar year; provided further that
when an Event of Default exists, the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.
Section 6.11.    Additional Collateral; Additional Guarantors. Subject to the
terms, conditions and provisions of the Intercreditor Agreement, at the
Borrower’s expense, take all reasonable actions which are necessary or
reasonably requested by the Administrative Agent or the Collateral Agent to
ensure that the Collateral and Guarantee Requirement continues to be satisfied,
including:
(c)    Upon (x) the formation or acquisition of any new direct or indirect
wholly owned Domestic Subsidiary (in each case, other than an Excluded
Subsidiary) by the Borrower, (y) the designation in accordance with Section 6.14
of any existing direct or indirect wholly owned Domestic Subsidiary as a
Restricted Subsidiary, or (z) any wholly owned Domestic Subsidiary that is an
Excluded Subsidiary ceasing to be an Excluded Subsidiary necessary such that no
direct or indirect wholly owned Domestic Subsidiary will be an Excluded
Subsidiary by virtue of the provisions set forth in clause (c) of the definition
of “Excluded Subsidiary” in Section 1.01):



--------------------------------------------------------------------------------



(i)    within 60 days after such formation, acquisition, designation or other
event, or such longer period as the Administrative Agent may agree in writing in
its reasonable discretion:
(A)    causing each such Domestic Subsidiary to duly execute and deliver to the
Administrative Agent or the Collateral Agent (as appropriate) joinders to this
Agreement as Guarantors, Security Agreement Supplements, Intellectual Property
Security Agreements, a counterpart of the Intercompany Note and other security
agreements and documents (including, with respect to such Mortgages, the
documents listed in Section 6.13(b)), as reasonably requested by and in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
(consistent with the Mortgages (if any), Security Agreement, Intellectual
Property Security Agreements and other security agreements in effect on the
Closing Date), in each case granting Liens required by the Collateral and
Guarantee Requirement;
(B)    causing each such Domestic Subsidiary (and the parent of each such
Domestic Subsidiary that is a Loan Party) to deliver to the Collateral Agent any
and all certificates representing Equity Interests (to the extent certificated)
and intercompany notes (to the extent certificated) that are required to be
pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank;
(C)    taking and causing each such Restricted Subsidiary and each direct or
indirect parent of such Restricted Subsidiary to take whatever action (including
the recording of Mortgages, the filing of UCC financing statements and the
delivery of stock and membership interest certificates) as may be necessary in
the reasonable opinion of the Collateral Agent to vest in the Collateral Agent
(or in any representative of the Collateral Agent designated by it) valid and
perfected Liens to the extent required by the Collateral and Guarantee
Requirement, and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement;
(ii)    if reasonably requested by the Administrative Agent or the Collateral
Agent, within 45 days after such request (or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion),
delivering to the Administrative Agent a signed copy of an opinion, addressed to
the Administrative Agent and the Lenders, of counsel for the Loan Parties as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request; and
(iii)    promptly after the reasonable request therefor by the Administrative
Agent or Collateral Agent, delivering to the Collateral Agent with respect to
each Material Real Property, any existing surveys, title reports, abstracts or
environmental assessment reports, to the extent available and in the possession
or control of the Borrower; provided, however, that there shall be no obligation
to deliver to the Collateral Agent any existing environmental assessment report
whose disclosure to the Collateral Agent would require the consent of a Person
other than the Borrower or one of its Subsidiaries, and where, despite the
commercially reasonable efforts of the Borrower to obtain such consent, such
consent cannot be obtained.



--------------------------------------------------------------------------------



(d)    if reasonably requested by the Administrative Agent or the Collateral
Agent, within 60 days after such request (or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion),
delivering to the Collateral Agent any other items necessary from time to time
to satisfy the Collateral and Guarantee Requirement with respect to the
validity, perfection, existence and priority of security interests with respect
to property of any Guarantor acquired after the Closing Date and subject to the
Collateral and Guarantee Requirement, but not specifically covered by the
preceding clauses (i), (ii) or (iii) or clause (c) below.
(e)    not later than 120 days after (i) the acquisition by any Loan Party of
Material Real Property or (ii) the release of any first lien security interest
on any Real Property securing the obligations under the Contribution Deferral
Agreement, in each case, that is required to be provided as Collateral pursuant
to the Collateral and Guarantee Requirement (or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion), which
Material Real Property would not be automatically subject to another Lien
pursuant to pre-existing Collateral Documents, causing such property to be
subject to a Lien in favor of the Collateral Agent for the benefit of the
Secured Parties and taking, or causing the relevant Loan Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent or the Collateral Agent to grant and perfect or record such Lien, in each
case to the extent required by, and subject to the limitations and exceptions
of, the Collateral and Guarantee Requirement and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement.
Section 6.12.    Compliance with Environmental Laws. Except, in each case, to
the extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (a) comply, and
take all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply, with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and, (c) in each case to the extent the Loan
Parties or the Restricted Subsidiaries are required to do so by Environmental
Laws, conduct any investigation, remedial or other corrective action necessary
to address Hazardous Materials at any property or facility in accordance with
applicable Environmental Laws.
Section 6.13.    Further Assurances and Post-Closing Conditions.
(h)    Within 60 days after the Closing Date (subject to extension by the
Administrative Agent or the Collateral Agent in its reasonable discretion),
deliver each Collateral Document set forth on Schedule 6.13(a), duly executed by
each Loan Party party thereto, together with all documents and instruments
required to perfect the security interest of the Collateral Agent in the
Collateral free of any other pledges, security interests or mortgages, except
Liens expressly permitted hereunder, to the extent required pursuant to the
Collateral and Guarantee Requirement.
(i)    Promptly upon reasonable request by the Administrative Agent or the
Collateral Agent (i) correct any material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Collateral
Document or other



--------------------------------------------------------------------------------



document or instrument relating to any Collateral (including, without
limitation, any defect or error related to certificates of title for vehicles
and other rolling stock) as to which the Borrower reasonably agrees is a defect
or error, and (ii) subject to the terms of the Collateral Documents, do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent or the Collateral Agent may
reasonably request from time to time in order to carry out more effectively the
purposes of the Loan Documents and to cause the Collateral and Guarantee
Requirement to be and remain satisfied. If the Administrative Agent or the
Collateral Agent reasonably determines that it is required by applicable Law to
have appraisals prepared in respect of any Material Real Property of any Loan
Party subject to a Mortgage, the Borrower shall cooperate with the
Administrative Agent and/or Collateral Agent, as applicable, in obtaining such
appraisals and shall pay all reasonable out-of-pocket costs and expenses
relating thereto.
Section 6.14.    Designation of Subsidiaries. The Borrower may at any time after
the Closing Date designate any Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Event of Default shall have occurred and be continuing, and (ii) no Subsidiary
may be designated as an Unrestricted Subsidiary or continue as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of the ABL
Facility or any Junior Financing. The designation of any Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the Borrower therein at the date of designation in an amount equal to the fair
market value of the aggregate Investment therein of the Borrower and its
Subsidiaries (as applicable). The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the lesser
of (x) the fair market value at the date of such designation of the Borrower’s
or its Subsidiary’s (as applicable) Investment in such Subsidiary and (y) the
amount of the Investment originally made in respect of the designation of such
Subsidiary as an Unrestricted Subsidiary.
Section 6.15.    Maintenance of Ratings. In the case of the Borrower, use
commercially reasonable efforts to maintain a public corporate rating from S&P
and a public corporate family rating from Moody’s, in each case in respect of
the Borrower.
Section 6.16.    Use of Proceeds. The Borrower shall use the proceeds of the
Term Loans borrowed on the Closing Date to fund the Transactions on the Closing
Date, to pay Transaction Expenses and for general corporate purposes.
ARTICLE 7    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation (other than obligations under Secured Hedge Agreements or contingent



--------------------------------------------------------------------------------



indemnification or reimbursement obligations) hereunder which is accrued or
payable shall remain unpaid or unsatisfied, then from and after the Closing
Date:
Section 7.01.    Liens. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, other than the following:
(q)    Liens created pursuant to any Loan Document;
(r)    Liens existing or contemplated on the Closing Date and listed on Schedule
7.01(b); provided that (i) the Lien does not extend to any additional property
other than (A) any replacements of such property or assets and additions and
accessions thereto, after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property (it
being understood that such requirement shall not be permitted to apply to any
property to which such requirement would not have applied but for such
acquisition, or asset of the Borrower or any Restricted Subsidiary and the
proceeds and the products thereof and customary security deposits in respect
thereof and in the case of multiple financings of equipment provided by any
lender, other equipment financed by such lender), and (ii) such Lien does not
secure any obligation (including unused commitments) other than those it secured
on the Closing Date or, to the extent constituting Indebtedness, any Permitted
Refinancing of the Indebtedness secured thereby on the Closing Date or, to the
extent not constituting Indebtedness, any extensions, renewals, restructurings,
refinancings and replacements thereof;
(s)    Liens for unpaid utilities, taxes, assessments or governmental charges
that are (i) not overdue for a period of more than thirty (30) days and are not
otherwise delinquent, securing obligations in an amount not to exceed $500,000,
or that are being contested in good faith and by appropriate actions, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP or (ii) otherwise not required to be
paid pursuant to Section 6.04;
(t)    Statutory, lease or common law Liens of landlords, sublandlords,
carriers, warehousemen, mechanics, materialmen, repairmen, construction
contractors or other like Liens, or other customary Liens (other than in respect
of Indebtedness) in favor of landlords, in each case arising in the ordinary
course of business that secure amounts not overdue for a period of more than
thirty (30) days or if more than thirty (30) days overdue, that either secure
obligations in an amount not to exceed $1,000,000 or are being contested in good
faith and by appropriate actions, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
(u)    (i) Liens in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation
(other than any Lien imposed pursuant to Section 430(k) of the Code or Section
303(k) of ERISA or a



--------------------------------------------------------------------------------



violation of Section 436 of the Code) and (ii) Liens in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Restricted Subsidiaries;
(v)    Liens to secure the performance of bids, trade contracts, governmental
contracts and leases (in the case of each of the foregoing, other than for
Indebtedness for borrowed money), statutory obligations, surety, stay, customs
and appeal bonds, performance bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations), in
each case incurred in the ordinary course of business;
(w)    (i) easements, rights-of-way, restrictions (including zoning restrictions
and other land use regulations), encroachments, protrusions, reservations and
other similar encumbrances and minor title defects affecting Real Property that
do not in the aggregate materially interfere with the ordinary conduct of the
business of the Borrower and the Restricted Subsidiaries, taken as a whole and
(ii) ground leases in respect of Real Property on which facilities owned or
leased by the Borrower or any of the Restricted Subsidiaries are located;
provided in the case of this clause (ii) that such ground leases do not confer
rights on the counter-party(ies) thereto superior to those of the Collateral
Agent in the relevant property;
(x)    Liens securing judgments not constituting an Event of Default under
Section 8.01(h);
(y)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower and the Restricted Subsidiaries, taken as a
whole, or (ii) secure any Indebtedness;
(z)    Liens (i) in favor of customs and revenue authorities arising as a matter
of Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or such other goods in the ordinary course of
business;
(aa)    Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection and (ii) arising in
the ordinary course of business in favor of a banking or other financial
institution arising as a matter of Law or under customary general terms and
conditions encumbering deposits or other funds maintained with a financial
institution (including the right of set-off) and that are within the general
parameters customary in the banking industry or arising pursuant to the general
terms and conditions of such banking institutions;



--------------------------------------------------------------------------------



(bb)    Liens (i) on cash earnest money deposits or other cash advances in favor
of the seller of any property to be acquired in an Investment permitted pursuant
to Sections 7.02(e), (h), (l), (p), (r) or (v), in each case to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under Section
7.05, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;
(cc)    Liens (i) in favor of the Borrower or a Restricted Subsidiary on assets
of a Restricted Subsidiary that is not a Loan Party securing Indebtedness
permitted under Section 7.03 and (ii) in favor of the Borrower or any Guarantor;
(dd)    any interest or title (and all encumbrances and other matters affecting
such interest or title) of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by the Borrower or any
of the Restricted Subsidiaries in the ordinary course of business; provided,
that no such lease or sublease shall constitute a Capitalized Lease;
(ee)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02(a);
(ff)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;
(gg)    Liens (including any interest or title (and all encumbrances and other
matters affecting such interest or title) of a lessor or sublessor under
Capitalized Leases) securing Indebtedness permitted under Section 7.03(e) or
Section 7.03(ff); provided that (i) such Liens are created within 270 days of
the acquisition, construction, repair, lease or improvement, as applicable, of
the property subject to such Liens, (ii) such Liens do not at any time encumber
property (except for replacements, additions and accessions to such property)
other than the property financed by such Indebtedness and the proceeds and
products thereof and customary security deposits, and (iii) with respect to
Capitalized Leases, such Liens do not at any time extend to or cover any assets
(except for replacements, additions and accessions to such assets) other than
the assets subject to such Capitalized Leases and the proceeds and products
thereof and customary security deposits; provided that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;
(hh)    Liens on property (i) of any Foreign Subsidiary that is not a Loan Party
and (ii) that does not constitute Collateral, which Liens secure Indebtedness of
the applicable Foreign Subsidiary permitted under Section 7.03;
(ii)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14), in each case after



--------------------------------------------------------------------------------



the Closing Date; provided that (i) such Lien was not created in contemplation
of such acquisition or such Person becoming a Restricted Subsidiary, (ii) such
Lien does not extend to or cover any other assets or property (other than the
proceeds or products thereof and other than after-acquired property subjected to
a Lien securing Indebtedness and other obligations incurred prior to such time
and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), and (iii) the Indebtedness secured thereby is permitted under
Section 7.03;
(jj)    Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings;
(kk)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto in the ordinary course of
business;
(ll)    Liens on the Collateral securing Indebtedness permitted under Section
7.03(o) or other obligations otherwise secured pursuant to or in connection with
the documents governing such Indebtedness; provided, that such Liens shall be
subject to the ABL Intercreditor Agreement;
(mm)    Liens on the Collateral securing Credit Agreement Refinancing
Indebtedness that is Permitted Secured Additional Debt and any Permitted
Refinancing of the foregoing; provided, that (x) any such Liens securing any
Permitted Refinancing in respect of Credit Agreement Refinancing Indebtedness
that is Permitted First Priority Additional Debt are subject to the ABL
Intercreditor Agreement, if applicable, and the First Lien Intercreditor
Agreement and (y) any such Liens securing any Permitted Refinancing in respect
of Credit Agreement Refinancing Indebtedness that is Permitted Second Priority
Additional Debt are subject to the ABL Intercreditor Agreement, if applicable,
and the Second Lien Intercreditor Agreement;
(nn)    Liens on the Equity Interests of any joint venture entity or other
non-wholly owned Subsidiary of the Borrower consisting of a transfer
restriction, purchase option, call or similar right of a third party joint
venture partner;
(oo)    cash collateral posted as security for the Borrower’s or any Restricted
Subsidiary’s obligations under Swap Contracts, in an aggregate amount for all
such cash collateral at any time not to exceed $15,000,000; provided that cash
collateral posted for the account of Lenders or Agents in respect of
non-speculative currency or interest rate Swap Contracts shall not be subject to
such limit;
(pp)    Liens on the Collateral securing Alternative Incremental Indebtedness
that is Permitted Secured Additional Debt and any Permitted Refinancing of the
foregoing; provided, that (x) any such Liens securing any Permitted Refinancing
in respect of Alternative Incremental Indebtedness that is Permitted First
Priority Additional Debt are subject to the ABL Intercreditor Agreement, if
applicable, and the First Lien Intercreditor



--------------------------------------------------------------------------------



Agreement and (y) any such Liens securing any Permitted Refinancing in respect
of Alternative Incremental Indebtedness that is Permitted Second Priority
Additional Debt are subject to the ABL Intercreditor Agreement, if applicable,
and the Second Lien Intercreditor Agreement;
(qq)    Liens on (i) the Securitization Assets arising in connection with a
Qualified Securitization Financing or (ii) the Receivables Assets arising in
connection with a Receivables Facility;
(rr)    Liens (i) arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods or (ii) encumbering deposits made
to secure obligations arising from contractual or warranty requirements;
(ss)    Utility and similar deposits in the ordinary course of business;
(tt)    Liens in respect of (i) the Unrestricted Subsidiaries and joint ventures
or other non-wholly owned Subsidiaries or (ii) cash, Cash Equivalents, deposit
accounts and securities accounts collateralizing letters of credit permitted by
Sections 7.03(y) and (ff);
(uu)    Liens related to Sale and Leaseback Transactions in an aggregate amount
of 50,000,000; and
(vv)    other Liens with respect to property or assets of the Borrower or any of
its Restricted Subsidiaries securing obligations in an aggregate principal
amount outstanding at any time not to exceed the greater of (i) $30,000,000 and
(ii) 2% of Consolidated Total Assets at the time of such incurrence.
Section 7.02.    Investments. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, make or hold any Investments,
except:
(j)    Investments by the Borrower or any of the Restricted Subsidiaries in cash
or Cash Equivalents;
(k)    loans or advances to officers, directors and employees of any Loan Party
or any of its Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, in each case, consistent with past practice (including
pursuant to use of any credit cards, credit card processing services, debit
cards, stored value cards, purchase cards (including so-called "procurement
cards" or "P-cards") or other similar cash management services), (ii) in
connection with such Person’s purchase of Equity Interests of the Borrower and
(iii) for any other corporate purposes not described in the foregoing clauses
(i) and (ii); provided that the aggregate principal amount of loans and advances
outstanding at any time under this Section 7.02(b)(ii) and (iii) shall not
exceed $2,000,000;
(l)    Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party (or any newly formed wholly owned Restricted Subsidiary that is not an
Excluded



--------------------------------------------------------------------------------



Subsidiary and is to become a Loan Party in accordance with Section 6.11), (ii)
by any Restricted Subsidiary that is not a Loan Party in any other Restricted
Subsidiary that is not a Loan Party and (iii) by any Loan Party in a Restricted
Subsidiary that is not a Loan Party; provided, that the aggregate amount of
Investments at any time outstanding under this clause (iii) shall not exceed
$15,000,000;
(m)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit or other
credits to suppliers in the ordinary course of business;
(n)    Investments (i) existing or contemplated on the Closing Date and set
forth on Schedule 7.02(e) (including unused commitments) and any modification,
replacement, renewal or extension thereof and (ii) existing on the Closing Date
by the Borrower or any other Restricted Subsidiary in any Restricted Subsidiary
and any modification, replacement, renewal or extension thereof; provided, that
in the case of clause (i) and clause (ii) the amount of the original Investment
is not increased except by the terms of such original Investment as set forth on
Schedule 7.02(e) or as otherwise permitted by this Section 7.02 (and in such
case made in reliance on the other paragraph of this Section 7.02 so permitting
such modification, replacement, renewal or extension thereof);
(o)    Investments in Swap Contracts permitted under Section 7.03;
(p)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;
(q)    any acquisition by the Borrower or any Restricted Subsidiary of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares, shares issued to foreign nationals as required by
applicable law or any options for Equity Interests that cannot, as a matter of
law, be cancelled, redeemed or otherwise extinguished without the express
agreement of the holder thereof at or prior to acquisition) in, a Person or
division, business unit or line of business of a Person (or any subsequent
investment made in a Person, division, business unit or line of business
previously acquired in a Permitted Acquisition), in each case in a single
transaction or series of related transactions, if (i) no Event of Default shall
have occurred and be continuing or would result therefrom at the time of
entering in the agreement to consummate such acquisition; (ii) all transactions
related thereto shall be consummated in all material respects in accordance with
applicable Laws; (iii) as of the most recently ended fiscal quarter for which
financial statements of the Borrower and the target are available, the Borrower
and the Restricted Subsidiaries shall be in compliance, on a Pro Forma Basis,
with the covenant set forth in Section 7.10 after giving effect to such
acquisition or investment and any related transactions; (iv) any acquired or
newly formed Restricted Subsidiary shall not be liable for any Indebtedness
except for Indebtedness otherwise permitted by Section 7.03; (v) to the extent
required by the Collateral and Guarantee Requirement, (A) the property, assets
and businesses acquired in such purchase or other acquisition shall constitute
Collateral and (B) any such newly created or acquired Subsidiary (other than an
Excluded Subsidiary) shall become a Guarantor, in each case, to



--------------------------------------------------------------------------------



the extent required by and in accordance with Section 6.11; (vi) the businesses
acquired in such purchase or other acquisition shall be in compliance with
Section 7.07; and (vii) the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer of the Borrower certifying that the
conditions set forth in the preceding clauses (i) through (v) have been
satisfied (any such acquisition, a “Permitted Acquisition”); provided that the
aggregate amount of Investments made by Loan Parties pursuant to this Section
7.02(h) in assets that are not (or do not become) owned by a Loan Party or in
Equity Interests in Persons that do not become Loan Parties upon consummation of
such Permitted Acquisition shall not exceed $15,000,000 at any time outstanding;
(r)    Investments in the ordinary course of business consisting of UCC Article
3 endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;
(s)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers;
(t)    advances of payroll payments to employees in the ordinary course of
business;
(u)    Investments to the extent that payment for such Investments is made with
Equity Interests (other than Disqualified Equity Interests) of the Borrower or
the Net Proceeds received from the issuance thereof;
(v)    Investments of a Restricted Subsidiary acquired after the Closing Date
pursuant to a Permitted Acquisition or of a corporation merged or amalgamated or
consolidated into the Borrower or merged, amalgamated or consolidated with a
Restricted Subsidiary, in each case in accordance with this Section 7.02 and
Section 7.04 after the Closing Date, to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger or consolidation;
(w)    Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary made
pursuant to Section 7.02(c)(i), Section 7.02(c)(iii) or Section 7.02(p); and
(x)    Guarantees by the Borrower or any Restricted Subsidiary of operating
leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case, which leases or other obligations are
entered into by the Borrower or any Guarantor in the ordinary course of
business.
(y)    other Investments (including for Permitted Acquisitions) in an aggregate
amount outstanding pursuant to this clause (p) at any time not to exceed (x) the
greater of (i) $30,000,000 and (ii) 2% of Consolidated Total Assets at the time
of such Investment



--------------------------------------------------------------------------------



plus, (y) the portion, if any, of the Cumulative Credit on the date of such
election that the Borrower elects to apply to this subclause (y); provided, that
no Event of Default shall have occurred and be continuing or would result from
the making of any such Investment;
(z)    (i) make lease, utility and other similar deposits or any other advance
or deposit permitted by this Agreement in the ordinary course of business or
(ii) make prepayments and deposits to suppliers in the ordinary course of
business;
(aa)    to the extent constituting Investments, capital expenditures otherwise
permitted under this Agreement;
(bb)    Investments in deposit accounts or securities accounts opened in the
ordinary course of business;
(cc)    repurchase, retirement or repayment of any Indebtedness to the extent
not otherwise prohibited by this Agreement, including, without limitation, (i)
acquisitions of Term Loans pursuant to Section 10.04 and (ii) the repurchase,
retirement or repayment of any other Indebtedness relating to the Existing
Series A Notes and Existing Series B Notes;
(dd)    (a) Investments (including by consideration in the form of cash, Cash
Equivalents, contributing receivables and through subordinated notes) in any
Receivables Facility or any Securitization Subsidiary or other Subsidiary that
in turn then transfers Securitization Assets to a Securitization Subsidiary in
order to effectuate a Qualified Securitization Financing, including the
ownership of Equity Interests in such Securitization Subsidiary and (b)
distributions or payments of Securitization Fees and purchases of Securitization
Assets or Receivables Assets pursuant to a Securitization Purchase Obligation in
connection with a Qualified Securitization Financing or a Receivables Facility;
(ee)    Investments consisting of or resulting from (i) Indebtedness permitted
under Section 7.03, (ii) Liens permitted under Section 7.01, (iii) Restricted
Payments permitted under Section 7.06, (iv) Dispositions permitted by Section
7.05 and (v) fundamental changes permitted by Section 7.04;
(ff)    Investments solely to the extent such Investments reflect an increase in
the value of Investments otherwise permitted under this Section 7.02;
(gg)    loans and advances to Borrower in lieu of, and not in excess of the
amount of (after giving effect to any other such loans or advances or Restricted
Payments in respect thereof), Restricted Payments to the extent permitted to be
made in accordance with Section 7.06 (other than Section 7.06(i)); and
(hh)    Guarantee obligations of the Borrower or any Restricted Subsidiary in
respect of letters of support, guarantees or similar obligations issued, made or
incurred for the benefit of any Restricted Subsidiary of the Borrower to the
extent required by law or in



--------------------------------------------------------------------------------



connection with any statutory filing or the delivery of audit opinions performed
in jurisdictions other than within the United States.
Section 7.03.    Indebtedness. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, create, incur, assume or
suffer to exist any Indebtedness, except:
(d)    Indebtedness of any Loan Party under the Loan Documents;
(e)    (i) Indebtedness outstanding on the Closing Date and listed on Schedule
7.03(b) and any Permitted Refinancing thereof and (ii) intercompany Indebtedness
outstanding on the Closing Date and any Permitted Refinancing thereof; provided,
that (x) any intercompany Indebtedness shall be evidenced by an Intercompany
Note and (y) any intercompany Indebtedness of any Loan Party owed to any Person
that is not a Loan Party shall be unsecured and subordinated to the Obligations
pursuant to the subordination provisions reasonably acceptable to the
Administrative Agent;
(f)    Guarantees by the Borrower and any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower
otherwise permitted hereunder; provided that (i) no Guarantee by any Restricted
Subsidiary of any ABL Facility Indebtedness, any Junior Financing, any Permitted
Additional Debt or any Permitted Refinancing of any of the foregoing shall be
permitted unless such guaranteeing party shall have also provided a Guarantee of
the Obligations on the terms set forth herein (provided further that, clause (i)
shall not apply in the case of a Guarantee by any Foreign Subsidiary of any
Indebtedness of another Foreign Subsidiary), and (ii) if the Indebtedness being
Guaranteed is Junior Financing that is, or is required by this Agreement to be,
Subordinated Indebtedness, such Guarantee shall be subordinated to the Guarantee
of the Obligations on terms (taken as a whole) at least as favorable to the
Lenders as those contained in the subordination of such Junior Financing;
(g)    Indebtedness (other than Indebtedness permitted under Section 7.03(b)) of
the Borrower or any Restricted Subsidiary owing to any Loan Party or any other
Restricted Subsidiary (or consisting of a Guaranty on behalf of any Loan Party
or any other Restricted Subsidiary) to the extent constituting an Investment
permitted by Section 7.02; provided that (x) all such Indebtedness shall be
evidenced by an Intercompany Note and (y) all such Indebtedness of any Loan
Party owed to any Person that is not a Loan Party shall be unsecured and
subordinated to the Obligations pursuant to the subordination provisions
reasonably acceptable to the Administrative Agent;
(h)    Attributable Indebtedness and other Indebtedness of the Borrower or any
Restricted Subsidiary (including Capitalized Leases) financing an acquisition,
construction, repair, replacement, lease or improvement of a fixed or capital
asset incurred prior to or within 270 days after the acquisition, lease or
improvement of the applicable asset in an aggregate amount (together with any
Permitted Refinancings thereof) not to exceed $50,000,000 at any time
outstanding;



--------------------------------------------------------------------------------



(i)    Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities (including fuel) pricing risks incurred not for
speculative purposes;
(j)    Indebtedness of the Borrower or any Restricted Subsidiary (i) assumed in
connection with any Permitted Acquisition or other Investment permitted
hereunder, provided, that such Indebtedness is not incurred in contemplation of
such Investment, and any Permitted Refinancing thereof or (ii) incurred to
finance a Permitted Acquisition or other Investment permitted hereunder and any
Permitted Refinancing thereof; provided that (w) in the case of clauses (i) and
(ii), such Indebtedness and all Indebtedness resulting from a Permitted
Refinancing thereof is unsecured (except for (A) Liens permitted by Section
7.01(s) and (B) Liens permitted by Section 7.01(ff)), (x) in the case of clauses
(i) and (ii), both immediately prior and after giving effect thereto, (1) no
Event of Default shall exist or result therefrom, and (2) immediately after
giving effect to the incurrence of such Indebtedness, the Total Leverage Ratio
calculated on a Pro Forma Basis shall not be greater than the Total Leverage
Ratio immediately prior to the consummation of the transaction, and (y) in the
case of any such incurred Indebtedness under clause (ii), such Indebtedness
matures after, and (except for any payments in respect of a change of control,
asset sales, AHYDO “catch-up” payments, and similar such payments) does not
require any scheduled amortization or other scheduled payments of principal
prior to, the then Latest Maturity Date;
(k)    Indebtedness representing deferred compensation to employees of the
Borrower or any of its Restricted Subsidiaries incurred in the ordinary course
of business and other obligations and liabilities arising under employee benefit
plans in the ordinary course of business;
(l)    Indebtedness consisting of unsecured promissory notes issued by the
Borrower or any of its Restricted Subsidiaries to current or former officers,
managers, consultants, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of the Borrower permitted by Section 7.06;
(m)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition expressly permitted hereunder, in each
case, constituting indemnification obligations or obligations in respect of
purchase price (including earnouts and holdbacks) or other similar adjustments;
(n)    Indebtedness in respect of treasury, depository, credit card, debit card
and cash management services or automated clearinghouse transfer of funds,
overdraft or any similar services incurred in the ordinary course of business or
any similar cash management services relating or secured pursuant to the ABL
Facility and any hedges related to the ABL Facility;



--------------------------------------------------------------------------------



(o)    Indebtedness consisting of the financing of insurance premiums or
take-or-pay obligations contained in supply arrangements that do not constitute
Guarantees, in each case, in the ordinary course of business;
(p)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business and not in connection with the borrowing of money, including in respect
of workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness incurred in the ordinary course of business with respect to
reimbursement-type obligations regarding workers compensation claims;
(q)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice
and not in connection with the borrowing of money or Swap Contracts;
(r)    (i) ABL Facility Indebtedness of the Loan Parties and (ii) any Permitted
Refinancing thereof; provided that the aggregate principal amount outstanding at
any time of all such Indebtedness under clauses (i) and (ii) and Section
7.03(z)(i) shall not exceed $550,000,000;
(s)    (i) Alternative Incremental Indebtedness and (ii) any Permitted
Refinancing thereof;
(t)    (i) Credit Agreement Refinancing Indebtedness (other than any Credit
Agreement Refinancing Indebtedness incurred pursuant to a Refinancing Amendment)
and (ii) any Permitted Refinancing thereof;
(u)    Permitted Junior Debt of a Loan Party; provided that (x) no Event of
Default shall have occurred and be continuing at the time of the incurrence of
such Indebtedness or would result therefrom and (y) immediately after giving
effect to the incurrence of such Permitted Junior Debt, the Total Leverage Ratio
calculated on a Pro Forma Basis shall not be greater than 5.00 to 1.0 (as of the
last day of the most-recently ended Test Period);
(v)    Indebtedness of Restricted Subsidiaries that are not Guarantors, in an
aggregate principal amount at any time outstanding not to exceed $25,000,000;
(w)    all premiums (if any), interest (including post-petition interest and
interest paid in kind), fees, expenses, charges and additional or contingent
interest on obligations described in clauses (a) through (q) above and (s)
through (ff) below;



--------------------------------------------------------------------------------



(x)    Indebtedness in respect of the Specified Pension Fund Obligations and
Guarantees thereof, to the extent existing on the Closing Date, by any Guarantor
in an aggregate principal amount at any time outstanding not to exceed the
amount outstanding as of the Closing Date (and as adjusted from time to time
pursuant to any audits), plus any interest paid in kind thereon and any accrued
but unpaid interest thereon;
(y)    Indebtedness in respect of the Existing Series A Notes that is fully
discharged;
(z)    Indebtedness in respect of the Existing Series B Notes in an aggregate
principal amount not to exceed $17,000,000 (plus any increase in the principal
amount thereof in respect of any interest paid in kind (rather than in cash)
thereunder in accordance with the terms and conditions of the applicable
indenture in effect as of the Closing Date, but minus any principal payments in
respect thereof made in accordance with the terms and conditions of this
Agreement) at any time outstanding;
(aa)    Indebtedness in respect of taxes, assessments or governmental charges to
the extent that payment thereof shall not at the time be required to be made
hereunder;
(bb)    Indebtedness under any letter of credit (to the extent collateralized
with cash, Cash Equivalents, deposit accounts or securities accounts maintaining
cash, Cash Equivalents or investment property or the proceeds of the foregoing);
provided that the aggregate principal amount of Indebtedness permitted by this
clause (y) shall not exceed $50,000,000 at any time outstanding;
(cc)    Indebtedness of (i) any Securitization Subsidiary arising under any
Securitization Facility, provided that such Indebtedness together with any
Indebtedness incurred pursuant to Section 7.03(o) shall not exceed $550,000,000
at any one time outstanding or (ii) the Borrower or any Restricted Subsidiary
arising under any Receivables Facility or Qualified Securitization Financing in
an amount not to exceed $20,000,000 at any one time outstanding, provided that,
for purposes of this Section 7.03(z)(ii), the obligations under any such
Receivables Facility or Qualified Securitization Financing may be full-recourse
to the Borrower or any of its Restricted Subsidiaries;
(dd)    Indebtedness in respect of Sale and Leaseback Transactions in an amount
not to exceed $50,000,000 at any time outstanding;
(ee)    Indebtedness in respect of Investments not prohibited by Section 7.02;
(ff)    Indebtedness and other obligations in respect of Disqualified Equity
Interests in an amount not to exceed $25,000,000 outstanding at any time;
(gg)    Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
"procurement cards" or "P-cards") or other similar cash management services, in
each case, incurred in the ordinary course of business consistent with past
practice;



--------------------------------------------------------------------------------



(hh)    Indebtedness in an amount equal to 100% of the aggregate Net Proceeds
received by Borrower after the Closing Date from the issue or sale of Qualified
Equity Interests to the extent such Net Proceeds are Not Otherwise Applied; and
(ii)    other Indebtedness of the Borrower or any of its Restricted
Subsidiaries, in an aggregate principal amount at any time outstanding not to
exceed the greater of $30,000,000 and 2% of Consolidated Total Assets at the
time of such incurrence.
Section 7.04.    Fundamental Changes. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, directly or indirectly, merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of related transactions) all or substantially all
of its assets (whether now owned or hereafter acquired) to or in favor of any
Person, except that:
(i)    any Restricted Subsidiary may merge, amalgamate or consolidate with (i)
the Borrower (including a merger, the purpose of which is to reorganize the
Borrower into a new jurisdiction); provided that (w) no Event of Default exists
or would result therefrom, (x) the Borrower shall be the continuing or surviving
Person, (y) such transaction does not result in the Borrower ceasing to be
organized under the laws of the United States, any State thereof or the District
of Columbia and (z) such transaction does not have a adverse effect in any
material respect on the perfection or priority of the Liens granted under the
Collateral Documents or (ii) one or more other Restricted Subsidiaries;
provided, in the case of this clause (ii), that when such transaction involves a
Loan Party and/or a permitted Excluded Subsidiary, a Loan Party or a permitted
Excluded Subsidiary shall be the continuing or surviving Person except to the
extent otherwise constituting an Investment permitted by Section 7.02;
(j)    (i) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party and (ii) any Restricted Subsidiary may liquidate or dissolve or
change its legal form if the Borrower determines in good faith that such action
is in the best interest of the Borrower and the Restricted Subsidiaries and is
not disadvantageous to the Lenders in any material respect (it being understood
that (other than a transaction constituting a permitted Investment under Section
7.02 or involving an Excluded Subsidiary) in the case of any liquidation or
dissolution of a Guarantor, such Guarantor shall transfer its assets to a Loan
Party, and in the case of any change in legal form, a Restricted Subsidiary that
is a Guarantor will remain a Guarantor and such transaction shall not have an
adverse effect on the perfection or priority of the Liens granted under the
Collateral Documents);
(k)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor or the Borrower or (ii)
to the extent constituting an Investment, such Investment must be a permitted
Investment in or Indebtedness of a Restricted Subsidiary which is not a Loan
Party in accordance with Sections 7.02 and 7.03, respectively;



--------------------------------------------------------------------------------



(l)    so long as no Event of Default exists or would result therefrom, the
Borrower may merge with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Borrower”), (A) the Successor Borrower shall be an entity
organized or existing under the Laws of the United States, any state thereof or
the District of Columbia and such transaction shall not have an adverse effect
in any material respect on the perfection or priority of the Liens granted under
the Collateral Documents, (B) the Successor Borrower shall expressly assume all
the obligations of the Borrower under this Agreement and the other Loan
Documents to which the Borrower is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent and the
Borrower, (C) each Guarantor, unless it is the other party to such merger or
consolidation, shall have confirmed that its Guarantee shall apply to the
Successor Borrower’s obligations under the Loan Documents, (D) each Guarantor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement and other applicable Collateral Documents
confirmed that the collateral granted by it to secure its obligations thereunder
shall apply to secure its and the Successor Borrower’s obligations under the
Loan Documents, (E) if reasonably requested by the Collateral Agent, each
mortgagor of a Mortgaged Property, unless it is the other party to such merger
or consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Collateral Agent)
confirmed that the collateral granted by it to secure its obligations thereunder
shall apply to secure its and the Successor Borrower’s obligations under the
Loan Documents, and (F) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate and an opinion, each stating that such merger or
consolidation and such supplement to this Agreement or any Collateral Document
comply with this Agreement; provided further, that if the foregoing are
satisfied (or waived), the Successor Borrower will succeed to, and be
substituted for, the Borrower under this Agreement; provided further that the
Borrower agrees to provide any documentation and other information about the
Successor Borrower as shall have been reasonably requested in writing by any
Lender through the Administrative Agent that is required by regulatory
authorities or under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA Patriot Act;
(m)    any Restricted Subsidiary may merge, amalgamate or consolidate with any
other Person (other than the Borrower) in order to effect an Investment
permitted pursuant to Section 7.02; provided that either (x) the continuing or
surviving Person shall be a Restricted Subsidiary, which together with each of
its Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11 to the extent required pursuant to the Collateral and Guarantee
Requirement or (y) the transaction shall otherwise constitute a permitted
Investment;
(n)    any Restricted Subsidiary may effect a merger, dissolution, liquidation
or consolidation, the purpose of which is to effect a Disposition permitted
pursuant to Section 7.05; and



--------------------------------------------------------------------------------



(o)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the extent that such
Disposition (or series of related Dispositions) is not prohibited under Section
7.05.
Section 7.05.    Dispositions. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, make any Disposition, except:
(i)    (i) Dispositions (including abandonment) of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business, (ii) Dispositions (including abandonment) in the ordinary course of
business of surplus property or property no longer used or useful in the conduct
of the business of the Borrower or any of the Restricted Subsidiaries, (iii)
Dispositions of immaterial assets (considered in the aggregate) in the ordinary
course of business, and (iv) Dispositions to landlords of improvements made to
leased real property pursuant to customary terms of leases entered into in the
ordinary course of business;
(j)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property,
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property, or (iii) such property is swapped in exchange for
services or other assets of comparable or greater value or usefulness to the
business of the Borrower and the Subsidiaries as whole, as determined in good
faith by the management of the Borrower;
(k)    Dispositions of property to the Borrower or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party (i) either (x)
the transferee thereof must be a Loan Party and if such property constitutes
Collateral, it shall continue to constitute Collateral after such Disposition or
(y) the transferee is not a Loan Party and the aggregate amount disposed of in
any calendar year shall not exceed $10,000,000 or (ii) if such transaction
constitutes an Investment, such transaction is permitted under Section 7.02;
(l)    Dispositions of cash and Cash Equivalents;
(m)    leases, subleases, licenses, sublicenses (including the provision of
software under an open source license) or any abandonment thereof, in each case
(i) in the ordinary course of business and (ii) without interfering in any
material respect with the business of the Borrower or any of its Restricted
Subsidiaries;
(n)    transfers of property subject to Casualty Events upon the receipt (where
practical) of the Net Proceeds of such Casualty Event;
(o)    Dispositions (including write-offs, discounts, and compromises in clause
(b) above) or discounts without recourse of accounts receivable and related
assets in connection with the compromise or collection thereof in the ordinary
course of business;
(p)    [reserved];



--------------------------------------------------------------------------------



(q)    any sale of Equity Interests in, or Indebtedness or other securities of,
an Unrestricted Subsidiary;
(r)    Dispositions of Investments in joint ventures or other non-wholly owned
Subsidiaries to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;
(s)    the unwinding of any Swap Contract or cash management agreement;
(t)    Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Event of Default exists), no Event of Default shall exist or would
result from such Disposition, (ii) any prepayment required to be made in
connection with the receipt of Net Proceeds in respect of such Disposition
pursuant to Section 2.13 shall be made in accordance therewith, and (iii) with
respect to any Disposition or series of related Dispositions pursuant to this
clause (l) for a purchase price in excess of $5,000,000, the Borrower or any of
the Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Section 7.01(a), (c), (d), (f),
(i), (j), (k), (l) (o), (p), (v), (w), (z), (aa), (bb), (cc), (dd) and (ee);
provided, however, that for the purposes of this clause (l)(iii), the following
shall be deemed to be cash: (A) any liabilities contingent or otherwise (as
shown on the Borrower’s most recent balance sheet provided hereunder or in the
footnotes thereto) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to or in connection
with the applicable Disposition and for which the Borrower and all of its
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by the Borrower or the
applicable Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 180 days following the
closing of the applicable Disposition, (C) aggregate non-cash consideration
received by the Borrower or the applicable Restricted Subsidiary having an
aggregate fair market value (determined as of the closing of the applicable
Disposition for which such non-cash consideration is received) not to exceed
$10,000,000 at any time (net of any non-cash consideration converted into cash
and Cash Equivalents), (D) Indebtedness of any Restricted Subsidiary that is no
longer a Restricted Subsidiary as a result of such Disposition, to the extent
the Borrower and each other Restricted Subsidiary are released from any
Guarantee of payment of such Indebtedness in connection with such Disposition,
(E) consideration consisting of Indebtedness of the Borrower (other than
Subordinated Indebtedness) received after the Closing Date from Persons who are
not the Borrower or any Restricted Subsidiary, and (F) the fair market value (as
determined by the Borrower) of non-cash consideration received by the Borrower
or one of its Restricted Subsidiaries in connection with a Disposition (and
which



--------------------------------------------------------------------------------



will no longer be considered to be outstanding when and to the extent it has
been paid, redeemed or otherwise retired or sold or otherwise disposed of in
compliance with Section 6.05);
(u)    any Disposition of Securitization Assets or Receivables Assets, or
participations therein, in connection with any Qualified Securitization
Financing or Receivables Facility, or the Disposition of an account receivable
in connection with the collection or compromise thereof in the ordinary course
of business or consistent with past practice;
(v)    the disposition of any assets existing on the Closing Date that are set
forth on Schedule 7.05;
(w)    dispositions from and after the Closing Date of non-core or obsolete
assets acquired in connection with any Permitted Acquisition or other permitted
Investments;
(x)    the incurrence of Liens permitted hereunder;
(y)    sales or dispositions of Equity Interests of any Subsidiary (other than
the Borrower) in order to qualify members of the governing body of such
Subsidiary if required by applicable law;
(z)    sales, transfers and other dispositions of (i) any Equity Interests in
Unrestricted Subsidiaries or their assets or (ii) Excluded Real Property or any
other Excluded Property (as defined in the Security Agreement);
(aa)    Restricted Payments made pursuant to Section 7.06; and
(bb)    Sale and Leaseback Transactions in an aggregate principal amount not to
exceed $50,000,000 at any time;
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (c), (e), (f), (g), (j), (k), (m), (n),
(o), (q), (r) and (s) and except for Dispositions from a Loan Party to any other
Loan Party) shall be for no less than the fair market value of such property at
the time of such Disposition. To the extent any Collateral is Disposed of as
expressly permitted by this Section 7.05 to any Person other than a Loan Party,
such Collateral shall be automatically sold free and clear of the Liens created
by the Loan Documents, and, if requested by the Borrower, upon the certification
delivered to the Administrative Agent by the Borrower that such Disposition is
permitted by this Agreement, the Administrative Agent or the Collateral Agent,
as applicable, shall be authorized to take, and shall take, any actions
reasonably requested by the Borrower in order to effect the foregoing (at the
Borrower’s expense) and/or to expressly subordinate any Lien in favor of the
Collateral Agent on such Collateral that is disposed of.
Section 7.06.    Restricted Payments. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, directly or indirectly, declare or make,
directly or indirectly, any Restricted Payment, except:



--------------------------------------------------------------------------------



(m)    each Restricted Subsidiary may make Restricted Payments to the Borrower
or any other Restricted Subsidiary (and, in the case of a Restricted Payment by
a non-wholly owned Restricted Subsidiary, to the Borrower and any other
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);
(n)    the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in the Equity Interests
(other than Disqualified Equity Interests unless such Disqualified Equity
Interests would be permitted by Section 7.03) of such Person;
(o)    (i) repurchases of Equity Interests in the Borrower deemed to occur upon
the exercise of stock options or warrants or the settlement or vesting of other
equity awards if such Equity Interests represent a portion of the exercise price
of such options or warrants, (ii) cash payments in lieu of the issuance of
fractional shares in connection with the exercise of stock options, warrants or
other securities convertible into or exchangeable for Equity Interests of the
Borrower or (iii) Restricted Payments made in respect of any other transaction
involving fractional shares; provided, however, that any such cash payment shall
not be for the purpose of evading the limitations of this Agreement;
(p)    the Borrower may pay for the repurchase, retirement or other acquisition
or retirement for value of Equity Interests of the Borrower held by any present
or former employee, officer, director or consultant of the Borrower or any
Restricted Subsidiary or equity based awards held by such Persons, in each case,
upon the death, disability, retirement or termination of employment of any such
Person or pursuant to any employee or director equity plan, employee or director
stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, director, officer or consultant of the Borrower or any Restricted
Subsidiary; provided, that the aggregate amount of Restricted Payments made
pursuant to this clause (d) shall not exceed (i) $7,500,000 in any fiscal year
plus (ii) the then applicable Cumulative Credit plus (iii) the proceeds of any
key man insurance policies; provided, further, that to the extent that the
aggregate amount of Restricted Payments made by the Borrower and the Restricted
Subsidiaries pursuant to this clause (d) in any fiscal year is less than the
amount set forth above, 100% of the amount of such difference may be carried
forward and used to make such Restricted Payments pursuant to this clause (d) in
the next two succeeding fiscal years (provided, that any such amount carried
forward shall be deemed to be used to make such Restricted Payments in any
fiscal year after the amount set forth above for such fiscal year shall be
deemed to be used to make such Restricted Payments for such fiscal year);
(q)    the Borrower may make Restricted Payments in an aggregate amount not to
exceed (x) the greater of (i) $30,000,000 and (ii) 2% of Consolidated Total
Assets at the time of any such Restricted Payment, plus (y) the portion, if any,
of the Cumulative Credit on such date that the Borrower elects to apply to this
subclause (y); provided, that with



--------------------------------------------------------------------------------



respect to any Restricted Payment made pursuant to this Section 7.06(e), no
Event of Default has occurred and is continuing or would result therefrom;
(r)    distributions or payments of Securitization Fees, sales, contributions
and other transfers of Securitization Assets or Receivables Assets and purchases
of Securitization Assets or Receivables Assets pursuant to a Securitization
Purchase Obligations, in each case in connection with a Qualified Securitization
Financing or a Receivables Facility;
(s)    [reserved];
(t)    the Restricted Subsidiaries may make a Restricted Payment in connection
with the acquisition of additional Equity Interests in any Restricted Subsidiary
from minority shareholders (in accordance with Section 7.08, if applicable);
(u)    Restricted Payments made (i) in respect of working capital adjustments or
purchase price adjustments pursuant to any Permitted Acquisition or other
permitted Investments (other than pursuant to Section 7.02(x)) and (ii) to
satisfy indemnity and other similar obligations under the Permitted Acquisitions
or other permitted Investments;
(v)    the Borrower may make Restricted Payments consisting of Equity Interests
in any Unrestricted Subsidiary, whether pursuant to a distribution, dividend or
any other transaction not prohibited hereunder; and
(w)    Restricted Payments in respect of transactions related to (i) fundamental
changes permitted under Section 7.04 and (ii) Investments permitted under
Section 7.02.
Section 7.07.    Change in Nature of Business; Organization Documents.
(g)    The Borrower shall not, nor shall the Borrower permit any of the
Restricted Subsidiaries to, directly or indirectly, engage in any material line
of business substantially different from those lines of business conducted by
the Borrower and the Restricted Subsidiaries on the Closing Date or any business
reasonably related, complementary, synergistic or ancillary thereto or
reasonable extensions thereof.
(h)    The Borrower shall not, nor shall the Borrower permit any of the
Restricted Subsidiaries to, amend, restate, supplement or otherwise modify to,
or waive of any of its rights under, its Organization Documents to the extent
any of the foregoing could reasonably be expected to be material and adverse to
the Lenders (in their capacities as such).
Section 7.08.    Transactions with Affiliates. The Borrower shall not, nor shall
it permit any Restricted Subsidiary to, directly or indirectly, enter into any
transaction of any kind with any of its Affiliates, whether or not in the
ordinary course of business, other than (a) transactions between or among Loan
Parties or any entity that becomes a Loan Party as a result of such transaction
and transactions between or among Restricted Subsidiaries that are not Loan
Parties,



--------------------------------------------------------------------------------



(b) on terms (taken as a whole) substantially not less favorable to the Borrower
in any material respect or such Restricted Subsidiary as would be obtainable by
the Borrower or such Restricted Subsidiary at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, (c) the
Transactions and the payment of fees and expenses (including Transaction
Expenses) as part of or in connection with the Transactions, (d) the issuance of
Equity Interests or equity based awards to any officer, director, employee or
consultant of the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business, (e) Investments made pursuant to Section 7.02, Indebtedness
incurred pursuant to Section 7.03, Dispositions made pursuant to Section
7.05(c)(i)(y) and Restricted Payments permitted under Section 7.06,
(f) customary employment, consulting and severance arrangements between the
Borrower and the Restricted Subsidiaries and their respective officers and
employees in the ordinary course of business and transactions pursuant to stock
option plans and employee benefit plans and similar arrangements in the ordinary
course of business, (h) the payment of customary fees and reasonable out of
pocket costs to, and customary indemnities provided on behalf of, directors,
officers, employees and consultants of the Borrower and the Restricted
Subsidiaries in the ordinary course of business, (i) any customary transaction
with a Receivables Facility or a Securitization Subsidiary effected as part of a
Qualified Securitization Financing, (j) transactions pursuant to registration
rights agreements and similar arrangements, (k) transactions in which the
Borrower or any Restricted Subsidiary, as the case may be, delivers to the
Administrative Agent a letter from an independent financial advisor stating that
such transaction is fair to the US Borrower or such Restricted Subsidiary from a
financial point of view or meets the requirements of clause (b) of this Section
7.08, (l) transactions existing before an entity was designated as an
Unrestricted Subsidiary (and not entered into in contemplation of such
designation), and (m) transactions pursuant to agreements in existence on the
Closing Date and set forth on Schedule 7.08 or any amendment thereto to the
extent such an amendment (taken as a whole) is not adverse to the Lenders in any
material respect.
Section 7.09.    Burdensome Agreements. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, directly or indirectly, enter into or
permit to exist any Contractual Obligation (other than (i) this Agreement or any
other Loan Document, (ii) any ABL Loan Documents or (iii) any documents
governing Credit Agreement Refinancing Indebtedness, Alternative Incremental
Indebtedness, or a Permitted Refinancing of (ii)-(iii)) that limits the ability
of (a) any Restricted Subsidiary that is not a Guarantor to make Restricted
Payments to the Borrower or any Guarantor or to make or repay loans or advances
to or otherwise transfer assets to or make Investments in the Borrower or any
Restricted Subsidiary that is a Guarantor or (b) any Loan Party to create,
incur, assume or suffer to exist Liens on property of such Person to secure the
Obligations; provided that the foregoing clauses (a) and (b) shall not apply to
Contractual Obligations which (i) (x) exist on the Closing Date and (to the
extent not otherwise permitted by this Section 7.09) are listed on Schedule 7.09
hereto and (y) to the extent Contractual Obligations permitted by clause (x) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted modification, replacement, renewal, extension
or refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation in any material respect (as determined in good faith by the
Borrower), (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a



--------------------------------------------------------------------------------



Restricted Subsidiary, so long as such Contractual Obligations were not entered
into in contemplation of such Person becoming a Restricted Subsidiary, (iii)
represent Indebtedness of a Restricted Subsidiary which is not a Loan Party
which is permitted by Section 7.03, (iv) arise in connection with any
Disposition permitted by Section 7.04 or 7.05 and relate solely to the assets or
Person subject to such Disposition, (v) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures or
other non-wholly owned Subsidiaries permitted under Section 7.02 and applicable
solely to such joint venture or other non-wholly owned Subsidiaries and are
entered into in the ordinary course of business, (vi) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness (other than any
Junior Financing) permitted under Section 7.03(e) or (g)(ii) but solely to the
extent any negative pledge relates to the property financed by such
Indebtedness, (vii) are customary restrictions in leases, subleases, licenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate only to the assets subject thereto, (viii) comprise restrictions imposed
by any agreement governing secured Indebtedness permitted pursuant to Section
7.03 to the extent that such restrictions apply only to the property or assets
securing such Indebtedness, (ix) are customary provisions restricting subletting
or assignment of any lease governing a leasehold interest of the Borrower or any
Restricted Subsidiary entered into in the ordinary course of business, (x) are
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, (xi) are customary restrictions contained in the
ABL Facility Documentation and any Qualified Securitization Financing,
(xii) arise in connection with cash or other deposits permitted under Sections
7.01 and 7.02 and limited to such cash or deposit or (xiii) comprise
restrictions imposed by any agreement governing Indebtedness entered into on or
after the Closing Date and permitted under Section 7.03 if the restrictions
contained in any such agreement taken as a whole (a) are not materially less
favorable to the Secured Parties than the encumbrances and restrictions
contained in the Loan Documents (as determined by the Borrower) or (b) either
(I) the Borrower determines at the time of entry into such agreement or
instrument that such encumbrances or restrictions will not adversely affect, in
any material respect, the Borrower’s ability to make principal or interest
payments required hereunder or (II) such encumbrance or restriction applies only
during the continuance of a default relating to such agreement or instrument.
Section 7.10.    Financial Covenant. The Borrower shall not permit the Total
Leverage Ratio as of the last day of any Test Period ending as of the end of
each of its fiscal quarters, commencing with the fiscal quarter ending June 30,
2014, set forth below to exceed the applicable ratio set forth below:





--------------------------------------------------------------------------------



Test Period Ending
Maximum Total Ratio
June 30, 2014
6.00 to 1.0
September 30, 2014
5.00 to 1.0
December 31, 2014
4.50 to 1.0
March 31, 2015
4.00 to 1.0
June 30, 2015
3.75 to 1.0
September 30, 2015
3.75 to 1.0
December 31, 2015
3.75 to 1.0
March 31, 2016
3.50 to 1.0
June 30, 2016
3.50 to 1.0
September 30, 2016
3.50 to 1.0
December 31, 2016
3.25 to 1.0
March 31, 2017
3.25 to 1.0
June 30, 2017
3.25 to 1.0
September 30, 2017
3.25 to 1.0
December 31, 2017 and thereafter
3.00 to 1.0



Section 7.11.    Capital Expenditures. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, make Capital Expenditures during any period
set forth below in excess of the amount set forth below for such period:


Period
Amount
2014
$200,000,000
2015
$200,000,000
2016
$275,000,000
2017
$350,000,000
2018
$375,000,000



The amount of permitted Capital Expenditures set forth above in respect of any
fiscal year commencing with the fiscal year ending on December 31, 2015, shall
be increased (but not decreased) by (a) the amount of unused permitted Capital
Expenditures for the immediately preceding fiscal year less (b) the amount (if
any) equal to unused Capital Expenditures carried forward to such preceding
fiscal year. The amount of permitted Capital Expenditures set forth above in
respect of any fiscal year may at the option of the Borrower be increased by
(i) the amount of Capital Expenditures scheduled to be available for the next
succeeding year, with a corresponding reduction in the amount of permitted
Capital Expenditures for such next succeeding year, plus (ii) the portion, if
any, of the Cumulative Credit on such date that the Borrower elects to apply to
this subclause (ii). In no event shall the Borrower permit the aggregate amount
of Capital Expenditures during all periods set forth above to exceed the
aggregate amount of permitted Capital Expenditures during all such periods as a
result of the carry-forward and carry-back provisions set forth in the two
immediately preceding sentences.



--------------------------------------------------------------------------------



Section 7.12.    Fiscal Year. The Borrower shall not make any change in its
fiscal year or fiscal quarters (it being understood that the Borrower’s fiscal
year ends on December 31 of each year, and that each of the first three fiscal
quarters of each fiscal year of the Borrower ends on the March 31, June 30 and
September 30, respectively); provided, however, that the Borrower may, upon
written notice to the Administrative Agent, change its fiscal year and fiscal
quarters to any other fiscal year (and any other fiscal quarters) reasonably
acceptable to the Administrative Agent, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such changes.
Section 7.13.    Prepayments, Etc. of Indebtedness.
(d)    The Borrower shall not, nor shall it permit any Restricted Subsidiary to,
directly or indirectly, voluntarily prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled interest shall be
permitted unless such payments violate any subordination terms of any Junior
Financing Documentation) any Permitted Second Priority Additional Debt or any
Junior Financing that constitutes Subordinated Indebtedness (or any Permitted
Refinancing thereof), or make any payment in violation of any subordination
terms of any Junior Financing Documentation, if any, except (i) any Permitted
Refinancing permitted in respect thereof, (ii) the conversion of any Permitted
Second Priority Additional Debt or Junior Financing that constitutes
Subordinated Indebtedness (or any Permitted Refinancing thereof) to Equity
Interests (other than Disqualified Equity Interests unless such Disqualified
Equity Interests would be permitted by Section 7.03) of the Borrower, (iii) the
prepayment of Indebtedness of the Borrower or any Restricted Subsidiary to the
Borrower or any Restricted Subsidiary to the extent not prohibited by applicable
subordination provisions, (iv) prepayments, redemptions, purchases, defeasances
and other payments or satisfaction from the proceeds of equity issuances, (v)
AHYDO “catch up” payments, (vi) prepayments, redemptions, purchases, defeasances
and other payments in respect of Permitted Second Priority Additional Debt (or
any Permitted Refinancing thereof) and Junior Financings that constitutes
Subordinated Indebtedness prior to their scheduled maturity in an aggregate
amount not to exceed (x) the greater of (i) $30,000,000 and (ii) 2% of
Consolidated Total Assets at the time thereof, plus (y) the portion, if any, of
the Cumulative Credit on such date that the Borrower elects to apply to this
subclause (y); provided, that no prepayment, redemption, purchase, defeasance or
other payment shall be made pursuant to this clause (vi) if an Event of Default
has occurred and is continuing or would result therefrom. For greater certainty,
nothing in this Section 7.13(a) or elsewhere in this Agreement shall limit or
restrict the ability of the Borrower or any Restricted Subsidiary to prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof (i) any Existing Series A Notes or Existing Series B Notes or any
Indebtedness listed on Schedule 7.03(b), in each case, that remain outstanding
after the consummation of the Recapitalization Transactions and the other
Transactions on the Closing Date or (ii) any ABL Facility Indebtedness or other
obligations also secured pursuant to the ABL Credit Agreement.



--------------------------------------------------------------------------------



(e)    The Borrower shall not, nor shall it permit any Restricted Subsidiary to,
directly or indirectly, amend, modify, change, terminate or release in any
manner materially adverse to the interests of the Lenders any term or condition
of any Junior Financing Documentation or the documentation governing any
Permitted Second Priority Additional Debt (or any Permitted Refinancing thereof)
if the effect thereof would be to cause such Junior Financing or Permitted
Second Priority Additional Debt to no longer constitute Junior Financing or
Permitted Second Priority Additional Debt, as the case may be, without the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld, conditioned or delayed); provided, that the ABL Facility Indebtedness
shall not be subject to this clause (b) unless expressly designated as Permitted
Second Priority Additional Debt.
ARTICLE 8    
EVENTS OF DEFAULT AND REMEDIES
Section 8.01.    Events of Default. Any of the following from and after the
Closing Date shall constitute an event of default (an “Event of Default”):
(ii)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein or in any other Loan Document, any amount of principal of any Loan,
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan, or (iii) within ten (10) days after the same becomes due, any other
amount payable hereunder or with respect to any other Loan Document; or
(jj)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a) (provided that the
delivery of a notice of Default or Event of Default at any time will cure an
Event of Default under Section 6.03(a) arising from the failure of the Borrower
to timely deliver such notice of Default or Event of Default) or 6.05(a) (solely
with respect to the Borrower) or Article 7; or
(kk)    Other Defaults. Any Loan Party fails to perform or observe any other
term, covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after receipt by the Borrower of written
notice thereof from the Administrative Agent; or
(ll)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
Compliance Certificate or other document required to be delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or
(mm)    Cross-Default. Any Loan Party or any Restricted Subsidiary (i) fails to
make any payment after the applicable grace period with respect thereto, if any,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in



--------------------------------------------------------------------------------



respect of any other Indebtedness (other than Indebtedness hereunder ) having an
outstanding aggregate principal amount of not less than the Threshold Amount or
(ii) fails to observe or perform any other agreement or condition relating to
any such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and not as a result of any
other default thereunder by any Loan Party), after all grace periods having
expired and all required notices having been given, the effect of which default
or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, afterall grace periods having expired
and all required notices having been given, such Indebtedness to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or an offer to repurchase, prepay, defease or redeem such Indebtedness to be
made, prior to its stated maturity; provided that, any such failure or the
occurrence of any such other event referred to in subclause (ii) relating to
Indebtedness under the ABL Credit Agreement or any Permitted Refinancing thereof
shall constitute an Event of Default under this Section 8.01(e) only after any
acceleration of the ABL Obligations (as defined in the ABL Intercreditor
Agreement) outstanding under the ABL Credit Agreement, whether automatic or
otherwise; provided further that this clause (e)(ii) shall not apply to (I)
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, (II) Indebtedness
which is convertible into Equity Interest and converts to Equity Interests in
accordance with its terms or (III) any breach or default that (X) is remedied by
the Borrower or the applicable Restricted Subsidiary or (Y) waived (including in
the form of amendment) by the requisite holders of the applicable item of
Indebtedness, in either case, prior to the acceleration of all the Loans
pursuant to this Section 8.01; or
(nn)    Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
institutes or consents to the institution of any voluntary or involuntary
proceeding under any Debtor Relief Law, or makes a general assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
substantially all of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer is appointed without the application or consent of such
Person and the appointment continues undischarged or unstayed for sixty (60)
consecutive calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or substantially all of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) consecutive calendar days, or an order for relief is
entered in any such proceeding; or
(oo)    Inability to Pay Debts; Attachment. Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its general inability or fails
generally to pay its debts as they become due, or any writ or warrant of
attachment or execution or similar process is issued or levied against all or
substantially all of the property of the



--------------------------------------------------------------------------------



Borrower and the Restricted Subsidiaries, taken as a whole, and is not released,
vacated or fully bonded within sixty (60) consecutive days after its issue or
levy; or
(pp)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance or indemnity as to which the insurer or third party
indemnitor has been notified of such judgment or order and has not denied
coverage) and such judgment or order shall not have been satisfied, vacated,
discharged or stayed or bonded pending an appeal for a period of sixty (60)
consecutive days; or
(qq)    Invalidity of Loan Documents. Any material provision of the Loan
Documents, at any time after their execution and delivery and for any reason
other than as expressly permitted hereunder or thereunder (including as a result
of a transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations (other than other than contingent
obligations), ceases to be in full force and effect; or any Loan Party contests
in writing the validity or enforceability of any provision of any Loan Document;
or any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations), or purports in writing to revoke or rescind any Loan
Document; or
(rr)    Change of Control. There occurs any Change of Control; or
(ss)    Collateral Documents. The Collateral Documents after delivery thereof
pursuant to Sections 4.02, 6.11 or 6.13 shall for any reason (other than
pursuant to the terms hereof or thereof including as a result of a transaction
permitted under Section 7.04 or 7.05) cease to create, or shall be asserted by
any Loan Party not to create, a valid and perfected Lien, with the priority
required by the Collateral Documents on and security interest in Collateral
purported to be covered thereby with an aggregate value equal to or greater than
$25,000,000, subject to Liens permitted under Section 7.01, (i) except to the
extent that any such perfection or priority is not required pursuant to the
Collateral and Guarantee Requirement or results from the failure of the
Administrative Agent or the Collateral Agent to maintain possession or control
of certificates representing securities, other collateral requiring possession
or control, or motor vehicle certificates of title (or notation thereon) pledged
under the Collateral Documents, in each case actually delivered to it, or to
file Uniform Commercial Code financing statements or continuation statements or
any Collateral Documents and (ii) except as to Collateral consisting of Real
Property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage; or
(tt)    ERISA. (i) An ERISA Event that occurs after the Closing Date and that,
alone or together with any other ERISA Events that have occurred after the
Closing Date, has resulted or could reasonably be expected to result in
liability of a Loan Party, any Restricted Subsidiary or any of their respective
ERISA Affiliates in an aggregate amount at any particular time that would
reasonably be expected to have a Material Adverse



--------------------------------------------------------------------------------



Effect, or (ii) a Loan Party, any Restricted Subsidiary or any of their
respective ERISA Affiliates fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its Withdrawal
Liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount, that, alone or together with any other such failures to pay, has
resulted or would reasonably be expected to result in a Material Adverse Effect;
or
(uu)    Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be, or shall be
asserted by any Loan party not to be, “Senior Indebtedness” (or any comparable
term) or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any Junior Financing Documentation in respect of any Junior
Financing that is, or is required by this Agreement to be, Subordinated
Indebtedness or (ii) the subordination provisions set forth in any Junior
Financing Documentation in respect of any Junior Financing that is, or is
required by this Agreement to be, Subordinated Indebtedness shall, in whole or
in part, cease to be, or shall be asserted by any Loan Party not to be,
effective or legally valid, binding and enforceable against the holders of any
such Junior Financing, if applicable (other than as a result of acts or
omissions by the Administrative Agent or Collateral Agent or the satisfaction in
full of all the Obligations (other than contingent obligations)); or
(vv)    IBT Agreement. The IBT Agreement shall be declared invalid or illegal,
shall be terminated, or shall no longer be in full force and effect.
Section 8.02.    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent may, and at the request of the
Required Lenders shall, take any or all of the following actions:
(i)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;
(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable or
accrued hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived (to the extent permitted by applicable law)
by the Borrower and each other Loan Party; and
(iii)    subject to the terms, conditions and provisions of any Intercreditor
Agreement, exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender, and
without



--------------------------------------------------------------------------------



presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived (to the extent permitted by applicable law) by the
Borrower and each other Loan Party.
Section 8.03.    Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default or an Event of Default has occurred under clause
(f) or (g) of Section 8.01, any reference in any such clause to any Restricted
Subsidiary or Loan Party shall be deemed not to include any Restricted
Subsidiary affected by any event or circumstances referred to in any such clause
that was not, as of the last day of the most recent completed fiscal quarter of
the Borrower, an Immaterial Subsidiary.
Section 8.04.    Application of Funds. Subject to the terms, conditions and
provisions of each Intercreditor Agreement, after the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable as set forth in the proviso to Section 8.02), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order (to the fullest extent permitted by
mandatory provisions of applicable Law):
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.05 and amounts payable under
Article 3) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, and any fees, premiums and scheduled periodic
payments due under Secured Hedge Agreements, ratably among the Secured Parties
in proportion to the respective amounts described in this clause Third payable
to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and any breakage, termination or other payments under
Secured Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;
Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and
Last, the balance, if any, after all of the Obligations (other than contingent
obligations) have been paid in full, to the Borrower or as otherwise required by
Law.



--------------------------------------------------------------------------------



Notwithstanding the foregoing, no amount received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.
ARTICLE 9    
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
Each Lender hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this Article 9, the Administrative Agent and
the Collateral Agent are referred to collectively as the “Agents”) its agent and
authorizes the Agents to take such actions on its behalf and to exercise such
powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental or related
thereto. Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to (i) execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Collateral Documents (including, for the avoidance of
doubt, (x) the ABL Intercreditor Agreement, including any amendment or
supplement expressly contemplated thereby and (y) upon the incurrence of any
Permitted Secured Additional Debt, the First Lien Intercreditor Agreement or the
Second Lien Intercreditor Agreement, respectively) and (ii) negotiate, enforce
or settle any claim, action or proceeding affecting the Lenders in their
capacity as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender.
The institution serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.
Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to the Borrower or any of the Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent and/or Collateral Agent or
any of its Affiliates in any capacity. Neither Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.08) or in the
absence of its own gross negligence or willful misconduct. Neither Agent shall
be deemed to have knowledge of any Default unless and until written notice
thereof is given to such Agent by the Borrower or a Lender, and neither Agent
shall be responsible for or have any duty to ascertain or inquire into



--------------------------------------------------------------------------------



(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article 4 or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it in good faith to be genuine and to have
been signed or sent by the proper Person. Each Agent may also rely upon any
statement made to it orally or by telephone and believed by it in good faith to
have been made by the proper Person, and shall not incur any liability for
relying thereon. Each Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties (other than Disqualified
Lenders). The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties (other than Disqualified Lenders)
of each Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Agent.
Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders and the
Borrower in writing. Upon any such resignation, the Required Lenders shall have
the right, with the consent of the Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders (with the consent
of the Borrower (which consent shall not be required during the continuance of
an Event of Default under Sections 8.01(a), (f) or (g))) and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders (with the
consent of the Borrower (which consent shall not be required during the
continuance of an Event of Default under Sections 8.01(a), (f) or (g))), appoint
a successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. If no successor Agent has been appointed pursuant
to the immediately preceding sentence by the 30th day after the date such notice
of resignation was given by such Agent, such Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
such Agent hereunder and/or under any other Loan Document until such time, if
any, as the Required Lenders (with the consent of the Borrower (which consent
shall not be required during the continuance of an Event of Default under
Sections 8.01(a), (f) or (g))) appoint a successor Administrative Agent and/or
Collateral Agent, as the case may be. Upon the acceptance of its appointment as
Agent hereunder by a successor, such successor shall succeed to



--------------------------------------------------------------------------------



and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After an Agent’s resignation hereunder,
the provisions of this Article and Section 10.05 shall continue in effect for
the benefit of such retiring Agent, its sub-agents and their respective Related
Parties (other than Disqualified Lenders) in respect of any actions taken or
omitted to be taken by any of them while acting as Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.
Each Lender acknowledges and agrees that Credit Suisse AG or one or more of its
Affiliates may (but is not obligated to) act as collateral agent or
representative for the holders of ABL Facility Indebtedness, Permitted Secured
Additional Debt, any Extended Term Loan or any Permitted Refinancing thereof
under the collateral agreements with respect thereto and/or under the ABL
Intercreditor Agreement, the First Lien Intercreditor Agreement or the Second
Lien Intercreditor Agreement. Each Lender waives any conflict of interest, now
contemplated or arising hereafter, in connection therewith and agrees not to
assert against Credit Suisse AG or any of its Affiliates any claims, causes of
action, damages or liabilities of whatever kind or nature relating thereto.
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, the Arranger is named as such for recognition purposes
only, and in its capacity as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document; it being
understood and agreed that the Arranger shall be entitled to all indemnification
and reimbursement rights in favor of the Agents provided herein and in the other
Loan Documents. Without limitation of the foregoing, the Arranger in its
capacity as such shall not, by reason of this Agreement or any other Loan
Document, have any fiduciary relationship in respect of any Lender, Loan Party
or any other Person.
ARTICLE 10    
MISCELLANEOUS
Section 10.01.    Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:
(p)    if to the Borrower or any other Loan Party, to it at:



--------------------------------------------------------------------------------



YRC Worldwide Inc.
Attention of Chief Financial Officer and General Counsel
10990 Roe Avenue
Overland Park, Kansas 66211
Fax No. 913-696-6116
Tel. No. 913-696-6111 or 913-696-6132
Email:jamie.pierson@yrcw.com and michelle.friel@yrcw.com
With copy to:
Kirkland & Ellis LLP
Attention of Michelle Kilkenney, Esq.
300 North LaSalle
Chicago, Illinois 60654
Fax No. 312-862-2200
Tel. No. 312-862-2487
Email: michelle.kilkenney@kirkland.com
(q)    if to the Administrative Agent, to:
Credit Suisse AG
Agency Manager
Eleven Madison Avenue, 23rd Floor
New York, NY 10010
Fax No. 212-322-2291
Tel. No. 919-994-6369
agency.loanops@credit-suisse.com
(r)    if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance, Incremental Amendment, or
Refinancing Amendment pursuant to which such Lender shall have become a party
hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date three Business Days after dispatch by certified or registered
mail if mailed, in each case delivered, sent or mailed (properly addressed) to
such party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.01.
As agreed to among the Borrower, the Administrative Agent and the applicable
Lenders from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
Person provided from time to time by such Person.
The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its Restricted Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to



--------------------------------------------------------------------------------



furnish to the Administrative Agent pursuant to the Loan Documents or to the
Lenders under Article 6, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Request for Credit
Extension or a notice pursuant to Section 2.10, (ii) relates to the payment of
any principal or other amount due under this Agreement prior to the scheduled
date therefor, or (iii) provides notice of any Default or Event of Default under
this Agreement or any other Loan Document, (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format reasonably acceptable to the Administrative Agent to an electronic mail
address as directed by the Administrative Agent. In addition, the Borrower
agrees, and agrees to cause its Restricted Subsidiaries, to continue to provide
the Communications to the Administrative Agent or the Lenders, as the case may
be, in the manner specified in the Loan Documents but only to the extent
requested by the Administrative Agent.
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower, its Restricted Subsidiaries or any of their respective
securities) (each, a “Public Lender”). The Borrower hereby agrees(w) to use
commercially reasonable effort to make all Borrower Materials that are to be
made available to Public Lenders clearly and conspicuously “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or any of its securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.16); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor.”
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent promptly that
any such document contains material non-public information: (1) the Loan
Documents, (2) financial statements and related documentation, in each case,
provided pursuant to Section 6.01(a) or 6.01(b) and (3) notification of changes
in the terms of the Facilities.
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may



--------------------------------------------------------------------------------



contain material non-public information with respect to the Borrower, its
Restricted Subsidiaries or any of their respective securities for purposes of
United States Federal or state securities laws.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL NON-APPEALABLE RULING BY A COURT OF COMPETENT JURISDICTION (I) TO HAVE
RESULTED FROM SUCH PERSON’S OR ITS RELATED PARTIES’ GROSS NEGLIGENCE, WILLFUL
MISCONDUCT OR BAD FAITH OR (II) FOR ITS (OR ANY OF ITS RELATED PARTIES’)
MATERIAL BREACH OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.
Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
Section 10.02.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by the Lenders or on their
behalf or that any



--------------------------------------------------------------------------------



Agent or Lender may have had notice of any Default or Event of Default at the
time of any Credit Extension, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any Fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid and so long as the Commitments have not been terminated.
The provisions of Sections 3.01, 3.03, 3.04 and 10.05 shall remain operative and
in full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent or any Lender.
Section 10.03.    Binding Effect. This Agreement shall become effective when it
shall have been executed and delivered by the Borrower, each other Loan Party
party hereto on the Closing Date and the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.
Section 10.04.    Successors and Assigns.
(i)    Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Borrower, the Administrative Agent, the Collateral Agent or the Lenders that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.
(j)    Each Lender may assign to one or more Eligible Assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of the Loans at the time owing to it), with the prior written consent
of the Administrative Agent (not to be unreasonably withheld, conditioned or
delayed); provided, however, that (i) if the approval of the Borrower is
required for any such assignment pursuant to the definition of “Eligible
Assignee”, then the Borrower must also give its prior written consent to such
assignment (which consent shall not be unreasonably withheld, conditioned or
delayed), and the Borrower shall be deemed to have consented to any such
assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) days after the Borrower having received
written notice thereof, (ii) the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall be in an integral multiple of, and not less than,
$1,000,000 (or, if less, the entire remaining amount of such Lender’s Commitment
or Loans of the relevant Class) unless the Administrative Agent otherwise
agrees; provided that simultaneous assignments by two or more Related Funds
shall be combined for purposes of determining whether the minimum assignment
requirement is met, (iii) the parties to each assignment shall (A) execute and
deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to



--------------------------------------------------------------------------------



the Administrative Agent or (B) if previously agreed with the Administrative
Agent, manually execute and deliver to the Administrative Agent an Assignment
and Acceptance, and, in each case, shall pay to the Administrative Agent a
processing and recordation fee of $3,500; provided that (x) simultaneous
assignments by two or more Related Funds shall require the payment of a single
processing and recordation fee of $3,500 and (y) such processing and recordation
fee may be waived or reduced in the sole discretion of the Administrative Agent
and (iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (in which the assignee
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable Laws, including Federal and state
securities laws) and all applicable tax forms. Upon acceptance and recording
pursuant to paragraph (e) of this Section 10.04, from and after the effective
date specified in each Assignment and Acceptance, (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 3.01, 3.03,
3.04 and 10.05). Upon request and the surrender by the assigning Lender of its
Term Note (if any), the Borrower (at its expense) shall execute and deliver a
Term Note to the assignee Lender.
(k)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and the
outstanding balances of its Term Loans without giving effect to assignments
thereof which have not become effective, are as set forth in such Assignment and
Acceptance; (ii) except as set forth in (i) above, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto, or the financial condition of
the Borrower or any Subsidiary or the performance or observance by the Borrower
or any Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto; (iii)
such assignee represents and warrants that it is an Eligible Assignee legally
authorized to enter into such Assignment and Acceptance; (iv) such assignee
confirms that it has received a copy of this Agreement and the other Loan
Documents, together with copies of the most recent financial statements referred
to in Section 5.05 or delivered pursuant to Section 6.01 and such other
documents and



--------------------------------------------------------------------------------



information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, the Collateral
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent and the Collateral Agent, respectively, by the terms hereof
or thereof, together with such powers as are reasonably incidental or related
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
(l)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of and the interest on the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error and the Borrower, the
Administrative Agent, the Collateral Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower,
the Collateral Agent and, as to entries pertaining to it, any Lender, at any
reasonable time and from time to time upon reasonable prior notice. Upon
reasonable request by a Lender, the Administrative Agent shall make available to
such Lender a schedule of Disqualified Lenders, to the extent the Borrower has
provided such a schedule to the Administrative Agent.
(m)    Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower, to such assignment and any
applicable tax forms, the Administrative Agent shall promptly (i) accept such
Assignment and Acceptance and (ii) record the information contained therein in
the Register. No assignment shall be effective unless it has been recorded in
the Register as provided in this paragraph (e).
(n)    Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other Persons (other than
Disqualified Lenders) in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged,



--------------------------------------------------------------------------------



(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participating banks or other
Persons shall be entitled to the benefit of the cost protection provisions
contained in Sections 3.01, 3.03 and 3.04 to the same extent as if they were
Lenders (but with respect to any particular participant, to no greater extent
than the Lender that sold the participation to such participant and only if such
participant has complied with the requirements of such provisions as if it were
a Lender) and (iv) the Borrower, the Administrative Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, and such Lender shall
retain the sole right to enforce the obligations of the Borrower relating to the
Loans and to approve any amendment, modification or waiver of (or consent under)
any provision of this Agreement or any other Loan Document (provided that the
agreement or instrument pursuant to which such Lender has sold a participation
may provide that such Lender shall not agree to the following amendments without
the consent of such participating bank or Person hereunder: amendments,
modifications or waivers decreasing any fees payable to such participating bank
or Person hereunder or the amount of principal of or the rate at which interest
is payable on the Loans in which such participating bank has an interest;
extending any scheduled principal payment date or scheduled date fixed for the
payment of interest on the Loans in which such participating bank or Person has
an interest; increasing or extending the Commitments in which such participating
bank or Person has an interest; releasing all or substantially all of the
Guarantors (other than in connection with the sale of any such Guarantor in a
transaction permitted by Section 7.05) releasing all or substantially all of the
Collateral or the Term Priority Collateral or reductions in the voting
thresholds; or modifying the pro rata requirements of Section 2.13(b), Section
2.13(c) or Section 2.14, in each case, which directly and adversely affects such
participants; provided, further, that, notwithstanding the foregoing, only the
consent of the Required Lenders shall be required in respect of any amendment,
modification or waiver of (i) the payment of default interest, (ii) the
occurrence of a default or an Event of Default, or (iii) the mandatory
prepayment requirements of Section 2.13). To the extent permitted by law, each
participating bank or other Person also shall be entitled to the benefits of
Section 10.06 as though it were a Lender, provided such participating bank or
other Person agrees to be subject to Section 2.15 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and interest
thereon) of each participant’s interest in the Loans or other Obligations under
this Agreement (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and the Borrower, the
Lenders and each Agent shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.
(o)    Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
10.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower;



--------------------------------------------------------------------------------



provided that (except during the initial syndication by the Arranger when
customary confidentiality arrangements shall apply), prior to any such
disclosure of Information, each such assignee or participant or proposed
assignee or participant shall execute an agreement whereby such assignee or
participant shall agree to preserve the confidentiality of such confidential
information on terms no less restrictive in any material respect than those
applicable to the Lenders pursuant to Section 10.16 for the benefit of (and
enforceable by) the Borrower.
(p)    Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.
(q)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan, (ii) if an SPV
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall be obligated to make such Loan pursuant
to the terms hereof, and (iii) the Granting Lender shall for all purposes remain
the Lender hereunder. The making of a Loan by an SPV hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that no SPV shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender). In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it will not institute against, or join any other
Person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 10.04, any SPV may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Loans, and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPV.



--------------------------------------------------------------------------------



(r)    The Borrower (except as expressly permitted by clause (ii) of Section
7.04(d)) shall not assign or delegate any of its rights or duties hereunder
without the prior written consent of the Administrative Agent and each Lender,
and any attempted assignment without such consent shall be null and void.
(s)    So long as no Event of Default has occurred or is continuing or would
result therefrom, any Lender may, at any time, assign all or a portion of its
rights and obligations under this Agreement in respect of its Term Loans to the
Borrower or any of its Subsidiaries, subject to the following limitations and
other provisions:
(i)    such assignment shall be made pursuant to (A) an open-market transaction
on a non-pro rata basis or (B) a Dutch Auction open to all Lenders of the
applicable Class of Term Loans on a pro rata basis in accordance with the
Auction Procedures (it being agreed that none of the Borrower or any other
Restricted Subsidiary shall have any obligation to make any representation as to
the absence of MNPI in connection therewith and such assignment shall be made
pursuant to the form of Assignment and Acceptance, which shall contain customary
“big boy” assurance by the assignor Lender to the effect that it is a
sophisticated investor and is willing to proceed with the assignment);
(ii)    the Borrower will not be entitled to receive, and will not receive,
information provided solely to Lenders by the Administrative Agent or any Lender
and will not be permitted to attend or participate in, and will not attend or
participate in, meetings or conference calls attended solely by the Lenders and
the Administrative Agent;
(iii)    [reserved];
(iv)    the aggregate principal amount of Term Loans purchased by the Borrower
may not exceed 20% of the aggregate principal amount of all Initial Term Loans
as of the Closing Date plus the aggregate amount of all Incremental Term Loans
and Refinancing Debt incurred after the Closing Date;
(v)    any Term Loans purchased by the Borrower shall be automatically and
permanently cancelled immediately upon acquisition by the Borrower;
(vi)    notwithstanding anything to the contrary contained herein (including in
the definitions of “Consolidated Net Income” and “Consolidated EBITDA”) any
non-cash gains in respect of “cancellation of indebtedness” resulting from the
cancellation of any Term Loans purchased by the Borrower shall be excluded from
the determination of Consolidated Net Income and Consolidated EBITDA; and
(vii)    the cancellation of Term Loans in connection with a Dutch Auction shall
not constitute a voluntary or mandatory prepayment for purposes of Section 2.12
or 2.13, but the face amount of Term Loans cancelled as provided for in clause
(v) above shall be applied in direct order of maturity to the remaining
scheduled installments of principal due in respect of the applicable Class of
Term Loans.



--------------------------------------------------------------------------------



Section 10.05.    Expenses; Indemnity.
(m)    The Borrower agrees promptly following (and in any event within 30 days
of) written demand (including documentation reasonably supporting such request)
therefor (i) if the Closing Date occurs, to pay or reimburse the Administrative
Agent, the Collateral Agent, the Syndication Agent, the Documentation Agent and
the Arranger for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication and
execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby (including all Attorney Costs which shall be limited to Cravath, Swaine
& Moore LLP (and one local counsel in each applicable jurisdiction for each
group and, in the event of any actual or reasonably perceived conflict of
interest, one additional counsel of each type to similarly situated parties))
and (ii) from and after the Closing Date, to pay or reimburse the Administrative
Agent, the Collateral Agent, the Syndication Agent, the Documentation Agent, the
Arranger and each Lender promptly following written demand for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
any rights or remedies under this Agreement or the other Loan Documents
(including all such out-of-pocket costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all respective Attorney Costs which shall be limited to Attorney Costs of one
counsel to the Administrative Agent, Arranger and the Lenders (and one local
counsel in each applicable material jurisdiction for each group and, in the
event of any actual or reasonably perceived conflict of interest, one additional
counsel of each type to similarly situated parties)). To the extent otherwise
reimbursable by the foregoing sentence of this section, the foregoing costs and
expenses shall include all reasonable search, filing, recording and title
insurance charges and fees related thereto, and other reasonable and documented
out of pocket expenses incurred by any Agent.
(n)    Whether or not the transactions contemplated hereby are consummated, the
Loan Parties shall, jointly and severally, indemnify and hold harmless the
Administrative Agent, the Collateral Agent, each Lender, each Arranger and their
respective Affiliates, successors and permitted assigns (or the directors,
officers, employees, agents, advisors and members of each of the foregoing)
(collectively the “Indemnitees”) from and against any and all actual losses,
damages, claims, liabilities and reasonable documented out-of-pocket costs and
expenses (including Attorney Costs which shall be limited to Attorney Costs of
one outside counsel for all Indemnitees (and, if necessary, one local counsel in
each applicable jurisdiction and, in the event of any actual or reasonably
perceived conflict of interest, one additional counsel for each type of
similarly situated affected Indemnitees)) of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (i)
the execution, delivery, enforcement, performance or administration of any Loan
Document or any other agreement, letter or



--------------------------------------------------------------------------------



instrument delivered in connection with the transactions contemplated thereby or
the consummation of the Transactions or the other transactions contemplated
thereby, (ii) any Commitment or Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials at, on, under or from any property, vehicle or facility currently or
formerly owned, leased or operated by the Loan Parties or any Subsidiary, or any
other Environmental Liability related in any way to any Loan Parties or any
Subsidiary, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory (including any investigation of, preparation for, or defense
of any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto and regardless of
whether such matter is initiated by a third party or by the Borrower or any of
its Affiliates or equityholders in all cases, whether or not caused by or
arising, in whole or in part, out of the negligence of an Indemnitee; provided
that, notwithstanding the foregoing, such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, damages, claims,
liabilities and expenses resulted from (x) the gross negligence, bad faith or
willful misconduct of such Indemnitee or of any affiliate, director, officer,
employee, counsel, agent or attorney-in-fact of such Indemnitee, as determined
by the final non-appealable judgment of a court of competent jurisdiction, (y)
any dispute solely among the Indemnitees other than (1) any claim against an
Indemnitee in its capacity or in fulfilling its role as Administrative Agent,
Collateral Agent, Arranger or similar role and (2) any claim arising out of any
act or omission of the Borrower or any of its Affiliates or (z) the material
breach by such Indemnitee of its obligations under the Loan Documents (or any
related party), as determined by the final non-appealable judgment of a court of
competent jurisdiction. No Indemnitee or any other party hereto shall be liable
for any damages arising from the use by others of any information or other
materials obtained through IntraLinks or other similar information transmission
systems in connection with this Agreement except to the extent that such damages
resulted from the (A) gross negligence, bad faith or willful misconduct of such
Indemnitee or of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee, as determined by the final non-appealable
judgment of a court of competent jurisdiction or (B) the material breach by any
Indemnitee of its or of any affiliate, director, officer, employee, counsel,
agent or attorney-in-fact of such Indemnitee’s obligations under the Loan
Documents, as determined by the final non-appealable judgment of a court of
competent jurisdiction. In the case of a claim, investigation, litigation or
other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such claim, investigation,
litigation or proceeding is brought by any Loan Party, any Subsidiary of any
Loan Party, any Loan Party’s directors, stockholders or creditors or other
Affiliates or an Indemnitee or any other Person, whether or not any Indemnitee
is otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents are consummated.
For the avoidance of doubt, this paragraph shall not apply with respect to Taxes
that are the subject of, or excluded from, Section 3.01. To the extent that any
Loan Party fails to pay any amount required to be paid by them to the
Administrative Agent or the Collateral Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent or the
Collateral Agent



--------------------------------------------------------------------------------



such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Collateral Agent in its capacity as
such. For purposes hereof, a Lender’s “pro rata share” shall be determined based
upon its share of the sum of the outstanding Term Loans and unused Commitments
at the time.
(o)    To the extent permitted by applicable Law, (i) no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee and (ii) no
Indemnitee shall assert, and each hereby waives, any claim against any Loan
Party, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions or
any Loan or the use of the proceeds thereof (whether before or after the Closing
Date); provided that the foregoing shall in no event limit the Borrower’s
indemnification obligations under clause (b) above.
(p)    The provisions of this Section 10.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent or any Lender. All amounts due under this Section 10.05 shall be payable
within 30 days after written demand therefor (including documentation reasonably
supporting such request).
Section 10.06.    Right of Setoff. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates (and the Agents, in respect of
any unpaid fees, costs and expenses payable hereunder) is authorized at any time
and from time to time (with the prior consent of the Administrative Agent),
without prior notice to any Loan Party, any such notice being waived by each
Loan Party (on its own behalf and on behalf of each of its Subsidiaries), to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) (other than
payroll accounts, trust accounts, escrow accounts, employee benefits accounts or
petty cash accounts) at any time held by, and other indebtedness at any time
owing by, such Lender and its Affiliates or the Collateral Agent to or for the
credit or the account of the respective Loan Parties against any and all matured
Obligations (other than, with respect to any Guarantor, Excluded Swap
Obligations of such Guarantor) owing to such Lender and its Affiliates or the
Collateral Agent hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be denominated in a currency different from that
of the applicable deposit or Indebtedness. Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such set off and application
made by such Lender; provided, that the failure to give



--------------------------------------------------------------------------------



such notice shall not affect the validity of such setoff and application. The
rights of the Administrative Agent, the Collateral Agent and each Lender under
this Section 10.06 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent, the Collateral Agent and such
Lender may have at Law.
Section 10.07.    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
Section 10.08.    Waivers; Amendment.
(c)    No failure or delay of the Administrative Agent, the Collateral Agent or
any Lender in exercising any power or right hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Collateral Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.
(d)    Except as provided in Section 2.17 with respect to any Incremental
Facility Amendment, in Section 2.18, with respect to any Refinancing Amendment,
in Section 2.19 with respect to an Extension Offer or as otherwise provided
herein or in a Loan Document, neither this Agreement nor any other Loan Document
nor any provision hereof or thereof may be waived, amended or modified except
(x) in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders and (y) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by each party thereto with the consent of the Required
Lenders (provided, that amendments to the ABL Intercreditor Agreement, the First
Lien Intercreditor Agreement or the Second Lien Intercreditor Agreement shall
require the agreement of the Loan Parties (or any of them) only to the extent
required pursuant to the terms thereof); provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any fee or
any interest on any Loan, or waive or excuse any such payment or any part
thereof (other than with respect to any default interest), or decrease the
amount of any fee or the rate of interest on any Loan (other than with respect
to any default interest), without the prior written consent of each Lender
directly and adversely affected thereby (it being understood that (x) the waiver
of



--------------------------------------------------------------------------------



(or amendment to the terms of) any mandatory prepayment of the Loans shall not
constitute a postponement of any date scheduled for the payment of principal or
interest, (y) any change to the definition of “Senior Secured Leverage Ratio” or
“Total Leverage Ratio” or in the component definitions thereof shall not
constitute a reduction or forgiveness in any rate of interest pursuant to this
clause (i), (ii) increase or extend the Commitment of any Lender without the
prior written consent of such Lender (it being understood that a waiver of any
condition precedent or of any Default or Event of Default, mandatory prepayment
or mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender), (iii) amend or modify the pro rata
requirements of Section 2.13(b), Section 2.13(c) or Section 2.14, the provisions
of Section 10.04(j) or the provisions of this Section or release all or
substantially all of the Guarantors (other than in connection with the sale of
such Guarantors in a transaction permitted by Sections 7.04 or 7.05) or all or
substantially all of the Collateral (other than as permitted hereby), without
the prior written consent of each Lender directly and adversely affected thereby
(or, in the case of Section 10.04(j), each Lender), (iv) change the provisions
of any Loan Document in a manner that by its terms materially and adversely
affects the rights of Lenders holding Loans of one Class differently from the
rights of Lenders holding Loans of any other Class without the prior written
consent of the Required Class Lenders with respect to each materially and
adversely affected Class, (v) modify the protections afforded to an SPV pursuant
to the provisions of Section 10.04(i) without the written consent of such SPV
(vi) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender (it being understood
that, with the consent of the Required Lenders (if such consent is otherwise
required), additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the Term Loan Commitments on the Closing Date) or (vii) modify the
definition of “Required Class Lenders” without the consent of the Required Class
Lenders with respect to each Class of Loans or Commitments; provided further
that (w) no Lender consent is required to effect a Refinancing Amendment or an
Incremental Amendment or an Extension (except as expressly provided in Sections
2.17, 2.18 or 2.19, as applicable) or to effect any amendment expressly
contemplated by Section 7.12, (x) in connection with an amendment that addresses
solely a re-pricing transaction in which any tranche of Term Loans is refinanced
with a replacement tranche of term loans bearing (or is modified in a manner
such that the resulting term loans bear) a lower effective yield (a “Permitted
Repricing Amendment”), only the consent of each Lender holding Term Loans
subject to such permitted repricing transaction that will continue as a Lender
in respect of the repriced tranche of Term Loans or modified Term Loans shall be
required for such Permitted Repricing Amendment, (y) modifications to Section
2.14, 2.15 or any other provision requiring pro rata payments or sharing of
payments in connection with (I) any buy back of Term Loans by the Borrower
pursuant to Section 10.04(k) or pursuant to any similar program that may in the
future be permitted hereunder, (II) any Incremental Amendment or (III) any
Extension, shall only require approval (to the extent any such approval is
otherwise required) of the Lenders participating and (z) no Lender consent is
required to effect any amendment or supplement to the ABL Intercreditor
Agreement, the First Lien Intercreditor Agreement or the Second Lien
Intercreditor Agreement (I) that the



--------------------------------------------------------------------------------



Administrative Agent is otherwise authorized to enter into without the consent
of any Lender by Section 10.23, (II) that is for the purpose of adding the
holders of Permitted Secured Additional Debt, (or a Senior Representative with
respect thereto) as parties thereto, as expressly contemplated by the terms of
the ABL Intercreditor Agreement, the First Lien Intercreditor Agreement or the
Second Lien Intercreditor Agreement, as applicable (it being understood that any
such amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided,
that such other changes are not adverse, in any material respect, to the
interests of the Lenders) or (III) that is expressly contemplated by Section
5.2(c) or the second paragraph of Section 7.4 of the ABL Intercreditor Agreement
(or the comparable provisions, if any, of the First Lien Intercreditor Agreement
or the Second Lien Intercreditor Agreement); provided further that no such
agreement shall amend, modify or otherwise adversely affect the rights or duties
of the Administrative Agent or the Collateral Agent hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent or
the Collateral Agent, as applicable.
(e)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended solely with the consent of the Administrative Agent and the
Borrower without the need to obtain the consent of any other Lender if such
amendment is delivered in order to correct or cure (x) ambiguities, errors,
omissions, defects, (y) to effect administrative changes of a technical or
immaterial nature or (z) incorrect cross references or similar inaccuracies in
this Agreement or the applicable Loan Document. Guarantees, collateral
documents, security documents, intercreditor agreements,  and related documents
executed in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent or Collateral Agent, as applicable, and
may be amended, modified, terminated or waived, and consent to any departure
therefrom may be given, without the consent of any Lender if such amendment,
modification, waiver or consent is given in order to (x) comply with local law
or advice of counsel or (y) cause such guarantee, collateral document, security
document or related document to be consistent with this Agreement and the other
Loan Documents.  The Borrower and the Administrative Agent may, without the
consent of any other Lender, effect amendments to this Agreement and the other
Loan Documents as may be necessary in the reasonable opinion of the Borrower and
the Administrative Agent to effect the provisions of Section 2.05, Section 2.17,
Section 2.18 and Section 2.19. Notwithstanding anything to the contrary
contained herein, such amendment shall become effective without any further
consent of any other party to such Loan Document.
Section 10.09.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan or participation in
accordance with applicable Law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be



--------------------------------------------------------------------------------



limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan or participation but were
not payable as a result of the operation of this Section 10.09 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or participations or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.
Section 10.10.    Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Collateral Agent and the Lenders) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.
Section 10.11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.
Section 10.12.    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
Section 10.13.    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10.03.
Delivery of an executed signature page to this Agreement by



--------------------------------------------------------------------------------



facsimile or other electronic imaging transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.
Section 10.14.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
Section 10.15.    Jurisdiction; Consent to Service of Process.
(a)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or Federal court of the United States of America sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
(b)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 10.16.    Confidentiality. Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ officers, directors, employees and agents, including
accountants, legal counsel and other advisors involved in the Transaction on a
“need to know” basis (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable Laws or regulations or by any subpoena or similar legal
process (and in such case, such Person shall promptly notify the Borrower of
such disclosure), (d) in connection with the exercise of any remedies hereunder
or under the other Loan Documents or any suit, action or proceeding relating to
the enforcement of its rights hereunder or thereunder,



--------------------------------------------------------------------------------



(e) subject to an agreement containing provisions substantially the same as
those of this Section 10.16, to (i) any actual or prospective assignee of or
participant in any of its rights or obligations under this Agreement and the
other Loan Documents or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
Subsidiary or any of their respective obligations, (f) with the prior written
consent of the Borrower, (g) on a confidential basis to (x) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Facility or (y)
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to the Facility, or (h) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 10.16 or other confidentiality obligation owed to the
Borrower or any of its Subsidiaries. For the purposes of this Article,
“Information” shall mean all information received from the Borrower and related
to the Borrower or its business, other than any such information that was
available to the Administrative Agent, the Collateral Agent or any Lender on a
nonconfidential basis prior to its disclosure by the Borrower not in violation
of any confidentiality obligation owed to the Borrower and the Subsidiaries. In
addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement and the other Loan Documents. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.16 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord its own confidential information.
Section 10.17.    Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent (which shall be given at the
direction of the Required Lender).
Section 10.18.    USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the USA PATRIOT Act.
Section 10.19.    Collateral And Guaranty Matters. The Lenders irrevocably
agree:
(a)    that any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document shall be automatically
released (i) upon termination of all Commitments hereunder and payment in full
of all Obligations



--------------------------------------------------------------------------------



(other than (x) obligations under Secured Hedge Agreements and (y) contingent
obligations not yet accrued or payable), (ii) at the time the property subject
to such Lien is disposed as part of or in connection with any disposition
permitted hereunder or under any other Loan Document to any Person other than a
Person required to grant a Lien to the Administrative Agent or the Collateral
Agent under the Loan Documents (or, if such transferee is a Person required to
grant a Lien to the Administrative Agent or the Collateral Agent on such asset,
at the option of the applicable Loan Party, such Lien on such asset may still be
released in connection with the transfer so long as (x) the transferee grants a
new Lien to the Administrative Agent or Collateral Agent on such asset
substantially concurrently with the transfer of such asset, (y) the transfer is
between parties organized under the laws of different jurisdictions and at least
one of such parties is a Foreign Subsidiary and (z) the priority of the new Lien
is the same as that of the original Lien), (iii) subject to Section 10.08, if
the release of such Lien is approved, authorized or ratified in writing by the
Required Lenders, (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to Section 11.10, (v) any such property constitutes Excluded
Property or (vi) in accordance with any Intercreditor Agreement;
(b)    to release or subordinate any Lien on any property granted to or held by
the Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Sections 7.01(b),
7.01(g), 7.01(q) or 7.01(s) (in the case of Section 7.01(s), to the extent
required by the terms of the obligations secured by such Liens); and
(c)    that any Guarantor shall be automatically released from its obligations
under the Guaranty as provided in Section 11.10.
Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.19. In each case as
specified in this Section 10.19, the Administrative Agent or the Collateral
Agent will (and each Lender irrevocably authorizes the Administrative Agent and
the Collateral Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as the Borrower may reasonably request to
evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this Section
10.19.
Section 10.20.    Secured Hedge Agreements. No Hedge Bank that obtains the
benefits of Section 8.04, the Guaranty or any Collateral by virtue of the
provisions hereof or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any



--------------------------------------------------------------------------------



other provision of Article 9 to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Hedge Bank and the Borrower.
Section 10.21.    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower or any other Loan Party is made to any Agent or any
Lender, or any Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall, to the fullest extent possible under provisions
of applicable Law, be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Federal Funds Effective Rate from time to time
in effect.
Section 10.22.    No Advisory or Fiduciary Responsibility.
(a)    In connection with all aspects of each transaction contemplated hereby,
each Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Subsidiaries, on the one hand, and the Agents, the Arranger and the Lenders,
on the other hand, and the Borrower and its Subsidiaries are capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) the Agents, the Arranger, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from, and may conflict with, those of the Borrower and its
Affiliates, and none of the Agents, the Arranger or the Lenders has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship, and (iii) the Agents, the Arranger and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.



--------------------------------------------------------------------------------



(b)    Each Loan Party acknowledges and agrees that each Lender, the Arranger
and any of their respective affiliates may lend money to, invest in, and
generally engage in any kind of business with, the Borrower, any of its
Affiliates or any other person or entity that may do business with or own
securities of any of the foregoing, all as if such Lender, Arranger or Affiliate
thereof were not a Lender or Arranger (or an agent or any other person with any
similar role under the Facilities) and without any duty to account therefor to
any other Lender, Arranger, the Borrower or any Affiliate of the foregoing. Each
Lender, the Arranger and any Affiliate thereof may accept fees and other
consideration from the Borrower or any of its Affiliates for services in
connection with this Agreement, the Facilities, the commitment letter or
otherwise without having to account for the same to any other Lender, Arranger,
the Borrower or any Affiliate of the foregoing.
Section 10.23.    Intercreditor Agreements.
(a)    The Administrative Agent is authorized to enter into the ABL
Intercreditor Agreement (including the ABL Intercreditor Agreement in respect of
any Permitted Refinancing of ABL Facility Indebtedness), and each of the parties
hereto acknowledges that it has received a copy of the ABL Intercreditor
Agreement and that the ABL Intercreditor Agreement is binding upon it. Each
Lender (a) hereby consents to the subordination of the Liens on the ABL Priority
Collateral securing the Obligations on the terms set forth in the ABL
Intercreditor Agreement, (b) hereby agrees that it will be bound by and will
take no actions contrary to the provisions of the ABL Intercreditor Agreement
and (c) hereby authorizes and instructs the Administrative Agent to enter into
the ABL Intercreditor Agreement and any amendments or supplements expressly
contemplated thereby, and to subject the Liens on the ABL Priority Collateral
securing the Obligations to the provisions of the ABL Intercreditor Agreement.
The foregoing provisions are intended as an inducement to the ABL Secured
Parties to extend credit to the borrowers under the ABL Credit Agreement and
such ABL Secured Parties are intended third-party beneficiaries of such
provisions and the provisions of the ABL Intercreditor Agreement.
(b)    The Administrative Agent is authorized to enter into each of the First
Lien Intercreditor Agreement and the Second Lien Intercreditor Agreement, and
each of the parties hereto acknowledges that each such agreement shall be
binding upon it. Each Lender (a) hereby consents to the intercreditor agreements
in respect of the Collateral securing the Obligations on the terms set forth in
each of the First Lien Intercreditor Agreement and the Second Lien Intercreditor
Agreement, (b) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of each of the First Lien Intercreditor Agreement and
the Second Lien Intercreditor Agreement and (c) hereby authorizes and instructs
the Administrative Agent to enter into each of the First Lien Intercreditor
Agreement and the Second Lien Intercreditor Agreement and, without the further
consent, direction or other action of any Lender, to enter into any amendments
or supplements thereto, in each case solely if the form of the agreement as so
amended or supplemented would constitute the First Lien Intercreditor Agreement
or the Second Lien Intercreditor Agreement, as applicable, if being entered into
as an original agreement. The foregoing provisions are intended as an inducement
to the parties providing any Permitted



--------------------------------------------------------------------------------



Secured Additional Debt to extend credit to the borrowers thereof and such
parties are intended third-party beneficiaries of such provisions and the
provisions of the First Lien Intercreditor Agreement or the Second Lien
Intercreditor Agreement, as the case may be.
(c)    The extent of any conflict between the Loan Documents, on the one hand,
and the ABL Intercreditor Agreement or other intercreditor agreement
contemplated by this Section 10.23, on the other hand, such intercreditor
agreement shall control.
ARTICLE 11    
GUARANTEE
Section 11.01.    The Guarantee. Each Guarantor hereby jointly and severally
with the other Guarantors guarantees, as a primary obligor and not as a surety
to each Secured Party and their respective permitted successors and assigns, the
prompt payment in full when due (whether at stated maturity, by required
prepayment, declaration, demand, by acceleration or otherwise) of the principal
of and interest (including any interest, fees, costs or charges that would
accrue but for the provisions of (i) Title 11 of the United States Code after
any bankruptcy or insolvency petition under Title 11 of the United States Code
and (ii) any other Debtor Relief Laws, whether or not such items are allowed or
allowable as a claim in any applicable proceeding) on the Loans made by the
Lenders to, and the Term Notes (if any) issued hereunder and held by each Lender
of, the Borrower, and all other Obligations (excluding, with respect to any
Guarantor, any Excluded Swap Obligations of such Guarantor) from time to time
owing to the Secured Parties by any other Loan Party under any Loan Document or
any Secured Hedge Agreement strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”). The
Guarantors hereby jointly and severally agree that if the Borrower or other
Guarantor(s) shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.
Section 11.02.    Obligations Unconditional. The obligations of the Guarantors
under Section 11.01 shall constitute a guaranty of payment and to the fullest
extent permitted by applicable Law, are absolute, irrevocable and unconditional,
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the Guaranteed Obligations of the Borrower or any other
Guarantor under this Agreement, any Term Notes issued under this Agreement, or
any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment). Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:



--------------------------------------------------------------------------------



(x)    at any time or from time to time, without notice to the Guarantors, to
the extent permitted by Law, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;
(y)    any of the acts mentioned in any of the provisions of this Agreement or
the Term Notes, if any, or any other agreement or instrument referred to herein
or therein shall be done or omitted;
(z)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;
(aa)    any Lien or security interest granted to, or in favor of, any Secured
Party or Agent as security for any of the Guaranteed Obligations shall fail to
be perfected; or
(bb)    the release of any other Guarantor pursuant to Section 11.10.
Section 11.03.    Certain Waivers. Etc. The Guarantors hereby expressly waive
(to the extent permitted by applicable Law) diligence, presentment, demand of
payment, protest and, to the extent permitted by Law, all notices whatsoever,
and any requirement that any Secured Party exhaust any right, power or remedy or
proceed against the Borrower under this Agreement or the Term Notes issued
hereunder, if any, or any other agreement or instrument referred to herein or
therein, or against any other person under any other guarantee of, or security
for, any of the Guaranteed Obligations. The Guarantors waive, to the extent
permitted by Law, any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guaranteed Obligations and notice
of or proof of reliance by any Secured Party upon this Guarantee or acceptance
of this Guarantee, and the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between the Borrower and the Secured
Parties shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guarantee. This Guarantee shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by Secured Parties, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Parties or any other Person at any time of any
right or remedy against the Borrower or against any other Person which may be or
become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and permitted assigns thereof, and shall inure to the benefit
of the Secured Parties, and their respective successors and permitted assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding. Each Guarantor waives (to the
extent



--------------------------------------------------------------------------------



permitted by Law) any rights and defenses that are or may become available to it
by reason of §§ 2787 to 2855, inclusive, and §§ 2899 and 3433 of the California
Civil Code. As provided in Section 10.07, the provisions of this Article 11
shall be governed by, and construed in accordance with, the laws of the State of
New York. The foregoing waivers and the provisions hereinafter set forth in this
Article 11 which pertain to California law are included solely out of an
abundance of caution, and shall not be construed to mean that any of the
above-referenced provisions of California law are in any way applicable to this
Article 11, to any other provision of this Agreement or to the Obligations.
Section 11.04.    Reinstatement. The obligations of the Guarantors under this
Article 11 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.
Section 11.05.    Subrogation; Subordination. Each Guarantor hereby agrees that
until the payment and satisfaction in full in cash of all Guaranteed Obligations
(other than contingent obligations and obligations related to any Secured Hedge
Agreement) and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall waive any claim and shall not exercise any right
or remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 11.01, whether by subrogation or otherwise, against the
Borrower or any other Guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations. Any Indebtedness of any Loan
Party to any Person that is not a Loan Party permitted pursuant to Section
7.03(b) or 7.03(d) shall be subordinated to such Loan Party’s Obligations in an
manner reasonably acceptable to the Administrative Agent.
Section 11.06.    Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement and the Term Notes issued hereunder, if any, may be declared to
be forthwith due and payable as provided in Section 8.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 8.02) for purposes of Section 11.01, notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from becoming automatically due and payable) as against the Borrower and that,
in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by the Borrower) shall forthwith become due and payable by the
Guarantors for purposes of Section 11.01.
Section 11.07.    Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article 11 constitutes an instrument for
the payment of money, and consents and agrees that any Secured Party or Agent,
at its sole option, in the event of a dispute by such Guarantor in the payment
of any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.
Section 11.08.    Continuing Guarantee. The guarantee in this Article 11 is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.



--------------------------------------------------------------------------------



Section 11.09.    General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate, limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 11.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 11.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other Person, be automatically limited
and reduced to the highest amount (after giving effect to the right of
contribution established in Section 11.11) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
Section 11.10.    Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (i) all or substantially all of the Equity
Interests or property of any Guarantor are sold or otherwise transferred to a
Person or Persons none of which is a Loan Party or (ii) any Guarantor becomes an
Excluded Subsidiary (any such Guarantor, and any Guarantor referred to in clause
(i), a “Transferred Guarantor”), such Transferred Guarantor shall, upon the
consummation of such sale or transfer or other transaction, be automatically
released from its obligations under this Agreement (including under Section
10.05 hereof) and its obligations to pledge and grant any Collateral owned by it
pursuant to any Collateral Document and, in the case of a sale of all or
substantially all of the Equity Interests of the Transferred Guarantor, the
pledge of such Equity Interests to the Collateral Agent pursuant to the
Collateral Documents shall be automatically released, and, the Collateral Agent
shall take such actions as are necessary to effect each release described in
this Section 11.10 in accordance with the relevant provisions of the Collateral
Documents; provided, that no Guarantor shall be released as provided in this
paragraph if such Guarantor continues to be a guarantor in respect of any
Indebtedness incurred pursuant to Section 7.03(o), any Permitted Additional
Debt, any Junior Financing or any Permitted Refinancing of any of the foregoing.
When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied,
this Agreement and the Guarantees made herein shall automatically terminate with
respect to all Obligations, except with respect to Obligations that expressly
survive such repayment pursuant to the terms of this Agreement.
Section 11.11.    Right of Contribution. Each Guarantor hereby agrees that to
the extent that a Guarantor shall have paid more than its proportionate share of
any payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 11.05. The provisions of
this Section 11.11 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Secured Parties, and each
Guarantor shall remain liable to the Administrative Agent and the Secured
Parties for the full amount guaranteed by such Guarantor hereunder.



--------------------------------------------------------------------------------



Section 11.12.    Additional Guarantor Waivers and Agreements.
(e)    Each Guarantor understands and acknowledges that if the Collateral Agent
or any other Secured Party forecloses judicially or nonjudicially against any
real property security for the Obligations, that foreclosure could impair or
destroy any ability that such Guarantor may have to seek reimbursement,
contribution, or indemnification from the Borrower or others based on any right
such Guarantor may have of subrogation, reimbursement, contribution, or
indemnification for any amounts paid by such Guarantor under the Guaranty. Each
Guarantor further understands and acknowledges that in the absence of this
paragraph, such potential impairment or destruction of such Guarantor’s rights,
if any, may entitle such Guarantor to assert a defense to this Guaranty based on
Section 580d of the California Code of Civil Procedure as interpreted in Union
Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By executing this Guaranty, each
Guarantor freely, irrevocably, and unconditionally: (i) waives (to the extent
permitted by Law) and relinquishes that defense and agrees that such Guarantor
will be fully liable under this Guaranty even though the Collateral Agent or any
other Secured Party may foreclose, either by judicial foreclosure or by exercise
of power of sale, any deed of trust securing the Obligations; (ii) agrees that
such Guarantor will not assert that defense in any action or proceeding which
the Administrative Agent, the Collateral Agent or any other Secured Party may
commence to enforce this Guaranty; (iii) acknowledges and agrees that the rights
and defenses waived by such Guarantor in this Guaranty include any right or
defense that such Guarantor may have or be entitled to assert based upon or
arising out of any one or more of §§ 580a, 580b, 580d, or 726 of the California
Code of Civil Procedure or § 2848 of the California Civil Code; and (iv)
acknowledges and agrees that the Secured Parties are relying on this waiver in
creating the Obligations, and that this waiver is a material part of the
consideration which the Secured Parties are receiving for creating the
Obligations.
(f)    Each Guarantor waives (to the extent permitted by Law) all rights and
defenses that such Guarantor may have because any of the Obligations is secured
by real property. This means, among other things: (i) the Administrative Agent,
the Collateral Agent and the other Secured Parties may collect from such
Guarantor without first foreclosing on any real or personal property Collateral
pledged by the other Loan Parties; and (ii) if the Collateral Agent or any other
Secured Party forecloses on any real property Collateral pledged by the other
Loan Parties: (A) the amount of the Obligations may be reduced only by the price
for which that Collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (B) the Administrative Agent,
the Collateral Agent and the other Secured Parties may collect from such
Guarantor even if the Secured Parties, by foreclosing on the real property
Collateral, have destroyed any right such Guarantor may have to collect from the
Borrower. This is an unconditional and irrevocable waiver of any rights and
defenses such Guarantor may have because any of the Obligations is secured by
real property. These rights and defenses include, but are not limited to, any
rights or defenses based upon § 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.



--------------------------------------------------------------------------------



(g)    Each Guarantor waives (to the extent permitted by Law)any right or
defense it may have at law or equity, including California Code of Civil
Procedure § 580a, to a fair market value hearing or action to determine a
deficiency judgment after a foreclosure.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this agreement to be     duly
executed as of the day and year first above written.


YRC WORLDWIDE INC.,
by:     /s/ Mark Boehmer        
Name: Mark Boehmer
Title:     Vice President & Treasurer


EXPRESS LANE SERVICE, INC.,
by:     /s/ Mark Boehmer        
Name: Mark Boehmer
Title:    Vice President


NEW PENN MOTOR EXPRESS, INC.,
by:     /s/ Mark Boehmer        
Name:     Mark Boehmer
Title:    Vice President


ROADWAY EXPRESS INTERNATIONAL, INC.,
by:     /s/ Mark Boehmer        
Name: Mark Boehmer
Title:    Vice President


ROADWAY LLC,
by:     /s/ Mark Boehmer        
Name: Mark Boehmer
Title:    Vice President




ROADWAY NEXT DAY CORPORATION
by:     /s/ Mark Boehmer        
Name: Mark Boehmer
Title:    Vice President




--------------------------------------------------------------------------------





ROADWAY REVERSE LOGISTICS. INC.,
by:     /s/ Phil J. Gaines        
Name: Phil J. Gaines
Title:    Senior Vice President - Finance


USF BESTWAY INC.,
by:     /s/ Mark Boehmer        
Name: Mark Boehmer
Title:    Vice President


USF DUGAN INC.,
by:     /s/ Mark Boehmer        
Name: Mark Boehmer
Title:    Vice President


USF GLEN MOORE INC.,
by:     /s/ Mark Boehmer        
Name: Mark Boehmer
Title:    Vice President




USF HOLLAND INC.,
by:     /s/ Mark Boehmer        
Name: Mark Boehmer
Title:    Vice President




USF REDSTAR LLC,
by:     /s/ Mark Boehmer        
Name: Mark Boehmer



--------------------------------------------------------------------------------



Title:    Vice President


USF REDDAWAY INC.,
by:     /s/ Mark Boehmer        
Name: Mark Boehmer
Title:    Vice President


YRC ASSOCIATION SOLUTIONS, INC.,
by:     /s/ Mark Boehmer        
Name: Mark Boehmer
Title:    Vice President


YRC INC.,
by:     /s/ Mark Boehmer        
Name: Mark Boehmer
Title:    Vice President


YRC LOGISTICS SERVICES, INC.,
by:     /s/ Mark Boehmer        
Name: Mark Boehmer
Title:    Vice President


YRC MORTGAGES, LLC,
by:     /s/ Mark Boehmer        
Name: Mark Boehmer
Title:    Vice President


YRC ENTERPRISE SERVICES, INC.,
by:     /s/ Mark Boehmer        
Name: Mark Boehmer
Title:    Vice President





--------------------------------------------------------------------------------







YRC REGIONAL TRANSPORTATION, INC.,
by:     /s/ Mark Boehmer        
Name: Mark Boehmer
Title:    Vice President





--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS     BRANCH., as Administrative Agent and
Collateral     Agent,
by:     /s/ John D. Toronto        
Name:     John D. Toronto
Title:    Authorized Signatory


by:     /s/ Whitney Gaston        
Name: Whitney Gaston
Title:    Authorized Signatory


(h)    




--------------------------------------------------------------------------------




EXHIBIT A[a1010yrctermloanagree_image1.jpg]
ADMINISTRATIVE QUESTIONNAIRE
YRC WORLDWIDE INC.


Agent Information
Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010
Agent Closing Contact
[___]
Tel: [___]
Fax: [___]
E-Mail: [___]
 
 
Agent Wire Instructions
[___]
[___]
Account Name: [___]
Account Number: [___]


 



It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.



Legal Name of Lender to appear in Documentation:
    
Signature Block Information:     
 
•    Signing Credit Agreement
 
Yes
 
No
 
 
 
 
 
 
 
 
 
•    Coming in via Assignment
 
Yes
 
No
 



Type of Lender:     
(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other-please specify)
Lender Parent:     










--------------------------------------------------------------------------------






Lender Domestic Address
 
Lender Eurodollar Address
 
 
 
 
 
 
 
 
 
 
 
 



Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.



 
Primary Credit Contact
 
Secondary Credit Contact
Name:
 
 
 
Company:
 
 
 
Title:
 
 
 
Address:
 
 
 
 
 
 
 
Telephone:
 
 
 
Facsimile:
 
 
 
E-Mail Address:
 
 
 





 
Primary Operations Contact
 
Secondary Operations Contact
Name:
 
 
 
Company:
 
 
 
Title:
 
 
 
Address:
 
 
 



Lender’s Domestic Wire Instructions



Bank Name:
 
ABA/Routing No.:
 
Account Name:
 
Account No.:
 
FFC Account Name:
 
FFC Account No.:
 
Attention:
 
Reference:
 





Tax Documents




--------------------------------------------------------------------------------






NON-U.S. LENDER INSTITUTIONS:


I. Non-Flow Through Entities:
If your institution is organized outside of the United States for U.S. federal
income tax purposes, and is the beneficial owner of the interest and other
income it receives, you must, without limiting the obligations to deliver
certain forms and documents under Section 3.01 of the Credit Agreement, complete
one of the following three tax forms, as applicable to your institution: a.)
Form W-8BEN (Certificate of Foreign Status of Beneficial Owner), b.) Form W-8ECI
(Income Effectively Connected to a U.S. Trade or Business), or c.) Form W-8EXP
(Certificate of Foreign Government or Governmental Agency).


A U.S. taxpayer identification number is required for any institution submitting
Form W‑8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. Two original copies of each applicable tax form must
be submitted.


II. Flow-Through Entities:
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a partnership, trust, qualified or
non-qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must, without
limiting the obligations to deliver certain forms and documents under Section
3.01 of the Credit Agreement, be completed by the intermediary together with a
withholding statement. Flow-through entities other than Qualified Intermediaries
are required to include tax forms for each of the underlying beneficial owners.


Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Two original copies of each applicable tax form must be submitted.




U.S. LENDER INSTITUTIONS:


If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that you must submit an original Form W-9.


Pursuant to the Credit Agreement, the applicable tax forms and documents for
your institution must be completed and returned on or prior to the date on which
it becomes a party to the Credit Agreement. Failure to provide the proper tax
form when requested may subject your institution to U.S. tax withholding.






--------------------------------------------------------------------------------




EXHIBIT B
FORM OF ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance Agreement (this “Assignment and Acceptance”) is
dated as of the Effective Date set forth below and is entered into by and
between the Assignor (as defined below) and the Assignee (as defined below).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement identified below (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).
Receipt of a copy of the Credit Agreement is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement, any other
Loan Documents and any other documents or instruments delivered pursuant thereto
to the extent related to the amount and percentage interest identified below of
all of such outstanding rights and obligations of the Assignor under the
respective facilities identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other Loan Document and any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.
1.    Assignor (the “Assignor”):
2.    Assignee (the “Assignee”):
Assignee is an Affiliate of: [Name of Lender]




--------------------------------------------------------------------------------




Assignee is a Related Fund of: [Name of Lender]
3.    Borrower: YRC Worldwide Inc.
4.    Administrative Agent: Credit Suisse AG, Cayman Islands Branch
5.
Credit Agreement: The Credit Agreement, dated as of February 13, 2014, among YRC
Worldwide Inc., a Delaware corporation, the subsidiaries of the Borrower party
thereto from time to time, the Lenders party thereto from time to time and
Credit Suisse AG, Cayman Islands Branch, as Administrative Agent and Collateral
Agent.

6.    Assigned Interest:
Facility
Aggregate Amount
of
Commitment/Loans
of all Lenders
Amount of
Commitment/
Loans
Assigned
Percentage
Assigned of
Aggregate
Commitment/
Loans of all
Lenders
[Initial] [Extended] [Incremental] [Other] Term Loans
$
$
%



Effective Date of Assignment (the “Effective Date”):




--------------------------------------------------------------------------------




The terms set forth in this Assignment and Acceptance are hereby agreed to:
[NAME OF ASSIGNOR], as Assignor
By:
 
Name:
Title:



[NAME OF ASSIGNEE], as Assignee
By:
 
Name:
Title:



[Consented to and] Accepted:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Administrative Agent
By:
_________________________
Name:
Title:

By:
_________________________
Name:
Title:

YRC WORLDWIDE INC.,
By:
_________________________
Name:
Title:







--------------------------------------------------------------------------------




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, including to
obtain such consents, if any, as are required under the Credit Agreement, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
YRC Worldwide Inc., or any of its Subsidiaries or Affiliates or any other Person
obligated in respect of the Credit Agreement or any other Loan Document or (iv)
the performance or observance by YRC Worldwide Inc., or any of its Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies all
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
thereunder, including that such Assignee is not a Disqualified Lender, (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement and each other Loan Document, as a Lender, and, to the extent
provided in this Assignment and Acceptance, shall have the rights and
obligations of a Lender under the Credit Agreement, (iv) it is sophisticated
with respect to decisions to acquire assets of the type represented by the
Assigned Interest and either it, or the person exercising discretion in making
its decision to acquire the Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been afforded the opportunity to receive the other Loan
Documents, together with copies of the most recent financial statements
delivered pursuant to Sections 5.05 or 6.01 of the Credit Agreement, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest, (vi) it has
independently and without reliance on the Administrative Agent, the Collateral
Agent, the Assignor or any other Lender or Agent, made its own credit analysis
and decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest, (vii) if it is not already a Lender under the Credit
Agreement,




--------------------------------------------------------------------------------




attached to the Assignment and Acceptance is an Administrative Questionnaire as
required by the Credit Agreement and (viii) the Administrative Agent has
received a processing and recordation fee of $3,500 as of the Effective Date (to
the extent required by the Credit Agreement, unless waived) and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Collateral Agent, the Assignor or any other Lender or Agent, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender, including its obligations pursuant to Section 3.01
of the Credit Agreement.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions.
3.1    In accordance with Section 10.04 of the Credit Agreement, upon execution,
delivery and acceptance of this Assignment and Acceptance and the recording in
the Register of the assignment effectuated hereby, from and after the Effective
Date, (a) the Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender under the Credit Agreement with Term Loans as set forth
herein and (b) the Assignor shall, to the extent of the Assigned Interest
assigned pursuant to this Assignment and Acceptance, be released from its
obligations under the Credit Agreement (and, in the case that this Assignment
and Acceptance covers all of the Assignor’s rights and obligations under the
Credit Agreement, the Assignor shall cease to be a party to the Credit Agreement
but shall continue to be entitled to the benefits of Sections 3.01, 3.03, 3.04
and 10.05 thereof with respect to facts and circumstances occurring prior to the
effective date of this assignment).
3.2    This Assignment and Acceptance shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Assignment and Acceptance may be executed by one or more of the
parties to this Assignment and Acceptance on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Assignment and Acceptance and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with the law
of the state of New York.






--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




EXHIBIT C
FORM OF REQUEST FOR CREDIT EXTENSION
To:
Credit Suisse AG, Cayman Islands Branch

as Administrative Agent
Eleven Madison Avenue
New York, NY 10010
Facsimile: 212-322-2291
Telephone: 919-994-6369
Email: agency.loanops@credit-suisse.com
Attention: Agency Manager


[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of February 13, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among YRC Worldwide Inc., a Delaware corporation,
the subsidiaries of the Borrower party thereto from time to time, the Lenders
party thereto from time to time and Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and Collateral Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
The undersigned Borrower hereby requests (select one):
A Borrowing of new Loans
 
A conversion of Loans made on
 
A continuation of Eurodollar Loans made on
 



to be made on the terms set forth below:




--------------------------------------------------------------------------------




(A) Class of Borrowing
 
(B) Date of Borrowing, conversion or continuation (which is a Business Day)
 
(C) Principal amount
 
(D) Type of Loan
 
(E) Interest Period and the last day thereof
 
(F) Location and number of Borrower’s account to which proceeds of Borrowings
are to be disbursed:
 



[The undersigned Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of this Borrowing Request and on the
date of the related Borrowing, the conditions to lending specified in Section
4.01 of the Credit Agreement will be satisfied or waived as of the date of the
Borrowing set forth above.]




--------------------------------------------------------------------------------






YRC WORLDWIDE INC.
By:
 
Name:
Title:









--------------------------------------------------------------------------------




EXHIBIT D
FORM OF SECURITY AGREEMENT


Attached




--------------------------------------------------------------------------------




SECURITY AGREEMENT, dated as of February 13, 2014, among YRC Worldwide Inc., a
Delaware corporation (the “Borrower”)), the other Grantors party hereto from
time to time and Credit Suisse AG, Cayman Islands Branch as Collateral Agent for
the Secured Parties (as defined below).
Reference is made to the Credit Agreement, dated as of February 13, 2014 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the other
Guarantors party thereto from time to time, the Lenders party thereto from time
to time and Credit Suisse AG, Cayman Islands Branch as Administrative Agent and
Collateral Agent.
The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement and the Hedge Banks have agreed
to enter into and/or maintain one or more Secured Hedge Agreements on the terms
and conditions set forth in the Credit Agreement and the Secured Hedge
Agreements, as applicable. The obligations of the Lenders to extend such credit
and the obligation of the Hedge Banks to enter into and/or maintain such Secured
Hedge Agreements are, in each case, conditioned upon, among other things, the
execution and delivery of this Agreement by each Grantor. The Grantors are
affiliates of one another, will derive substantial direct and indirect benefits
from (i) the extensions of credit to the Borrower pursuant to the Credit
Agreement and (ii) the entering into and/or maintaining by the Hedge Banks of
Secured Hedge Agreements with the Borrower and/or one or more of its Restricted
Subsidiaries, and are willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit and to induce the Hedge Banks to enter
into and/or maintain such Secured Hedge Agreements. The ABL Intercreditor
Agreement governs the relative rights and priorities of the Secured Parties and
the ABL Secured Parties in respect of the Term Priority Collateral and the ABL
Priority Collateral (and with respect to certain other matters as described
therein). Accordingly, the parties hereto agree as follows:
ARTICLE I

Definitions
Section 1.01.    Credit Agreement and UCC. Capitalized terms used in this
Agreement, including the preamble and the introductory paragraphs hereto, and
not otherwise defined herein have the meanings specified in the Credit
Agreement.
(a)    As used herein, each of the following terms has the meaning specified in
the UCC (as defined herein):

1

--------------------------------------------------------------------------------




Term
UCC Section
Certificated Security
8-102
Chattel Paper
9-102
Commercial Tort Claim
9-102
Control
8-106 & 9-106
Commodity Contract
9-102
Commodity Intermediary
9-102
Deposit Account
9-102
Document
9-102
Entitlement Holder
8-102
Entitlement Order
8-102
Financial Asset
8-102 & 103
Fixtures
9-102
Goods
9-102
Instrument
9-102
Inventory
9-102
Investment Property
9-102
Letter-of-Credit Right
9-102
Location
9-307
Money
1-201
Proceeds
9-102
Promissory Note
9-102
Securities Account
8-501
Securities Intermediary
8-102
Security Entitlement
8-102
Supporting Obligations
9-102
Uncertificated Security
8-102



(b)    The rules of construction specified in Article 1 of the Credit Agreement
also apply to this Agreement.
Section 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“ABL Priority Collateral” has the meaning assigned to such term in the ABL
Intercreditor Agreement.
“Accommodation Payment” has the meaning assigned to such term in Article VI.
“Account(s)” means “accounts” as defined in Section 9-102 of the UCC, and also
means a right to payment of a monetary obligation, whether or not earned by
performance, (a) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, (b) for services rendered or to be rendered,
or (c) arising out of the use of a credit or charge card.

2

--------------------------------------------------------------------------------




“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.
“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 4.02(d).
“Agreement” means this Security Agreement.
“Allocable Amount” has the meaning assigned to such term in Article VI.
“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).
“Bankruptcy Event of Default” means any Event of Default under Sections 8.01(f)
or (g) of the Credit Agreement, provided that, for the purposes of this
Agreement only and notwithstanding Section 8.03 of the Credit Agreement, in
determining whether such an Event of Default has occurred, any reference in any
such clause to any Restricted Subsidiary or Loan Party shall be deemed not to
include any Immaterial Subsidiary affected by any event or circumstances
referred to in any such clause.
“Blue Sky Laws” has the meaning assigned to such term in Section 5.01.


“Closing Date Grantor” has the meaning assigned to such term in Section 2.02 of
this Agreement.
“Collateral” means the Article 9 Collateral and the Pledged Collateral; provided
that all references to “Collateral” in Section 5.02 shall, unless the context
requires otherwise, also refer to Mortgaged Properties; provided further, that
in no event will “Collateral” refer to any Excluded Property.
“Collateral Account” means any Cash Collateral Account, if any, established by a
Grantor pursuant to, or in connection with, any Loan Document, which Cash
Collateral Account shall be maintained with, and under the sole dominion and
control of, the Collateral Agent for the benefit of the relevant Secured
Parties. For the avoidance of doubt, it is undisputed that there is no
Collateral Account on the Closing Date.
“Commercial Software License” means any non-exclusive license of commercially
available (on non-discriminatory pricing terms) computer software to a Grantor
from a commercial software provider (e.g., “shrink-wrap”, “browse-wrap” or
“click-wrap” software licenses) or a license of freely available computer
software from a licensor of free or open source software.
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor material to the operation of the business of the Grantors or
otherwise of significant value or that such Grantor otherwise has the right to
license material to the operation of the business of the Grantors or otherwise
of significant value, or granting any right to any Grantor under any Copyright
now or hereafter owned by any third party, and all rights of such Grantor under
any such agreement.

3

--------------------------------------------------------------------------------




“Copyrights” means all of the following now owned or hereafter acquired by or
assigned to any Grantor: (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise, whether registered or unregistered and
whether published or unpublished, (b) all registrations and applications for
registration of any such copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on Schedule III, (c) all rights and privileges arising under
applicable Law with respect to such Grantor’s use of such copyrights, (d) all
derivatives, reissues, renewals, continuations and extensions thereof and
amendments thereto, (e) all income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable with respect to the foregoing,
including damages and payments for past, present or future infringements
thereof, (f) all rights corresponding thereto throughout the world and (g) all
rights to sue for past, present or future infringements thereof.
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
“Discharge of ABL Obligations” has the meaning assigned to such term in the ABL
Intercreditor Agreement.
“Domain Names” means all Internet domain names and associated URL addresses in
or to which any Grantor now or hereafter has any right, title or interest.
“Equipment” means (x) any “equipment” as such term is defined in Article 9 of
the UCC and shall also include, but shall not be limited to, all machinery,
equipment, furnishings, appliances, furniture, fixtures, tools, vehicles,
Tractor Trailers and Rolling Stock now or hereafter owned by any Grantor in each
case, regardless of whether characterized as equipment under the UCC and (y) and
any and all additions, substitutions and replacements of any of the foregoing
and all accessions thereto, wherever located, whether or not at any time of
determination incorporated or installed therein or attached thereto, and all
replacements therefore, together with all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto.
“Excluded Property” has the meaning set forth in Section 3.01.
“General Intangibles” has the meaning provided in Article 9 of the UCC and shall
in any event include all choses in action and causes of action and all other
intangible personal property of every kind and nature (other than Accounts) now
owned or hereafter acquired by any Grantor, as the case may be, including
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee, Swap
Contracts and other agreements), goodwill, registrations, franchises, tax refund
claims and any letter of credit, guarantee, claim, security interest or other
security held by or granted to any Grantor.
“Grant of Security Interest” means a Grant of Security Interest in certain
Intellectual Property Collateral in the form of Exhibit III, IV or V attached
hereto.
“Grantor” means each of the Borrower and each Guarantor.

4

--------------------------------------------------------------------------------




“Intellectual Property” means all registered intellectual property of every kind
and nature now owned or hereafter acquired by any Grantor, including inventions,
designs, Patents, Copyrights, Licenses, Trademarks, trade secrets, confidential
or proprietary technical and business information, know how, show how or other
data or information, software (including all data and source code and related
documentation), databases, all other proprietary information, including but not
limited to Domain Names, social media identifications and tags including Twitter
usernames and Facebook usernames and all embodiments or fixations thereof and
related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.
“Intellectual Property Collateral” means Collateral consisting of Intellectual
Property.
“License” means any Patent License, Trademark License, Copyright License,
Commercial Software License or other license or sublicense agreement granting
rights under Intellectual Property to which any Grantor is a party, including
those listed on Schedule III.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to develop, commercialize, import, make,
have made, offer for sale, use or sell any invention on which a Patent, now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, is in existence, or granting to any Grantor any such right with respect
to any invention on which a Patent, now or hereafter owned by any third party,
is in existence, and all rights of any Grantor under any such agreement.
“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule III, (b) all
rights and privileges arising under applicable Law with respect to such
Grantor’s use of any patents, (c) all inventions and improvements described and
claimed therein, (d) all reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof and amendments thereto, (e) all
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect to any of the foregoing including damages and
payments for past, present or future infringements thereof, (f) all rights
corresponding thereto throughout the world and (g) rights to sue for past,
present or future infringements thereof.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by any officer of the Borrower.
“Pledged Collateral” has the meaning assigned to such term in Section 2.01.
“Pledged Debt” has the meaning assigned to such term in Section 2.01.
“Pledged Equity” has the meaning assigned to such term in Section 2.01.

5

--------------------------------------------------------------------------------




“Pledged Securities” means any Promissory Notes, stock certificates or other
Securities, certificates or Instruments now or hereafter included in the Pledged
Collateral, including all Pledged Equity, Pledged Debt and all other
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.
“Rolling Stock” means any railroad car, locomotive, stacktrain or other rolling
stock, or accessories used on such railroad cars, locomotives or other rolling
stock (including superstructures and racks); provided that, Rolling Stock shall
exclude Tractor Trailers.
“Secured Credit Document” means each Loan Document and each Secured Hedge
Agreement.
“Secured Obligations” means the “Obligations” as defined in the Credit
Agreement; it being acknowledged and agreed that the term “Secured Obligations”
as used herein shall include each extension of credit under the Credit Agreement
and all obligations of the Borrower and/or its Restricted Subsidiaries under the
Secured Hedge Agreements whether outstanding on the date of this Agreement or
extended or arising from time to time after the date of this Agreement.
“Secured Parties” means the holders from time to time of the Secured
Obligations.
“Securities Act” has the meaning assigned to such term in Section 5.01
“Security” means a “security” as such term is defined in Article 8 of the UCC.
“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.
“Security and Collateral Agency Agreement” means that certain security and
collateral agency agreement, dated as of the date hereof, among Credit Suisse
AG, Cayman Islands Branch, as collateral agent, the Collateral Agent, as term
loan representative, the ABL Agent, as ABL representative, and the Borrower and
the other Loan Parties party thereto.
“Security Interest” has the meaning assigned to such term in Section 3.01(a).
“Term Priority Collateral” has the meaning assigned to such term in the ABL
Intercreditor Agreement.
“Tractor Trailers” means any vehicle, truck, tractor, trailer, tank trailer or
other trailer, or similar vehicle or trailer.
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor material to the operation of the business of the Grantors
or otherwise of significant value or that any Grantor otherwise has the right to
license material to the operation of the business of the Grantors or otherwise
of significant value, or granting to any Grantor any right to use any Trademark
now or hereafter owned by any third party, and all rights of any Grantor under
any such agreement.

6

--------------------------------------------------------------------------------




“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, the goodwill of the business symbolized thereby or
associated therewith, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule III, (b) all rights and
privileges arising under applicable Law with respect to such Grantor’s use of
any trademarks, (c) all reissues, continuations, extensions and renewals thereof
and amendments thereto, (d) all income, fees, royalties, damages and payments
now and hereafter due and/or payable with respect to any of the foregoing,
including damages, claims and payments for past, present or future infringements
thereof, (e) all rights corresponding thereto throughout the world and (f)
rights to sue for past, present and future infringements or dilutions thereof or
other injuries thereto.
“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect on the Closing Date in the State of New York; provided that, if by reason
of mandatory provisions of law, perfection, or the effect of perfection or
non-perfection, of a security interest in any Collateral or the availability of
any remedy hereunder is governed by the Uniform Commercial Code as in effect in
a jurisdiction other than New York, “UCC” means the Uniform Commercial Code as
in effect in such other jurisdiction for purposes of the provisions hereof
relating to such perfection or effect of perfection or non-perfection or
availability of such remedy, as the case may be.
“UFCA” has the meaning assigned to such term in Article VI.
“UFTA” has the meaning assigned to such term in Article VI.
 
ARTICLE II

Pledge of Securities
Section 2.01.    Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Grantor hereby collaterally
assigns and pledges to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
permitted successors and assigns, for the benefit of the Secured Parties, a
continuing security interest in, all of such Grantor’s right, title and interest
in, to and under (i) all Equity Interests held by it (including those Equity
Interests listed on Schedule I) and any other Equity Interests obtained in the
future by such Grantor and the certificates representing all such Equity
Interests (the “Pledged Equity”); provided that (A) the Pledged Equity shall not
include more than 65% of the voting Equity Interests of (x) each Foreign
Subsidiary and (y) each Domestic Subsidiary that is a disregarded entity for
U.S. federal income tax purposes substantially all of the assets of which
consist of Equity Interests or Indebtedness of one or more Foreign Subsidiaries
and

7

--------------------------------------------------------------------------------




(B) the Pledged Equity shall not include (x) Margin Stock, (y) Equity Interests
in any joint venture, alliance or marketing arrangement or in any Subsidiary
that is not a wholly owned Subsidiary of the Borrower (but shall include
Proceeds thereof), but only to the extent that the creation of a security
interest in such Equity Interests is prohibited or restricted by the
Organization Documents of such joint venture, alliance or marketing arrangement
or Subsidiary or by any contractual restriction contained in any agreement with
third party holders (which holders are not Affiliates of the Borrower) of other
Equity Interests in such joint venture, alliance or marketing arrangement or
Subsidiary (except to the extent any such prohibition or restriction is deemed
ineffective under the UCC or other applicable Law) or (z) Equity Interests of
(or held as assets by) Unrestricted Subsidiaries, Immaterial Subsidiaries or
captive insurance Subsidiaries; (ii)(A) the Promissory Notes and any Instruments
evidencing indebtedness owned by it listed opposite the name of such Grantor on
Schedule I and (B) any Promissory Notes and Instruments evidencing indebtedness
obtained in the future by such Grantor (the “Pledged Debt”); (iii) all other
property that may be delivered to and held by the Collateral Agent pursuant to
the terms of this Section 2.01; (iv) subject to Section 2.06, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the securities referred to in clauses (i) and (ii) above; (v) subject to Section
2.06, all rights and privileges of such Grantor with respect to the securities
and other property referred to in clauses (i), (ii), (iii) and (iv) above; and
(vi) all Proceeds of, and Security Entitlements in respect of, any of the
foregoing (the items referred to in clauses (i) through (vi) above being
collectively referred to as the “Pledged Collateral”). Notwithstanding the
foregoing, if after the date hereof any Grantor shall acquire any Equity
Interest or Promissory Note (1) in which a pledge (or other security interest)
is prohibited or restricted by applicable law or requires the consent of any
governmental authority or third party, (2) to the extent a pledge of such Equity
Interests or Promissory Note could result in adverse tax consequences as
reasonably determined by the Borrower in consultation with the Administrative
Agent and as to which the Borrower shall have confirmed such determination by
written notice to the Collateral Agent or is otherwise listed on Schedule I on
the Closing Date; provided such asset is not specifically included in the
Collateral or (3) in circumstances where the cost of obtaining a pledge of such
Equity Interests or Promissory Note exceeds the practical benefit to the Lenders
afforded thereby as reasonably determined between the Borrower and the
Collateral Agent and as to which the Collateral Agent shall have confirmed such
determination by written notice to the Borrower or is otherwise listed on
Schedule I on the Closing Date then such Equity Interest or Promissory Note
shall not be included in the Pledged Collateral. In addition, notwithstanding
the foregoing or anything else to the contrary in this Agreement or in any Loan
Document, in no event shall any Excluded Property constitute Pledged Collateral.
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
applicable Secured Parties, forever; subject, however, to the terms, covenants
and conditions hereinafter set forth.
Section 2.02.    Delivery of the Pledged CollateralOn the Closing Date (in the
case of any Grantor that grants a Lien on any of its assets hereunder on the
Closing Date (each a “Closing Date Grantor”)) or on the date on which it signs
and delivers its first Security Agreement Supplement

8

--------------------------------------------------------------------------------




(in the case of any other Grantor), each Grantor shall deliver or cause to be
delivered to the Collateral Agent, for the benefit of the applicable Secured
Parties, any and all Pledged Securities (other than any Uncertificated
Securities, but only for so long as such Securities remain uncertificated) to
the extent such Pledged Securities, in the case of Promissory Notes and
Instruments evidencing Indebtedness, are required to be delivered pursuant to
paragraph (b) of this Section 2.02. Thereafter, whenever such Grantor acquires
any other Pledged Security (other than any Uncertificated Securities, but only
for so long as such Uncertificated Securities remain uncertificated), such
Grantor shall concurrently with the first Compliance Certificate required to be
delivered thereafter pursuant to Section 6.02(a) of the Credit Agreement deliver
or cause to be delivered to the Collateral Agent such Pledged Security as
Collateral hereunder to the extent such Pledged Securities, in the case of
Promissory Notes and Instruments evidencing Indebtedness, are required to be
delivered pursuant to paragraph (b) of Section 2.02.
(a)    Each Grantor will cause (i) all indebtedness of the Borrower and each
other Guarantor that, in each case, is owing to such Grantor to be evidenced by
the Intercompany Note or other Promissory Note, (ii) the Intercompany Note or
such other Promissory Note to be pledged and delivered to the Collateral Agent
pursuant to the terms hereof and (iii) any Indebtedness for borrowed money
having an aggregate principal amount equal to or in excess of $5,000,000 owed to
such Grantor by any Person (other than the Borrower or a Restricted Subsidiary)
to be evidenced by a duly executed Promissory Note that is pledged and delivered
to the Collateral Agent within 30 days after creation or acquisition thereof,
for the benefit of the applicable Secured Parties, pursuant to the terms hereof.
(b)    Upon delivery to the Collateral Agent, (i) any Pledged Securities shall
be accompanied by undated stock powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may reasonably
request and (ii) all other property comprising part of the Pledged Collateral
shall be accompanied by instruments of assignment duly executed by the
applicable Grantor and such other instruments or documents as the Collateral
Agent may reasonably request. For any period in which Pledged Securities are
delivered to the Collateral Agent, the Borrower shall provide with the first
Compliance Certificate required to be delivered thereafter pursuant to Section
6.02(a) of the Credit Agreement a schedule describing the securities, which
schedule shall be deemed to supplement Schedule I and be made a part hereof;
provided that failure to attach any such schedule hereto shall not affect the
validity of such pledge of such Pledged Securities. Each schedule so delivered
shall supplement any prior schedules so delivered.
(c)    Notwithstanding the foregoing, to the extent that any Closing Date
Grantor does not or cannot deliver any Pledged Collateral (other than Pledged
Collateral consisting of the Equity Interests of the Borrower or any
wholly-owned Domestic Subsidiary of the Borrower) on the Closing Date
notwithstanding its use of commercially reasonable efforts to do so, such
Closing Date Grantor shall not be required to deliver such Pledged Collateral
until the date that is 60 days following the Closing Date (or such longer period
as the Collateral Agent may agree in its reasonable discretion).

9

--------------------------------------------------------------------------------




(d)    The assignment, pledge and security interest granted in Section 2.01 are
granted as security only and shall not subject the Collateral Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Pledged Collateral.
Section 2.03.    Representations, Warranties and CovenantsEach Grantor
represents, warrants and covenants, as to itself and the other Grantors, to and
with the Collateral Agent, for the benefit of the Secured Parties, that:
(a)    Schedule I correctly sets forth, as of the Closing Date and as of each
date on which a supplement to Schedule I is delivered pursuant to Section
2.02(c), the percentage of the issued and outstanding units of each class of the
Equity Interests of the issuer thereof represented by the Pledged Equity and
includes all Equity Interests, Promissory Notes and Instruments required to be
pledged hereunder in order to satisfy the Collateral and Guarantee Requirement;
(b)    the Pledged Equity issued by a wholly owned Restricted Subsidiary of the
Borrower and the Pledged Debt (solely with respect to Pledged Debt issued by a
Person other than the Borrower or a wholly owned Restricted Subsidiary of the
Borrower, to the best of the Borrower’s knowledge) have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Equity (other than Pledged Equity consisting of limited liability company
interests or partnership interests which, pursuant to the relevant
organizational or formation documents, cannot be fully paid and non-assessable),
are fully paid and nonassessable and (ii) in the case of Pledged Debt (solely
with respect to Pledged Debt issued by a Person other than the Borrower or a
wholly owned Restricted Subsidiary of the Borrower, to the best of the
Borrower’s knowledge), are legal, valid and binding obligations of the issuers
thereof, subject to applicable Debtor Relief Laws and general principles of
equity.
(c)    (i) each Grantor holds the Pledged Securities indicated on Schedule I as
owned by such Grantor free and clear of all Liens, other than (A) Liens created
by the Collateral Documents and (B) Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement, and (ii) will defend its title or interest
thereto or therein against any and all Liens (other than the liens permitted
pursuant to this Section 2.03(c)), however arising, of all Persons whomsoever;
(d)    (i) except for (x) restrictions and limitations imposed by the Loan
Documents or securities laws generally or Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement and (y) in the case of Pledged Equity of
Persons that are not Subsidiaries, transfer restrictions that exist at the time
of acquisition of Equity Interests in such Persons, and (ii) except as described
in the Perfection Certificate or any other Loan Document, including, without
limitation, Section 7.01 of the Credit Agreement, the Pledged Collateral is and
will continue to be freely transferable and assignable, and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that would prohibit, impair, delay or otherwise affect in any
manner material and adverse to the Secured Parties

10

--------------------------------------------------------------------------------




the pledge of such Pledged Collateral hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Collateral Agent of rights and remedies
hereunder;
(e)    each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
(f)    no consent or approval of any Governmental Authority in the United
States, any securities exchange or any other Person was or is necessary to the
validity and perfection of the pledge effected hereby (other than such as have
been obtained and are in full force and effect);
(g)    by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Securities are delivered to the Collateral Agent in
accordance with this Agreement together with such stock powers or similar
instruments of transfer executed in blank, the Collateral Agent will obtain a
legal, valid and, to the extent governed by the UCC, first-priority (subject to
any Liens permitted pursuant by Section 7.01 of the Credit Agreement) perfected
lien upon and security interest in such Pledged Securities as security for the
payment and performance of the Secured Obligations; and
(h)    the pledge effected hereby is effective to vest in the Collateral Agent,
for the benefit of the Secured Parties, the rights of the Collateral Agent in
the Pledged Collateral as set forth herein.
Notwithstanding anything herein to the contrary, none of the Grantors shall be
required: (i) other than in respect of Pledged Collateral constituting
Certificated Securities of wholly-owned Restricted Subsidiaries directly owned
by the Borrower or any Grantor, to perfect the security interests hereunder
through “control” (including for the avoidance of doubt, to enter into any
deposit account control agreement, securities account control agreement or any
other control agreement with respect to any deposit account, securities account
or any other Collateral that requires perfection by “control” other than the
Collateral Account), (ii) to perfect by possession of Promissory Notes or any
other Instruments evidencing a face principal amount not in excess of $5,000,000
and (iii) to take any actions in any non-U.S. jurisdiction or required by the
laws of any non-U.S. jurisdiction to create any security interests in assets
located or titled outside of the U.S. or to perfect any security interest in
such assets (it being understood that there shall be no security agreements or
pledge agreements governed under the laws of any non-U.S. jurisdiction).
Section 2.04.    Certification of Limited Liability Company and Limited
Partnership InterestsEach Grantor acknowledges and agrees that, to the extent
any interest in any limited liability company or limited partnership controlled
by any Grantor and pledged under Section 2.01 is a “security” within the meaning
of Article 8 of the UCC and is governed by Article 8 of the UCC, such interest
shall be represented by a certificate. Each Grantor further acknowledges and
agrees that with respect to any interest in any limited liability company or
limited partnership controlled on or after the Closing Date by such Grantor and
pledged hereunder that is not a “security” within the meaning of Article 8 of
the UCC, such Grantor shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the UCC, nor shall such interest
be represented

11

--------------------------------------------------------------------------------




by a certificate, unless such election and such interest is thereafter
represented by a certificate that is delivered to the Collateral Agent pursuant
to the terms hereof.
Section 2.05.    Registration in Nominee Name; DenominationsIf an Event of
Default shall occur and be continuing and the Collateral Agent shall give the
Borrower 5 Business Days prior written notice of its intent to exercise such
rights, (a) the Collateral Agent, on behalf of the Secured Parties, shall have
the right (in its sole and absolute discretion) to cause each of the Pledged
Securities to be transferred of record into the name of the Collateral Agent and
(b) the Collateral Agent shall have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement; provided that,
notwithstanding the foregoing, if a Bankruptcy Event of Default shall have
occurred and be continuing, the Collateral Agent shall not be required to give
the notice referred to above in order to exercise the rights described above.
Each Grantor will use commercially reasonable efforts to take any and all
actions reasonably requested by the Collateral Agent to facilitate compliance
with this Section.
Section 2.06.    Voting Rights; Dividends and InterestUnless and until an Event
of Default shall have occurred and be continuing and the Collateral Agent shall
have notified the Borrower in writing 5 Business Days prior thereto that the
rights of the Grantors under this Section 2.06 are being suspended:
(i)    Each Grantor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Securities or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Securities or the rights
and remedies of any of the Collateral Agent or the other Secured Parties under
this Agreement, the Credit Agreement or any other Loan Document or the ability
of the Secured Parties to exercise the same.
(ii)    The Collateral Agent shall promptly execute and deliver to each Grantor,
or cause to be executed and delivered to such Grantor, all such proxies, powers
of attorney and other instruments as such Grantor may reasonably request in
writing for the purpose of enabling such Grantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above, in each case as shall be specified in such request and be in form
reasonably satisfactory to the Collateral Agent.
(iii)    Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities, to the extent (and only to the extent) that
such dividends, interest, principal and other distributions are permitted by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged

12

--------------------------------------------------------------------------------




Equity or Pledged Debt, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by any Grantor, shall not be commingled by such Grantor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Collateral Agent and the applicable Secured
Parties and shall be forthwith delivered to the Collateral Agent in the same
form as so received (with any necessary endorsement reasonably requested by the
Collateral Agent). So long as no Event of Default has occurred and is
continuing, the Collateral Agent shall promptly deliver to each Grantor any
Pledged Securities in its possession if requested to be delivered to the issuer
thereof in connection with any exchange or redemption of such Pledged
Securities.
(b)    Upon the occurrence and during the continuance of an Event of Default,
after the Collateral Agent shall have notified the Borrower in writing and
within 5 Business Days of the suspension of the rights of the Grantors under
Section 2.06(a)(iii), then all rights of any Grantor to dividends, interest,
principal or other distributions that such Grantor is authorized to receive
pursuant to Section 2.06(a)(iii) shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 2.06 shall be held in trust for the benefit of the Collateral Agent,
shall be segregated from other property or funds of such Grantor and shall be
forthwith delivered to the Collateral Agent upon demand in the same form as so
received (with any necessary endorsement reasonably requested by the Collateral
Agent). Any and all Money and other property paid over to or received by the
Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such Money or other property and shall be
applied in accordance with the provisions of Section 5.02. After all Events of
Default have been cured or waived and, other than in the case of a waiver of
which the Collateral Agent is aware, the Borrower has delivered to the
Collateral Agent a certificate to such effect, the Collateral Agent shall
promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of Section 2.06(a)(iii) in the absence of an
Event of Default and that remain in such account.
(c)    Upon the occurrence and during the continuance of an Event of Default,
after the Collateral Agent shall have notified the Borrower in writing and
within 5 Business Days of the suspension of the rights of the Grantors under
Section 2.06(a)(i), then all rights of any Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to
Section 2.06(a)(i), and the obligations of the Collateral Agent under
Section 2.06(a)(ii), shall cease, and all such rights shall thereupon become,
subject to the rights of the

13

--------------------------------------------------------------------------------




ABL Agent under the ABL Intercreditor Agreement, vested in the Collateral Agent,
which shall have the sole and exclusive right and authority to exercise such
voting and consensual rights and powers; provided that, unless otherwise
directed by the Required Lenders, the Collateral Agent shall have the right from
time to time following and during the continuance of an Event of Default to
permit the Grantors to exercise such rights. After all Events of Default have
been cured or waived and, other than in the case of a waiver of which the
Collateral Agent is aware, the Borrower has delivered to the Collateral Agent a
certificate to such effect, each Grantor shall have the exclusive right to
exercise the voting and/or consensual rights and powers that such Grantor would
otherwise be entitled to exercise pursuant to the terms of Section 2.06(a)(i),
and the obligations of the Collateral Agent under Section 2.06(a)(ii) shall be
reinstated.
(d)    Any notice given by the Collateral Agent to the Borrower suspending the
rights of the Grantors under Section 2.06(a)(i) shall be given in writing, (ii)
may be given with respect to one or more of the Grantors at the same or
different times and (iii) may suspend the rights of the Grantors under Section
2.06(a)(i) or (iii) in part without suspending all such rights (as specified by
the Collateral Agent in its sole and absolute discretion) and without waiving or
otherwise affecting the Collateral Agent’s rights to give additional notices
from time to time suspending other rights so long as an Event of Default has
occurred and is continuing. Notwithstanding anything to the contrary contained
in Section 2.06(a), (b) or (c), if a Bankruptcy Event of Default shall have
occurred and be continuing, the Collateral Agent shall not be required to give
any notice referred to in said Section in order to exercise any of its rights
described in such Section, and the suspension of the rights of each of the
Grantors under each such Section shall be automatic upon the occurrence of such
Bankruptcy Event of Default.
Section 2.07.    Collateral Agent Not a Partner or Limited Liability Company
MemberNothing contained in this Agreement shall be construed to make the
Collateral Agent or any other Secured Party liable as a member of any limited
liability company or as a partner of any partnership and neither the Collateral
Agent nor any other Secured Party by virtue of this Agreement or otherwise
(except as referred to in the following sentence) shall have any of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner in any partnership. The parties hereto expressly agree that, unless the
Collateral Agent shall become the absolute owner of Pledged Equity consisting of
a limited liability company interest or a partnership interest pursuant hereto,
this Agreement shall not be construed as creating a partnership or joint venture
among the Collateral Agent, any other Secured Party, any Grantor and/or any
other Person.
ARTICLE III

Security Interests in Personal Property
Section 3.01.    Security InterestAs security for the payment or performance, as
the case may be, in full of the Secured Obligations, each Grantor hereby
collaterally assigns and pledges to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its permitted successors and assigns, for the benefit of the
Secured Parties, a security interest (the “Security Interest”) in, all right,
title or interest in, to or under any

14

--------------------------------------------------------------------------------




and all of the following assets and properties now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Article 9 Collateral”):
(i)    all Accounts;
(ii)    all Chattel Paper;
(iii)    all Documents;
(iv)    all Equipment (including, without limitation, all Tractor Trailers and
Rolling Stock);
(v)    all General Intangibles;
(vi)    all Instruments;
(vii)    all Inventory;
(viii)    all Investment Property;
(ix)    all books and records pertaining to the Article 9 Collateral;
(x)    all Goods and Fixtures;
(xi)    all Money, cash, Cash Equivalents and Deposit Accounts;
(xii)    all Letter-of-Credit Rights;
(xiii)    all Commercial Tort Claims described on Schedule II from time to time;
(xiv)    each Collateral Account, and all cash, Money, Securities and other
investments deposited therein;
(xv)    all Supporting Obligations;
(xvi)    all Security Entitlements in any or all of the foregoing;
(xvii)    all Intellectual Property; and
(xviii)    to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing (including proceeds of all insurance policies) and
all collateral security and guarantees given by any Person with respect to any
of the foregoing;
provided that (i) with respect to any Trademarks, applications in the United
States Patent and Trademark Office to register Trademarks or service marks on
the basis of any Grantor’s “intent to use” such Trademarks or service marks will
not be deemed to be Collateral unless and until a

15

--------------------------------------------------------------------------------




“Statement of Use” or “Amendment to Allege Use” has been filed and accepted in
the United States Patent and Trademark Office, whereupon such application shall
be automatically subject to the security interest granted herein and deemed to
be included in the Collateral and (ii) notwithstanding anything to the contrary
in this Agreement, this Agreement shall not constitute a grant of a security
interest in or a pledge of (A) more than 65% of the voting Equity Interests of
any Foreign Subsidiary, (B) more than 65% of the voting Equity Interests of any
Domestic Subsidiary that is a disregarded entity for U.S. federal income tax
purposes substantially all of the assets of which consist of Equity Interests or
Indebtedness of one or more Foreign Subsidiaries, (C) any specifically
identified asset with respect to which (1) the grant of a security interest in
such asset could result in adverse tax consequences as reasonably determined by
the Borrower in consultation with the Administrative Agent and as to which the
Borrower shall have confirmed such determination by written notice to the
Collateral Agent or is otherwise listed on Schedule I on the Closing Date or (2)
the burden or cost of obtaining or perfecting a security interest in such asset
exceeds the practical benefit to the Lenders afforded thereby as reasonably
determined by the Administrative Agent in consultation with the Borrower and as
to which the Collateral Agent shall have confirmed such determination by written
notice to the Borrower or is otherwise listed on Schedule I on the Closing Date;
provided such asset is not specifically included in the Collateral, (D) any
particular asset, if the pledge thereof or the security interest therein is
prohibited or restricted by applicable Law (including, without limitation, any
requirement to obtain the consent of any governmental authority or third party,
which consent has not been obtained), (E) Margin Stock and Equity Interests in
any joint venture or any Subsidiary that is not a wholly owned Restricted
Subsidiary, other than Proceeds thereof, but only to the extent that the
creation of a security interest in such Equity Interests is prohibited or
restricted by the Organizational Documents of such joint venture or Subsidiary
or by any contractual restriction contained in any agreement with third party
holders of the other Equity Interests in such joint venture or Subsidiary which
holders are not Affiliates of the Borrower (except to the extent any such
prohibition or restriction is deemed ineffective under the UCC or other
applicable Law), (F) Equity Interests of (or held as assets by) Unrestricted
Subsidiaries, Immaterial Subsidiaries or captive insurance Subsidiaries, (G) any
lease, license or agreement or any property to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or create a right of termination in favor of any other party thereto
after giving effect to the applicable anti-assignment provisions of the UCC or
other applicable Law, other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the UCC or other
applicable Law notwithstanding such prohibition or restriction, (H) any
property, assets or rights subject to a purchase money security interest,
Capitalized Lease or similar arrangement, (I) any governmental licenses or state
or local franchises, charters and authorizations, to the extent security
interests in such licenses, franchises, charters or authorizations are
prohibited or restricted thereby (except to the extent such prohibition or
restriction is rendered ineffective under the UCC), (except that cash Proceeds
of dispositions thereof in accordance with applicable Law (including, without
limitation, rules and regulations of any Governmental Authority) shall
constitute Collateral), provided that Collateral shall include to the maximum
extent permitted by applicable Law all rights incident or appurtenant to such
licenses, property and assets (except to the extent any Lien on such asset in
favor of the Collateral Agent requires consent, approval or authorization from
any Governmental Authority) and the right to receive all Proceeds realized from
the sale, assignment or transfer of

16

--------------------------------------------------------------------------------




such licenses, property and assets, (J) any fee-owned real property (but not any
property located thereon that is not real property) (it being understood, for
the avoidance of doubt, there is no requirement to obtain landlord waivers,
estoppels, and consents) that does not constitute Material Real Property and any
leasehold interest in real property (but not any property located thereon that
is not real property), (K) motor vehicles (other than Tractor Trailers and other
Rolling Stock) consisting of an employee or light vehicle and other assets
subject to certificates of title with an individual market value of less than
$40,000, (L) Letter-of-Credit Rights (other than to the extent consisting of
supporting obligations that can be perfected solely by the filing of a UCC
financing statement) of an amount less than $5,000,000, (M) any Commercial Tort
Claim in an amount (taking the greater of the aggregate claimed damages
thereunder or the reasonably estimated value thereof) of less than $5,000,000,
(N) with respect to ABL Priority Collateral, any asset on which perfection
action is not required under the ABL Facility Documentation, (O) any equipment
or other collateral with a net book value on the Closing Date in an aggregate
amount not to exceed $5,000,000, (P) any non-U.S. assets or assets of the
Borrower and Guarantors that require action under the law of any non-U.S.
jurisdiction to create or perfect a security interest in such assets, including
any Intellectual Property in any non-U.S. jurisdiction (and no security
agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction shall be required in respect of such assets), (Q) solely for
purposes of this Agreement, the Limited States Vehicle Collateral (as defined in
the Security and Collateral Agency Agreement), such security interest in the
Limited States Vehicle Collateral being granted as of the date hereof to Credit
Suisse AG, Cayman Islands Branch, as collateral agent for the Term Secured
Parties (as defined in the ABL Intercreditor Agreement) and the ABL Secured
Parties (as defined in the ABL Intercreditor Agreement), under the Security and
Collateral Agency Agreement and (R) any other property excluded from the
definition of Collateral and Guarantee Requirement in the Credit Agreement. The
property referenced in each of the foregoing clauses (i)-(ii) is collectively
referred to herein as the “Excluded Property”.
(e)    Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to (i) file in
any relevant jurisdiction any financing statements or continuation statements
(including fixture filings on the premises of Material Real Property) with
respect to the Article 9 Collateral or any part thereof and amendments thereto
that (A) indicate the Collateral as “all assets” or “all personal property” of
such Grantor or words of similar effect and (B) contain the information required
by Article 9 of the UCC of each applicable jurisdiction for the filing of any
financing statement or amendment, including (1) whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor and (2) in the case of a financing statement filed
as a fixture filing, a sufficient description of the real property to which such
Article 9 Collateral relates and (ii) notate its lien on certificates of title
with respect to Collateral covered by a certificate of title, including all
Tractor Trailers and Rolling Stock, and hold or file such certificates of title
(or take any other action) as may be necessary to perfect its security interest
in such Collateral. Each Grantor agrees to provide such information to the
Collateral Agent promptly upon request.
(f)    The Security Interest is granted as security only and shall not subject
the Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

17

--------------------------------------------------------------------------------




(g)    Each Grantor hereby further authorizes the Collateral Agent to file a
Grant of Security Interest substantially in the form of Exhibit III, IV or V, as
applicable, covering Intellectual Property Collateral with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office), as applicable, and such other documents as may be necessary or
advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by such Grantor hereunder, without the
signature of such Grantor, and naming such Grantor, as debtor, and the
Collateral Agent, as secured party.
Section 3.02.    Representations and WarrantiesEach Grantor represents and
warrants, as to itself and the other Grantors, to the Collateral Agent and the
Secured Parties that as of the Closing Date:
(i)    Each Grantor has good and valid rights (not subject to any Liens other
than Liens permitted by Section 7.01 of the Credit Agreement) and/or good and
marketable title in the Article 9 Collateral with respect to which it has
purported to grant a Security Interest hereunder (which rights and/or title, are
in any event, sufficient under Section 9-203 of the UCC), and has full power and
authority to grant to the Collateral Agent the Security Interest in such Article
9 Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement, without the consent or approval
of any other Person other than any consent or approval that has been obtained.
(j)    A Perfection Certificate has been duly executed and delivered to the
Collateral Agent and the information set forth therein, including the exact
legal name of each Grantor and its jurisdiction of organization, is correct and
complete in all material respects as of the Closing Date. The UCC financing
statements (including fixture filings, as applicable) prepared by the Collateral
Agent based upon the information provided to the Collateral Agent in the
Perfection Certificate (or specified by notice from the applicable Grantor to
the Collateral Agent after the Closing Date in the case of filings, recordings
or registrations required by Section 6.11 of the Credit Agreement), are all the
filings, recordings and registrations (other than any filings required to be
made in the United States Patent and Trademark Office, the United States
Copyright Office in order to perfect the Security Interest in Article 9
Collateral consisting of Intellectual Property and any filing required to be
made by notating a lien on any certificate of title) that are necessary to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Article 9 Collateral in which the Security Interest may be perfected by filing,
recording or registration in the United States (or any political subdivision
thereof) and its territories and possessions, and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration with
respect to such Article 9 Collateral is necessary in any such jurisdiction,
except as provided under applicable Law with respect to the filing of
continuation statements. Each Grantor represents and warrants that, as of the
Closing Date, fully executed Grants of Security Interest in the form attached as
Exhibit III, IV or V, as applicable, containing a description of all
Intellectual Property Collateral consisting of Patents (other than any Patents
that are not material to the operation of the business of the Grantors taken as
a whole or do not otherwise have significant value), registered Trademarks (and
Trademarks for which registration applications are pending) (other than any
Trademarks or Trademark registrations that are not material to the operation of
the business of the Grantors, taken as a whole or do not otherwise have
significant value) or registered Copyrights (and

18

--------------------------------------------------------------------------------




Copyrights for which registration applications are pending) (other than with
respect to any Copyright that is not material to the operation of the business
of the Grantors, taken as a whole or do not otherwise have significant value),
as applicable, have been delivered to the Collateral Agent for recording by the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205
and the regulations thereunder.
(k)    The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral securing the payment and performance of the
Secured Obligations, (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement in the United States (or any political subidivision thereof) and its
territories and possessions pursuant to the UCC, (iii) a security interest that
shall be perfected in all Article 9 Collateral (other than with respect to any
Copyright that is not material to the business of the Grantors, taken as a
whole) in which a security interest may be perfected upon the receipt and
recording of the relevant Grants of Security Interest with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable, within the three month period (commencing as of the date hereof)
pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 or the one month period
(commencing as of the date hereof) pursuant to 17 U.S.C. § 205 and (iv) subject
to the notations of lien described in Section 3.02(b), a perfected security
interest in all Article 9 Collateral covered by a certificate of title. The
Security Interest is and shall be prior to any other Lien on any of the Article
9 Collateral, other than Liens expressly permitted pursuant to Section 7.01 of
the Credit Agreement (other than Liens securing Permitted Second Priority
Additional Debt or any Permitted Refinancing thereof).
(l)    None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the UCC or any other applicable
Laws covering any Article 9 Collateral, (ii) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with the United States Patent and Trademark
Office or the United States Copyright Office, or (iii) any assignment in which
any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement.
(m)    All Commercial Tort Claims of each Grantor where the amount of damages
claimed by such Grantor is equal to or in excess of $5,000,000 in existence on
the Closing Date (or on the date upon which such Grantor becomes a party to this
Agreement) are described on Schedule II hereto.
Section 3.03.    CovenantsThe Borrower agrees to promptly (and in any event
within 30 calendar days thereafter) notify the Collateral Agent of any change
(i) in the legal name of any Grantor, (ii) in the identity or type of
organization or corporate structure of any Grantor, (iii) in the jurisdiction of
organization of any Grantor, (iv) in the Location of any Grantor or (v) in the
organizational identification number of any Grantor. The Grantors agree not to
effect or permit any change referred to in the preceding sentence unless all
filings, publications and registrations have

19

--------------------------------------------------------------------------------




been made (or will be made in a timely fashion) under the UCC or any other
applicable Law that are required in order for the Collateral Agent to continue
at all times following such change to have a valid, legal and first-priority
(subject only to (i) any nonconsensual Lien that is expressly permitted pursuant
to Section 7.01 of the Credit Agreement and has priority as a matter of law and
(ii) Liens expressly permitted pursuant to Section 7.01 of the Credit Agreement
(other than Liens securing Permitted Second Priority Additional Debt or any
Permitted Refinancing thereof)) perfected security interest in all Article 9
Collateral. In addition, if any Grantor does not have an organizational
identification number on the Closing Date (or the date such Grantor becomes a
party to this Agreement) and later obtains one, the Borrower shall promptly
thereafter notify the Collateral Agent of such organizational identification
number and shall take all actions reasonably satisfactory to the Collateral
Agent to the extent necessary to maintain the security interests (and the
priority thereof) of the Collateral Agent in the Collateral intended to be
granted hereby fully perfected and in full force and effect.
(a)    Subject to Section 3.03(h), each Grantor shall, at its own expense, take
any and all commercially reasonable actions necessary to defend title to the
Article 9 Collateral against all Persons and to defend the Security Interest of
the Collateral Agent in the Article 9 Collateral and the priority thereof
against any known Lien not expressly permitted pursuant to Section 7.01 of the
Credit Agreement.
(b)    Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 6.01 of the Credit
Agreement, the Borrower shall deliver to the Collateral Agent a certificate
executed by a Responsible Officer of the Borrower setting forth the information
required pursuant to Sections 1(a), 1(e), 2(a), 2(b), 2(c), 2(d), 2(e), 2(g), 5,
6, 7 and 12 of the Perfection Certificate or confirming that there has been no
change in such information since the date of such certificate or the date of the
most recent certificate delivered pursuant to this Section 3.03(c).
(c)    Subject to Section 3.03(h) and any other limitations on creation,
perfection or protection of the Collateral Agent's security interest set forth
herein or in any other Loan Document, each Grantor agrees, at its own expense,
to execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents with respect to Collateral and take all such actions
as the Collateral Agent may from time to time reasonably request to better
assure, preserve, protect and perfect the Security Interest and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith. Each
Grantor will, at its own expense, promptly make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its then owned Tractor Trailers and Rolling
Stock (including certificate of title numbers and jurisdictions of registration
of each such Tractor Trailer and Rolling Stock), documents of title, schedules,
confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments and take such further steps and actions relating to such Tractor
Trailers, Rolling Stock and other property or rights covered by the security
interest hereby granted necessary to perfect, preserve or protect its security
interest in such Tractor Trailers, Rolling Stock

20

--------------------------------------------------------------------------------




and other property or rights. Each Grantor agrees to execute all documentation
reasonably required to effect such recordations and to cause the notation of
lien and filing of relevant certificates of title with the appropriate state
governmental agency. If any amount payable under or in connection with any of
the Article 9 Collateral (other than by a Loan Party) that equals or exceeds
$5,000,000 shall be or become evidenced by any Promissory Note or Instrument,
such Promissory Note or Instrument shall be, concurrently with the first
Compliance Certificate required to be delivered pursuant to Section 6.02(a) of
the Credit Agreement thereafter, pledged and, subject to the ABL Intercreditor
Agreement, delivered to the Collateral Agent, for the benefit of the Secured
Parties, duly endorsed in a manner reasonably satisfactory to the Collateral
Agent.
(d)    At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement and within a reasonable
period of time after the Collateral Agent has requested that it do so, and each
Grantor jointly and severally agrees to reimburse the Collateral Agent within 10
days after written demand for any payment made or any reasonable expense
incurred by the Collateral Agent pursuant to the written foregoing
authorization. Nothing in this paragraph shall be interpreted as excusing any
Grantor from the performance of, or imposing any obligation on the Collateral
Agent or any Secured Party to cure or perform, any covenants or other promises
of any Grantor with respect to taxes, assessments, charges, fees, Liens,
security interests or other encumbrances and maintenance as set forth herein or
in the other Loan Documents.
(e)    If at any time any Grantor shall take a security interest in any property
of an Account Debtor or any other Person the value of which equals or exceeds
$5,000,000 to secure payment and performance of an Account, such Grantor shall,
concurrently with the first Compliance Certificate required to be delivered
pursuant to Section 6.02(a) of the Credit Agreement thereafter, collaterally
assign such security interest to the Collateral Agent for the benefit of the
applicable Secured Parties. Such assignment need not be filed of public record
unless necessary to continue the perfected status of the security interest
against creditors of and transferees from the Account Debtor or other Person
granting the security interest.
(f)    Each Grantor (rather than the Collateral Agent or any Secured Party)
shall remain liable (as between itself and any relevant counterparty) to observe
and perform all the conditions and obligations to be observed and performed by
it under each contract agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance, to the extent of, and subject to the terms, conditions and
limitations set forth in, Section 7.03(b) below.
(g)    Notwithstanding anything herein to the contrary, none of the Grantors
shall be required: (i) other than in respect of Pledged Collateral constituting
Certificated Securities of wholly-owned Restricted Subsidiaries directly owned
by the Borrower or any Grantor, to perfect the security interests hereunder
through “control” (including for the avoidance of doubt, to enter

21

--------------------------------------------------------------------------------




into any deposit account control agreement, securities account control agreement
or any other control agreement with respect to any deposit account, securities
account or any other Collateral that requires perfection by “control” other than
the Collateral Account), (ii) to complete any filings or other action with
respect to the perfection of the security interests, including of any
Intellectual Property, created hereby in any jurisdiction outside of the United
States or any State thereof, (iii) to perfect by possession of any intercompany
notes evidencing an aggregate principal amount not in excess of $5,000,000, (iv)
to perfect by possession of Promissory Notes or any other Instruments evidencing
an aggregate principal amount not in excess of $5,000,000, and (iv) to take any
actions in any non-U.S. jurisdiction or required by the laws of any non-U.S.
jurisdiction to create any security interests in assets located or titled
outside of the U.S. (including the Equity Interests of any Foreign Subsidiary)
or to perfect any security interest in such assets, including any Intellectual
Property registered in any non-U.S. jurisdiction (it being understood that there
shall be no security agreements or pledge agreements governed under the laws of
any non-U.S. jurisdiction).
Section 3.04.    Other ActionsIn order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense and subject to the ABL Intercreditor Agreement, to take the following
actions with respect to the following Article 9 Collateral:
(a)    Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral and evidencing a face principal amount equal
to or in excess of $5,000,000 such Grantor shall, concurrently with the first
Compliance Certificate required to be delivered pursuant to Section 6.02(a) of
the Credit Agreement thereafter, endorse, assign and deliver the same to the
Collateral Agent for the benefit of the applicable Secured Parties, accompanied
by such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably request.
(b)    Investment Property. Except to the extent otherwise provided in Article
II or in Section 3.03(h), if any Grantor shall at any time hold or acquire any
Certificated Securities that constitutes Collateral, such Grantor shall,
concurrently with the first Compliance Certificate required to be delivered
pursuant to Section 6.02(a) of the Credit Agreement thereafter, endorse, assign
and deliver the same to the Collateral Agent for the benefit of the applicable
Secured Parties, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time reasonably
request.
(c)    Commercial Tort Claims. If any Grantor shall at any time after the date
of this Agreement acquire a Commercial Tort Claim in an amount (taking the
greater of the aggregate claimed damages thereunder or the reasonably estimated
value thereof) of $5,000,000 or more, the Borrower (on behalf of such Grantor)
will provide concurrently with the first Compliance Certificate required to be
delivered pursuant to Section 6.02(a) of the Credit Agreement thereafter
supplements to Schedule II describing the details thereof and shall grant to the
Collateral Agent a security interest therein and in the proceeds thereof, all
upon the terms of this Agreement.

22

--------------------------------------------------------------------------------




ARTICLE IV

Special Provisions Concerning Intellectual Property Collateral
Section 4.01.    Grant of License to Use Intellectual Property.
Without limiting the provisions of Section 3.01 hereof or any other rights of
the Collateral Agent as the holder of a Security Interest in any Intellectual
Property Collateral, for the purpose of enabling the Collateral Agent to
exercise rights and remedies under this Agreement at such time as the Collateral
Agent shall be lawfully entitled to exercise such rights and remedies, each
Grantor hereby grants to the Collateral Agent an irrevocable, nonexclusive
license (exercisable without payment of rent, royalty or other compensation to
the Grantors) to use, license or sublicense any of the Intellectual Property
Collateral now owned or hereafter acquired by such Grantor, and wherever the
same may be located (whether or not any license agreement by and between any
Grantor and any other Person relating to the use of such Intellectual Property
Collateral may be terminated hereafter), and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof, provided, however, that any license granted by
the Collateral Agent to a third party shall include reasonable and customary
terms necessary to preserve the existence, validity, and value of the affected
Intellectual Property Collateral, including, without limitation, provisions
requiring the continuing confidential handling of trade secrets, requiring the
use of appropriate notices and prohibiting the use of false notices, protecting
Trademarks in the manner set forth below (it being understood and agreed that,
without limiting any other rights and remedies of the Collateral Agent under
this Agreement, any other Loan Document or applicable Law, nothing in the
foregoing license grant shall be construed as granting the Collateral Agent
rights in and to such Intellectual Property Collateral above and beyond (x) the
rights to such Intellectual Property Collateral that each Grantor has reserved
for itself and (y) in the case of Intellectual Property Collateral that is
licensed to any such Grantor by a third party, the extent to which such Grantor
has the right to grant a sublicense to such Intellectual Property Collateral
hereunder). The use of such license by the Collateral Agent may only be
exercised, at the option of the Collateral Agent, during the continuation of an
Event of Default; provided that any license, sublicense or other transaction
entered into by the Collateral Agent in accordance herewith shall be binding
upon the Grantors notwithstanding any subsequent cure of an Event of Default. In
the event the license set forth in this Section 4.01 is exercised with regard to
any Trademarks, then the following shall apply: (i) all goodwill arising from
any licensed or sublicensed use of any Trademark shall inure to the benefit of
the Grantor; (ii) the licensed or sublicensed Trademarks shall only be used in
association with goods or services of a quality and nature consistent with the
quality and reputation with which such Trademarks were associated when used by
Grantor prior to the exercise of the license rights set forth herein; and (iii)
at the Grantor's request and expense, licensees and sublicensees shall provide
reasonable cooperation in any effort by the Grantor to maintain the registration
or otherwise secure the ongoing validity and effectiveness of such licensed
Trademarks, including, without limitation the actions and conduct described in
Section 4.02 below. The license granted to the Collateral Agent herein shall be
inapplicable to any Commercial Software License that constitutes Intellectual
Property Collateral to the extent the

23

--------------------------------------------------------------------------------




applicable Grantor is prohibited by written agreement from granting a license in
such Commercial Software License to the Collateral Agent, except to the extent
such prohibition is ineffective (or deemed ineffective) under the UCC or other
applicable Law.
Section 4.02.    Protection of Collateral Agent’s Security.
(h)    Except to the extent permitted by subsection 4.02(f) below, or to the
extent that failure to act could not reasonably be expected to have a Material
Adverse Effect, with respect to registration or pending application of each item
of its Intellectual Property Collateral for which such Grantor has standing to
do so, each Grantor agrees to take, at its expense, all steps, including,
without limitation, in the U.S. Patent and Trademark Office, the U.S. Copyright
Office and any other governmental authority located in the United States to (i)
maintain the validity and enforceability of any registered Intellectual Property
Collateral and maintain such Intellectual Property Collateral in full force and
effect, and (ii) pursue the registration and maintenance of each Patent,
Trademark, or Copyright registration or application, now or hereafter included
in such Intellectual Property Collateral of such Grantor, including, without
limitation, the payment of required fees and taxes, the filing of responses to
office actions issued by the U.S. Patent and Trademark Office, the U.S.
Copyright Office or other governmental authorities, the filing of applications
for renewal or extension, the filing of affidavits under Sections 8 and 15 of
the U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.
(i)    Except to the extent permitted by subsection 4.02(f) below, or to the
extent that failure to act could not reasonably be expected to have a Material
Adverse Effect, no Grantor shall do or permit any act or knowingly omit to do
any act whereby any of its Intellectual Property Collateral may lapse, be
terminated, or become invalid or unenforceable or placed in the public domain
(or in case of a trade secret, lose its competitive value).
(j)    Except to the extent permitted by subsection 4.02(f) below, or to the
extent that failure to act could not reasonably be expected to have a Material
Adverse Effect, each Grantor shall take all steps to preserve and protect each
item of its Intellectual Property Collateral, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of the Trademarks, consistent with the quality of the
products and services as of the date hereof, and taking all steps necessary to
ensure that all licensed users of any of the Trademarks abide by the applicable
license’s terms with respect to the standards of quality.
(k)    Each Grantor agrees that, should it obtain an ownership or other interest
in any Intellectual Property Collateral after the Closing Date (the
“After-Acquired Intellectual Property”) (i) the provisions of this Agreement
shall automatically apply thereto, and (ii) any such After-Acquired Intellectual
Property and, in the case of Trademarks, the goodwill symbolized thereby, shall
automatically become part of the Intellectual Property Collateral subject to the
terms and conditions of this Agreement with respect thereto.
(l)    Concurrently with the delivery of a Compliance Certificate for each
fiscal quarter, each Grantor shall sign and deliver to the Collateral Agent an
appropriate Security

24

--------------------------------------------------------------------------------




Agreement Supplement and related Grant of Security Interest with respect to
applications for registration or registrations of Intellectual Property
Collateral (other than with respect to any Copyright that is not material to the
business of the Grantors, taken as a whole) owned or exclusively licensed by it
as of the last day of such fiscal quarter, to the extent that such Intellectual
Property Collateral is not covered by any previous Security Agreement Supplement
(and Grant of Security Interests) so signed and delivered by it. In each case,
it will promptly cooperate as reasonably necessary to enable the Collateral
Agent to make any necessary or reasonably desirable recordations with the U.S.
Copyright Office or the U.S. Patent and Trademark Office, as appropriate
(m)    Notwithstanding the foregoing provisions of this Section 4.02 or
elsewhere in this Agreement, nothing in this Agreement shall prevent any Grantor
from discontinuing the use or maintenance of any or its Intellectual Property
Collateral, the enforcement of license agreements or the pursuit of actions
against infringers, to the extent permitted by the Credit Agreement if such
Grantor determines in its reasonable business judgment that such discontinuance
is desirable in the conduct of its business.
(n)    Upon and during the continuance of an Event of Default, each Grantor
shall, if requested by the Collateral Agent, use its commercially reasonable
efforts to obtain all requisite consents or approvals by the licensor of each
License to effect the assignment of all such Grantor’s right, title and interest
thereunder to the Collateral Agent or its designee.
ARTICLE V

Remedies
Section 5.01.    Remedies Upon DefaultUpon the occurrence and during the
continuance of an Event of Default, subject to the ABL Intercreditor Agreement,
it is agreed that the Collateral Agent shall have the right to exercise any and
all rights afforded to a secured party under this Agreement, the UCC or other
applicable Law, and, subject to the ABL Intercreditor Agreement, also may (i)
require each Grantor to, and each Grantor agrees that it will at its expense and
upon request of the Collateral Agent forthwith, assemble all or part of the
Collateral as directed by the Collateral Agent and make it available to the
Collateral Agent at a place and time to be designated by the Collateral Agent
that is reasonably convenient to both parties; (ii) occupy any premises owned
or, to the extent lawful and permitted, leased by any of the Grantors where the
Collateral or any part thereof is assembled or located for a reasonable period
in order to effectuate its rights and remedies hereunder or under law, without
obligation to such Grantor in respect of such occupation; provided that the
Collateral Agent shall provide the applicable Grantor with notice thereof prior
to or promptly after such occupancy; (iii) exercise any and all rights and
remedies of any of the Grantors under or in connection with the Collateral, or
otherwise in respect of the Collateral; provided that subject to any additional
notification requirements in Section 2.06 the Collateral Agent shall provide the
applicable Grantor with notice thereof prior to or promptly after such exercise;
(iv) withdraw any and all cash or other Collateral from any Collateral Account
(if any) and apply such cash and other Collateral to the payment of any and all
Secured Obligations in the manner provided in Section 5.02 of this Agreement;
(v) subject to the mandatory requirements of applicable Law and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Secured Obligations at a public or private sale or
at any

25

--------------------------------------------------------------------------------




broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate and (vi) with
respect to any Intellectual Property Collateral, on demand, cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Intellectual Property Collateral by the applicable Grantors to the Collateral
Agent, or license or sublicense, whether general, special or otherwise, and
whether on an exclusive or nonexclusive basis, any such Intellectual Property
Collateral throughout the world on such terms and conditions and in such manner
as the Collateral Agent shall determine, provided, however, that such terms
shall include all terms and restrictions that customarily required to ensure the
continuing validity and effectiveness of the Intellectual Property Collateral at
issue, such as, without limitation, notice, quality control and inurement
provisions with regard to Trademarks, patent designation provisions with regard
to patents, and copyright notices and restrictions or decompilation and reverse
engineering of copyrighted software, and confidentiality protections for trade
secrets. Each Grantor acknowledges and recognizes that (a) the Collateral Agent
may be unable to effect a public sale of all or a part of the Collateral
consisting of securities by reason of certain prohibitions contained in the
Securities Act of 1933, 15 U.S.C. §77, (as amended and in effect, the
“Securities Act”) or the securities laws of various states (the “Blue Sky
Laws”), but may be compelled to resort to one or more private sales to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire such securities for their own account, for investment and not with a
view to the distribution or resale thereof, (b) private sales so made may be at
prices and upon other terms less favorable to the seller than if such securities
were sold at public sales, (c) neither the Collateral Agent nor any other
Secured Party has any obligation to delay sale of any of the Collateral for the
period of time necessary to permit such securities to be registered for public
sale under the Securities Act or the Blue Sky Laws, and (d) private sales made
under the foregoing circumstances shall be deemed to have been made in a
commercially reasonable manner. To the maximum extent permitted by Law, each
Grantor hereby waives any claim against any Secured Party arising because the
price at which any Collateral may have been sold at a private sale was less than
the price that might have been obtained at a public sale, even if the Collateral
Agent accepts the first offer received and does not offer such Collateral to
more than one offeree. Upon consummation of any such sale the Collateral Agent
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any sale of
Collateral shall hold the property sold absolutely, free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by applicable Law) all rights of redemption, stay and appraisal which
such Grantor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.
The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the UCC or its equivalent in other jurisdictions) of the
Collateral Agent’s intention to make any sale of Collateral. Such notice, in the
case of a public sale, shall state the time and place for such sale and, in the
case of a sale at a broker’s board or on a securities exchange, shall state the
board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. The Collateral Agent may
conduct one or more going out of business sales, in the Collateral Agent’s own
right or by one or

26

--------------------------------------------------------------------------------




more agents and contractors. Such sale(s) may be conducted upon any premises
owned, leased, or occupied by any Grantor. The Collateral Agent and any such
agent or contractor, in conjunction with any such sale, may augment the
Inventory with other goods (all of which other goods shall remain the sole
property of the Collateral Agent or such agent or contractor). Any amounts
realized from the sale of such goods which constitute augmentations to the
Inventory (net of an allocable share of the costs and expenses incurred in their
disposition) shall be the sole property of the Collateral Agent or such agent or
contractor and neither any Grantor nor any Person claiming under or in right of
any Grantor shall have any interest therein. At any such sale, the Collateral,
or portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by applicable Law, private) sale made
pursuant to this Agreement, any Secured Party may bid for or purchase, free (to
the extent permitted by applicable Law) from any right of redemption, stay,
valuation or appraisal on the part of any Grantor (all said rights being also
hereby waived and released to the extent permitted by applicable Law), the
Collateral or any part thereof offered for sale and may make payment on account
thereof by using any claim then due and payable to such Secured Party from any
Grantor as a credit against the purchase price, and such Secured Party may, upon
compliance with the terms of sale, hold, retain and dispose of such property
without further accountability to any Grantor therefor. For purposes of
determining the Grantors’ rights in the Collateral, a written agreement to
purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Collateral Agent shall be free to carry out such sale pursuant to
such agreement and no Grantor shall be entitled to the return of the Collateral
or any portion thereof subject thereto, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement all Events of Default
shall have been remedied and the Secured Obligations paid in full, provided,
however, that such terms shall include all terms and restrictions that are
customarily required to ensure the continuing validity and effectiveness of the
Intellectual Property Collateral at issue, such as, without limitation, quality
control and inurement provisions with regard to Trademarks, patent designation
provisions with regard to patents, and copyright notices and restrictions or
decompilation and reverse engineering of copyrighted software, and protecting
the confidentiality of trade secrets. As an alternative to exercising the power
of sale herein conferred upon it, the Collateral Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court appointed
receiver. Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the UCC or its equivalent in other jurisdictions.

27

--------------------------------------------------------------------------------




Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default and after notice to the Borrower of its
intent to exercise such rights (except in the case of a Bankruptcy Event of
Default, in which case no such notice shall be required), for the purpose of,
subject to the ABL Intercreditor Agreement, (i) making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance, (ii) making all
determinations and decisions with respect thereto and (iii) obtaining or
maintaining the policies of insurance required by Section 6.07 of the Credit
Agreement or to pay any premium in whole or in part relating thereto. All sums
disbursed by the Collateral Agent in connection with this paragraph, including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, within 10 days of demand, by the Grantors to the
Collateral Agent and shall be additional Secured Obligations secured hereby.
By accepting the benefits of this Agreement and each other Collateral Document,
the Secured Parties expressly acknowledge and agree that this Agreement and each
other Collateral Document may be enforced only by the action of the Collateral
Agent and that no other Secured Party shall have any right individually to seek
to enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Collateral Agent for the benefit of the Secured Parties upon
the terms of this Agreement and the other Collateral Documents.
Section 5.02.    Application of ProceedsSubject to the ABL Intercreditor
Agreement, the Collateral Agent shall apply the proceeds of any collection or
sale of Collateral, including any Collateral consisting of cash, in accordance
with the provisions of Section 8.04 of the Credit Agreement. The Collateral
Agent shall have absolute discretion as to the time of application of any such
proceeds, moneys or balances in accordance with this Agreement. Upon any sale of
Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof. It is understood and
agreed that, to the extent expressly assumed under the Loan Documents, the
Grantors shall remain jointly and severally liable to the extent of any
deficiency between the amount of the proceeds of the Collateral and the
aggregate amount of the Secured Obligations.
ARTICLE VI

Indemnity, Subrogation and Subordination
Upon payment by any Grantor of any Secured Obligations, all rights of such
Grantor against the Borrower or any other Grantor arising as a result thereof by
way of right of subrogation, contribution, reimbursement, indemnity or otherwise
shall in all respects be subordinate and junior in right of payment to the prior
payment in full in cash of all the Secured Obligations (other than contingent
indemnity obligations for then unasserted claims). If any amount shall

28

--------------------------------------------------------------------------------




erroneously be paid to any Grantor on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
indebtedness of any Grantor, such amount shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Collateral Agent to be
credited against the payment of the Secured Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement and the other
Loan Documents. Subject to the foregoing, to the extent that any Grantor (other
than the Borrower) shall, under this Agreement or the Credit Agreement as a
joint and several obligor, repay any of the Secured Obligations (an
“Accommodation Payment”), then the Grantor making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Grantors in an amount equal to a fraction of such
Accommodation Payment, the numerator of which fraction is such other Grantor’s
Allocable Amount and the denominator of which is the sum of the Allocable
Amounts of all of the Grantors. As of any date of determination, the “Allocable
Amount” of each Grantor shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Grantor hereunder
and under the Credit Agreement without (a) rendering such Grantor “insolvent”
within the meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the
Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Grantor with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Grantor
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.
ARTICLE VII

Miscellaneous
Section 7.01.    NoticesAll communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 10.01 of the Credit Agreement. All communications and notices hereunder
to a Grantor other than the Borrower shall be given to it in care of the
Borrower.
Section 7.02.    Waivers; Amendment%3. No failure or delay by the Collateral
Agent in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have
under applicable Law. No waiver of any provision of this Agreement or consent to
any departure by any Grantor therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 7.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Collateral Agent or any Lender may have had notice or knowledge
of such Default at the time.

29

--------------------------------------------------------------------------------




(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.08 of the Credit Agreement. For the avoidance of
doubt, no Hedge Bank (in its capacity as such) shall have the right to consent
to any waiver, amendment, supplement or other modification hereto.
Section 7.03.    Collateral Agent’s Fees and Expenses; Indemnification%3. The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder to the extent of, and as
expressly provided in, Section 10.05 of the Credit Agreement.
%3.The parties agree that Section 10.05(b) of the Credit Agreement shall apply,
mutatis mutandis, to this Agreement.
(a)    Any such amounts payable as provided hereunder shall be additional
Secured Obligations secured hereby and by the other Collateral Documents. The
provisions of this Section 7.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Collateral Agent or any other Secured
Party. All amounts due under this Section 7.03 shall be payable within
10 Business Days of written demand therefor.
Section 7.04.    Successors and AssignsWhenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns. No Grantor or Grantors may assign
any of its or their rights or obligations hereunder without the written consent
of the Collateral Agent.
Section 7.05.    Survival of AgreementAll covenants, agreements, representations
and warranties made by the Grantors in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any Lender or on its behalf and notwithstanding that the
Collateral Agent or any Lender may have had notice or knowledge of any Default
or Event of Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect until this Agreement is terminated as provided in Section 7.13 hereof
or, with respect to the covenants, agreements, representations and warranties of
any individual Grantor, until such Grantor is otherwise released from its
obligations under this Agreement in accordance with Section 7.13(b).
Section 7.06.    Counterparts; Effectiveness; Several AgreementThis Agreement
may be executed by facsimile and in counterparts (and by different parties
hereto on different

30

--------------------------------------------------------------------------------




counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic imaging
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement. This Agreement shall become effective as to any Grantor when
a counterpart hereof executed on behalf of such Grantor shall have been
delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Grantor and the Collateral Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such Grantor, the Collateral
Agent and the other Secured Parties and their respective permitted successors
and assigns, except that no Grantor shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein or in the Collateral
(and any such assignment or transfer shall be void) except as expressly
contemplated by this Agreement or the Credit Agreement. This Agreement shall be
construed as a separate agreement with respect to each Grantor and may be
amended, modified, supplemented, waived or released with respect to any Grantor
without the approval of any other Grantor and without affecting the obligations
of any other Grantor hereunder.
Section 7.07.    SeverabilityIn the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
Section 7.08.    [Reserved.]GOVERNING LAW
Section 7.09.    HeadingsArticle and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
Section 7.10.    Security Interest AbsoluteAll rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, the Secured
Hedge Agreements, any agreement with respect to any of the Secured Obligations
or any other agreement or instrument relating to any of the foregoing, (b) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Secured Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, any other Loan Document, the
Secured Hedge Agreements, or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Secured Obligations or (d)
subject only to termination of a Guarantor’s obligations hereunder in accordance
with the terms of Section 11.10 of the Credit Agreement, but without prejudice
to reinstatement rights under Section 11.04 of the Credit Agreement, any other
circumstance that might

31

--------------------------------------------------------------------------------




otherwise constitute a defense available to, or a discharge of, any Grantor in
respect of the Secured Obligations or this Agreement.
Section 7.11.    Termination or Release%3. This Agreement, the Security Interest
and all other security interests granted hereby shall terminate automatically
(without further action required) with respect to all Secured Obligations when
all the outstanding Secured Obligations (other than obligations that may
thereafter arise in respect of the Secured Hedging Agreements not yet due and
payable and contingent indemnification and reimbursement obligations not yet
accrued and payable) have been paid in full and the Lenders have no further
commitment to lend under the Credit Agreement.
(a)    A Subsidiary Guarantor shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Subsidiary Guarantor shall be automatically released in the circumstances set
forth in Section 11.10 of the Credit Agreement.
(b)    The Security Interest in any Collateral shall be automatically released
or subordinated, as applicable, in the circumstances set forth in the last
paragraph of Section 7.05 of the Credit Agreement or Section 10.19 of the Credit
Agreement.
(c)    In connection with any termination or release pursuant to paragraph (a),
(b), or (c), the Collateral Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release or subordination. Any
execution and delivery of documents pursuant to this Section 7.13 shall be
without recourse to or warranty by the Collateral Agent.
(d)    At any time that the respective Grantor desires that the Collateral Agent
take any action described in immediately preceding clause (d), it shall, upon
request of the Collateral Agent, deliver to the Collateral Agent an officer’s
certificate certifying that the release of the respective Collateral is
permitted pursuant to paragraph (a), (b) or (c). The Collateral Agent shall have
no liability whatsoever to any Secured Party as the result of any release of
Collateral by it as permitted (or which the Collateral Agent in good faith
believes to be permitted) by this Section 7.13.
(e)    Notwithstanding anything to the contrary set forth in this Agreement,
each Hedge Bank by the acceptance of the benefits under this Agreement hereby
acknowledges and agrees that (i) the obligations of the Borrower or any
Subsidiary under any Secured Hedge Agreement shall be secured pursuant to this
Agreement only to the extent that, and for so long as, the other Secured
Obligations are so secured and (ii) any release of Collateral effected in the
manner permitted by this Agreement shall not require the consent of any Hedge
Bank.
Section 7.12.    Additional Restricted SubsidiariesPursuant to Section 6.11 of
the Credit Agreement, certain Restricted Subsidiaries of the Borrower that were
not in existence on the date of the Credit Agreement are required to enter in
this Agreement as Grantors upon becoming Restricted Subsidiaries. Upon execution
and delivery by the Collateral Agent and a Restricted

32

--------------------------------------------------------------------------------




Subsidiary of a Security Agreement Supplement, such Restricted Subsidiary shall
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Grantor hereunder. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.
Section 7.13.    Collateral Agent Appointed Attorney-in-FactEach Grantor hereby
appoints the Collateral Agent the true and lawful attorney-in-fact of such
Grantor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof at any time after
and during the continuance of an Event of Default, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Collateral Agent shall have the right, subject to the ABL
Intercreditor Agreement, upon the occurrence and during the continuance of an
Event of Default and upon and after delivery of notice by the Collateral Agent
to the Borrower of its intent to exercise such rights (unless a Bankruptcy Event
of Default has occurred and is continuing, in which case no such notice shall be
required), with full power of substitution either in the Collateral Agent’s name
or in the name of such Grantor (a) to receive, endorse, assign and/or deliver
any and all notes, acceptances, checks, drafts, money orders or other evidences
of payment relating to the Collateral or any part thereof; (b) to demand,
collect, receive payment of, give receipt for and give discharges and releases
of all or any of the Collateral; (c) to sign the name of any Grantor on any
invoice or bill of lading relating to any of the Collateral; (d) to send
verifications of Accounts to any Account Debtor; (e) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (f) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the Collateral
Agent or to a Collateral Account and adjust, settle or compromise the amount of
payment of any Account; (h) to make, settle and adjust claims in respect of
Collateral under policies of insurance and to endorse the name of such Grantor
on any check, draft, instrument or any other item of payment with respect to the
proceeds of such policies of insurance and for making all determinations and
decisions with respect thereto; and (i) to use, sell, assign, transfer, pledge,
make any agreement with respect to or otherwise deal with all or any of the
Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral for all purposes; provided that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct or that of any of their Affiliates, directors, officers,
employees, counsel, agents or attorneys-in-fact (as determined the final
non-appealable judgment of a court of competent jurisdiction.

33

--------------------------------------------------------------------------------




Section 7.14.    General Authority of the Collateral AgentBy acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provisions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Collateral Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other
Collateral Document and (d) to agree to be bound by the terms of this Agreement
and any other Collateral Documents.
Section 7.15.    Recourse; Limited ObligationsThis Agreement is made with full
recourse to each Grantor and pursuant to and upon all the warranties,
representations, covenants and agreements on the part of such Grantor contained
herein, in the Credit Agreement and the other Secured Credit Documents and
otherwise in writing in connection herewith or therewith, with respect to the
Secured Obligations of each applicable Secured Party. It is the desire and
intent of each Grantor and each applicable Secured Party that this Agreement
shall be enforced against each Grantor to the fullest extent permissible under
the Laws applied in each jurisdiction in which enforcement is sought.
Notwithstanding anything to the contrary contained herein, and in furtherance of
the foregoing, it is noted that if the obligations of any Guarantor under
Section 11.01 of the Credit Agreement have been limited as expressly provided in
Section 1.14 or 11.09 of the Credit Agreement, then such obligations shall be
limited hereunder as and to the same extent provided therein.
Section 7.16.    Mortgages.
In the event that any of the Collateral hereunder is also subject to a valid and
enforceable Lien under the terms of a Mortgage and the terms thereof are
inconsistent with the terms of this Agreement, then with respect to such
Collateral, the terms of such Mortgage shall control in the case of Fixtures and
Real Estate leases, letting and licenses of, and contracts, and agreements
relating to the lease of, Real Estate, and the terms of this Agreement shall
control in the case of all other Collateral.
Section 7.17.    ABL Intercreditor Agreement; Possession and Control of ABL
Priority Collateral.
(a)    Notwithstanding anything herein to the contrary, the Liens granted to the
Collateral Agent under this Agreement and the exercise of the rights and
remedies of the Collateral Agent hereunder and under any other Collateral
Document are subject to the provisions of the ABL Intercreditor Agreement. In
the event of any conflict between the terms of the ABL Intercreditor Agreement
and this Agreement or any other Collateral Document, the terms of the ABL
Intercreditor Agreement shall govern and control. Notwithstanding anything to
the contrary herein, the Collateral Agent acknowledges and

34

--------------------------------------------------------------------------------




agrees that no Grantor shall be required to take or refrain from taking any
action at the request of the Collateral Agent with respect to the Collateral if
such action or inaction would be inconsistent with the terms of the ABL
Intercreditor Agreement.
(b)    Subject to (but without limiting) the foregoing, at any time prior to the
Discharge of ABL Obligations, any provision hereof (i) requiring Grantors to
deliver possession of any ABL Priority Collateral to the Collateral Agent or its
representatives, or to cause the Collateral Agent or its representatives to
control any ABL Priority Collateral, shall be deemed to have been complied with
if and for so long as the ABL Agent shall have such possession or control for
the benefit of the Secured Parties and as bailee or sub-agent of the Collateral
Agent as provided in the ABL Intercreditor Agreement or (ii) requiring Grantors
to name the Collateral Agent as an additional insured or a loss payee under any
insurance policy or a beneficiary of any letter of credit, such requirement
shall have been complied with notwithstanding that any such insurance policy or
letter of credit also names the ABL Agent as an additional insured, loss payee
or beneficiary, as the case may be, in each case pursuant to the terms of the
ABL Intercreditor Agreement.
(c)    Furthermore, at all times prior to the Discharge of ABL Obligations, the
Collateral Agent is authorized by the parties hereto to effect transfers of ABL
Priority Collateral at any time in its possession (and any “control” or similar
agreements with respect to ABL Priority Collateral) to the ABL Agent.
(d)    Notwithstanding anything to the contrary herein but subject to the ABL
Intercreditor Agreement, in the event the ABL Facility Documentation provides
for the grant of a security interest or pledge over the assets of any Grantor
and such assets do not otherwise constitute Collateral under this Agreement or
any other Loan Document, such Grantor shall (i) promptly grant a security
interest in or pledge such assets to secure the Secured Obligations, (ii)
promptly take any actions necessary to perfect such security interest or pledge
to the extent set forth in the ABL Facility Documentation and (iii) take all
other steps reasonably requested by the Collateral Agent in connection with the
foregoing.
(e)    Nothing contained in the ABL Intercreditor Agreement shall be deemed to
modify any of the provisions of this Agreement, which, as among the Grantors and
the Collateral Agent shall remain in full force and effect in accordance with
its terms.



35

--------------------------------------------------------------------------------




[SEPARATE SIGNATURE PAGES TO BE ATTACHED]












































--------------------------------------------------------------------------------




 
EXHIBIT E
FORM OF INTERCOMPANY NOTE
[ ], 2014
FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, an “Issuer”), hereby promises to pay on demand to such other entity
listed below (each, in such capacity, a “Holder” and, together with each Issuer,
a “Note Party”), in immediately available funds in the currencies as shall be
agreed from time to time and at such location as the applicable Holder shall
from time to time designate, the unpaid principal amount of all loans and
advances or other credit extensions (including trade payables) made by such
Holder to such Issuer. Each Issuer promises also to pay interest on the unpaid
principal amount of all such loans and advances or other credit extensions in
like money at said location from the date of such loans and advances until paid
at such rate per annum as shall be agreed upon from time to time by such Issuer
and such Holder.
Reference is made to (x) the Credit Agreement, dated as of February 13, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Term Loan Credit Agreement”), among YRC Worldwide Inc., a Delaware
corporation, the other Guarantors party thereto from time to time, the Lenders
party thereto from time to time and Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and Collateral Agent, and (y) the Credit Agreement, dated
as of February 13, 2014 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “ABL Credit Agreement”, and together
with the Term Loan Credit Agreement, the “Credit Agreements”), among the
Borrower, the other Guarantors party thereto from time to time, the Lenders
party thereto from time to time and RBS Citizens Business Capital, as
Administrative Agent and Collateral Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Term Loan Credit Agreement.
This note (as amended, modified or supplemented from time to time, the “Note”)
is an Intercompany Note referred to in the Credit Agreements and is subject to
the terms thereof, and shall be pledged by each Holder pursuant to the
respective Security Agreements (as defined in each of the Credit Agreements), to
the extent required pursuant to the terms thereof. Each Holder hereby
acknowledges and agrees that the Administrative Agent, Collateral Agent and the
ABL Agent may exercise all rights provided in the Term Loan Credit Agreement,
the ABL Credit Agreement and the respective Security Agreements (as defined
therein) with respect to this Note, subject to the ABL Intercreditor Agreement.




--------------------------------------------------------------------------------




Anything in this Note to the contrary notwithstanding, the Indebtedness
evidenced by this Note owed by any Issuer that is a Loan Party to any Holder
that is not a Loan Party shall be subordinate and junior in right of payment, to
the extent and in the manner hereinafter set forth, to (i) all Obligations of
such Issuer under the Loan Documents, including, without limitation, where
applicable, under such Issuer’s guarantee of the Obligations under the Term Loan
Credit Agreement and (ii) all “Obligations” (as defined in the ABL Credit
Agreement) of such Issuer under the “Loan Documents” (as defined in the ABL
Credit Agreement), including, without limitation, where applicable, under such
Issuer’s guarantee thereof (the foregoing, collectively, and together with
obligations in connection with any renewal, refunding, restructuring or
refinancing of any thereof, including interest thereon accruing after the
commencement of any proceedings referred to in clause (i) below, whether or not
such interest is an allowed claim in such proceeding, being hereinafter
collectively referred to as “Senior Indebtedness”):
(i)    In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Issuer or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Issuer, whether or not involving
insolvency or bankruptcy, except as otherwise permitted by the Senior
Indebtedness, then (x) the holders of Senior Indebtedness shall be paid in full
in cash in respect of all amounts constituting Senior Indebtedness (other than
obligations that are contingent at the time of payment) before any Holder is
entitled to receive (whether directly or indirectly), or make any demands for,
any payment on account of this Note and (y) until the holders of Senior
Indebtedness are paid in full in cash in respect of all amounts constituting
Senior Indebtedness, any payment or distribution to which such Holder would
otherwise be entitled (other than (A) equity securities or (B) debt securities
of such Issuer that are subordinated, to at least the same extent as this Note,
to the payment of all Senior Indebtedness then outstanding (such securities
being hereinafter referred to as “Restructured Debt Securities”)) shall be made
to the holders of Senior Indebtedness;
(ii)    if any payment or bankruptcy Event of Default (as defined in the Term
Loan Credit Agreement or the ABL Credit Agreement) occurs and is continuing with
respect to any Senior Indebtedness, then no payment or distribution of any kind
or character to any Person that is not a Loan Party shall be made by or on
behalf of the Issuer or any other Person on its behalf with respect to this Note
unless otherwise agreed in writing by the Administrative Agent or the ABL Agent
(as applicable) in its reasonable discretion; and
(iii)    if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities),




--------------------------------------------------------------------------------




in respect of this Note shall (despite these subordination provisions) be
received by any Holder in violation of clause (i) or (ii) before all Senior
Indebtedness shall have been paid in full in cash, such payment or distribution
shall be held in trust for the benefit of, and shall be paid over or delivered
to, the holders of Senior Indebtedness (or their representatives), ratably
according to the respective aggregate amounts remaining unpaid thereon, to the
extent necessary to pay all Senior Indebtedness in full in cash.
To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Issuer or by any act
or failure to act on the part of such holder or any trustee or agent for such
holder. Each Holder and each Issuer hereby agrees that the subordination of this
Note is for the benefit of the Administrative Agent, the Secured Parties under
the Term Loan Credit Agreement (the “Term Loan Lenders”), the ABL Agent, and the
Secured Parties under the ABL Credit Agreement (the “ABL Lenders”), and the
Administrative Agent, the Lenders, the ABL Agent and the ABL Lenders are
obligees under this Note to the same extent as if their names were written
herein as such and the Administrative Agent, on behalf of itself and the
Lenders, and the ABL Agent, on behalf of itself and the ABL Lenders, may proceed
to enforce the subordination provisions herein.
The Indebtedness evidenced by this Note owed by any Issuer that is not a Loan
Party shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Issuer.
Notwithstanding the foregoing, nothing contained in the subordination provisions
set forth above is intended to or will impair, as between each Issuer and each
Holder, the obligations of such Issuer, which are absolute and unconditional, to
pay to such Holder the principal of and interest on this Note as and when due
and payable in accordance with its terms, or is intended to or will affect the
relative rights of such Holder and other creditors of such Issuer other than the
holders of Senior Indebtedness.
Each Holder is hereby authorized to record all loans and advances or other
credit extensions made by it to any Issuer (all of which shall be evidenced by
this Note), and all repayments or prepayments thereof, in its books and records,
such books and records constituting prima facie evidence of the accuracy of the
information contained therein. For the avoidance of doubt, this Note as between
each Issuer and each Holder contains additional terms to any intercompany loan
agreement between them and this Note does not in any way replace such
intercompany loans between them nor does this Note in any way change the
principal amount of any intercompany loans between them.
Upon execution and delivery after the date hereof by any Subsidiary of YRC
Worldwide Inc. of a counterpart signature page hereto, such Subsidiary shall
become a Note Party hereunder with the same force and effect thereafter as if
originally




--------------------------------------------------------------------------------




named as a Note Party hereunder. The rights and obligations of each Note Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Note Party as a party to this Note.
Each Issuer hereby waives (to the extent permitted by applicable law)
presentment, demand, protest or notice of any kind in connection with this Note.
All payments under this Note shall be made without offset, counterclaim or
deduction of any kind.
Notwithstanding anything to the contrary, in no event shall amounts owed under
intercompany promissory notes existing as of the Closing Date constitute a part
of this Note.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
[SEPARATE SIGNATURE PAGES TO BE ATTACHED]











--------------------------------------------------------------------------------




EXHIBIT F


FORM OF COMPLIANCE CERTIFICATE
Reference is made to the Credit Agreement, dated as of February 13, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among YRC Worldwide Inc., a Delaware corporation,
the subsidiaries of the Borrower party thereto from time to time, the Lenders
party thereto from time to time and Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and Collateral Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
Pursuant to Section 6.01 and 6.02 of the Credit Agreement, the undersigned,
solely in his/her capacity as a Responsible Officer of the Borrower, certifies
as follows:
1.    Attached hereto as Exhibit A is the consolidated balance sheet of the
Borrower and its Subsidiaries as of [December][•], 201[•] and the related
consolidated statements of operations, changes in shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of KPMG
LLP, any other independent registered public accounting firm of nationally
recognized standing or any other independent registered public accounting firm
approved by the Administrative Agent (such approval not to be unreasonably
withheld, conditioned or delayed), which report and opinion (i) has been
prepared in accordance with generally accepted auditing standards, (ii) is not
subject to qualifications or exceptions as to the scope of such audit, (iii) is
without a “going concern” disclosure or like qualification or exception (other
than with respect to, or disclosure of an exception or qualification solely
resulting from, the impending maturity of any Indebtedness, any prospective or
actual default under any financial covenant, or in respect of the fiscal year
ending December 31, 2013). Also attached hereto as Exhibit A are the related (x)
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements] and (iv) is
accompanied with customary management discussion analysis.
2.    Attached hereto as Exhibit A is the consolidated balance sheet of the
Borrower and its Subsidiaries as of [ ] and the related (i) consolidated
statements of income or operations for such fiscal quarter and for the portion
of the fiscal year then ended and (ii) consolidated statements of cash flows for
such fiscal quarter and the portion of the fiscal year then ended, setting forth
in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all




--------------------------------------------------------------------------------




in reasonable detail. These present fairly in all material respects the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes. Also attached hereto as Exhibit A are
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) (which
may be in footnote form only) from such consolidated financial statements] and
(y) customary management discussion and analysis.
3.    Attached as Exhibit B hereto is a reasonably detailed consolidated budget
for 20[ ] on a quarterly basis (including a projected consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of 20[ ], the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections are prepared in good faith
and are based on assumptions stated therein and believed to be reasonable at the
time of preparation of such Projections. It is understood by the Agents and
Lenders that such projections as to future events (i) are not to be viewed as
facts, (ii) are subject to significant uncertainties and contingencies, which
may be beyond the control of the Borrower and its Restricted Subsidiaries, (iii)
are not assured by the Borrower and its Restricted Subsidiaries as to whether
the results or forecasts in any such projections will be realized, (iv) may
differ from the actual results and such differences may be material, (v) are not
a guarantee of performance and (vi) may vary significantly from the actual
results during the period or periods covered by any such projections and such
differences may be material.
4.    Attached hereto as Exhibit C is the information about Net Proceeds
received in the period for individual amounts greater than $5,000,000 and a
statement regarding the Borrower’s intention regarding the use of any portion of
such Net Proceeds to acquire, maintain, develop, construct, improve, upgrade or
repair assets useful in the business of the Borrower or its Restricted
Subsidiaries or to make Permitted Acquisitions or any acquisition or investment
permitted under the Credit Agreement.
5.     Attached hereto as Exhibit D are the calculations setting forth in
reasonable detail the amount of any Cumulative Credit available at the beginning
of the applicable period and at the end of such period and the amount and
application of any Cumulative Credit during such period; provided that such
amount may be reallocated from time to time in accordance with Section 1.02(i)
of the Credit Agreement.
6.    To my knowledge, except as otherwise disclosed to the Administrative Agent
pursuant to the Credit Agreement, no Default has occurred. [If unable to provide
the foregoing certification, describe in reasonable detail the




--------------------------------------------------------------------------------




reasons therefor and circumstances thereof and any action taken or proposed to
be taken with respect thereto on Annex A attached hereto.
[7.    The following represent true and accurate calculations, as of [ ]:
Total Leverage Ratio:
 
 
Consolidated Total Debt
=
[ ]
Consolidated EBITDA
=
[ ]
Ratio
=
[ ] to 1.0



Senior Secured Leverage Ratio:
 
 
Consolidated Total Debt that is secured
=
[ ]
Consolidated EBITDA
=
[ ]
Ratio
=
[ ] to 1.0







Supporting detail showing the calculations of Total Leverage Ratio and Senior
Secured Leverage Ratio is attached hereto as Schedule 1.]
8.    Attached hereto as Schedule 2 are detailed calculations setting forth
Excess Cash Flow.
9.    Attached hereto is the information required by Section 6.02(d) of the
Credit Agreement.




--------------------------------------------------------------------------------




SCHEDULE 1
Total Leverage Ratio Calculation 
Consolidated Total Net Debt to Consolidated EBITDA
(1) Consolidated Total Debt as of [ ], 20[ ]:
 
(a) As of any date of determination, the aggregate principal amount of
Indebtedness of the Borrower and its Restricted Subsidiaries outstanding on such
date, in an amount that would be reflected on a balance sheet prepared as of
such date on a consolidated basis in accordance with GAAP (but excluding (a) the
effects of any discounting of Indebtedness as provided in Section 1.10 and (b)
Indebtedness in respect of the Existing Series A Notes to the extent the amount
thereof is fully discharged in accordance with its terms), consisting of:
 
(i) Indebtedness for borrowed money
________
(ii) Attributable Indebtedness or purchase money Indebtedness
________
(iii) debt obligations evidenced by bonds, debentures, promissory notes, loan
agreements or similar instruments
________
(iv) all Guarantees of any of the foregoing
________
provided that (i) Consolidated Total Debt shall not include Indebtedness in
respect of letters of credit, bankers’ acceptances and other similar contingent
obligations, except to the extent of unreimbursed amounts thereunder, and (ii)
Consolidated Total Debt shall not include obligations under Swap Contracts
permitted hereunder
 
Consolidated Total Debt =
________
divided by
 
(2) Consolidated EBITDA:
 
(a) Consolidated Net Income:
 
(i)    the net income (or loss) of the Borrower and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP on a
consolidated basis (without duplication) for such period (without deduction for
minority interests);
________





--------------------------------------------------------------------------------




provided that in determining Consolidated Net Income, (a) the net income of any
other Person which is not a Subsidiary of the Borrower, is an Unrestricted
Subsidiary or is accounted for by the Borrower by the equity method of
accounting shall be included only to the extent of the payment of cash dividends
or cash distributions by such other Person to the Borrower or a Guarantor that
could be made during such period; provided, however, that for purposes of
calculating the Cumulative Credit for purposes of Section 7.06(e)(y), such
income shall only be included (directly or indirectly) to the extent such cash
dividends or other cash distributions are actually received from such other
Person by the Borrower or a Guarantor, (b) the net income of any Subsidiary of
the Borrower shall be excluded to the extent that the declaration or payment of
cash dividends or similar cash distributions by that Subsidiary of that net
income is not at the date of determination permitted by operation of its charter
or any agreement, instrument or law applicable to such Subsidiary (other than
(i) restrictions that have been waived or otherwise released, (ii) restrictions
pursuant to the Loan Documents and or the ABL Facility Documentation and (iii)
restrictions arising pursuant to an agreement or instrument if the encumbrances
and restrictions contained in any such agreement or instrument taken as a whole
are not materially less favorable to the Secured Parties than the encumbrances
and restrictions contained in the Loan Documents (as determined by the Borrower
in good faith)) and (c) the income or loss of any Person accrued prior to the
date it becomes a Subsidiary or is merged into or consolidated with the Borrower
or any Subsidiary or the date that such Person’s assets are acquired by the
Borrower or any Subsidiary shall be excluded.
 
Consolidated Net Income =
________
(b) plus, without duplication and to the extent deducted (and not added back or
excluded) in arriving at such Consolidated Net Income (other than clauses (viii)
or (xi)), the sum of the following amounts for such period with respect to
Borrower and its Restricted Subsidiaries:
 
(i) total interest expense determined in accordance with GAAP and, to the extent
not reflected in such total interest expense, any expenses or losses on hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, net of interest income and gains on such hedging
obligations or other derivative obligations, letter of credit fees, costs of
surety bonds in connection with financing activities and any bank fees and
financing fees (including commitment, underwriting, funding, “rollover” and
similar fees and commissions, discounts, yields and other fees, charges and
amounts incurred in connection with the issuance or incurrence of Indebtedness
and all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net costs under Swap
Contracts entered into for the purpose of hedging interest or commodity rate
risk) and annual agency, unused line, facility or similar fees paid under
definitive documentation related to Indebtedness (whether amortized or
immediately expensed)
________
(ii) provision for taxes based on income, profits or capital gains of the
Borrower and the Restricted Subsidiaries, including, without limitation,
federal, state, local, franchise and similar taxes and foreign withholding taxes
paid or accrued during such period
________
(iii) depreciation and amortization
________
(iv) extraordinary, unusual or non-recurring charges, expenses or losses
________





--------------------------------------------------------------------------------




(v) non-cash expenses, charges and losses (including reserves, impairment
charges or asset write-offs, write-offs of deferred financing fees, losses from
investments recorded using the equity method, purchase accounting adjustments
and stock-based awards compensation expense), in each case other than (A) any
non-cash charge representing amortization of a prepaid cash item that was paid
and not expensed in a prior period and (B) any non-cash charge relating to
write-offs, write-downs or reserves with respect to accounts receivable in the
normal course or inventory; provided that if any of the non-cash charges
referred to in this clause (v) represents an accrual or reserve for potential
cash items in any future period, (1) the Borrower may determine not to add back
such non-cash charge in the current period and (2) to the extent the Borrower
does decide to add back such non-cash charge, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA in
such future period to the extent paid
________
(vi) restructuring costs, integration costs, retention, recruiting, relocation
and signing bonuses and expenses, and severance costs (including, for the
avoidance of doubt, any bonuses payable in connection with the IBT Transactions
in 2014 or 2015)
________
(vii) Transaction Expenses
________
(viii) pro forma results for acquisitions (including the commencement of
activities constituting such business) and material dispositions (including the
termination or discontinuance of activities constituting such business) of
business entities or properties or assets, constituting a division or line of
business of any business entity, division or line of business that is the
subject of any such acquisition or disposition, and operational changes and
operational initiatives (including, to the extent applicable, from the
Transactions but excluding the IBT Transactions), including any synergies,
operating expense reductions, other operating improvements and cost savings as
certified by the Borrower as having been determined in good faith to be
reasonably anticipated to be realizable within eighteen (18) months following
any such acquisition or disposition, operational change and operational
initiatives (with the total add-back pursuant to this clause (viii) or Section
1.09(c) to be limited in the aggregate to 20% of Consolidated EBITDA (prior to
giving effect to any such adjustments pursuant to this clause (viii) and Section
1.09(c) but otherwise on a pro forma consolidated basis) in any Test Period;
provided, that such limitation on add-backs shall not apply if supported by a
quality of earnings report prepared by a nationally recognized accounting firm
or other third-party advisor reasonably acceptable to the Administrative Agent
or if such adjustments satisfy the requirements of Regulation S-X)
________
(ix) solely for purposes of calculating the Senior Secured Leverage Ratio,
adjustments and addbacks described in the Confidential Information Memorandum
dated January 2014
________





--------------------------------------------------------------------------------




(x) other transaction specific accruals, costs, charges, fees and expenses
(including rationalization, legal, tax, structuring and other costs and
expenses) related to the Transactions, acquisitions, investments, restricted
payments, dispositions or issuances, amendments, waivers or modifications of
debt or equity (whether or not consummated) reasonably expected to be permitted
under this Agreement or the consummation of which would result in the repayment
in full of the Obligations (other than unasserted contingent indemnity and
reimbursement obligations and obligations of any Loan Party arising under any
Secured Hedge Agreement)
________
(xi) proceeds of business interruption insurance received or reasonably expected
to be received within 365 days after the end of such period; provided that any
such expected proceeds that are not actually received in such 365 day period
shall be deducted from Consolidated EBITDA in the fiscal quarter immediately
following such 365 day period
________
(xii) charges, losses or expenses to the extent indemnified or insured or
reimbursed or reasonably expected to be indemnified, insured or reimbursed by a
third party within 365 days after the end of such period; provided that any such
expected amounts that are not actually received in such 365 day period shall be
deducted from Consolidated EBITDA in the fiscal quarter immediately following
such 365 day period
________
(xiii) the amount of any minority interest expense attributable to minority
interests of third parties in the positive income of any non-wholly owned
Restricted Subsidiary
________
(xiv) any net loss from disposed, abandoned or discontinued operations
________
(xv) the amount of loss on sale of Securitization Assets and related assets to
the Securitization Subsidiary in connection with a Qualified Securitization
Financing
________
(xvi) net realized losses from Swap Obligations or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements
________
(xvii) the cumulative effect of a change in accounting principles
(xvii) realized non-cash foreign exchange losses resulting from the impact of
foreign currency changes on the valuation of assets or liabilities on the
balance sheet of the Borrower and its Restricted Subsidiaries
________
(c) less, without duplication and to the extent included in arriving at such
Consolidated Net Income:
 
 
(i) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period) and all other non-cash items of income
for such period
________
(ii) any gains and income from investments recorded using the equity method
________
(iii) any gains arising out of transactions of the types described in clauses
(a)(xii), (xiii), (xiv), (xv) and (xvi) above
________





--------------------------------------------------------------------------------




provided that, for the avoidance of doubt, any gain representing the reversal of
any non-cash charge referred to in clause (a)(v)(B) above for a prior period
shall be added (together with, without duplication, any amounts received in
respect thereof to the extent not increasing Consolidated Net Income) to
Consolidated EBITDA in any subsequent period to such extent so reversed (or
received)
 
Consolidated EBITDA =
________
Consolidated Total Net Debt to Consolidated EBITDA =
[ ]:1.00
 
 
 
 





Senior Secured Leverage Ratio Calculation 
Consolidated Total Net Debt (secured) to Consolidated EBITDA
 
(1) Consolidated Total Debt (secured)
 
divided by
 
(2) Consolidated EBITDA =
_______
(3) Consolidated Total Net Debt (secured) to Consolidated EBITDA =
[ ]:1.00









--------------------------------------------------------------------------------




SCHEDULE 2




Excess Cash Flow Calculation
(a) the sum, without duplication, of:
 
(i) Consolidated Net Income for such period
_______
(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income
_______
(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries completed during such period)
_______
(iv) cash receipts in respect of Swap Contracts during such period to the extent
such receipts were not otherwise included in arriving at such Consolidated Net
Income
_______
(v) the amount of net tax expense deducted in determining Consolidated Net
Income for such period to the extent it exceeds the amount of net cash taxes
paid in such period
_______
(vi) an amount equal to the aggregate net non-cash loss on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income
_______
(b) minus the sum, without duplication, of:
 
(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income,
_______
(ii) the amount of Capital Expenditures made in cash during such period (or
committed to be made within 90 days after the end of such fiscal period) to the
extent financed with Internally Generated Cash,
_______
(iii) the aggregate amount of payments made in cash during such period (or
committed to be paid in cash within 90 days after the end of such period) (other
than Capital Expenditures) and capitalized in accordance with GAAP to the extent
financed with Internally Generated Cash,
 





--------------------------------------------------------------------------------




(iv) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries during such period, in each case to the
extent financed with Internally Generated Cash (including (A) the principal
component of payments in respect of Capitalized Leases, (B) the amount of any
scheduled repayment of Term Loans pursuant to Section 2.11 (to the extent
actually made) and (C) voluntary prepayments or buybacks of Term Loans made
pursuant to Section 10.04(k) (in an amount equal to the discounted amount
actually paid in respect of the principal amount of such Term Loans), but
excluding (W) all voluntary prepayments of Term Loans (other than voluntary
prepayments made pursuant to Section 10.04(k)), (X) all prepayments of
Indebtedness on the Closing Date in connection with the Recapitalization
Transactions or the Refinancing Transactions, (Y) all prepayments, redemptions
or repurchases in respect of (i) Permitted Second Priority Additional Debt (or
any Permitted Refinancing thereof), except to the extent permitted under Section
7.13(a) and (ii) Junior Financing, except to the extent permitted under Section
7.13(a) and (Z) all prepayments of loans under the ABL Facility or any other
revolving credit facility made during such period unless there is a
corresponding permanent commitment reduction in connection therewith (it being
agreed that any amount excluded pursuant to clause (W), (X), (Y) or (Z) may not
be deducted under any other clause of this definition)
_______
(v) an amount equal to the aggregate net non-cash gain on Dispositions by the
Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income
_______
(vi) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or dispositions by the Borrower and its
Restricted Subsidiaries during such period)
_______
(vii) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness and that were made with Internally
Generated Cash and were not deducted or were excluded in calculating
Consolidated Net Income
_______
(viii) the amount of Investments and acquisitions made during such period (or
committed to be made within 90 days after the end of such period) in cash
pursuant to Section 7.02 (other than Section 7.02(a) or (c)) (net of the cash
return on any such Investments received during such period, except to the extent
such return was included in the determination of Consolidated Net Income) to the
extent that such Investments and acquisitions were not expensed and were
financed with Internally Generated Cash
_______





--------------------------------------------------------------------------------




(ix) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period (which amounts shall be included in the calculation of Excess Cash Flow
for the period in which they are expensed), and
_______
(x) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent such expenditures were not deducted or were excluded in arriving at
such Consolidated Net Income
(xi) the aggregate amount of Restricted Payments made in cash permitted by
Section 7.06(d) or € during such period (or committed to be made or paid in cash
within the next 90 days after the end of such period)




_______
Notwithstanding anything in the definition of any term used in the definition of
Excess Cash Flow to the contrary, (i) all components of Excess Cash Flow shall
be computed for the Borrower and its Restricted Subsidiaries on a consolidated
basis and (ii) for purposes of calculating Excess Cash Flow for any period with
respect to each Permitted Acquisition or other Investment of all or
substantially all of the assets of another Person or business line permitted
hereby consummated during such Excess Cash Flow Period and for the purposes of
calculating Consolidated Working Capital, the (A) total assets of a target of
such Permitted Acquisition or other Investment of all or substantially all of
the assets of another Person or business line permitted hereby (other than cash
and Cash Equivalents), as calculated as at the date of consummation of the
applicable Permitted Acquisition or other Investment of all or substantially all
of the assets of another Person or business line permitted hereby, which may
properly be classified as current assets on a consolidated balance sheet of
Borrower and its Restricted Subsidiaries in accordance with GAAP (assuming, for
the purpose of this clause (A), that such Permitted Acquisition or other
Investment of all or substantially all of the assets of another Person or
business line permitted hereby has been consummated) and (B) the total
liabilities of Borrower and its Restricted Subsidiaries, as calculated as at the
date of consummation of the applicable Permitted Acquisition or other Investment
of all or substantially all of the assets of another Person or business line
permitted hereby, which may properly be classified as current liabilities (other
than the current portion of any long term liabilities and accrued interest
thereon) on a consolidated balance sheet of Borrower and its Restricted
Subsidiaries in accordance with GAAP (assuming, for the purpose of this clause
(B), that such Permitted Acquisition or other Investment of all or substantially
all of the assets of another Person or business line permitted hereby has been
consummated), shall, in the case of both immediately preceding clauses (A) and
(B), be calculated as the difference between the Consolidated Working Capital at
the end of the applicable period from the date of consummation of the Permitted
Acquisition or other Investment of all or substantially all of the assets of
another Person or business line permitted hereby.
 





--------------------------------------------------------------------------------




Excess Cash Flow =
 
 
_______
 
_______













--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Responsible
Officer of YRC Worldwide Inc., has executed this certificate for and on behalf
of YRC Worldwide Inc. and has caused this certificate to be delivered this ____
day of _____________, 20[__].




YRC WORLDWIDE INC.
By:
 
Name:
Title:







--------------------------------------------------------------------------------




EXHIBIT G-1
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships or Pass-Thru Entities For U.S.
Federal Income Tax Purposes)


Reference is made to the Credit Agreement, dated as of February 13, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among YRC Worldwide Inc., a Delaware corporation,
the subsidiaries of the Borrower party thereto from time to time, the Lenders
party thereto from time to time and Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and Collateral Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Term Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a “bank” as such term
is used in Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iii) it is not a “10-percent shareholder” of the
Borrower within the meaning of Code Section 871(h)(3)(B), (iv) it is not a
“controlled foreign corporation” within the meaning of Section 881(c)(3)(C) of
the Code and (v) no payments in connection with the Loan Documents are
effectively connected with the undersigned’s conduct of a U.S. trade or
business.
The undersigned has furnished the Administrative Agent with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, or if a lapse in time or change in circumstance
renders the information on this certificate obsolete, expired or inaccurate in
any material respect, the undersigned shall promptly so inform the Borrower and
the Administrative Agent in writing and deliver promptly to the Borrower and the
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or
Administrative Agent) or promptly notify the Borrower and Administrative Agent
in writing of its inability to do so, and (2) the undersigned shall furnish the
Borrower and the Administrative Agent a properly completed and currently
effective certificate in either the calendar year in which payment is to be made
by the Borrower or the Administrative Agent to the undersigned, or in either of
the two calendar years preceding such payment.
[Signature Page Follows]




--------------------------------------------------------------------------------




[Lender]
By:            
    Name:
    Title:
[Address]






Dated:    ______________________, 20[ ]






--------------------------------------------------------------------------------




EXHIBIT G-2


FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships or Pass-Thru Entities For U.S.
Federal Income Tax Purposes)
Reference is made to the Credit Agreement, dated as of February 13, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among YRC Worldwide Inc., a Delaware corporation,
the subsidiaries of the Borrower party thereto from time to time, the Lenders
party thereto from time to time and Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and Collateral Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Term Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Term Note(s) evidencing such Loan(s)),
(iii) neither the undersigned nor any of its partners/members is a “bank” within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iv) none of its partners/members is a “10-percent
shareholder” of the Borrower within the meaning of Code Section 871(h)(3)(B),
(v) none of its partners/members is a “controlled foreign corporation” related
to the Borrower within the meaning of Section 881(c)(3)(C) of the Code and (vi)
no payments in connection with the Loan Documents are effectively connected with
the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the Lender to provide, in the case of a partner/member
not claiming the portfolio interest exemption, a Form W-8ECI, Form W-9 or Form
W-8IMY (including appropriate underlying certificates from each interest holder
of such partner/member), in each case establishing such partner/member's any
available exemption from U.S. federal withholding tax. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if a lapse in time or change in circumstance renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and deliver promptly to the Borrower and the Administrative
Agent an updated certificate or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and Administrative Agent in writing of
its inability to do so, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent in writing with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.




--------------------------------------------------------------------------------




[Signature Page Follows]




--------------------------------------------------------------------------------




[Lender]
By:            
    Name:
    Title:

[Address]


Dated:    ______________________, 20[ ]






--------------------------------------------------------------------------------




EXHIBIT G-3


FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships or Pass-Thru Entities For
U.S. Federal Income Tax Purposes)
Reference is made to the Credit Agreement, dated as of February 13, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among YRC Worldwide Inc., a Delaware corporation,
the subsidiaries of the Borrower party thereto from time to time, the Lenders
party thereto from time to time and Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and Collateral Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
Pursuant to the provisions of Section 3.01(d) and Section 10.04(f) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not
a “10-percent shareholder” of the Borrower within the meaning of Code Section
871(h)(3)(B), (iv) it is not a “controlled foreign corporation“ related to the
Borrower within the meaning of Section 881(c)(3)(C) of the Code and (v) no
payments in connection with the Loan Documents are effectively connected with
the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating non-U.S. Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, or if a lapse in time or
change in circumstance renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform such non-U.S. Lender in writing and deliver promptly to the Borrower and
the Administrative Agent an updated certificate or other appropriate
documentation (including any new documentation reasonably requested by the
Borrower or Administrative Agent) or promptly notify the Borrower and
Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished such Non-U.S. Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
[Signature Page Follows]
 




--------------------------------------------------------------------------------






[Lender]
By:            
    Name:
    Title:


[Address]
Dated:    ______________________, 20[ ]






--------------------------------------------------------------------------------




EXHIBIT G-4


FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships or Pass-Thru Entities For U.S.
Federal Income Tax Purposes)
Reference is made to the Credit Agreement, dated as of February 13, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among YRC Worldwide Inc., a Delaware corporation,
the subsidiaries of the Borrower party thereto from time to time, the Lenders
party thereto from time to time and Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent and Collateral Agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
Pursuant to the provisions of Section 3.01(d) and Section 10.04(f) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its partners/members are the sole beneficial owners of such participation, (iii)
neither the undersigned nor any of its partners/members is a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iv) none of its partners/members is a “10-percent
shareholder” of the Borrower within the meaning of Code Section 871(h)(3)(B),
(v) none of its partners/members is a “controlled foreign corporation” related
to the Borrower within the meaning of Section 881(c)(3)(C) of the Code and (vi)
no payments in connection with the Loan Documents are effectively connected with
the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating non-U.S. Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the Lender to provide, in the case of a partner/member
not claiming the portfolio interest exemption, a Form W-8ECI, Form W-9 or Form
W-8IMY (including appropriate underlying certificates from each interest holder
of such partner/member), in each case establishing such partner/member's any
available exemption from U.S. federal withholding tax. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the under-signed shall promptly so inform such non-U.S.
Lender in writing and (2) the undersigned shall have at all times furnished such
non-U.S. Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the
under-signed, or in either of the two calendar years preceding such payments.
[Signature Page Follows]




--------------------------------------------------------------------------------




[Lender]
By:            
    Name:
    Title:

[Address]



Dated:    ______________________, 20[ ]






--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SOLVENCY CERTIFICATE




SOLVENCY CERTIFICATE
of
YRC WORLDWIDE INC.
AND ITS SUBSIDIARIES




Pursuant to the Term Loan Credit Agreement, dated as of February 13, 2014, among
YRC Worldwide Inc., a Delaware corporation, the subsidiaries of the Borrower
party thereto from time to time, the Lenders party thereto from time to time,
and Credit Suisse AG, Cayman Islands Branch as administrative agent and as
collateral agent for the Lenders (as amended, supplemented and restated or
otherwise modified from time to time (the “Term Loan Credit Agreement”)), the
undersigned hereby certifies, solely in such undersigned’s capacity as chief
financial officer of the Borrower, and not individually, as follows:


As of the date hereof, on a pro forma basis after giving effect to the
consummation of the Transactions, including the making of the Loans under the
Term Loan Credit Agreement and after giving effect to the application of the
proceeds of such indebtedness:


a.
The fair value of the assets (on a going concern basis) of the Borrower and its
Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their
debts and liabilities, subordinated, contingent or otherwise;



b.
The present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;



c.
The Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and



d.
The Borrower and its Subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital.



For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit
Agreements, as applicable.


[Signature Page Follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as chief financial officer of the Borrower, on behalf of
the Borrower, and not individually, as of the date first stated above.


YRC WORLDWIDE INC.






                
By:__________________________
Name:    [●]
Title:     [●]














--------------------------------------------------------------------------------




EXHIBIT I
FORM OF ABL INTERCREDITOR AGREEMENT
Attached






--------------------------------------------------------------------------------




INTERCREDITOR AGREEMENT
THIS INTERCREDITOR AGREEMENT (this “Agreement”) is entered into as of February
13, 2014 by and among RBS CITIZENS BUSINESS CAPITAL (a subsidiary of RBS Asset
Finance, Inc., a subsidiary of RBS Citizens, N.A.), in its capacities as
administrative agent and collateral agent (together with its successors and
permitted assigns in such capacities, the “ABL Agent”) for (i) the financial
institutions, lenders and investors party from time to time to the ABL Credit
Agreement referred to below (such financial institutions, lenders and investors
together with their respective successors, assigns and transferees, including
any letter of credit issuers under the ABL Credit Agreement, the “ABL Lenders”)
and (ii) all other secured parties under the ABL Facility Documentation (as
hereinafter defined) (together with the ABL Agent and the ABL Lenders, the “ABL
Secured Parties”), and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, in its
capacities as administrative agent and collateral agent (together with its
successors and permitted assigns in such capacities, the “Term Agent”) for (i)
the financial institutions, lenders and investors party from time to time to the
Term Credit Agreement referred to below (such financial institutions, lenders
and investors together with their respective successors, permitted assigns and
transferees, the “Term Lenders”), and (ii) all other secured parties under the
Term Facility Documentation (as hereinafter defined), including all Hedge Banks,
as defined in the Term Credit Agreement (together with the Term Agent and the
Term Lenders, the “Term Secured Parties”).
RECITALS
A.    Pursuant to that certain Loan and Security Agreement, dated as of the date
hereof, by and among YRC WORLDWIDE INC., a Delaware corporation (the “Company”),
the ABL Guarantors party thereto from time to time, the ABL Lenders and the ABL
Agent (as amended, supplemented, restated or otherwise modified from time to
time pursuant to the terms hereof, the “ABL Credit Agreement”), the ABL Lenders
have agreed to make certain loans and other financial accommodations to or for
the benefit of the ABL Borrower (as hereinafter defined) and the other ABL Loan
Parties party thereto.
B.    Pursuant to the ABL Credit Agreement, the ABL Guarantors (as hereinafter
defined) have agreed to guarantee in favor of the ABL Secured Parties, inter
alia, the payment and performance of the ABL Borrower’s and any ABL Guarantor’s
obligations under the ABL Facility Documentation.
C.    As a condition to the effectiveness of the ABL Credit Agreement and to
secure the obligations of the ABL Borrower and the ABL Guarantors (collectively,
the “ABL Loan Parties”) under or pursuant to the ABL Facility Documentation, the
ABL Loan Parties have granted to the ABL Agent (for the benefit of the ABL
Secured Parties) Liens on the Collateral.
D.    Pursuant to that certain Credit Agreement dated as of the date hereof by
and among the Company, the Term Guarantors party thereto from time to time, the
Term




--------------------------------------------------------------------------------




Lenders and the Term Agent (the “Term Credit Agreement”), the Term Lenders have
agreed to make certain loans to the Term Borrower (as hereinafter defined).
E.    Pursuant to the Term Credit Agreement, the Term Guarantors (as hereinafter
defined) have agreed to guarantee in favor of the Term Secured Parties, inter
alia, the payment and performance of the Term Borrower’s and any Term
Guarantor’s obligations under the Term Facility Documentation.
F.    As a condition to the effectiveness of the Term Credit Agreement and to
secure the obligations of the Term Borrower and the Term Guarantors
(collectively, the “Term Loan Parties”) under or pursuant to the Term Facility
Documentation, the Term Loan Parties have granted to the Term Agent (for the
benefit of the Term Secured Parties) Liens on the Collateral.
G.    Each of the ABL Agent (on behalf of the ABL Secured Parties) and the Term
Agent (on behalf of the Term Secured Parties) and, by their acknowledgment
hereof, each of the ABL Loan Parties and each of the Term Loan Parties, desires
to agree to the relative priority of Liens on the Collateral and certain other
rights, priorities and interests as provided herein.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:
ARTICLE 1
DEFINITIONS
Section 1.1    UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Account; Chattel Paper;
Commercial Tort Claim; Deposit Account; Document; Electronic Chattel Paper;
Financial Asset; Fixtures; General Intangible; Instrument; Inventory; Investment
Property; Letter-of-Credit Right; Money, Payment Intangible; Promissory Note;
Records; Securities Account; Security; Security Entitlement; Supporting
Obligation; and Tangible Chattel Paper.
Section 1.2    Other Definitions. Subject to Section 1.1, as used in this
Agreement, the following terms shall have the meanings set forth below.
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Term Credit Agreement.
“ABL Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent”, “Collateral Agent”, “Trustee” or “Collateral Trustee”
under the ABL Credit Agreement.
“ABL Borrower” shall mean, collectively the Company, YRC Inc., USF Holland Inc.,
New Penn Motor Express, Inc.and USF Reddaway Inc. and any other




--------------------------------------------------------------------------------




“Borrower” (as designated therein), each in their respective capacities as a
borrower under the ABL Credit Agreement.
“ABL Collateral Documents” shall mean all “Security Documents” (or similar term)
as defined in the ABL Credit Agreement.
“ABL Credit Agreement” shall have the meaning assigned to that term in the
recitals to this Agreement and shall include such agreement as it may be
amended, restated, modified, supplemented, extended, renewed, refunded, replaced
or refinanced from time to time in one or more agreements (in each case with the
same or new lenders, institutional investors or agents and resulting in a
financing that constitutes (or that would constitute if incurred as a new
financing) a Permitted Refinancing (as defined in the Term Credit Agreement, as
in effect on the date hereof) of the ABL Facility Indebtedness), including any
agreement extending the maturity thereof or otherwise restructuring all or any
portion of the Indebtedness thereunder or increasing the amount loaned or issued
thereunder or altering the maturity thereof), including pursuant to an
Incremental Amendment (as defined therein), in each case as and to the extent
permitted by the Term Credit Agreement and this Agreement or otherwise incurred
consistent with Section 6.1.
“ABL Deposit and Securities Accounts” means all Deposit Accounts, Securities
Accounts, collection accounts and lockbox accounts (and all related lockboxes)
of the ABL Loan Parties (other than the Term Loan Priority Accounts).
“ABL Facility Documentation” shall mean all “Loan Documents” (or similar term)
(each, an “ABL Facility Document”) as defined in the ABL Credit Agreement.
“ABL Guarantors” shall mean (i) each wholly owned Domestic Subsidiary of the ABL
Borrower as of the Closing Date (other than an Excluded Subsidiary) and (ii)
each Subsidiary that issues a Guarantee of the ABL Borrower’s Obligations after
the Closing Date pursuant to the ABL Credit Agreement. The term “ABL Guarantors”
shall include all “Guarantors” under and as defined in the ABL Credit Agreement.
“ABL Joint Collateral” shall have the meaning set forth in Section 3.6.
“ABL Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person designated as a “Lender” under the ABL
Credit Agreement.
“ABL Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.
“ABL Obligations” shall mean the “Obligations” (or similar term) as defined in
the ABL Credit Agreement, “ABL Obligations” shall include all interest, fees and
expenses accrued or accruing (or which would, absent commencement of an
Insolvency Proceeding, accrue) after commencement of an Insolvency Proceeding in
accordance




--------------------------------------------------------------------------------




with the rate specified in the relevant ABL Facility Documentation whether or
not the claim for such interest is allowed or allowable as a claim in such
Insolvency Proceeding.
“ABL Priority Collateral” shall mean all Collateral consisting of the following
(including, for the avoidance of doubt, any such assets that, but for the
application of Section 552 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws), would be ABL Priority Collateral):
(1)    all Accounts, other than Accounts which constitute identifiable Proceeds
of Term Priority Collateral;
(2)    cash, Money and cash equivalents;
(3)    all (x) Deposit Accounts (other than Term Loan Priority Accounts) and
Money and all cash, checks, other negotiable instruments, funds and other
evidences of payments properly held therein, including intercompany indebtedness
between or among the Loan Parties or their Affiliates, to the extent owing in
respect of ABL Priority Collateral, and (y) Securities Accounts (other than Term
Loan Priority Accounts), Security Entitlements and Securities credited to such
Securities Accounts (other than Equity Interests (as defined in the Term Credit
Agreement, as in effect on the date hereof) in the Borrower or any Subsidiary),
and, in each case, all cash, Money, cash equivalents, checks and other property
properly held therein or credited thereto (other than Equity Interests);
provided, however, that to the extent that identifiable Proceeds of Term
Priority Collateral are deposited in any such Deposit Accounts or Securities
Accounts, such identifiable Proceeds shall be treated as Term Priority
Collateral;
(4)    to the extent relating to, evidencing or governing any of the items
referred to in the preceding clauses (1) through (3) all Documents, General
Intangibles (including all rights under contracts and Payment Intangibles but
excluding any Intellectual Property), Instruments (including Promissory Notes),
Chattel Paper (including Tangible Chattel Paper and Electronic Chattel Paper)
and Commercial Tort Claims; provided that to the extent any of the foregoing
also relates to Term Priority Collateral, only that portion related to the items
referred to in the preceding clauses (1) through (3) shall be included in the
ABL Priority Collateral;
(5)    to the extent relating to any of the items referred to in the preceding
clauses (1) through (4) constituting ABL Priority Collateral, all Supporting
Obligations and Letter-of-Credit Rights; provided that to the extent any of the
foregoing also relates to Term Priority Collateral, only that portion related to
the items referred to in the preceding clauses (1) through (4) shall be included
in the ABL Priority Collateral;
(6)    all books and Records relating to the items referred to in the preceding
clauses (1) through (5) constituting ABL Priority Collateral (including all
books, databases, customer lists, engineer drawings and Records, whether
tangible or electronic, which contain any information relating to any of the
items referred to in the




--------------------------------------------------------------------------------




preceding clauses (1) through (5) constituting ABL Priority Collateral but, in
each case, excluding any Intellectual Property); and
(7)    all collateral security and guarantees with respect to any of the
foregoing constituting ABL Priority Collateral and all cash, Money, cash
equivalents, insurance Proceeds (including, for the avoidance of doubt, all
business interruption insurance Proceeds), Instruments, Securities and Financial
Assets received as Proceeds of any of the foregoing constituting ABL Priority
Collateral (such Proceeds, “ABL Priority Proceeds”); provided, however, that (a)
no Proceeds of ABL Priority Proceeds will constitute ABL Priority Collateral
unless such Proceeds of ABL Priority Proceeds would otherwise constitute ABL
Priority Collateral and (b) identifiable Proceeds of Term Priority Collateral in
the form of cash, Money and cash equivalents or Deposit Accounts or Securities
Accounts or assets contained therein will not constitute ABL Priority
Collateral.
“ABL Recovery” shall have the meaning set forth in Section 5.3(a).
“ABL Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.
“ABL Security Agreement” shall mean, collectively, the ABL Credit Agreement and
the “Security Documents” as defined in the ABL Credit Agreement, in the form
delivered on the date hereof.
“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlled” has
a meaning correlative thereto.
“Agent(s)” shall mean, individually, the ABL Agent or the Term Agent and,
collectively, both the ABL Agent and the Term Agent.
“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.
“Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto.
“Borrower” shall mean each of the ABL Borrower and the Term Borrower.
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed (or are in fact closed).




--------------------------------------------------------------------------------




“Cash Management Obligations” means obligations owed by the Company or any
Restricted Subsidiary to any Agent, Lender or any Affiliate of an Agent or a
Lender in respect of any overdraft and related liabilities arising from
treasury, depository and cash management services or any automated clearinghouse
transfers of funds, including all Bank Products (or similar term) (as defined in
the ABL Credit Agreement).
“Capital Stock” shall mean, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities) but excluding in each case any debt security
that is convertible into, or exchanged for, Capital Stock.
“Capitalized Leases” shall mean all leases that have been or are required to be,
in accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.
“Certificated Collateral” means each item of Collateral which is or is required
to be evidenced by a Certificate of Title issued under the motor vehicle or
other applicable Laws of any jurisdiction.
“Certificate of Title” shall mean a certificate of title, certificate of
ownership or other registration certificate issued or required to be issued
under the certificate of title or other similar laws of any state for any
equipment or inventory of any Loan Party.
“Collateral” shall mean all Property now owned or hereafter acquired by any
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to the ABL Agent or the Term Agent under any of the ABL Collateral
Documents or the Term Collateral Documents, excluding in all events the Excluded
Property (as defined therein).
“Control” shall have the meaning specified in the definition of “Affiliate”.
“Control Collateral” shall mean (i) any Collateral consisting of any
Certificated Security (as defined in Section 8-102 of the Uniform Commercial
Code), Investment Property, Deposit Account, Instruments, (ii) any other
Collateral as to which a Lien may be perfected through possession or control by
the secured party, or any agent therefor and (iii) until the Discharge of Term
Obligations, all Certificated Collateral.
“Credit Agreements” shall mean the ABL Credit Agreement and the Term Credit
Agreement.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor




--------------------------------------------------------------------------------




relief Laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.
“DIP Financing” shall have the meaning set forth in Section 6.1(a).
“Discharge of ABL Obligations” shall mean (a) the payment in full in cash of all
outstanding ABL Obligations, excluding contingent obligations, Obligations under
Hedging Agreements (as defined in the ABL Credit Agreement), Cash Management
Obligations and Letters of Credit, (b) with respect to any Obligations under
Secured Hedge Agreements or Cash Management Obligations secured by the ABL
Facility Documentation, either (i) such Obligations under Hedging Agreements (as
defined in the ABL Credit Agreement) or Cash Management Obligations have either
been paid in full or are no longer secured by the Collateral pursuant to the
terms of the documentation governing the ABL Obligations, (ii) such Obligations
under Secured Hedge Agreements or Cash Management Obligations shall have been
cash collateralized on terms reasonably satisfactory to each applicable
counterparty (or other arrangements reasonably satisfactory to the applicable
counterparty shall have been made) (c) any letters of credit issued under the
ABL Facility Documentation have been terminated or been cash collateralized or
backstopped (in the amount and form required under the ABL Facility
Documentation) and (d) the termination of all commitments to extend credit under
the ABL Facility Documentation.
“Discharge of Term Obligations” shall mean (a) the payment in full in cash of
all outstanding Term Obligations (other than contingent obligations with respect
to then unasserted claims and all obligations under Secured Hedge Agreements)
(b) with respect to any obligations under Secured Hedge Agreements or Cash
Management Obligations secured by the Term Facility Documentation, either (i)
such Obligations under Secured Hedge Agreements have been paid in full or are no
longer secured by the Collateral pursuant to the terms of the Term Facility
Documentation or (ii) such Obligations under Secured Hedge Agreements shall have
been cash collateralized on terms reasonably satisfactory to each applicable
counterparty (or other arrangements reasonably satisfactory to the applicable
counterparty shall have been made) and (c) the termination of all commitments to
extend credit under the Term Facility Documentation.
“Enforcement Notice” shall mean a written notice delivered by either the ABL
Agent or the Term Agent to the other announcing that an Enforcement Period has
commenced.
“Enforcement Period” shall mean the period of time following the receipt by
either the ABL Agent or the Term Agent of an Enforcement Notice from the other
and continuing until the earliest of (a) in the case of an Enforcement Period
commenced by the Term Agent, the Discharge of Term Obligations, (b) in the case
of an Enforcement Period commenced by the ABL Agent, the Discharge of ABL
Obligations, and (c) the ABL Agent’s or the Term Agent’s, as applicable,
termination, or agreement in writing to terminate, the Enforcement Period.




--------------------------------------------------------------------------------




“Equipment” shall have the meaning assigned to that term in the Security
Agreements.
“Event of Default” shall mean an “Event of Default” under and as defined in the
ABL Credit Agreement or the Term Credit Agreement, as applicable.
“Excluded Subsidiary” means (a) with respect to the ABL Guarantors, any
“Excluded Subsidiary” (or such other similar term) under and as defined in the
ABL Credit Agreement and (b) with respect to the Term Guarantors, any “Excluded
Subsidiary” (or such other similar term)under and as defined in the Term Credit
Agreement.
“Exercise of Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:
(a)    the taking by any Secured Party of any action to enforce or realize upon
any Lien, including the institution of any foreclosure proceedings or the
noticing of any public or private sale pursuant to Article 9 of the Uniform
Commercial Code or other applicable law;
(b)    the exercise by any Secured Party of any right or remedy provided to a
secured creditor on account of a Lien under any of the Loan Documents, under
applicable law, in an Insolvency Proceeding or otherwise, including the election
to retain any of the Collateral in satisfaction of a Lien;
(c)    the taking of any action by any Secured Party or the exercise of any
right or remedy by any Secured Party in respect of the collection on, set off
against, marshalling of, injunction respecting or foreclosure on the Collateral
or the Proceeds thereof;
(d)    the appointment on the application of a Secured Party, of a receiver,
receiver and manager or interim receiver of all or part of the Collateral;
(e)    the sale, lease, license or other disposition of all or any portion of
the Collateral by private or public sale conducted by a Secured Party or any
other means at the direction of a Secured Party permissible under applicable
law;
(f)    the exercise of any other right of a Secured Party under Part 6 of
Article 9 of the Uniform Commercial Code or under provisions of similar effect
under other applicable law; and
(g)    the exercise by a Secured Party of any voting rights relating to any
Capital Stock included in the Collateral.
For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Secured Creditor Remedies: (i) the filing of a proof of claim in
any Insolvency Proceeding




--------------------------------------------------------------------------------




or the seeking of adequate protection; (ii) the exercise of rights by the ABL
Agent during a Cash Dominion Period (as defined in the ABL Credit Agreement),
including the notification of account debtors, depository institutions or any
other Person to deliver Proceeds of ABL Priority Collateral to the ABL Agent;
(iii) the consent by the ABL Agent to a disposition by any Loan Party of any of
the ABL Priority Collateral; (iv) the consent by the Term Agent to a disposition
by any Loan Party of any of the Term Priority Collateral; (v) the reduction of
advance rates or sub-limits by the ABL Agent and the ABL Lenders; or (vi) the
imposition of Availability Reserves (or similar term) (as defined in the ABL
Credit Agreement) by the ABL Agent.
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantor” shall mean any of the ABL Guarantors or Term Guarantors.
“Hedge Bank” shall mean any Person that is an Agent, a Lender or an Affiliate of
an Agent or a Lender at the time it enters into a Secured Hedge Agreement in its
capacity as a party thereto and that complies with the applicable requirements
under the Term Facility Documentation or the ABL Facility Documentation.
“Indebtedness” shall have the meaning assigned to that term in the Term Credit
Agreement as in effect on the date hereof.
“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of a Person’s creditors generally or any substantial portion of a
Person’s creditors; in each case covered by clauses (a) and (b) undertaken under
any Debtor Relief Laws.
“Intellectual Property” shall have the meaning assigned to that term in the
Security Agreements.
“Intellectual Property Collateral” shall mean Collateral consisting of
Intellectual Property.
“Lenders” shall mean, collectively, the ABL Lenders and the Term Lenders.
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any




--------------------------------------------------------------------------------




easement, right of way or other encumbrance on title to Real Property, and any
Capitalized Lease or financing lease having substantially the same economic
effect as any of the foregoing).
“Lien Priority” shall mean with respect to any Lien of the ABL Secured Parties
or the Term Secured Parties in the Collateral, the order of priority of such
Lien as specified in Section 2.1.
“Loan Documents” shall mean the ABL Facility Documentation and the Term Facility
Documentation.
“Loan Parties” shall mean the ABL Loan Parties and the Term Loan Parties.
“Party” shall mean the ABL Agent or the Term Agent, and “Parties” shall mean
both the ABL Agent and the Term Agent.
“Permitted Refinancing” shall mean any “Permitted Refinancing” as defined in the
Term Credit Agreement, as in effect as of the date hereof.
“Permitted Second Priority Additional Debt” shall mean any “Permitted Second
Priority Additional Debt” as defined in the Term Credit Agreement.
“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Priority Collateral” shall mean the ABL Priority Collateral or the Term
Priority Collateral, as applicable.
“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected or disposed of,
whether voluntarily or involuntarily.
“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
“Purchase Date” shall have the meaning set forth in Section 3.8(a).
“Purchase Notice” shall have the meaning set forth in Section 3.8(a).
“Purchase Option Event” shall have the meaning set forth in Section 3.8(a).
“Purchasing Creditors” shall have the meaning set forth in Section 3.8(a).




--------------------------------------------------------------------------------




“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property.
“Replacement Agent” shall have the meaning set forth in Section 3.8(d).
“Secured Parties” shall mean the ABL Secured Parties and the Term Secured
Parties.
“Security Agreements” shall mean the ABL Security Agreement and the Term
Security Agreement.
“Subsidiary” of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity of which (a) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or (b) the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.
“Term Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent”, “Administrative Agent”, “Collateral Agent”, “Trustee”
or “Collateral Trustee” under the Term Credit Agreement.
“Term Borrower” shall mean the Company or such other Person identified as
“Borrower” thereunder, in its capacity as the borrower under the Term Credit
Agreement.
“Term Cash Proceeds Notice” shall mean a written notice delivered by the Term
Agent to the ABL Agent (a) stating that an Event of Default has occurred and is
continuing under the Term Facility Documentation and specifying the relevant
Event of Default and (b) stating that certain cash Proceeds which may be
deposited in an ABL Deposit and Securities Account constitute Term Priority
Collateral, and reasonably identifying the amount of such Proceeds and
specifying the origin thereof.
“Term Collateral Documents” shall mean all “Collateral Documents” (or a similar
term) as defined in the Term Credit Agreement.
“Term Credit Agreement” shall have the meaning assigned to that term in the
recitals to this Agreement and shall include such agreement as it may be
amended, restated, modified, supplemented, extended, renewed, refunded, replaced
or refinanced pursuant to a Refinancing Amendment (as defined in the Term Credit
Agreement) from time to time in one or more agreements (in each case with the
same or new lenders, institutional investors or agents), including any agreement
extending the maturity thereof




--------------------------------------------------------------------------------




or otherwise restructuring all or any portion of the Indebtedness thereunder or
increasing the amount loaned or issued thereunder or altering the maturity
thereof, in each case as and to the extent permitted by this Agreement and the
ABL Credit Agreement or otherwise incurred consistent with Section 6.1.
“Term Facility Documentation” shall mean all “Loan Documents” (each, a “Term
Facility Document”) as defined in the Term Credit Agreement.
“Term Guarantors” shall mean (a) each wholly owned Domestic Subsidiary of the
Term Borrower as of the Closing Date (other than an Excluded Subsidiary) and (b)
each wholly owned Subsidiary that issues a Guarantee of the Term Borrower’s
Obligations after the Closing Date pursuant to the Term Credit Agreement. The
term “Term Guarantors” shall include all “Guarantors” under and as defined in
the Term Credit Agreement.
“Term Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person designated as a “Lender” under the Term
Credit Agreement.
“Term Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.
“Term Loan Priority Accounts” means any Deposit Accounts or Securities Accounts
that are intended to contain solely Term Priority Collateral or identifiable
Proceeds of the Term Priority Collateral (it being understood that any property
in such Deposit Accounts or Securities Accounts which is not Term Priority
Collateral or identifiable Proceeds of Term Priority Collateral shall not be
Term Priority Collateral solely by virtue of being on deposit in any such
Deposit Account or Securities Account).
“Term Obligations” shall mean the “Obligations” as defined in the Term Credit
Agreement, “Term Obligations” shall include all interest accrued or accruing (or
which would, absent commencement of an Insolvency Proceeding, accrue) after
commencement of an Insolvency Proceeding in accordance with the rate specified
in the relevant Term Facility Documentation, whether or not the claim for such
interest is allowed or allowable as a claim in such Insolvency Proceeding.
“Term Priority Collateral” shall mean all Collateral consisting of the following
(including, for the avoidance of doubt, any such assets that, but for the
application of Section 552 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws) would be Term Priority Collateral):
(1)    all Equipment, Inventory, Fixtures, Real Property, Intellectual Property,
intercompany indebtedness (except to the extent constituting ABL Priority
Collateral) between or among the Loan Parties or their Affiliates and Equity
Interests (as defined in the Term Credit Agreement, as in effect on the date
hereof) and other




--------------------------------------------------------------------------------




Investment Property (other than any Investment Property described in clauses
3(y) and 7 of the definition of ABL Priority Collateral);
(2)    except to the extent constituting ABL Priority Collateral, all
Instruments, Commercial Tort Claims, Documents and General Intangibles;
(3)    Term Loan Priority Accounts; provided, however, that to the extent that
identifiable Proceeds of ABL Priority Collateral are deposited in any such Term
Loan Priority Accounts, such identifiable Proceeds shall be treated as ABL
Priority Collateral;
(4)    all other Collateral (other than the ABL Priority Collateral and ABL
Priority Proceeds); and
(5)    all collateral security and guarantees with respect to any of the
foregoing, and all cash, Money, insurance Proceeds (other than business
interruption insurance Proceeds), Instruments, Securities and Financial Assets
received as Proceeds of any Term Priority Collateral (such Proceeds, “Term
Priority Proceeds”); provided, however, that no Proceeds of Term Priority
Proceeds will constitute Term Priority Collateral unless such Proceeds of Term
Priority Proceeds would otherwise constitute Term Priority Collateral.
“Term Recovery” shall have the meaning set forth in Section 5.3(b).
“Term Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.
“Term Security Agreement” shall mean the “Security Agreement” as defined in the
Term Credit Agreement, in the form delivered on the date hereof.
“Trade Secret Licenses” shall mean any and all agreements, whether written or
oral, providing for the grant by or to any Loan Party of any right in or to
Trade Secrets, to the extent that a grant of a security interest in such Trade
Secret License is not prohibited by applicable law or the applicable Trade
Secret License.
“Trade Secrets” shall mean, with respect to any Loan Party, all of such Loan
Party’s right, title and interest in and to all U.S. trade secrets, including
know how, processes, formulae, compositions, designs and confidential business
and technical information, and all rights of any kind whatsoever accruing
thereunder or pertaining thereto, including (a) all income, royalties, damages
and payments now and hereafter due and/or payable with respect thereto,
including payments under all licenses, non disclosure agreements and memoranda
of understanding entered into in connection therewith, and damages and payments
for past or future misappropriations thereof, and (b) the right to sue or
otherwise recover for past, present or future misappropriations thereof.
“Trademarks” shall have the meaning assigned to that term in the Security
Agreements.




--------------------------------------------------------------------------------




“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in this
Agreement and such term is defined differently in differing Articles of the
Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided that in the event that, by reason of mandatory provisions
of law, any or all of the attachment, perfection, publication or priority of, or
remedies with respect to, Liens of any Party is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “Uniform Commercial Code” will mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for purposes of
the provisions thereof relating to such attachment, perfection, priority or
remedies and for purposes of definitions related to such provisions.
“Use Period” shall mean the period commencing on the date that the ABL Agent or
an agent acting on its behalf (or an ABL Loan Party acting with the consent of
the ABL Agent) commences the liquidation and sale of the ABL Priority Collateral
in a manner as provided in Section 3.6 (having theretofore furnished the Term
Agent with an Enforcement Notice) and ending 180 days thereafter. If any stay or
other order that prohibits any of the ABL Agent, the other ABL Secured Parties
or any ABL Loan Party (with the consent of the ABL Agent) from commencing and
continuing to Exercise Any Secured Creditor Remedies or from liquidating and
selling the ABL Priority Collateral has been entered by a court of competent
jurisdiction, such 180-day period shall be tolled during the pendency of any
such stay or other order and the Use Period shall be so extended.
Section 1.3    Rules of Construction. Unless the context of this Agreement
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term “including” is not
limiting and shall be deemed to be followed by the phrase “without limitation,”
and the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. All references to “knowledge” or “awareness” of
any Person means the actual knowledge of such Person. The words “hereof,”
“herein,” “hereby,” “hereunder” and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Article, section, subsection, clause, subclause, schedule and exhibit references
herein are to this Agreement unless otherwise specified. Any reference in this
Agreement to any agreement, instrument or document shall include all
alterations, amendments, changes, restatements, extensions, modifications,
renewals, replacements, substitutions, joinders and supplements thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, restatements, extensions, modifications, renewals,
replacements, substitutions, joinders and supplements set forth herein). Section
headings herein are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document. Any
reference herein to any Person shall be construed to include such Person’s
successors and permitted




--------------------------------------------------------------------------------




assigns. Each agreement herein of any Agent shall bind the Secured Parties
represented by such Agent and any reference herein to the parties hereto shall
also bind all such Secured Parties. References to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.
ARTICLE 2    
LIEN PRIORITY
Section 2.1    Priority of Liens.
(a)    Notwithstanding (i) the date, time, method, manner or order of grant,
attachment or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to the ABL Secured
Parties or to the ABL Agent on behalf of the ABL Secured Parties, in respect of
all or any portion of the Collateral or of any Liens granted to the Term Secured
Parties in respect of all or any portion of the Collateral and regardless of how
any such Lien was acquired (whether by grant, statute, operation of law,
subrogation or otherwise), (ii) the order or time of filing or recordation of
any document or instrument for perfecting the Liens in favor of the ABL Agent or
the Term Agent (or ABL Secured Parties or Term Secured Parties) in any
Collateral, (iii) any provision of the Uniform Commercial Code, Debtor Relief
Laws or any other applicable law, or of the ABL Facility Documents or the Term
Facility Documents, (iv) whether the ABL Agent or the Term Agent, in each case,
either directly or through agents, holds possession of, or has control over, all
or any part of the Collateral, (v) the date on which the ABL Obligations or the
Term Obligations are advanced or made available to the Loan Parties, (vi) the
fact that any such Liens in favor of the ABL Agent or the ABL Lenders or the
Term Agent or the Term Lenders securing any of the ABL Obligations or Term
Obligations, respectively, are (x) subordinated to any Lien securing any
obligation of any Loan Party other than the Term Obligations or the ABL
Obligations, respectively, or (y) otherwise subordinated, voided, avoided,
invalidated or lapsed, or (vii) any other circumstance of any kind or nature
whatsoever, the ABL Agent, on behalf of itself and the ABL Secured Parties, and
the Term Agent, on behalf of itself and the Term Secured Parties, hereby agree
that:
(i)    any Lien in respect of all or any portion of the ABL Priority Collateral
now or hereafter held by or on behalf of the Term Agent or any Term Secured
Party that secures all or any portion of the Term Obligations shall in all
respects be junior and subordinate to all Liens granted to the ABL Agent and the
ABL Secured Parties in such ABL Priority Collateral to secure all or any portion
of the ABL Obligations;
(ii)    any Lien in respect of all or any portion of the ABL Priority Collateral
now or hereafter held by or on behalf of the ABL Agent or any ABL Secured Party
that secures all or any portion of the ABL Obligations shall in all respects be
senior and prior to all Liens granted to the Term Agent or any Term Secured
Party in such ABL Priority Collateral to secure all or any portion of the Term
Obligations;




--------------------------------------------------------------------------------




(iii)    any Lien in respect of all or any portion of the Term Priority
Collateral now or hereafter held by or on behalf of the ABL Agent or any ABL
Secured Party that secures all or any portion of the ABL Obligations shall in
all respects be junior and subordinate to all Liens granted to the Term Agent
and the Term Secured Parties in such Term Priority Collateral to secure all or
any portion of the Term Obligations; and
(iv)    any Lien in respect of all or any portion of the Term Priority
Collateral now or hereafter held by or on behalf of the Term Agent or any Term
Secured Party that secures all or any portion of the Term Obligations shall in
all respects be senior and prior to all Liens granted to the ABL Agent or any
ABL Secured Party in such Term Priority Collateral to secure all or any portion
of the ABL Obligations.
(b)    Notwithstanding any failure by any ABL Secured Party or Term Secured
Party to perfect its security interests in the Collateral or any avoidance,
invalidation, priming or subordination by any third party or court of competent
jurisdiction of the security interests in the Collateral granted to the ABL
Secured Parties or the Term Secured Parties, the priority and rights as between
the ABL Secured Parties and the Term Secured Parties with respect to the
Collateral shall be as set forth herein.
(c)    The Term Agent, for and on behalf of itself and the Term Secured Parties,
acknowledges and agrees that, concurrently herewith, the ABL Agent, for the
benefit of itself and the ABL Secured Parties, has been, or may be, granted
Liens upon all of the Collateral in which the Term Agent has been granted Liens
and the Term Agent hereby consents thereto. The ABL Agent, for and on behalf of
itself and the ABL Secured Parties, acknowledges and agrees that, concurrently
herewith, the Term Agent, for the benefit of itself and the Term Secured
Parties, has been, or may be, granted Liens upon all of the Collateral in which
the ABL Agent has been granted Liens and the ABL Agent hereby consents thereto.
The subordination of Liens by the Term Agent and the ABL Agent in favor of one
another as set forth herein shall not be deemed to subordinate the Term Agent’s
Liens or the ABL Agent’s Liens to the Liens of any other Person, nor shall such
subordination be affected by the subordination of such Liens to any Lien of any
other Person.
Section 2.2    Waiver of Right to Contest Liens.
(a)    The Term Agent, for and on behalf of itself and the Term Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the ABL Agent and the ABL Secured
Parties in respect of the Collateral or the provisions of this Agreement. The
Term Agent, for itself and on behalf of the Term Secured Parties, agrees that
none of the Term Agent or the Term Secured Parties will take any action that
would interfere with any Exercise of Secured Creditor Remedies undertaken by the
ABL Agent or any ABL Secured Party under the ABL Facility Documentation with
respect to the ABL Priority




--------------------------------------------------------------------------------




Collateral. The Term Agent, for itself and on behalf of the Term Secured
Parties, hereby waives any and all rights it or the Term Secured Parties may
have as a junior lien creditor or otherwise to contest, protest, object to, or
interfere with the manner in which the ABL Agent or any ABL Secured Party seeks
to enforce its Liens in any ABL Priority Collateral. The foregoing shall not be
construed to prohibit the Term Agent from enforcing the provisions of this
Agreement.
(b)    The ABL Agent, for and on behalf of itself and the ABL Secured Parties,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the Term Agent or the Term Secured
Parties in respect of the Collateral or the provisions of this Agreement. Except
to the extent expressly set forth in Section 3.6 of this Agreement, the ABL
Agent, for itself and on behalf of the ABL Secured Parties, agrees that none of
the ABL Agent or the ABL Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by the Term
Agent or any Term Secured Party under the Term Facility Documentation with
respect to the Term Priority Collateral. The ABL Agent, for itself and on behalf
of the ABL Secured Parties, hereby waives any and all rights it or the ABL
Secured Parties may have as a junior lien creditor or otherwise to contest,
protest, object to, or interfere with the manner in which the Term Agent or any
Term Secured Party seeks to enforce its Liens in any Term Priority Collateral.
The foregoing shall not be construed to prohibit the ABL Agent from enforcing
the provisions of this Agreement.
Section 2.3    Remedies Standstill.
(a)    The Term Agent, on behalf of itself and the Term Secured Parties, agrees
that, from the date hereof until the date upon which the Discharge of ABL
Obligations shall have occurred, neither the Term Agent nor any Term Secured
Party will Exercise Any Secured Creditor Remedies with respect to any of the ABL
Priority Collateral (including the exercise of any right of setoff or any right
under any lockbox agreement, account control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which the Term Agent  or
any Term Secured Party is a party) without the written consent of the ABL Agent,
and will not take, receive or accept any Proceeds of ABL Priority Collateral, it
being understood and agreed that the temporary deposit of Proceeds of ABL
Priority Collateral in a Deposit Account controlled by the Term Agent shall not
constitute a breach of this Agreement so long as such Proceeds are promptly (but
in no event later than five Business Days after receipt) remitted to the ABL
Agent. From and after the date upon which the Discharge of ABL Obligations shall
have occurred (or prior thereto upon obtaining the written consent of the ABL
Agent), the Term Agent or any Term Secured Party may Exercise Any Secured
Creditor Remedies under the Term Facility Documentation or applicable law as to
any ABL Priority Collateral; provided, however, that any Exercise of Secured
Creditor Remedies with respect to any Collateral by the Term Agent or the Term
Secured Parties is at all times subject to the provisions of this Agreement.




--------------------------------------------------------------------------------




(b)    The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees
that, from the date hereof until the date upon which the Discharge of Term
Obligations shall have occurred, neither the ABL Agent nor any ABL Secured Party
will Exercise Any Secured Creditor Remedies with respect to any of the Term
Priority Collateral (including the exercise of any right of setoff or any right
under any lockbox agreement, account control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which the ABL Agent or
any ABL Secured Party is a party, solely to the extent the underlying accounts
constitute Term Priority Collateral) without the written consent of the Term
Agent, and will not take, receive or accept any Proceeds of the Term Priority
Collateral, it being understood and agreed that the temporary deposit of
Proceeds of Term Priority Collateral in a Deposit Account controlled by the ABL
Agent shall not constitute a breach of this Agreement so long as such Proceeds
are promptly (but in no event later than five Business Days after receipt)
remitted to the Term Agent. From and after the date upon which the Discharge of
Term Obligations shall have occurred (or prior thereto upon obtaining the
written consent of the Term Agent), the ABL Agent or any ABL Secured Party may
Exercise Any Secured Creditor Remedies under the ABL Facility Documentation or
applicable law as to any Term Priority Collateral; provided, however, that any
Exercise of Secured Creditor Remedies with respect to any Collateral by the ABL
Agent or the ABL Secured Parties is at all times subject to the provisions of
this Agreement.
(c)    Notwithstanding the provisions of Sections 2.3(a), 2.3(b) or any other
provision of this Agreement, nothing contained herein shall be construed to
prevent any Agent or any Secured Party from (i) filing a claim or statement of
interest with respect to the ABL Obligations or Term Obligations owed to it in
any Insolvency Proceeding commenced by or against any Loan Party, (ii) taking
any action (not adverse to the priority status of the Liens of the other Agent
or other Secured Parties on the Collateral in which such other Agent or other
Secured Party has a priority Lien or the rights of the other Agent or any of the
other Secured Parties to Exercise Any Secured Creditor Remedies in respect
thereof) in order to create, perfect, preserve or protect (but not enforce its
Lien) on any Collateral, (iii) filing any necessary or responsive pleadings in
opposition to any motion, adversary proceeding or other pleading filed by any
Person objecting to or otherwise seeking disallowance of the claim or Lien of
such Agent or Secured Party, (iv) filing any pleadings, objections, motions, or
agreements which assert rights available to unsecured creditors of the Loan
Parties arising under any Insolvency Proceeding or applicable non-bankruptcy
law, to the extent not inconsistent with the other express terms of this
Agreement (including Section 6.1), (vi) voting on any plan of reorganization or
filing any proof of claim in any Insolvency Proceeding of any Loan Party, or
(vii) objecting to the proposed retention of Collateral by the other Agent or
any other Secured Party in full or partial satisfaction of any ABL Obligations
or Term Obligations due to such other Agent or Secured Party.
Section 2.4    Exercise of Rights.
(a)    No Other Restrictions. Except as expressly set forth in this Agreement,
each Term Secured Party and each ABL Secured Party shall have any and all rights
and remedies it may have as a creditor under applicable law, including the right
to




--------------------------------------------------------------------------------




the Exercise of Secured Creditor Remedies; provided, however, that the Exercise
of Secured Creditor Remedies with respect to the Collateral shall be subject to
the Lien Priority and to the provisions of this Agreement. The ABL Agent may
enforce the provisions of the ABL Facility Documents, the Term Agent may enforce
the provisions of the Term Facility Documents and each may Exercise Any Secured
Creditor Remedies, all in such order and in such manner as each may determine in
the exercise of its sole discretion, consistent with the terms of this
Agreement, the ABL Facility Documents or Term Facility Documents, as applicable,
and mandatory provisions of applicable law; provided, however, that each of the
ABL Agent and the Term Agent agrees to provide to the other (x) an Enforcement
Notice prior to the commencement of an Exercise of Any Secured Creditor Remedies
and (y) copies of any notices that it is required under applicable law to
deliver to any Loan Party; provided further, however, that the ABL Agent’s
failure to provide the Enforcement Notice (other than in connection with Section
3.6) or any such copies to the Term Agent shall not impair any of the ABL
Agent’s rights hereunder or under any of the ABL Facility Documents and the Term
Agent’s failure to provide the Enforcement Notice or any such copies to the ABL
Agent shall not impair any of the Term Agent’s rights hereunder or under any of
the Term Facility Documents. Each of the Term Agent, each Term Secured Party,
the ABL Agent and each ABL Secured Party agrees that it will not institute any
suit or other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding any claim, in the case of the Term Agent and each other Term Secured
Party, against either the ABL Agent or any other ABL Secured Party, and in the
case of the ABL Agent and each other ABL Secured Party, against either the Term
Agent or any other Term Secured Party, seeking damages from or other relief by
way of specific performance, instructions or otherwise, with respect to any
action taken or omitted to be taken by such Person with respect to the
Collateral which is consistent with the terms of this Agreement, and none of
such Parties shall be liable for any such action taken or omitted to be taken.
(b)    Release of Liens.
(i)    In the event of (A) any private or public sale of all or any portion of
the ABL Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by or with the consent of the ABL Agent (other than in connection with
a refinancing as described in Section 5.2(c)), or (B) any sale, transfer or
other disposition of all or any portion of the ABL Priority Collateral (other
than in connection with a refinancing as described in Section 5.2(c)), so long
as such sale, transfer or other disposition is then permitted by the ABL
Facility Documentation or consented to by the requisite ABL Lenders,
irrespective of whether an Event of Default has occurred, the Term Agent agrees,
on behalf of itself and the Term Secured Parties that, so long as the Term
Agent, for the benefit of the Term Secured Parties, shall retain a Lien on the
Proceeds of such sale, transfer or other disposition (to the extent that such
Proceeds are not applied to the ABL Obligations as provided in Section 4.1(b)
hereof), such sale, transfer or other disposition will be free and clear of the
Liens on such ABL Priority Collateral (but not the Proceeds thereof) securing
the Term Obligations, and the Term Agent’s and the Term Secured Parties’ Liens
with respect to the ABL Priority Collateral (but not the Proceeds thereof) so
sold, transferred, or disposed shall terminate and be automatically released
without further action concurrently with, and




--------------------------------------------------------------------------------




to the same extent as, the release of the ABL Secured Parties’ Liens on such ABL
Priority Collateral. In furtherance of, and subject to, the foregoing, the Term
Agent agrees that it will promptly execute any and all Lien releases or other
documents reasonably requested by the ABL Agent in connection therewith. The
Term Agent hereby appoints the ABL Agent and any officer or duly authorized
person of the ABL Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the Term Agent and in the name of the Term Agent or in the ABL Agent’s own
name, from time to time, in the ABL Agent’s sole discretion, for the purposes of
carrying out the terms of this paragraph, to take any and all appropriate action
and to execute and deliver any and all documents and instruments as may be
necessary or desirable to accomplish the purposes of this paragraph, including
any financing statements, endorsements, assignments, releases or other documents
or instruments of transfer (which appointment, being coupled with an interest,
is irrevocable).
(ii)    In the event of (A) any private or public sale of all or any portion of
the Term Priority Collateral in connection with any Exercise of Secured Creditor
Remedies by or with the consent of the Term Agent (other than in connection with
a refinancing as described in Section 5.2(c)), or (B) any sale, transfer or
other disposition of all or any portion of the Term Priority Collateral (other
than in connection with a refinancing as described in Section 5.2(c)), so long
as such sale, transfer or other disposition is then permitted by the Term
Facility Documentation or consented to by the requisite Term Lenders,
irrespective of whether an Event of Default has occurred, the ABL Agent agrees,
on behalf of itself and the ABL Secured Parties that, so long as the ABL Agent,
for the benefit of the ABL Secured Parties, shall retain a Lien on the Proceeds
of such sale, transfer or other disposition (to the extent that such Proceeds
are not applied to the Term Obligations as provided in Section 4.1(c) hereof),
such sale, transfer or disposition will be free and clear of the Liens on such
Term Priority Collateral (but not the Proceeds thereof) securing the ABL
Obligations and the ABL Agent’s and the ABL Secured Parties’ Liens with respect
to the Term Priority Collateral (but not the Proceeds thereof) so sold,
transferred, or disposed shall terminate and be automatically released without
further action concurrently with, and to the same extent as, the release of the
Term Secured Parties’ Liens on such Term Priority Collateral. In furtherance of,
and subject to, the foregoing, the ABL Agent agrees that it will promptly
execute any and all Lien releases or other documents reasonably requested by the
Term Agent in connection therewith. The ABL Agent hereby appoints the Term Agent
and any officer or duly authorized person of the Term Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the ABL Agent and in the name of the
ABL Agent or in the Term Agent’s own name, from time to time, in the Term
Agent’s sole discretion, for the purposes of carrying out the terms of this
paragraph, to take any and all appropriate action and to execute and deliver any
and all documents and instruments as may be necessary or desirable to accomplish
the purposes of this paragraph, including any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable).




--------------------------------------------------------------------------------




Section 2.5    No New Liens Subject to the terms set forth in Sections 2.5(c),
2.5(d) and 6.1:
(a)    It is the anticipation of the parties that, until the date upon which the
Discharge of ABL Obligations shall have occurred, no Term Secured Party shall
acquire or hold any consensual Lien on any assets securing any Term Obligation
which assets are not also subject to the Lien of the ABL Agent under the ABL
Facility Documentation. If any Term Secured Party shall (nonetheless and in
breach hereof) acquire or hold any Lien on any assets of any Loan Party securing
any Term Obligation which assets are not also subject to the Lien of the ABL
Agent under the ABL Facility Documentation, then the Term Agent (or the relevant
Term Secured Party) shall, without the need for any further consent of any other
Term Secured Party, any Term Borrower or any Term Guarantor and notwithstanding
anything to the contrary in any other Term Facility Documentation, be deemed to
also hold and have held such Lien as agent or bailee for the benefit of the ABL
Agent as security for the ABL Obligations (subject to the Lien Priority and
other terms hereof) and shall promptly notify the ABL Agent in writing of the
existence of such Lien upon becoming aware thereof.
(b)    It is the anticipation of the parties that, until the date upon which the
Discharge of Term Obligations shall have occurred, no ABL Secured Party shall
acquire or hold any consensual Lien on any assets securing any ABL Obligation
which assets are not also subject to the Lien of the Term Agent under the Term
Facility Documentation. If any ABL Secured Party shall (nonetheless and in
breach hereof) acquire or hold any Lien on any assets of any Loan Party securing
any ABL Obligation which assets are not also subject to the Lien of the Term
Agent under the Term Facility Documentation, then the ABL Agent (or the relevant
ABL Secured Party) shall, without the need for any further consent of any other
ABL Secured Party or any ABL Loan Party and notwithstanding anything to the
contrary in any other ABL Facility Document, be deemed to also hold and have
held such Lien as agent or bailee for the benefit of the Term Agent as security
for the Term Obligations (subject to the Lien Priority and other terms hereof)
and shall promptly notify the Term Agent in writing of the existence of such
Lien upon becoming aware thereof.
(c)    The existence of a maximum claim with respect to any real property
subject to a mortgage which applies to all Secured Obligations shall not be
deemed to be a difference in Collateral among any series, issue or class of Term
Obligations or ABL Obligations.
(d)    Notwithstanding anything in this Agreement or any other Term Facility
Documentation or ABL Facility Documentation to the contrary, Collateral
consisting of cash and Cash Equivalents specifically pledged to any Secured
Party or group of Secured Parties secures only the Secured Obligations owing to
such Secured Parties and shall be applied as specified in the applicable Term
Facility Documentation or ABL Facility Documentation pursuant to which such
Secured Obligations are issued and secured and will not constitute Collateral
hereunder.
Section 2.6    Waiver of Marshalling.




--------------------------------------------------------------------------------




(a)    Until the Discharge of the ABL Obligations, the Term Agent, on behalf of
itself and the other Term Secured Parties, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the ABL Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.
(b)    Until the Discharge of the Term Obligations, the ABL Agent, on behalf of
itself and the other ABL Secured Parties, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the Term Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.
ARTICLE 3    
ACTIONS OF THE PARTIES
Section 3.1    Certain Actions Permitted. The Term Agent and the ABL Agent may
make such demands or file such claims in respect of the Term Obligations or the
ABL Obligations, as applicable, as are necessary to prevent the waiver or bar of
such claims under applicable statutes of limitations or other statutes, court
orders, or rules of procedure at any time. Nothing in this Agreement shall
prohibit the receipt by the Term Agent or any Term Secured Party of the required
payments of interest, principal and other amounts owed in respect of the Term
Obligations so long as such receipt is not the direct or indirect result of the
exercise by the Term Agent or any Term Secured Party of rights or remedies as a
secured creditor (including set-off) with respect to ABL Priority Collateral or
enforcement in contravention of this Agreement of any Lien held by any of them.
Nothing in this Agreement shall prohibit the receipt by the ABL Agent or any ABL
Secured Party of the required payments of interest, principal and other amounts
owed in respect of the ABL Obligations so long as such receipt is not the direct
or indirect result of the exercise by the ABL Agent or any ABL Secured Party of
rights or remedies as a secured creditor (including set-off) with respect to
Term Priority Collateral or enforcement in contravention of this Agreement of
any Lien held by any of them.
Section 3.2    Agent for Perfection. The ABL Agent, for and on behalf of itself
and each ABL Secured Party, and the Term Agent, for and on behalf of itself and
each Term Secured Party, as applicable, each agree to (i) hold all Control
Collateral in their respective possession, custody, or control (including as
defined in Sections 9-104, 9-105, 9-106, 9-107 and 8-106 of the UCC) (or in the
possession, custody, or control of agents or bailees for either) and (ii) be
notated on all certificated collateral, in each case as gratuitous bailee (or
subagent) for the other solely for the purpose of perfecting the security
interest granted to each in such Control Collateral, subject to the terms and
conditions of this Section 3.2. None of the ABL Agent, the ABL Secured Parties,
the Term Agent, or the Term Secured Parties,




--------------------------------------------------------------------------------




as applicable, shall have any obligation whatsoever to the others to assure that
the Control Collateral is genuine or owned by the Borrower, any Guarantor, or
any other Person or to preserve rights or benefits of any Person. The duties or
responsibilities of the ABL Agent and the Term Agent under this Section 3.2 are
and shall be limited solely to holding or maintaining control, possession or
notation of the Control Collateral as gratuitous bailee (or sub agent) for the
other Party for purposes of perfecting the Lien held by the Term Agent or the
ABL Agent, as applicable. The ABL Agent is not and shall not be deemed to be a
fiduciary of any kind for the Term Secured Parties or any other Person. Without
limiting the generality of the foregoing, the ABL Secured Parties shall not be
obligated to see to the application of any Proceeds of the Term Priority
Collateral deposited into any Deposit Account or be answerable in any way for
the misapplication thereof. The Term Agent is not and shall not be deemed to be
a fiduciary of any kind for the ABL Secured Parties, or any other Person.
Without limiting the generality of the foregoing, the Term Secured Parties shall
not be obligated to see to the application of any Proceeds of the ABL Priority
Collateral deposited into any Deposit Account or be answerable in any way for
the misapplication thereof. In addition, the Term Collateral Agent, on behalf of
the Term Secured Parties, hereby agrees and acknowledges that other than with
respect to ABL Priority Collateral that may be perfected through the filing of a
UCC financing statement, the ABL Agent’s Liens may be perfected on certain items
of ABL Priority Collateral with respect to which the Term Agent’s Liens would
not be perfected but for the provisions of this Section 3.2, and the Term Agent,
on behalf of the Term Secured Parties, hereby further agrees that the foregoing
described in this sentence shall not be deemed a breach of this Agreement.
Section 3.3    Sharing of Information and Access. In the event that the ABL
Agent shall, in the exercise of its rights under the ABL Facility Documentation
or otherwise, receive possession or control of any books and records of any Term
Loan Party which contain information identifying or pertaining to any of the
Term Priority Collateral, the ABL Agent shall (subject to confidentiality
obligations imposed by applicable law, obligation otherwise), upon request from
the Term Agent and as promptly as practicable thereafter, either make available
to the Term Agent such books and records for inspection and duplication or
provide the Term Agent copies thereof. In the event that the Term Agent shall,
in the exercise of its rights under the Term Collateral Documents or otherwise,
receive possession or control of any books and records of any ABL Loan Party
which contain information identifying or pertaining to any of the ABL Priority
Collateral, the Term Agent shall (subject to confidentiality obligations imposed
by applicable law, obligation otherwise), upon request from the ABL Agent and as
promptly as practicable thereafter, either make available to the ABL Agent such
books and records for inspection and duplication or provide the ABL Agent copies
thereof.
Section 3.4    Insurance. Proceeds of Collateral include insurance Proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance Proceeds. The ABL Agent and the Term Agent shall each be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to the Collateral as set forth in the ABL Facility
Documentation or the Term Facility Documentation, as applicable. The ABL Agent
shall have the sole and exclusive right, as against the Term




--------------------------------------------------------------------------------




Agent, to adjust settlement of insurance claims in the event of any covered
loss, theft or destruction of ABL Priority Collateral, in each case in
accordance with the ABL Facility Documentation. The Term Agent shall have the
sole and exclusive right, as against the ABL Agent, to adjust settlement of
insurance claims in the event of any covered loss, theft or destruction of Term
Priority Collateral, in each case in accordance with the Term Facility
Documentation. Subject to the terms of the ABL Facility Documentation and Term
Facility Documentation, if any insurance claim includes both ABL Priority
Collateral and Term Priority Collateral, the insurer will not settle such claim
separately with respect to ABL Priority Collateral and Term Priority Collateral,
and if the Parties are unable after negotiating in good faith to agree on the
settlement for such claim, either Party may apply to a court of competent
jurisdiction to make a determination as to the settlement of such claim, and the
court’s determination shall be binding upon the Parties. All Proceeds of such
insurance shall be remitted to the ABL Agent or the Term Agent, as the case may
be, and each of the ABL Agent and Term Agent shall cooperate (if necessary) in a
reasonable manner in effecting the payment of insurance Proceeds in accordance
with Section 4.1 hereof.
Section 3.5    No Additional Rights For the Loan Parties Hereunder. Except as
provided in Section 3.6 or as expressly set forth in the ABL Facility
Documentation or Term Facility Documentation, if any ABL Secured Party or Term
Secured Party shall enforce its rights or remedies in violation of the terms of
this Agreement, the Loan Parties shall not be entitled to use such violation as
a defense to any action by any ABL Secured Party or Term Secured Party, nor to
assert such violation as a counterclaim or basis for set off or recoupment
against any ABL Secured Party or Term Secured Party.
Section 3.6    Inspection and Access Rights. (a) Without limiting any rights the
ABL Agent or any other ABL Secured Party may otherwise have under applicable law
or by agreement, in the event of any liquidation of the ABL Priority Collateral
(or any other Exercise of Any Secured Creditor Remedies by the ABL Agent), and
whether or not the Term Agent or any other Term Secured Party has commenced and
is continuing to Exercise Any Secured Creditor Remedies of the Term Agent, the
ABL Agent or any other Person (including any ABL Loan Party) acting with the
consent, or on behalf, of the ABL Agent, during the Use Period, (a) shall have
the right, during normal business hours on any Business Day, to access ABL
Priority Collateral that (i) is stored or located in or on, (ii) has become an
accession with respect to (within the meaning of Section 9-335 of the Uniform
Commercial Code), or (iii) has been commingled with (within the meaning of
Section 9-336 of the Uniform Commercial Code) Term Priority Collateral
(collectively, the “ABL Joint Collateral”), and (b) shall have the irrevocable
right to use the Term Priority Collateral (including Equipment, Inventory,
Fixtures, Intellectual Property, General Intangibles and Real Property) on a
rent-free, royalty-free basis, each of the foregoing solely for the limited
purposes of assembling, inspecting, copying or downloading information stored
on, taking actions to perfect its Lien on, taking possession of, moving,
preparing and advertising for sale, selling (by public auction, private sale or
a “going out of business” or similar sale, whether in bulk, in lots or to
customers in the ordinary course of business or otherwise and which sale may
include augmented Inventory of the same type sold in any ABL Loan Party’s
business), storing or otherwise dealing with the ABL Priority Collateral, in
each case without




--------------------------------------------------------------------------------




notice to, the involvement of or interference by any Term Secured Party or
liability to any Term Secured Party; provided, however, that the expiration of
the Use Period shall be without prejudice to the sale or other disposition of
the ABL Priority Collateral in accordance with this Agreement and applicable
law. In the event that any ABL Secured Party has commenced and is continuing the
Exercise of Any Secured Creditor Remedies with respect to any ABL Joint
Collateral or any other sale or liquidation of the ABL Joint Collateral has been
commenced by an ABL Loan Party (with the consent of the ABL Agent), the Term
Agent may not sell, assign or otherwise transfer the related Term Priority
Collateral prior to the expiration of the Use Period, unless the purchaser,
assignee or transferee thereof agrees in writing to be bound by the provisions
of this Section 3.6.
(b)    During the period of actual occupation, use and/or control by the ABL
Secured Parties and/or the ABL Agent (or their respective employees, agents,
advisers and representatives) of any Term Priority Collateral, the ABL Secured
Parties and the ABL Agent shall be obligated to repair at their expense any
physical damage (but not any diminution in value) to such Term Priority
Collateral resulting from such occupancy, use or control, and to leave such Term
Priority Collateral in substantially the same condition as it was at the
commencement of such occupancy, use or control, ordinary wear and tear excepted.
Notwithstanding the foregoing, in no event shall the ABL Secured Parties or the
ABL Agent have any liability to the Term Secured Parties and/or to the Term
Agent pursuant to this Section 3.6 as a result of any condition (including any
environmental condition, claim or liability) on or with respect to the Term
Priority Collateral existing prior to the date of the exercise by the ABL
Secured Parties or the ABL Agent of their rights under this Section 3.6, and the
ABL Secured Parties and the ABL Agent shall have no duty or liability to
maintain the Term Priority Collateral in a condition or manner better than that
in which it was maintained prior to the occupation, use or control thereof by
the ABL Secured Parties or the ABL Agent, or for any diminution in the value of
the Term Priority Collateral that results from ordinary wear and tear resulting
from the occupation, use or control of the Term Priority Collateral by the ABL
Secured Parties or the ABL Agent in the manner and for the time periods
specified under this Section 3.6. Without limiting the rights granted in this
Section 3.6, the ABL Secured Parties and the ABL Agent shall cooperate with the
Term Secured Parties and/or the Term Agent in connection with any efforts made
by the Term Secured Parties and/or the Term Agent to sell the Term Priority
Collateral.
(c)    The ABL Agent and the ABL Secured Parties shall not be obligated to pay
any amounts to the Term Agent or the Term Secured Parties (or any person
claiming by, through or under the Term Secured Parties, including any purchaser
of the Term Priority Collateral) or to the ABL Loan Parties, for or in respect
of the use by the ABL Agent and the ABL Secured Parties of the Term Priority
Collateral.
(d)    The ABL Secured Parties shall (i) use the Term Priority Collateral in
accordance with applicable law, (ii) insure or cause to be insured for damage to
property and liability to persons, including property and liability insurance
for the benefit of the Term Secured Parties and (iii) reimburse the Term Secured
Parties for any injury or damage to Persons or property (ordinary wear and tear
excepted) caused by the gross negligence or




--------------------------------------------------------------------------------




willful misconduct of Persons under their control (except for those arising from
the gross negligence or willful misconduct of any Term Secured Party); provided,
however, that the ABL Secured Parties will not be liable for any diminution in
the value of the Term Priority Collateral caused by the absence of the ABL
Priority Collateral therefrom.
(e)    The Term Agent and the other Term Secured Parties shall use commercially
reasonable efforts not to hinder or obstruct the ABL Agent and the other ABL
Secured Parties from exercising the rights described in Section 3.6(a) hereof.
(f)    Subject to the terms hereof, the Term Agent may advertise and conduct
public auctions or private sales of the Term Priority Collateral without notice
to (except as required by applicable law), the involvement of or interference by
any ABL Secured Party or liability to any ABL Secured Party as long as, in the
case of an actual sale, the purchaser assumes and agrees to the obligations of
the Term Agent and the Term Secured Parties under this Section 3.6.
(g)    In furtherance of the foregoing in this Section 3.6, the Term Agent, in
its capacity as a Secured Party (or as a purchaser, assignee or transferee, as
applicable), and to the extent of its interest therein, hereby grants to the ABL
Agent a nonexclusive, irrevocable, royalty-free, worldwide license to use,
license or sublicense (solely for the purposes described below) any and all
Intellectual Property now owned or hereafter acquired by the Loan Parties
(except to the extent such grant is prohibited by any rule of law, statute,
regulation), included as part of the Term Priority Collateral (and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof) solely as is or may be necessary or advisable
in the ABL Agent’s reasonable judgment for the ABL Agent to process, ship,
produce, store, supply, lease, complete, sell, liquidate or otherwise deal with
the ABL Priority Collateral, or to collect or otherwise realize upon any
Accounts (as defined in the ABL Credit Agreement) comprising ABL Priority
Collateral, in each case solely in connection with any Exercise of Secured
Creditor Remedies; provided that (i) any such license shall terminate upon the
sale of the applicable ABL Priority Collateral and shall not extend or transfer
to the purchaser of such ABL Priority Collateral, (ii) the ABL Agent’s use of
such Intellectual Property shall be reasonable and lawful, and (iii) any such
license is granted on an “AS IS” basis, without any representation or warranty
whatsoever, provided, further, however, that any license granted by the ABL
Agent to a third party shall include reasonable and customary terms necessary to
preserve the existence, validity and value of the affected Intellectual Property
Collateral, including provisions requiring the continuing confidential handling
of Trade Secrets, requiring the use of appropriate notices and prohibiting the
use of false notices, protecting Trademarks in the manner provided in Section
4.01 of the Term Security Agreement and other reasonable and customary
provisions and restrictions. The Term Agent (i) acknowledges and consents to the
grant to the ABL Agent by the Loan Parties of the license referred to in Section
4.01 of the Term Security Agreement and (ii) agrees that its Liens in the Term
Priority Collateral shall be subject in all respects to such license.
Furthermore, the Term Agent agrees that, in connection with any Exercise of
Secured Creditor Remedies conducted by the Term Agent in respect of Term
Priority




--------------------------------------------------------------------------------




Collateral, (x) any notice required to be given by the Term Agent in connection
with such Exercise of Secured Creditor Remedies shall contain an acknowledgement
of the existence of such license and (y) the Term Agent shall provide written
notice to any purchaser, assignee or transferee pursuant to an Exercise of
Secured Creditor Remedies that the applicable assets are subject to such
license.
Section 3.7    Tracing of and Priorities in Proceeds. The ABL Agent, for itself
and on behalf of the ABL Secured Parties, and the Term Agent, for itself and on
behalf of the Term Secured Parties, further agree that prior to an issuance of
any notice of Exercise of Any Secured Creditor Remedies by a Secured Party
(unless a bankruptcy or insolvency Event of Default then exists), any Proceeds
of Collateral, whether or not deposited under control agreements, which are used
by any Loan Party to acquire other property which is Collateral shall not
(solely as between the Agents and the Lenders) be treated as Proceeds of
Collateral for purposes of determining the relative priorities in the Collateral
which was so acquired.
Section 3.8    Purchase Right
(a)    If (i) the ABL Agent or “Required Lenders” (or similar term) (as defined
in the ABL Credit Agreement) shall sell, lease, license or dispose of all or
substantially all of the ABL Priority Collateral by private or public sale, (ii)
an Insolvency Proceeding with respect to the Borrower shall have occurred or
shall have been commenced, or (iii) the ABL Obligations under the ABL Credit
Agreement shall have been accelerated (including as a result of any automatic
acceleration) or shall remain unpaid 30 days following the Maturity Date (as
defined in the ABL Credit Agreement), (each such event described in clauses (i)
through (iii) herein above, a “Purchase Option Event”), the Term Secured Parties
shall have the opportunity to purchase (at par and without premium) all (but not
less than all) of the ABL Obligations pursuant to this Section 3.8; provided,
that such option shall expire if the applicable Term Secured Parties fail to
deliver a written notice (a “Purchase Notice”) to the ABL Agent within ten (10)
Business Days following the first date the Term Agent obtains actual knowledge
of the occurrence of the earliest Purchase Option Event, which Purchase Notice
shall (A) be signed by the applicable Term Secured Parties committing to such
purchase (the “Purchasing Creditors”) and indicate the percentage of the ABL
Obligations to be purchased by each Purchasing Creditor (which aggregate
commitments must add up to 100% of the ABL Obligations) and (B) state that (1)
it is a Purchase Notice delivered pursuant to Section 3.8 of this Agreement and
(2) the offer contained therein is irrevocable. Upon receipt of such Purchase
Notice by the ABL Agent, the Purchasing Creditors shall have from the date of
delivery thereof to and including the date that is ten (10) Business Days after
the Purchase Notice was received by the ABL Agent to purchase all (but not less
than all) of the ABL Obligations pursuant to this Section 3.8 (the date of such
purchase, the “Purchase Date”).
(b)    On the Purchase Date, the ABL Agent and the other ABL Secured Parties
shall, subject to any required approval of any Governmental Authority and any
limitation in the ABL Credit Agreement, in each case then in effect, if any,
sell to the




--------------------------------------------------------------------------------




Purchasing Creditors all (but not less than all) of the ABL Obligations. On such
Purchase Date, the Purchasing Creditors shall (i) pay to the ABL Agent, for the
benefit of the ABL Secured Parties, as directed by the ABL Agent, in immediately
available funds the full amount (at par and without premium) of all ABL
Obligations then outstanding together with all accrued and unpaid interest and
fees thereon, all in the amounts specified by the ABL Agent and determined in
accordance with the applicable ABL Facility Documents, (ii) furnish such amount
of cash collateral in immediately available funds as the ABL Agent determines is
reasonably necessary to secure the ABL Secured Parties in connection with any
(x) contingent “Cash Management Obligations” (as defined in the ABL Credit
Agreement) or (y) issued and outstanding letters of credit issued under the ABL
Credit Agreement but not in any event in an amount greater than 102% of the
aggregate undrawn amount of all such outstanding letters of credit (provided
that in the case of clauses (x) and (y) herein above, any excess of such cash
collateral for such contingent Secured Cash Management Services Obligations or
letters of credit remaining at such time when there are no longer any such
contingent Secured Cash Management Services Obligations or letters of credit
outstanding and there are no unreimbursed amounts then owing in respect of such
Secured Cash Management Services Obligations or drawings under such letters of
credit shall be promptly paid over to the Term Agent) and (iii) agree to
reimburse the ABL Secured Parties for any loss, cost, damage or expense
resulting from the granting of provisional credit for any checks, wire or ACH
transfers that are reversed or not final or other payments provisionally
credited to the ABL Obligations under the ABL Credit Agreement and as to which
the ABL Agent and ABL Secured Parties have not yet received final payment as of
the Purchase Date. Such purchase price shall be remitted by wire transfer in
immediately available funds to such bank account of the ABL Agent (for the
benefit of the ABL Secured Parties) as the ABL Agent shall have specified in
writing to the Term Agent. Interest and fees shall be calculated to but
excluding the Purchase Date if the amounts so paid by the Purchasing Creditors
to the bank account designated by the ABL Agent are received in such bank
account prior to 1:00 p.m., New York time, and interest shall be calculated to
and including such Purchase Date if the amounts so paid by the Purchasing
Creditors to the bank account designated by the ABL Agent are received in such
bank account after 1:00 p.m., New York time.
(c)    Any purchase pursuant to the purchase option set forth in this Section
3.8 shall, except as provided below, be expressly made without representation or
warranty of any kind by the ABL Agent or the other ABL Secured Parties as to the
ABL Obligations, the collateral or otherwise, and without recourse to the ABL
Agent and the other ABL Secured Parties as to the ABL Obligations, the
collateral or otherwise, except that the ABL Agent and each of the ABL Secured
Parties, as to itself only, shall represent and warrant only as to the matters
set forth in the assignment agreement to be entered into as provided herein in
connection with such purchase, which shall include (i) the principal amount of
the ABL Obligations being sold by it, (ii) that such Person has not created any
Lien on any ABL Obligations being sold by it, and (iii) that such Person has the
right to assign the ABL Obligations being assigned by it and its assignment
agreement has been duly authorized.




--------------------------------------------------------------------------------




(d)    Upon notice to the Loan Parties by the Term Agent that the purchase of
ABL Obligations pursuant to this Section 3.8 has been consummated by delivery of
the purchase price to the ABL Agent, the Loan Parties shall treat the Purchasing
Creditors as holders of the ABL Obligations and the Term Agent shall be deemed
appointed to act in such capacity as the “agent” or “administrative agent” (or
analogous capacity) (the “Replacement Agent”) under the ABL Facility
Documentation, for all purposes hereunder and under each ABL Facility Document
(it being agreed that the ABL Agent shall have no obligation to act as such
replacement “agent” or “administrative agent” (or analogous capacity)). In
connection with any purchase of ABL Obligations pursuant to this Section 3.8,
each ABL Lender and ABL Agent agrees to enter into and deliver to the applicable
Term Lenders on the Purchase Date, as a condition to closing, an assignment
agreement customarily used by the ABL Agent in connection with the ABL Credit
Agreement and, at the expense of the Loan Parties, the ABL Agent and each other
ABL Lender shall deliver all possessory collateral (if any), together with any
necessary endorsements and other documents (including any applicable stock
powers or bond powers), then in its possession or in the possession of its agent
or bailee, or turn over control as to any pledged collateral, deposit accounts
or securities accounts of which it or its agent or bailee then has control, as
the case may be, to the Replacement Agent, and deliver the loan register and
participant register, if applicable and all other records pertaining to the ABL
Obligations to the Replacement Agent and otherwise take such actions as may be
reasonably appropriate to effect an orderly transition to the Replacement Agent.
Upon the consummation of the purchase of the ABL Obligations pursuant to this
Section 3.8, the ABL Agent (and all other agents under the ABL Credit Agreement)
shall be deemed to have resigned as an “agent” or “administrative agent” for the
ABL Secured Parties under the ABL Facility Documentation; provided that the ABL
Agent (and all other agents under the ABL Credit Agreement) shall be entitled to
all of the rights and benefits of a former “agent” or “administrative agent”
under the ABL Credit Agreement.
(e)    Notwithstanding the foregoing purchase of the ABL Obligations by the
Purchasing Creditors, the ABL Secured Parties shall retain those contingent
indemnification obligations and other obligations under the ABL Facility
Documentation which by their express terms would survive any repayment of the
ABL Obligations pursuant to this Section 3.8.
Section 3.9    Payments Over.
(a)    So long as the Discharge of Term Obligations has not occurred, any Term
Priority Collateral or Proceeds thereof not constituting ABL Priority Collateral
received by the ABL Agent or any other ABL Secured Party in connection with the
exercise of any right or remedy (including set off) relating to the Term
Priority Collateral in contravention of this Agreement shall be segregated and
held in trust and forthwith paid over by such person to the Term Agent for the
benefit of the Term Secured Parties in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. The Term Agent is hereby authorized to make any such endorsements as
agent for the ABL Agent or any other ABL Secured Party. This authorization




--------------------------------------------------------------------------------




is coupled with an interest and is irrevocable until such time as this Agreement
is terminated in accordance with its terms.
(b)    So long as the Discharge of ABL Obligations has not occurred, any ABL
Priority Collateral or Proceeds thereof not constituting Term Priority
Collateral received by the Term Agent or any other Term Secured Party in
connection with the exercise of any right or remedy (including set off) relating
to the ABL Priority Collateral in contravention of this Agreement shall be
segregated and held in trust and forthwith paid over by such person to the ABL
Agent for the benefit of the ABL Secured Parties in the same form as received,
with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct. The ABL Agent is hereby authorized to make any such
endorsements as agent for the Term Agent or any other Term Secured Party. This
authorization is coupled with an interest and is irrevocable until such time as
this Agreement is terminated in accordance with its terms.
ARTICLE 4    
APPLICATION OF PROCEEDS
Section 4.1    Application of Proceeds.
(d)    Revolving Nature of ABL Obligations. The Term Agent, for and on behalf of
itself and the Term Secured Parties, expressly acknowledges and agrees that (i)
the ABL Credit Agreement includes a revolving commitment, that in the ordinary
course of business the ABL Agent and the ABL Lenders will apply payments and
make advances thereunder, and that no application of any ABL Priority Collateral
or the release of any Lien by the ABL Agent upon any portion of the Collateral
in connection with a permitted disposition by the ABL Loan Parties under the ABL
Credit Agreement shall constitute the Exercise of Secured Creditor Remedies
under this Agreement; (ii) the amount of the ABL Obligations that may be
outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that the terms of the ABL Obligations may be
modified, extended or amended from time to time, and that the aggregate amount
of the ABL Obligations may be increased, replaced or refinanced, in each event,
without notice to or consent by the Term Secured Parties and without affecting
the provisions hereof; and (iii) all ABL Priority Collateral received by the ABL
Agent may be applied, reversed, reapplied, credited, or reborrowed, in whole or
in part, to the ABL Obligations at any time in accordance with the ABL
Documentation; provided, however, that from and after the date on which the ABL
Agent (or any ABL Secured Party) or the Term Agent (or any Term Secured Party)
commences (and for so long as it continues) the Exercise of Any Secured Creditor
Remedies, all amounts received by the ABL Agent or any ABL Lender shall be
applied as specified in this Section 4.1. The Lien Priority shall not be altered
or otherwise affected by any such amendment, modification, supplement,
extension, repayment, reborrowing, increase, replacement, renewal, restatement
or refinancing of either the ABL Obligations or the Term Obligations, or any
portion thereof. Notwithstanding anything to the contrary contained in this
Agreement, any Term Facility Document or any ABL Facility Document, the Term
Agent, for itself and on behalf of the Term Secured Parties, agrees that




--------------------------------------------------------------------------------




(i) only Term Priority Collateral or Proceeds of the Term Priority Collateral
received by the Term Agent shall be deposited in the Term Loan Priority Accounts
and (ii) prior to the receipt of a Term Cash Proceeds Notice, the ABL Secured
Parties are hereby permitted to treat all cash, cash equivalents, Money,
collections and payments deposited in any ABL Deposit and Securities Account or
otherwise received by any ABL Secured Parties as ABL Priority Collateral, and no
such amounts credited to any such ABL Deposit and Securities Account or received
by any ABL Secured Parties or applied to the ABL Obligations shall be subject to
disgorgement or deemed to be held in trust for the benefit of the Term Secured
Parties (and all claims of the Term Agent or any other Term Secured Party to
such amounts are hereby waived).
(e)    Application of Proceeds of ABL Priority Collateral. The ABL Agent and the
Term Agent hereby agree that all ABL Priority Collateral, ABL Priority Proceeds
and all other Proceeds thereof, received by either of them in connection with
any Exercise of Secured Creditor Remedies with respect to the ABL Priority
Collateral, shall be applied,
first, to the payment of costs and expenses of the ABL Agent in connection with
such Exercise of Secured Creditor Remedies in accordance with the ABL Facility
Documentation,
second, to the payment or discharge of the ABL Obligations in accordance with
the ABL Facility Documentation until the Discharge of ABL Obligations shall have
occurred,
third, to the payment of the Term Obligations in accordance with the Term
Facility Documentation until the Discharge of Term Obligations shall have
occurred, and
fourth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.
(f)    Application of Proceeds of Term Priority Collateral. The ABL Agent and
the Term Agent hereby agree that all Term Priority Collateral, Term Priority
Proceeds and all other Proceeds thereof, received by either of them in
connection with any Exercise of Secured Creditor Remedies with respect to the
Term Priority Collateral shall be applied,
first, to the payment of costs and expenses of the Term Agent in connection with
such Exercise of Secured Creditor Remedies in accordance with the Term Facility
Documentation,
second, to the payment of the Term Obligations in accordance with the Term
Facility Documentation until the Discharge of Term Obligations shall have
occurred,
third, to the payment of the ABL Obligations in accordance with the ABL Facility
Documentation until the Discharge of ABL Obligations shall have occurred, and




--------------------------------------------------------------------------------




fourth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.
(g)    Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the ABL Agent shall have no obligation or
liability to the Term Agent or to any Term Secured Party, and the Term Agent
shall have no obligation or liability to the ABL Agent or any ABL Secured Party,
regarding the adequacy of any Proceeds or for any action or omission, except
solely for an action or omission that breaches the express obligations
undertaken by each Party under the terms of this Agreement. Notwithstanding
anything to the contrary herein contained, none of the Parties hereto waives any
claim that it may have against a Secured Party on the grounds that any sale,
transfer or other disposition by the Secured Party was not commercially
reasonable in every respect as required by the Uniform Commercial Code.
(h)    Turnover of Collateral After Discharge. Upon the Discharge of ABL
Obligations, the ABL Agent shall deliver to the Term Agent or shall execute such
documents as the Term Agent may reasonably request (at the expense of the Term
Borrower) to enable the Term Agent to have control over any Control Collateral
still in the ABL Agent’s possession, custody or control in the same form as
received with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. Upon the Discharge of Term Obligations, the
Term Agent shall deliver to the ABL Agent or shall execute such documents as the
ABL Agent may reasonably request (at the expense of the ABL Borrower) to enable
the ABL Agent to have control over any Control Collateral still in the Term
Agent’s possession, custody or control in the same form as received with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct.
Section 4.2    Specific Performance.
(c)    Each of the ABL Agent and the Term Agent is hereby authorized to demand
specific performance of this Agreement, whether or not the Borrower or any
Guarantor shall have complied with any of the provisions of any of the Loan
Documents, at any time when the other Party shall have failed to comply with any
of the provisions of this Agreement applicable to it. Each of the ABL Agent, for
and on behalf of itself and the ABL Secured Parties, and the Term Agent, for and
on behalf of itself and the Term Secured Parties, hereby irrevocably waives any
defense based on the adequacy of a remedy at law that might be asserted as a bar
to such remedy of specific performance.
(d)    The Borrower is hereby authorized to demand specific performance of
Sections 1.1, 1.2, 2.1, 2.3, 2.4 2.5, 3.2, 3.4, 3.5, 3.8, 3.9, 4.1, 4.2(b),
5.1(c), 5.2, 6.1, 7.4, 7.7, 7.8 and 7.10 (and not any other provisions of this
Agreement unless the Borrower had the right to consent to the inclusion of such
provision) at any time when any other Party shall have failed to comply with
such Sections to the extent applicable to it. Each of the ABL Agent, for and on
behalf of itself and the ABL Secured Parties, and the Term Agent, for and on
behalf of itself and the Term Secured Parties, hereby irrevocably waives any
defense based on the adequacy of a remedy at law that might be asserted as a bar
to such remedy of specific performance.




--------------------------------------------------------------------------------




ARTICLE 5    
INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS
Section 5.1    Notice of Acceptance and Other Waivers.
(e)    All ABL Obligations at any time made or incurred by the ABL Borrower or
any ABL Guarantor shall be deemed to have been made or incurred in reliance upon
this Agreement, and the Term Agent, on behalf of itself and the Term Secured
Parties, hereby waives notice of acceptance, or proof of reliance, by the ABL
Agent or any ABL Secured Party of this Agreement, and notice of the existence,
increase, renewal, extension, accrual, creation, or non-payment of all or any
part of the ABL Obligations. All Term Obligations at any time made or incurred
by the Term Borrower or any Term Guarantor shall be deemed to have been made or
incurred in reliance upon this Agreement, and the ABL Agent, on behalf of itself
and the ABL Secured Parties, hereby waives notice of acceptance, or proof of
reliance, by the Term Agent or any Term Secured Party of this Agreement, and
notice of the existence, increase, renewal, extension, accrual, creation, or
non-payment of all or any part of the Term Obligations.
(f)    None of the ABL Agent, any ABL Secured Party, or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the ABL Agent or any ABL
Secured Party honors (or fails to honor) a request by the ABL Borrower for an
extension of credit pursuant to the ABL Credit Agreement or any other ABL
Facility Document, whether the ABL Agent or such ABL Secured Party has knowledge
that the honoring of (or failure to honor) any such request would constitute a
default under the terms of the Term Credit Agreement or any other Term Facility
Document or an act, condition, or event that, with the giving of notice or the
passage of time, or both, would constitute such a default, or if the ABL Agent
or any ABL Secured Party otherwise should exercise any of its contractual rights
or remedies under any ABL Facility Document (subject to the express terms and
conditions hereof), neither the ABL Agent nor any ABL Secured Party shall have
any liability whatsoever to the Term Agent or any Term Secured Party as a result
of such action, omission, or exercise (so long as any such exercise does not
breach the express terms and provisions of this Agreement). The ABL Agent and
the ABL Secured Parties shall be entitled to manage and supervise their loans
and extensions of credit under the ABL Credit Agreement and any other ABL
Facility Document as they may, in their sole discretion, deem appropriate, and
may manage their loans and extensions of credit without regard to any rights or
interests that the Term Agent or any of the Term Secured Parties have in the
Collateral, except as otherwise expressly set forth in this Agreement. The Term
Agent, on behalf of itself and the Term Secured Parties, agrees that neither the
ABL Agent nor any ABL Secured Party shall incur any liability as a result of a
sale, lease, license, application, or other disposition of all or any portion of
the Collateral or Proceeds thereof, pursuant to the ABL Facility Documentation,
so long as such disposition is conducted in accordance




--------------------------------------------------------------------------------




with mandatory provisions of applicable law and does not breach the provisions
of this Agreement.
(g)    None of the Term Agent, any Term Secured Party or any of their respective
Affiliates, directors, officers, employees, or agents shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement or the respective ABL Facility
Documentation or Term Facility Documentation, as applicable. If the Term Agent
or any Term Secured Party honors (or fails to honor) a request by the Term
Borrower for an extension of credit pursuant to the Term Credit Agreement or any
other Term Facility Document, whether the Term Agent or such Term Secured Party
has knowledge that the honoring of (or failure to honor) any such request would
constitute a default under the terms of the ABL Credit Agreement or any other
ABL Facility Document or an act, condition, or event that, with the giving of
notice or the passage of time, or both, would constitute such a default, or if
the Term Agent or any Term Secured Party otherwise should exercise any of its
contractual rights or remedies under any Term Facility Document (subject to the
express terms and conditions hereof), neither the Term Agent nor any Term
Secured Party shall have any liability whatsoever to the ABL Agent or any ABL
Secured Party as a result of such action, omission, or exercise (so long as any
such exercise does not breach the express terms and provisions of this
Agreement). The Term Agent and the Term Secured Parties shall be entitled to
manage and supervise their loans and extensions of credit under the Term Credit
Agreement and any other Term Facility Document as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the ABL Agent or any of
the ABL Secured Parties have in the Collateral, except as otherwise expressly
set forth in this Agreement. The ABL Agent, on behalf of itself and the ABL
Secured Parties, agrees that neither the Term Agent nor any Term Secured Party
shall incur any liability as a result of a sale, lease, license, application, or
other disposition of all or any portion of the Collateral or Proceeds thereof,
pursuant to the Term Facility Documentation, so long as such disposition is
conducted in accordance with mandatory provisions of applicable law and does not
breach the provisions of this Agreement.
Section 5.2    Modifications to ABL Facility Documentation and Term Facility
Documentation.
(e)    The Term Agent, on behalf of itself and the Term Secured Parties, hereby
agrees that, without affecting the obligations of the Term Agent and the Term
Secured Parties hereunder, the ABL Agent and the ABL Secured Parties may, at any
time and from time to time, in their sole discretion without the consent of or
notice to the Term Agent or any Term Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to the Term Agent or any Term
Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or




--------------------------------------------------------------------------------




otherwise modify any of the ABL Facility Documentation in any manner whatsoever
(other than in a manner which would contravene the provisions of this
Agreement), including to:
(i)    change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the ABL Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the ABL Obligations or any of the ABL
Facility Documentation;
(ii)    subject to Section 2.5 and Section 6.1, retain or obtain a Lien on any
Property of any Person to secure any of the ABL Obligations, and in connection
therewith to enter into any additional ABL Facility Documentation;
(iii)    amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the ABL Obligations;
(iv)    release its Lien on any Collateral or other Property;
(v)    exercise or refrain from exercising any rights against the ABL Borrower,
the ABL Guarantors, or any other Person;
(vi)    subject to Section 2.5 and Section 6.1, retain or obtain the primary or
secondary obligation of any other Person with respect to any of the ABL
Obligations; and
(vii)    otherwise manage and supervise the ABL Obligations as the ABL Agent
shall deem appropriate.
(f)    The ABL Agent, on behalf of itself and the ABL Secured Parties, hereby
agrees that, without affecting the obligations of the ABL Agent and the ABL
Secured Parties hereunder, the Term Agent and the Term Secured Parties may, at
any time and from time to time, in their sole discretion without the consent of
or notice to the ABL Agent or any ABL Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to the ABL Agent or any ABL
Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Term Facility Documentation in any
manner whatsoever (other than in a manner which would contravene the provisions
of this Agreement), including to:
(i)    change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Term Obligations or otherwise amend, restate,
supplement, or otherwise modify in any manner, or grant any waiver or release
with respect to, all or any part of the Term Obligations or any of the Term
Facility Documentation;




--------------------------------------------------------------------------------




(ii)    subject to Section 2.5 and Section 6.1, retain or obtain a Lien on any
Property of any Person to secure any of the Term Obligations, and in connection
therewith to enter into any additional Term Facility Documentation;
(iii)    amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Term Obligations;
(iv)    release its Lien on any Collateral or other Property;
(v)    exercise or refrain from exercising any rights against the Term Borrower,
the Term Guarantors, or any other Person;
(vi)    subject to Section 2.5 and Section 6.1, retain or obtain the primary or
secondary obligation of any other Person with respect to any of the Term
Obligations; and
(vii)    otherwise manage and supervise the Term Obligations as the Term Agent
shall deem appropriate.
(g)    The ABL Obligations and the Term Obligations may be refinanced, in whole
or in part, in each case, without notice to, or the consent (except to the
extent a consent is required to permit the refinancing transaction under any ABL
Facility Document or any Term Facility Document) of the ABL Agent, the ABL
Secured Parties, the Term Agent or the Term Secured Parties, as the case may be,
all without affecting the Lien Priority provided for herein or the other
provisions hereof, provided that the holders of such refinancing Indebtedness
(or an authorized agent or trustee on their behalf) bind themselves in writing
to the terms of this Agreement pursuant to such documents or agreements
(including amendments or supplements to this Agreement) as the ABL Agent or the
Term Agent, as the case may be, shall reasonably request and in form and
substance reasonably acceptable to the ABL Agent or the Term Agent, as the case
may be, and any such refinancing transaction shall be in accordance with any
applicable provisions of both the ABL Facility Documentation and the Term
Facility Documentation (to the extent such documents survive the refinancing).
Section 5.3    Reinstatement and Continuation of Agreement.
(c)    If the ABL Agent or any ABL Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of the ABL
Borrower, any ABL Guarantor, or any other Person any payment made in
satisfaction of all or any portion of the ABL Obligations (an “ABL Recovery”),
then the ABL Obligations shall be reinstated to the extent of such ABL Recovery.
If this Agreement shall have been terminated prior to such ABL Recovery, this
Agreement shall be reinstated in full force and effect in the event of such ABL
Recovery, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the Parties from such date of
reinstatement. All rights, interests, agreements, and obligations of the ABL
Agent, the




--------------------------------------------------------------------------------




Term Agent, the ABL Secured Parties, and the Term Secured Parties under this
Agreement shall remain in full force and effect and shall continue irrespective
of the commencement of, or any discharge, confirmation, conversion, or dismissal
of, any Insolvency Proceeding by or against the Borrower or any Guarantor or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of, the Borrower or any Guarantor in respect of the ABL Obligations or
the Term Obligations. No priority or right of the ABL Agent or any ABL Secured
Party shall at any time be prejudiced or impaired in any way by any act or
failure to act on the part of the ABL Borrower or any ABL Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the ABL Facility Documentation, regardless of any knowledge thereof which the
ABL Agent or any ABL Secured Party may have.
(d)    If the Term Agent or any Term Secured Party is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of the Term
Borrower, any Term Guarantor, or any other Person any payment made in
satisfaction of all or any portion of the Term Obligations (a “Term Recovery”),
then the Term Obligations shall be reinstated to the extent of such Term
Recovery. If this Agreement shall have been terminated prior to such Term
Recovery, this Agreement shall be reinstated in full force and effect in the
event of such Term Recovery, and such prior termination shall not diminish,
release, discharge, impair, or otherwise affect the obligations of the Parties
from such date of reinstatement. All rights, interests, agreements, and
obligations of the ABL Agent, the Term Agent, the ABL Secured Parties, and the
Term Secured Parties under this Agreement shall remain in full force and effect
and shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against the Borrower or any Guarantor or any other circumstance which otherwise
might constitute a defense available to, or a discharge of, the Borrower or any
Guarantor in respect of the ABL Obligations or the Term Obligations. No priority
or right of the Term Agent or any Term Secured Party shall at any time be
prejudiced or impaired in any way by any act or failure to act on the part of
the Term Borrower or any Term Guarantor or by the noncompliance by any Person
with the terms, provisions, or covenants of any of the Term Facility
Documentation, regardless of any knowledge thereof which the Term Agent or any
Term Secured Party may have.
ARTICLE 6    
INSOLVENCY PROCEEDINGS
Section 6.1    DIP Financing.
(h)    If the ABL Borrower or any ABL Guarantor shall be subject to any
Insolvency Proceeding at any time prior to the Discharge of ABL Obligations, and
the ABL Agent or the ABL Secured Parties shall seek to provide the ABL Borrower
or any ABL Guarantor with, or consent to a third party providing, any financing
under Section 364 of the Bankruptcy Code or consent to any order for the use of
cash collateral constituting ABL Priority Collateral under Section 363 of the
Bankruptcy Code (or any similar provision of any foreign Debtor Relief Laws or
under a court order in respect of measures granted with




--------------------------------------------------------------------------------




similar effect under any foreign Debtor Relief Laws) (each, a “DIP Financing”),
with such DIP Financing to be secured by all or any portion of the Collateral
(including assets that, but for the application of Section 552 of the Bankruptcy
Code (or any similar provision of any foreign Debtor Relief Laws) would be
Collateral) (it being agreed that the ABL Agent and the ABL Secured Parties
shall not propose any DIP Financing that purports to be secured by a priming or
pari passu lien on the Term Priority Collateral without the consent of the Term
Agent), then the Term Agent, on behalf of itself and the Term Secured Parties,
agrees that it will raise no objection (and hereby consents) and will not
support any objection to such DIP Financing or use of cash collateral or to the
Liens securing the same on the grounds of a failure to provide “adequate
protection” for the Liens of the Term Agent securing the Term Obligations or on
any other grounds (and will not request any adequate protection solely as a
result of such DIP Financing or use of cash collateral that is ABL Priority
Collateral except as permitted by Section 6.3(c)(i)), so long as (i) the Term
Agent retains its Lien on the Collateral to secure the Term Obligations (in each
case, including Proceeds thereof arising after the commencement of the case
under any Debtor Relief Laws) and, as to the Term Priority Collateral only, such
Lien has the same priority as existed prior to the commencement of the case
under the subject Debtor Relief Laws and any Lien on the Term Priority
Collateral securing such DIP Financing is junior and subordinate to the Lien of
the Term Agent on the Term Priority Collateral (other than in respect of any
“carve-out”) and (ii) all Liens on ABL Priority Collateral securing any such DIP
Financing shall be senior to or on a parity with the Liens of the ABL Agent and
the ABL Secured Parties securing the ABL Obligations on ABL Priority Collateral.
Nothing in this Section 6.1(a) is intended to or shall prevent the Term Agent
and the Term Secured Parties from objecting to any DIP Financing to the extent
(and only to the extent) such DIP Financing requires any material terms of a
plan of reorganization or other dispositive arrangement of similar effect under
any Debtor Relief Laws (other than the payment in full of such DIP Facility).
(i)    If the Term Borrower or any Term Guarantor shall be subject to any
Insolvency Proceeding at any time prior to the Discharge of Term Obligations,
and the Term Agent or the Term Secured Parties shall seek to provide the Term
Borrower or any Term Guarantor with, or consent to a third party providing, any
DIP Financing, with such DIP Financing to be secured by all or any portion of
the Collateral (including assets that, but for the application of Section 552 of
the Bankruptcy Code (or any similar provision of any foreign Debtor Relief Laws)
would be Collateral) (it being agreed that the Term Agent and the Term Secured
Parties shall not propose any DIP Financing that purports to be secured by a
priming or pari passu lien on the ABL Priority Collateral without the consent of
the ABL Agent), then the ABL Agent, on behalf of itself and the ABL Secured
Parties, agrees that it will raise no objection (and hereby consents) and will
not support any objection to such DIP Financing or to the Liens securing the
same on the grounds of a failure to provide “adequate protection” for the Liens
of the ABL Agent securing the ABL Obligations or on any other grounds (and will
not request any adequate protection solely as a result of such DIP Financing),
so long as (i) the ABL Agent retains its Lien on the Collateral to secure the
ABL Obligations (in each case, including Proceeds thereof arising after the
commencement of the case under any Debtor Relief Laws) and, as to the ABL
Priority Collateral only, such Lien has the same priority as existed prior to
the commencement of the case under the subject




--------------------------------------------------------------------------------




Debtor Relief Laws and any Lien on the ABL Priority Collateral securing such DIP
Financing furnished by the Term Agent or Term Secured Parties is junior and
subordinate to the Lien of the ABL Agent on the ABL Priority Collateral (other
than in respect of any “carve-out”) and (ii) all Liens on Term Priority
Collateral securing any such DIP Financing furnished by the Term Agent or Term
Secured Parties shall be senior to or on a parity with the Liens of the Term
Agent and the Term Secured Parties securing the Term Obligations on Term
Priority Collateral. Nothing in this Section 6.1(b) is intended to or shall
prevent the ABL Agent and the ABL Secured Parties from objecting to any DIP
Financing to the extent (and only to the extent) such DIP Financing requires any
material terms of a plan of reorganization or other dispositive arrangement of
similar effect under any Debtor Relief Laws (other than the payment in full of
such DIP Facility).
(j)    All Liens granted to the ABL Agent or the Term Agent in any Insolvency
Proceeding, whether as adequate protection or otherwise, are intended by the
Parties to be and shall be deemed to be subject to the Lien Priority and the
other terms and conditions of this Agreement. For clarity, the Term Agent and
the Term Secured Parties shall not, without the consent of the ABL Agent, seek
to “prime” the Lien of the ABL Agent and the ABL Secured Parties on the ABL
Priority Collateral or request, seek or receive a Lien on the ABL Priority
Collateral pursuant to Section 364(d) or 363(c)(4) of the Bankruptcy Code on the
ABL Priority Collateral. For clarity, the ABL Agent and the ABL Secured Parties
shall not, without the consent of the Term Agent, seek to “prime” the Lien of
the Term Agent and the Term Secured Parties on the Term Priority Collateral or
request, seek or receive a Lien on the Term Priority Collateral pursuant to
Section 364(d) or 363(c)(4) of the Bankruptcy Code on the Term Priority
Collateral.
Section 6.2    Relief From Stay. Until the Discharge of ABL Obligations has
occurred, the Term Agent, on behalf of itself and the Term Secured Parties,
agrees not to seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of any portion of the ABL Priority Collateral
without the ABL Agent’s express written consent. Until the Discharge of Term
Obligations has occurred, the ABL Agent, on behalf of itself and the ABL Secured
Parties, agrees not to seek relief from the automatic stay or any other stay in
any Insolvency Proceeding in respect of any portion of the Term Priority
Collateral without the Term Agent’s express written consent. In addition,
neither the Term Agent nor the ABL Agent shall seek any relief from the
automatic stay with respect to any Collateral without providing three (3) days’
prior written notice to the other, unless such period is agreed by both the ABL
Agent and the Term Agent to be modified or unless the ABL Agent or Term Agent,
as applicable, makes a good faith determination that either (A) the ABL Priority
Collateral or the Term Priority Collateral, as applicable, will decline speedily
in value or (B) the failure to take any action will have a reasonable likelihood
of endangering the ABL Agent’s or the Term Agent’s ability to realize upon its
Collateral.
Section 6.3    No Contest; Adequate Protection. (h) The Term Agent, on behalf of
itself and the Term Secured Parties, agrees that, prior to the Discharge of ABL
Obligations, none of them shall seek or accept any form of adequate protection
under any or all of §361, §362, §363 or §364 of the Bankruptcy Code with respect
to the ABL Priority Collateral,




--------------------------------------------------------------------------------




except as set forth in Section 6.1 and this Section 6.3 or as may otherwise be
consented to in writing by the ABL Agent in its sole and absolute discretion.
The Term Agent, on behalf of itself and the Term Secured Parties, agrees that,
prior to the Discharge of ABL Obligations, none of them shall contest (or
support any other Person contesting) (i) any request by the ABL Agent or any ABL
Secured Party for adequate protection of its interest in the Collateral (unless
in contravention of Section 6.1(b) above), (ii) any proposed provision of DIP
Financing by the ABL Agent and the ABL Secured Parties (or any other Person
proposing to provide DIP Financing with the consent of the ABL Agent) (unless in
contravention of Section 6.1(a) above) or (iii) any objection by the ABL Agent
or any ABL Secured Party to any motion, relief, action or proceeding based on a
claim by the ABL Agent or any ABL Secured Party that its interests in the
Collateral (unless in contravention of Section 6.1(b) above) are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to the ABL Agent as
adequate protection of its interests are subject to this Agreement.
(i)    The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees
that, prior to the Discharge of Term Obligations, none of them shall seek or
accept any form of adequate protection under any or all of §361, §362, §363 or
§364 of the Bankruptcy Code with respect to the Term Priority Collateral, except
as set forth in Section 6.1 and this Section 6.3 or as may otherwise be
consented to in writing by the Term Agent in its sole and absolute discretion.
The ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that,
prior to the Discharge of Term Obligations, none of them shall contest (or
support any other Person contesting) (i) any request by the Term Agent or any
Term Secured Party for adequate protection of its interest in the Collateral
(unless in contravention of Section 6.1(a) above), (ii) any proposed provision
of DIP Financing by the Term Agent and the Term Secured Parties (or any other
Person proposing to provide DIP Financing with the consent of the Term Agent)
(unless in contravention of Section 6.1(b) above) or (iii) any objection by the
Term Agent or any Term Secured Party to any motion, relief, action or proceeding
based on a claim by the Term Agent or any Term Secured Party that its interests
in the Collateral (unless in contravention of Section 6.1(a) above) are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to the Term Agent as
adequate protection of its interests are subject to this Agreement.
(j)    Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency Proceeding:
(i)    if the ABL Secured Parties (or any subset thereof) are granted adequate
protection with respect to the ABL Priority Collateral in the form of additional
collateral (even if such collateral is not of a type which would otherwise have
constituted ABL Priority Collateral), then the ABL Agent, on behalf of itself
and the ABL Secured Parties, agrees that the Term Agent, on behalf of itself or
any of the Term Secured Parties, may seek or request (and the ABL Secured
Parties will not oppose such request) adequate protection with respect to its
interests in such Collateral in the form of a Lien on the same additional
collateral, which Lien will be subordinated to the Liens securing the ABL




--------------------------------------------------------------------------------




Obligations on the same basis as the other Liens of the Term Agent on ABL
Priority Collateral;
(ii)    in the event the Term Agent, on behalf of itself or any of the Term
Secured Parties, is granted adequate protection with respect to the Term
Priority Collateral in the form of additional collateral (even if such
collateral is not of a type which would otherwise have constituted Term Priority
Collateral), then the Term Agent, on behalf of itself and any of the Term
Secured Parties, agrees that the ABL Agent, on behalf of itself or any of the
ABL Secured Parties, may seek or request (and the Term Secured Parties will not
oppose such request) adequate protection with respect to its interests in such
Collateral in the form of a Lien on the same additional collateral, which Lien
will be subordinated to the Liens securing the Term Obligations on the same
basis as the other Liens of the ABL Agent on Term Priority Collateral; and
(iii)    Except as otherwise expressly set forth in Section 6.1 or in connection
with the exercise of remedies with respect to the ABL Priority Collateral,
nothing herein shall limit the rights of the Term Agent or the Term Secured
Parties from seeking adequate protection with respect to their rights in the
Term Priority Collateral in any Insolvency Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise
from Proceeds of, or in respect of the value of Term Priority Collateral).
Except as otherwise expressly set forth in Section 6.1 or in connection with the
exercise of remedies with respect to the Term Priority Collateral, nothing
herein shall limit the rights of the ABL Agent or the ABL Secured Parties from
seeking adequate protection with respect to their rights in the ABL Priority
Collateral in any Insolvency Proceeding (including adequate protection in the
form of a cash payment, periodic cash payments or otherwise from Proceeds of ABL
Priority Collateral).
Section 6.4    Asset Sales. (a) The Term Agent agrees, on behalf of itself and
the Term Secured Parties, that it will not oppose and shall be deemed to have
consented to any sale consented to by the ABL Agent of any ABL Priority
Collateral pursuant to Section 363(f) of the Bankruptcy Code (or any similar
provision under the law applicable to any Insolvency Proceeding or under a court
order in respect of measures granted with similar effect under any foreign
Debtor Relief Laws) so long as the Term Agent, for the benefit of the Term
Secured Parties, shall retain a Lien on the Proceeds of such sale (to the extent
such Proceeds are not applied to the ABL Obligations in accordance with Section
4.1(b)). The ABL Agent agrees, on behalf of itself and the ABL Secured Parties,
that it will not oppose and shall be deemed to have consented to any sale
consented to by the Term Agent of any Term Priority Collateral pursuant to
Section 363(f) of the Bankruptcy Code (or any similar provision under the law
applicable to any Insolvency Proceeding or under a court order in respect of
measures granted with similar effect under any foreign Debtor Relief Laws) so
long as (i) any such sale is made in accordance with Section 3.6 and (ii) the
ABL Agent, for the benefit of the ABL Secured Parties, shall retain a Lien on
the Proceeds of such sale (to the extent such Proceeds are not applied to the
Term Obligations in accordance with Section 4.1(c)). If such sale of Collateral
includes both ABL Priority Collateral and Term Priority Collateral and the
Parties are unable after negotiating in good faith to agree on the allocation




--------------------------------------------------------------------------------




of the purchase price between the ABL Priority Collateral and Term Priority
Collateral, either Party may apply to the court in such Insolvency Proceeding to
make a determination of such allocation, and the court’s determination shall be
binding upon the Parties.
(b)    The Term Agent agrees, on behalf of itself and the Term Secured Parties,
that the ABL Secured Parties shall have the right to credit bid under Section
363(k) of the Bankruptcy Code with respect to the ABL Priority Collateral;
provided that the Term Secured Parties shall not be deemed to have agreed to any
credit bid in connection with the sale of Collateral consisting of Term Priority
Collateral, and the ABL Agent agrees, on behalf of the ABL Secured Parties, that
the Term Secured Parties shall have the right to credit bid under Section 363(k)
of the Bankruptcy Code with respect to the Term Priority Collateral; provided
that the ABL Secured Parties shall not be deemed to have agreed to any credit
bid in connection with the sale of Collateral consisting of ABL Priority
Collateral. The Term Agent, on behalf of itself and the Term Secured Parties,
agrees that, so long as the Discharge of ABL Obligations has not occurred, no
Term Secured Party shall, without the prior written consent of the ABL Agent,
credit bid under Section 363(k) of the Bankruptcy Code with respect to the ABL
Priority Collateral. The ABL Agent, on behalf of itself and the ABL Secured
Parties, agrees that, so long as the Discharge of Term Obligations has not
occurred, no ABL Secured Party shall, without the prior written consent of the
Term Agent, credit bid under Section 363(k) of the Bankruptcy Code with respect
to the Term Priority Collateral.
Section 6.5    Separate Grants of Security and Separate Classification. Each
Term Secured Party and each ABL Secured Party acknowledges and agrees that (i)
the grants of Liens pursuant to the ABL Collateral Documents and the Term
Collateral Documents constitute two separate and distinct grants of Liens and
(ii) because of, among other things, their differing rights in the Collateral,
the Term Obligations are fundamentally different from the ABL Obligations and
must be separately classified in any plan of reorganization (or other plan of
similar effect under any Debtor Relief Laws) proposed or adopted in an
Insolvency Proceeding. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the ABL Secured Parties and the Term Secured Parties in respect of the
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then the ABL Secured Parties and the Term
Secured Parties hereby acknowledge and agree that all distributions shall be
made as if there were separate classes of ABL Obligation claims and Term
Obligation claims against the Loan Parties, with the effect being that, to the
extent that the aggregate value of the ABL Priority Collateral or Term Priority
Collateral, as applicable, is sufficient (for this purpose ignoring all claims
held by the other class of Secured Parties), the ABL Secured Parties or the Term
Secured Parties, respectively, shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of post-petition interest that is
available from each pool of Priority Collateral for each of the ABL Secured
Parties and the Term Secured Parties, respectively, before any distribution is
made in respect of the claims held by the other class of Secured Parties from
such Collateral, with the other class of Secured Parties hereby acknowledging
and agreeing to turn over to the first class of Secured Parties amounts




--------------------------------------------------------------------------------




otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the aggregate recoveries.
Section 6.6    Enforceability. The provisions of this Agreement are intended to
be and shall be enforceable under Section 510(a) of the Bankruptcy Code.
Section 6.7    ABL Obligations Unconditional. All rights of the ABL Agent
hereunder, and all agreements and obligations of the Term Agent and the Loan
Parties (to the extent applicable) hereunder, shall remain in full force and
effect irrespective of:
A.    any lack of validity or enforceability of any ABL Facility Document;
B.    any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the ABL Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any ABL Facility Document;
C.    any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the ABL Obligations or any guarantee or guaranty
thereof; or
D.    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the ABL
Obligations, or of any of the Term Agent or any Loan Party, to the extent
applicable, in respect of this Agreement.
Section 6.8    Term Obligations Unconditional. All rights of the Term Agent
hereunder, and all agreements and obligations of the ABL Agent and the Loan
Parties (to the extent applicable) hereunder, shall remain in full force and
effect irrespective of:
A.    any lack of validity or enforceability of any Term Facility Document;
B.    any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the Term Obligations, or any amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Term Facility
Document;
C.    any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Term Obligations or any guarantee or guaranty
thereof; or
D.    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the Term
Obligations, or of




--------------------------------------------------------------------------------




any of the ABL Agent or any Loan Party, to the extent applicable, in respect of
this Agreement.
ARTICLE 7    
MISCELLANEOUS
Section 7.1    Rights of Subrogation. The Term Agent, for and on behalf of
itself and the Term Secured Parties, agrees that no payment to the ABL Agent or
any ABL Secured Party pursuant to the provisions of this Agreement shall entitle
the Term Agent or any Term Secured Party to exercise any rights of subrogation
in respect thereof until the Discharge of ABL Obligations shall have occurred.
Following the Discharge of ABL Obligations, the ABL Agent agrees to execute such
documents, agreements, and instruments as the Term Agent or any Term Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the ABL Obligations resulting from payments to the ABL
Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
ABL Agent are paid by such Person upon request for payment thereof. The ABL
Agent, for and on behalf of itself and the ABL Secured Parties, agrees that no
payment to the Term Agent or any Term Secured Party pursuant to the provisions
of this Agreement shall entitle the ABL Agent or any ABL Secured Party to
exercise any rights of subrogation in respect thereof until the Discharge of
Term Obligations shall have occurred. Following the Discharge of Term
Obligations, the Term Agent agrees to execute such documents, agreements, and
instruments as the ABL Agent or any ABL Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
Term Obligations resulting from payments to the Term Agent by such Person, so
long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the Term Agent are paid by
such Person upon request for payment thereof.
Section 7.2    Further Assurances. The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that either Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable the ABL
Agent or the Term Agent to exercise and enforce its rights and remedies
hereunder; provided, however, that no Party shall be required to pay over any
payment or distribution, execute any instruments or documents, or take any other
action referred to in this Section 7.2, to the extent that such action would
contravene any law, order or other legal requirement or any of the terms or
provisions of this Agreement, and in the event of a controversy or dispute, such
Party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 7.2.
Section 7.3    Representations. The Term Agent represents and warrants to the
ABL Agent that it has the requisite power and authority under the Term Facility
Documentation to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the Term Secured Parties and that this
Agreement shall be binding




--------------------------------------------------------------------------------




obligations of the Term Agent and the Term Secured Parties, enforceable against
the Term Agent and the Term Secured Parties in accordance with its terms. The
ABL Agent represents and warrants to the Term Agent that it has the requisite
power and authority under the ABL Facility Documentation to enter into, execute,
deliver, and carry out the terms of this Agreement on behalf of itself and the
ABL Secured Parties and that this Agreement shall be binding obligations of the
ABL Agent and the ABL Secured Parties, enforceable against the ABL Agent and the
ABL Secured Parties in accordance with its terms.
Section 7.4    Amendments. No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Party hereto shall be effective
unless it is in a written agreement executed by the Term Agent and the ABL Agent
and, in the case of any amendment, modification, supplement or waiver to
Sections 1.1, 1.2, 2.1, 2.3, 2.4 2.5, 3.2, 3.4, 3.5, 3.8, 3.9, 4.1, 4.2(b),
5.1(c), 5.2, 6.1, 7.4, 7.7, 7.8 and 7.10 or any other amendment, modification,
supplement or waiver which is otherwise adverse to the Borrower, the applicable
Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
It is understood that the ABL Agent and the Term Agent, without the consent of
any other ABL Secured Party or Term Secured Party, may in their discretion (or
at the reasonable request of the Company) determine that a supplemental
agreement (which may take the form of an amendment and restatement of this
Agreement) is necessary or appropriate (i) to facilitate having additional
indebtedness or other obligations of any of the Loan Parties become ABL
Obligations or Term Obligations, as the case may be, under this Agreement or
(ii) to effectuate the subordination of Liens securing any Permitted Second
Priority Additional Debt (or any Permitted Refinancing thereof) to the Liens on
the Term Priority Collateral securing the ABL Obligations and to the Liens on
the ABL Priority Collateral securing the Term Obligations (the indebtedness or
other obligations described in clauses (i) and (ii), “Additional Debt”), which
supplemental agreement shall, except in the case of Permitted Second Priority
Additional Debt or any Permitted Refinancing thereof, specify whether such
Additional Debt constitutes ABL Obligations or Term Obligations; provided that
such Additional Debt is permitted to be incurred under the ABL Credit Agreement
and the Term Credit Agreement then extant in accordance with the terms thereof.
Section 7.5    Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and shall be personally served, telecopied, or sent by
overnight express courier service or United States certified or registered mail
and shall be deemed to have been given on the date of receipt when delivered in
person or by courier service or sent by telecopy or five (5) Business Days after
deposit in the United States mail (with postage prepaid and properly addressed).
For the purposes hereof, the addresses of the parties hereto (until notice of a
change thereof is delivered as provided in this Section 7.5) shall be as set
forth below or, as to each party, at such other address as may be designated by
such party in a written notice to all of the other parties.




--------------------------------------------------------------------------------




ABL Agent:    RBS Citizens Business Capital
71 South Wacker Drive, Suite 2900
Chicago, Illinois 60606
Attention: Kimberly A. Crotty, Vice President


Term Agent:    Credit Suisse AG, Cayman Islands Branch
7033 Louis Stephens Drive
Research Triangle Park, NC 27709
Attention: Sean Portrait
Section 7.6    No Waiver; Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any power or right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any power or
right hereunder, or any abandonment or discontinuance of steps to enforce such
power or right, preclude any other or further exercise thereof or the exercise
of any other power or right. The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies provided by law.
Section 7.7    Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of ABL Obligations and the Discharge of Term
Obligations shall have occurred, (b) be binding upon the Parties and their
successors and assigns, and (c) inure to the benefit of and be enforceable by
the Parties and their respective successors, transferees and assigns. Except as
set forth in Section 7.4, nothing herein is intended, or shall be construed to
give, any other Person any right, remedy or claim under, to or in respect of
this Agreement or any Collateral. All references to any Loan Party shall include
any Loan Party as debtor-in-possession and any receiver or trustee for such Loan
Party in any Insolvency Proceeding. Without limiting the generality of the
foregoing clause (c), the ABL Agent, any ABL Secured Party, the Term Agent, or
any Term Secured Party may assign or otherwise transfer all or any portion of
the ABL Obligations or the Term Obligations in accordance with the ABL Credit
Agreement or the Term Credit Agreement, in each case, as applicable, to any
other Person (other than the Borrower, any Guarantor or any Affiliate of the
Borrower or any Guarantor and any Subsidiary of the Borrower or any Guarantor
(except as provided in the ABL Credit Agreement or the Term Credit Agreement, as
applicable)), and such other Person shall thereupon become vested with all the
rights and obligations in respect thereof granted to the ABL Agent, the Term
Agent, any ABL Secured Party, or any Term Secured Party, as the case may be,
herein or otherwise. The ABL Secured Parties and the Term Secured Parties may
continue, at any time and without notice to the other parties hereto, to extend
credit and other financial accommodations, lend monies and provide Indebtedness
to, or for the benefit of, any Loan Party on the faith hereof.
Section 7.8    Governing Law; Entire Agreement. The validity, performance, and
enforcement of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York. This Agreement constitutes the entire
agreement and understanding among the Parties with respect to the subject matter
hereof and supersedes any prior agreements, written or oral, with respect
thereto.




--------------------------------------------------------------------------------




Section 7.9    Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof, each counterpart shall be deemed to be
an original, and all together shall constitute one and the same document.
Delivery of an executed signature page to this Agreement by facsimile or other
electronic transmission (in .pdf or similar format) shall be as effective as
delivery of a manually signed counterpart of this Agreement.
Section 7.10    No Third Party Beneficiaries. This Agreement is solely for the
benefit of the ABL Agent, ABL Secured Parties, Term Agent and Term Secured
Parties. No other Person shall be deemed to be a third party beneficiary of this
Agreement; provided that the Borrower shall be deemed to be a third party
beneficiary in respect of the Sections 1.1, 1.2, 2.1, 2.3, 2.4 2.5, 3.2, 3.4,
3.5, 3.8, 3.9, 4.1, 4.2(b), 5.1(c), 5.2, 6.1, 7.4, 7.7, 7.8, 7.10 and any other
provision expressly providing for the Company’s consent.
Section 7.11    Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only, are not part of this
Agreement and shall not be construed to affect the meaning or construction of
any of the provisions hereof.
Section 7.12    Severability. If any of the provisions in this Agreement shall,
for any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect or impair the
validity, legality or enforceability of any other provision of this Agreement
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction) and shall not invalidate the Lien Priority
or the application of Proceeds and other priorities set forth in this Agreement.
The Parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid, legal and/or enforceable
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
Section 7.13    Attorneys’ Fees. The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.
Section 7.14    VENUE; JURY TRIAL WAIVER; CONSENT TO SERVICE OF PROCESS.
(a)    EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW
YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS




--------------------------------------------------------------------------------




AGREEMENT OR THE LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
(b)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 7.14(b).
(c)    EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.
Section 7.15    Intercreditor Agreement. This Agreement is the “ABL
Intercreditor Agreement” referred to in the Term Credit Agreement and the “Term
Debt Intercreditor Agreement” referred to in the ABL Credit Agreement. Nothing
in this Agreement shall be deemed to subordinate the obligations due to (i) any
ABL Secured Party to the obligations due to any Term Secured Party or (ii) any
Term Secured Party to the obligations due to any ABL Secured Party (in each
case, whether before or after the occurrence of an Insolvency Proceeding), it
being the intent of the Parties that this Agreement shall effectuate a
subordination of Liens but not a subordination of Indebtedness.
Section 7.16    No Warranties or Liability. The Term Agent and the ABL Agent
acknowledge and agree that neither has made any representation or warranty with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any other ABL Facility Document or any Term Facility Document.
Except as otherwise provided in this Agreement, the Term Agent and the ABL Agent
will be entitled to manage and supervise their respective extensions of credit
to any Loan Party in accordance with law and their usual practices, modified
from time to time as they deem appropriate.




--------------------------------------------------------------------------------




Section 7.17    Conflicts. In the event of any conflict between the provisions
of this Agreement and the provisions of any ABL Facility Document or any Term
Facility Document, the provisions of this Agreement shall govern.
Section 7.18    Information Concerning Financial Condition of the Loan Parties.
Each of the Term Agent and the ABL Agent hereby assumes responsibility for
keeping itself informed of the financial condition of the Loan Parties and all
other circumstances bearing upon the risk of nonpayment of the Term Obligations
or the ABL Obligations. The Term Agent and the ABL Agent hereby agree that no
party shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances. In the event the Term Agent
or the ABL Agent, in its sole discretion, undertakes at any time or from time to
time to provide any information to any other party to this Agreement, (a) it
shall be under no obligation (i) to provide any such information to such other
party or any other party on any subsequent occasion, (ii) to undertake any
investigation not a part of its regular business routine, or (iii) to disclose
any other information, (b) it makes no representation as to the accuracy or
completeness of any such information and shall not be liable for any information
contained therein, and (c) the Party receiving such information hereby agrees to
hold the other Party harmless from any action the receiving Party may take or
conclusion the receiving Party may reach or draw from any such information, as
well as from and against any and all losses, claims, damages, liabilities, and
expenses to which such receiving Party may become subject arising out of or in
connection with the use of such information.
[SIGNATURE PAGES FOLLOW]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Lenders, and the Term Agent, for and on behalf of itself and the Term Lenders,
have caused this Agreement to be duly executed and delivered as of the date
first above written.
[SEPARATE SIGNATURE PAGES TO BE ATTACHED]






--------------------------------------------------------------------------------




ACKNOWLEDGMENT
The Borrower and each Guarantor hereby acknowledges that it has received a copy
of this Agreement as in effect on the date hereof and consents thereto, agrees
to recognize all rights granted thereby to the ABL Agent, the ABL Secured
Parties, the Term Agent, and the Term Secured Parties and will not do any act or
perform any obligation which is not in accordance with the agreements set forth
in this Agreement as in effect on the date hereof. Each Borrower and each
Guarantor further acknowledges and agrees that (except as set forth in Section
7.4 and Section 7.10) it is not an intended beneficiary or third party
beneficiary under this Agreement and (i) as between the ABL Secured Parties, the
ABL Borrower and the ABL Guarantors, the ABL Facility Documentation remain in
full force and effect as written, and (ii) as between the Term Secured Parties,
the Term Borrower and the Term Guarantors, the Term Facility Documentation
remain in full force and effect as written. Without limiting the foregoing, the
Company and the other Loan Parties consent to the performance by the Term Agent
of the obligations set forth in Section 3.6 of this Agreement and acknowledge
and agree that neither the Term Agent nor any other Term Secured Party shall
ever be accountable or liable for any action taken or omitted by the ABL Agent
or any other ABL Secured Party or its or any of their officers, employees,
agents, successors or assigns in connection therewith or incidental thereto or
in consequence thereof, including any improper use or disclosure of any
proprietary information or other Intellectual Property by the ABL Agent or any
other ABL Secured Party or its or any of their officers, employees, agents,
successors or assigns or any other damage to or misuse or loss of any property
of the Loan Parties as a result of any action taken or omitted by the ABL Agent
or its officers, employees, agents, successors or assigns pursuant to, and in
accordance with, Section 3.6 of this Agreement.






--------------------------------------------------------------------------------




LOAN PARTIES:


[SEPARATE SIGNATURE PAGES TO BE ATTACHED]










--------------------------------------------------------------------------------




EXHIBIT J
FORM OF TERM NOTE
[New York, New York]
[Date]
FOR VALUE RECEIVED, the undersigned, YRC Worldwide Inc., a Delaware corporation
(the “Borrower”), hereby promises to pay to the Lender set forth above (the
“Lender”) or its registered assigns in accordance with Section 10.04 of the
Credit Agreement (as defined below), in lawful money of the United States of
America in immediately available funds at the office of the Administrative Agent
(such term, and each other capitalized term used but not defined herein, having
the meaning assigned to it in the Credit Agreement, dated as of February 13,
2014 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among YRC Worldwide Inc., a Delaware
corporation, the subsidiaries of the Borrower party thereto from time to time,
the Lenders party thereto from time to time and Credit Suisse AG, Cayman Islands
Branch, as Administrative Agent and Collateral Agent) at Eleven Madison Avenue,
New York, New York 10010 (or such other office notified by the Administrative
Agent to the Borrower in accordance with Section 10.01 of the Credit Agreement)
(i) on the dates set forth in the Credit Agreement, the principal amounts set
forth in the Credit Agreement with respect to Term Loans made by the Lender to
Borrower pursuant to the Credit Agreement and (ii) on each Interest Payment
Date, interest at the rate or rates per annum as provided in the Credit
Agreement on the unpaid principal amount of all Term Loans made by the Lender to
the Borrower pursuant to the Credit Agreement.
The Borrower promises to pay interest, on written demand, on any overdue
principal and, to the extent permitted by law, overdue interest from their due
dates at the rate or rates provided in the Credit Agreement.
The Borrower hereby waives (to the extent permitted by applicable law)
diligence, presentment, demand, protest and notice of any kind whatsoever. The
nonexercise by the holder hereof of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in that or any
subsequent instance.
All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.
This note is one of the Term Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.




--------------------------------------------------------------------------------






THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT.
THIS TERM NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT. BEGINNING NO LATER THAN
TEN (10) DAYS AFTER THE ISSUE DATE OF THIS TERM NOTE, THE HOLDER OF THIS TERM
NOTE MAY REQUEST, AND WILL PROMPTLY BE MADE AVAILABLE UPON REQUEST, THE
FOLLOWING INFORMATION WITH RESPECT TO THE TERM NOTE: ISSUE PRICE, AMOUNT OF
ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY. SUCH INFORMATION WILL
BE PREPARED BY YRC WORLDWIDE INC., 10990 ROE AVENUE, OVERLAND PARK, KANSAS
66211, ATTENTION: GENERAL COUNSEL AND CHIEF FINANCIAL OFFICER.         
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF TO THE
EXTENT SUCH PRINCIPLES WOULD CAUSE THE APPLICATION OF THE LAW OF ANOTHER STATE.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Term Note to be duly
executed by their respective authorized officers as of the day and year first
above written.


YRC WORLDWIDE INC.
By:
 
Name:
Title:







--------------------------------------------------------------------------------






LOANS AND PAYMENTS
Date
Amount of Loan
Maturity Date
Payments of Principal/Interest
Principal Balance of Note
Name of Person Making the Notation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------




EXHIBIT K
AUCTION PROCEDURES


This outline is intended to summarize certain basic terms and procedures with
respect to Auctions pursuant to and in accordance with the terms and conditions
of Section 10.04(k) of the credit agreement, of which this Exhibit K is a part
(as amended, modified or supplemented from time to time, the “Credit
Agreement”). It is not intended to be a definitive list of all of the terms and
conditions of an Auction and all such terms and conditions shall be set forth in
the applicable Auction Procedures set for each Auction (the “Offer Documents”).
None of the Administrative Agent, the Auction Manager, any other Agent or any of
their respective affiliates makes any recommendation pursuant to the Offer
Documents as to whether or not any Lender should sell by assignment any of its
Term Loans pursuant to the Offer Documents (including, for the avoidance of
doubt, by participating in the Auction as a Lender) or whether or not the
Borrower or any of its Subsidiaries should purchase by assignment any Term Loans
from any Lender pursuant to any Auction. Each Lender should make its own
decision as to whether to sell by assignment any of its Term Loans and, if so,
the principal amount of and price to be sought for such Term Loans. In addition,
each Lender should consult its own attorney, business advisor or tax advisor as
to legal, business, tax and related matters concerning any Auction and the Offer
Documents. Capitalized terms not otherwise defined in this Exhibit have the
meanings assigned to them in the Credit Agreement.


Summary. The Borrower or any of its Subsidiaries may purchase (by assignment)
Term Loans on a pro rata basis by conducting one or more auctions (each, an
“Auction”) pursuant to the procedures described herein; provided, that no more
than one Auction may be ongoing at any one time and no more than five Auctions
may be made in any period of four consecutive fiscal quarters of the Borrower.


Notice Procedures. In connection with each Auction, the Borrower or the
applicable Subsidiary (the “Offeror”) will provide notification to the Auction
Manager (for distribution to the Lenders) of the Term Loans that will be the
subject of the Auction by delivering to the Auction Manager a written notice (an
“Auction Notice”). Each Auction Notice shall contain (i) the maximum principal
amount of Term Loans the Offeror is willing to purchase (by assignment) in the
Auction (the “Auction Amount”), which shall be no less than $5,000,000 or an
integral multiple of $1,000,000 in excess of thereof; (ii) the range of
discounts to par (the “Discount Range”), expressed as a range of prices per
$1,000, at which the Offeror would be willing to purchase Term Loans in the
Auction; and (iii) the date on which the Auction will conclude, on which date
Return Bids (defined below) will be due at the time provided in the Auction
Notice (such time, the “Expiration Time”), as such date and time may be extended
upon reasonable notice by the Offeror to the Auction Manager.


Reply Procedures. In connection with any Auction, each Lender holding Term Loans
wishing to participate in such Auction shall, prior to the Expiration Time,
provide the Auction Manager with a notice of participation in form reasonably
satisfactory to the Auction Manager and the Borrower (the “Return Bid”, to be
included in the Offer Documents) which shall specify (i) a discount to par that
must be expressed as a price per $1,000 of Term Loans (the “Reply




--------------------------------------------------------------------------------




Price”) within the Discount Range and (ii) the principal amount of Term Loans,
in an amount not less than $1,000,000, that such Lender is willing to offer for
sale at its Reply Price (the “Reply Amount”); provided, that each Lender may
submit a Reply Amount that is less than the minimum amount and incremental
amount requirements described above only if the Reply Amount comprises the
entire amount of the Term Loans held by such Lender at such time. A Lender may
only submit one Return Bid per Auction, but each Return Bid may contain up to
three component bids, each of which may result in a separate Qualifying Bid and
each of which will not be contingent on any other component bid submitted by
such Lender resulting in a Qualifying Bid. In addition to the Return Bid, a
participating Lender must execute and deliver, to be held by the Auction
Manager, an Assignment and Acceptance in the form included in the Offer
Documents which shall be in form reasonably satisfactory to the Auction Manager,
the Administrative Agent and the Borrower (the “Auction Assignment and
Acceptance”). The Offeror will not purchase any Term Loans at a price that is
outside of the applicable Discount Range, nor will any Return Bids (including
any component bids specified therein) submitted at a price that is outside such
applicable Discount Range be considered in any calculation of the Applicable
Threshold Price (as defined below).


Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, with the consent of (not to be
unreasonably withheld or delayed) the Offeror, will calculate the lowest
purchase price (the “Applicable Threshold Price”) for the Auction within the
Discount Range for the Auction that will allow the Offeror to complete the
Auction by purchasing the full Auction Amount (or such lesser amount of Term
Loans for which the Offeror has received Qualifying Bids). The Offeror shall
purchase (by assignment) Term Loans from each Lender whose Return Bid is within
the Discount Range and contains a Reply Price that is equal to or less than the
Applicable Threshold Price (each, a “Qualifying Bid”). All principal amount of
Term Loans included in Qualifying Bids received at a Reply Price lower than the
Applicable Threshold Price will be purchased at a purchase price equal to the
applicable Reply Price and shall not be subject to proration. If a Lender has
submitted a Return Bid containing multiple component bids at different Reply
Prices, then all Term Loans of such Lender offered in any such component bid
that constitutes a Qualifying Bid with a Reply Price lower than the Applicable
Threshold Price shall also be purchased at a purchase price in cash equal to the
applicable Reply Price and shall not be subject to proration.


Proration Procedures. All Term Loans offered in Return Bids (or, if applicable,
any component bid thereof) constituting Qualifying Bids equal to the Applicable
Threshold Price will be purchased at a purchase price equal to the Applicable
Threshold Price; provided that if the aggregate principal amount of all Term
Loans for which Qualifying Bids have been submitted in any given Auction equal
to the Applicable Threshold Price would exceed the remaining portion of the
Auction Amount (after deducting all Term Loans purchased below the Applicable
Threshold Price), the Offeror shall purchase the Term Loans for which the
Qualifying Bids submitted were at the Applicable Threshold Price ratably based
on the respective principal amounts offered and in an aggregate amount up to the
amount necessary to complete the purchase of the Auction Amount. For the
avoidance of doubt, no Return Bids (or any component thereof) will be accepted
above the Applicable Threshold Price.






--------------------------------------------------------------------------------




Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price in accordance with the terms hereinno later than the next
Business Day after the date that the Return Bids were due. The Auction Manager
will insert the amount of Term Loans to be assigned and the applicable
settlement date determined by the Auction Manager with the consent of (not to be
unreasonably withheld or delayed) the Offeror onto each applicable Auction
Assignment and Acceptance received in connection with a Qualifying Bid. Upon
written request of the submitting Lender, the Auction Manager will promptly
return any Auction Assignment and Acceptance received in connection with a
Return Bid that is not a Qualifying Bid.


Additional Procedures. Once initiated by an Auction Notice, the Offeror may
withdraw an Auction by written notice to the Auction Manager prior to the
original Expiration Time. Any Return Bid (including any component bid thereof)
delivered to the Auction Manager may not be modified, revoked, terminated or
cancelled; provided that a Lender may modify a Return Bid at any time prior to
the Expiration Time solely to reduce the Reply Price included in such Return
Bid. However, an Auction shall become void if the Offeror fails to satisfy one
or more of the conditions to the purchase of Term Loans set forth in Section
10.04(k) of the Credit Agreement, as applicable, or to otherwise comply with any
of the provisions of such Section 10.04(k). The purchase price for all Term
Loans purchased in an Auction shall be paid in cash by the Offeror directly to
the respective assigning Lender on a settlement date as determined by the
Auction Manager with the consent of (not to be unreasonably withheld or delayed)
the Offeror (which shall be no later than ten (10) Business Days after the date
Return Bids are due unless extended with the consent of the Offeror), along with
accrued and unpaid interest (if any) on the applicable Term Loans up to the
settlement date. The Offeror shall execute each applicable Auction Assignment
and Acceptance received in connection with a Qualifying Bid.


All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of an Auction will be determined by the Auction
Manager, with the consent of (not to be unreasonably withheld or delayed) the
Offeror, and the Auction Manager’s determination will be final and binding
absent manifest error. The Auction Manager’s interpretation of the terms and
conditions of the Offer Document, with the consent of the Offeror, will be final
and binding absent manifest error.


None of the Administrative Agent, the Auction Manager, any other Agent or any of
their respective affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Borrower, the Loan Parties, or
any of their affiliates contained in the Offer Documents or otherwise or for any
failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.


Immediately upon the consummation of an Auction pursuant to Section 10.04(k) of
the Credit Agreement, the Term Loans subject to such Auction and all rights and
obligations as a Lender related to such Term Loans shall for all purposes
(including under the Credit Agreement, the other Loan Documents and otherwise)
be deemed to be irrevocably prepaid, terminated, extinguished, cancelled and of
no further force and effect, and neither the Borrower nor any of its
Subsidiaries shall obtain or have any rights as a Lender under the Credit
Agreement or under the other Loan Documents by virtue of the acquisition of any
Term Loans subject to such Auction.




--------------------------------------------------------------------------------






The Auction Manager acting in its capacity as such under an Auction shall be
entitled to the benefits of the provisions of Article 9 and Section 10.05 of the
Credit Agreement to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction.
This Exhibit K shall not require the Borrower or any of its Subsidiaries to
initiate any Auction, nor shall any Lender be obligated to participate in any
Auction.
(i)    




--------------------------------------------------------------------------------

            

Schedule 1.01(a) Excluded Real Property
JPM
Site No.
Location
Street Address
City
State
Zip Code
Company
Approx. Gross Book Value (Feb. 2009)
Approx Gross Book Value (Dec. 31, 2013)
Number
400
Dothan, AL
686 Murray Road
Dothan
AL
36303
YRC Inc.


$627,267




$627,416


1
401
Huntsville, AL
1901 Highway 20 West
Decatur
AL
35601
YRC Inc.


$544,545




$543,999


2
402
Mobile, AL
1111 Virginia St
Mobile
AL
36604
YRC Inc.


$406,210




$406,210


3
403
Montgomery, AL
5680 Old Hayneville Rd
Montgomery
AL
36108
YRC Inc.


$549,344




$581,083


4
410
Springdale, AR
1543 Ford Avenue
Springdale
AR
72764
YRC Inc.


$249,443




$253,787


5
413
Lake Havasu City, AZ
1951 San Juan Dr
Lake Havasu City
AZ
86403
USF Reddaway


$260,066




$260,066


6
414
Flagstaff, AZ
1814 N Main
Flagstaff
AZ
86004
YRC Inc.


$138,666




$198,903


7
416
Grand Junction, CO
3207 "F" Road
Clifton
CO
81520
YRC Inc.


$68,152




$801,895


8
420
LaGrange, GA
677 Hudson Road
LaGrange
GA
30240
YRC Inc.


$332,400




$332,400


9
422
Macon, GA
4241 Interstate Dr
Macon
GA
31210
YRC Inc.


$275,909




$275,723


10
423
Savannah, GA
3501 Edwin Avenue
Savannah
GA
31405
YRC Inc.


$263,437




$272,386


11
427
Dubuque, IA
18806 Kapp Drive
Peosta
IA
52068
YRC Inc.


$371,400




$371,507


12
432
Sioux City, IA
2425 Bridgeport Dr
Sioux City
IA
51111
YRC Inc.


$250,687




$249,898


13
433
Mason City, IA
1514 S Pierce
Mason City
IA
50401
YRC Inc.


$158,366




$163,737


14
434
Quincy, IL
2620 N 36th St
Quincy
IL
62301
YRC Inc.


$176,258




$177,297


15
442
Monroe, LA
158 Parker Rd
Monroe
LA
71202
YRC Inc.


$220,696




$220,206


16
443
Alexandria, LA
333 N 3rd St
Alexandria
LA
71301
YRC Inc.


$89,903




$89,803


17
446
Saginaw, MI
3770 Hess Street
Saginaw
MI
48601
YRC Inc.


$630,000




$630,221


18
450
Worthington, MN
172 Industrial Parkway
Jackson
MN
56143
USF Holland


$568,141




$568,141


19
452
Duluth, MN
4425 W First St
Duluth
MN
55807
YRC Inc.


$284,653




$286,663


20
456
Tupelo, MS
2226 McCullough Blvd.
Tupelo
MS
38801
YRC Inc.


$370,000




$370,046


21





--------------------------------------------------------------------------------




JPM
Site No.
Location
Street Address
City
State
Zip Code
Company
Approx. Gross Book Value (Feb. 2009)
Approx Gross Book Value (Dec. 31, 2013)
Number
458
Hattiesburg, MS
96 Wesley Grant Road
Hattiesburg
MS
39401
YRC Inc.


$604,086




$604,141


22
459
Greenville, MS
152 Seven Oaks Road
Leland
MS
38756
YRC Inc.


$630,000




$630,000


23
460
Kalispell, MT
3340 Hwy 2 East
Kalispell
MT
59901
USF Reddaway


$687,452




$687,452


24
463
Fayetteville, NC
1061 River Rd
Fayetteville
NC
28301
YRC Inc.


$51,399




$51,590


25
466
Jacksonville, NC
161 Center Street
Jacksonville
NC
28546
YRC Inc.


$260,000




$260,045


26
468
Wilmington, NC
3511 Hwy 421 N
Wilmington
NC
28401
YRC Inc.


$295,557




$294,552


27
469
Fargo, ND
2502 7th Ave N
Fargo
ND
58102
YRC Inc.


$461,871




$460,506


28
470
Kearney, NE
614 Third Ave
Kearney
NE
68845
YRC Inc.


$262,151




$263,246


29
473
Atlantic City, NJ
1641 Eden Road
Millville
NJ
8332
YRC Inc.


$560,000




$560,000


30
475
Youngstown, OH
3020 Gale Ave
Hubbard
OH
44425
YRC Inc.


$790,000




$790,056


31
476
Lima, OH
1505 Bowman Road
Lima
OH
45804
YRC Inc.


$539,348




$539,478


32
477
Parkersburg, WV
300 Drag Strip Road
Belpre
OH
45714
YRC Inc.


$760,538




$759,000


33
483
Erie, PA
3111 McCain Ave
Erie
PA
16510
YRC Inc.


$581,941




$605,012


34
488
Florence, SC
2257 S Main St
Florence
SC
29501
YRC Inc.


$301,427




$304,273


35
492
Waco, TX
3230 Clay Ave
Waco
TX
76711
YRC Inc.


$297,325




$297,062


36
496
Sherman, TX
211 Dorset
Sherman
TX
75092
YRC Inc.


$235,107




$232,136


37
499
Wichita Falls, TX
4020 Reilly Rd
Wichita Falls
TX
76305
YRC Inc.


$395,451




$395,321


38
515
Madison, WI
2573 Progress Rd
Madison
WI
53716
YRC Inc.


$1,139,281




$1,188,825


39
517
Eau Claire, WI
3617 McIntyre Ave
Eau Claire
WI
54703
YRC Inc.


$360,060




$362,103


40


    11

--------------------------------------------------------------------------------




JPM
Site No.
Location
Street Address
City
State
Zip Code
Company
Approx. Gross Book Value (Feb. 2009)
Approx Gross Book Value (Dec. 31, 2013)
Number
522
Clarksburg, WV
Route #2 Box 142A
Bridgeport
WV
26330
YRC Inc.


$288,153




$288,153


41
523
Mexico City, MX
Col. Nuevo Industrial
Mexico City
MX
 
Transcontinental Lease, S. de R.L. de C.V.


$1,962,807




$1,871,429


42
524
Puebla, MX
Carretera Federal Puebla-
 
MX
 
Transcontinental Lease, S. de R.L. de C.V.


$268,766




$168,259


43
601
Sacramento, CA
3210 52nd Ave
Sacramento
CA
95823
YRC Inc.


$2,378,667




$2,393,976


44
602
San Jose, CA
750 Capitol Ave.
Milipitas
CA
95035
YRC Inc.


$3,900,060




$3,901,502


45
604
Stockton, CA
3233 Loomis Road
Stockton
CA
95205
YRC Inc.


$1,185,615




$1,185,615


46
606
Sacramento, CA
620 Harbor Blvd
W Sacramento
CA
95691
USF Reddaway


$939,902




$968,914


47
615
Lafayette, IN
3221 Imperial Parkway
LaFayette
IN
47905
YRC Inc.


$470,000




$470,762


48
622
South Kearny, NJ
19 Hackensack Avenue
South Kearny
NJ
7032
New Penn


$658,190




$703,941


49
628
Providence, RI
2110 Plainfield Pike
Cranston
RI
02910-2038
New Penn


$1,943,397




$2,032,223


50
630
White Pine, TN (R30)
2730 Valley Home Road
White Pine
TN
37890
YRC Inc.


$613,356




$613,356


51
631
Burlington, VT
123 Orion Dr
Colchester
VT
5446
YRC Inc.


$469,175




$469,175


52
640
Fall River/New Bedford, MA
30 Borden Street
Westport
MA
2790
YRC Inc.


$490,000




$490,000


53




    12

--------------------------------------------------------------------------------






Schedule 1.01(b) Guarantors




Exact Legal Name of Each Guarantor
YRC Worldwide Inc.
Express Lane Service, Inc.
New Penn Motor Express, Inc.
Roadway Express International, Inc.
Roadway LLC
Roadway Next Day Corporation
Roadway Reverse Logistics, Inc.
USF Bestway Inc.
USF Dugan Inc.
USF Glen Moore Inc.
USF Holland Inc.
USF RedStar LLC
USF Reddaway Inc.
YRC Association Solutions, Inc.
YRC Inc.
YRC LOGISTICS SERVICES, INC.
YRC MORTGAGES, LLC
YRC Enterprise Services, Inc.
YRC Regional Transportation, Inc.







--------------------------------------------------------------------------------






Schedule 1.01(c) Mortgaged Properties


Street Address
City
Terminal Number
Loan Party
Acres
Age
Gross Building Area
NBV 9/30/13
Appraisal 12/1/13
2702 Newman Rd
Joplin
JP
USF Holland
8.10
1969
15,958 SF
$617,614
$800,000.00
35 Transport Dr
Rochester
NPME19
New Penn
6.60
1973
12,134 SF
$381,527
$800,000.00
601 W Flores
Tucson
842
YRC Freight
3.03
1962
16,914 SF
$595,744
$810,000.00
1308 Pineview Dr
Columbia
683
YRC Freight
8.12
1972
7,883 SF
$413,595
$810,000.00
8989 E Columbus Ct
Columbia
343
YRC Freight
7.00
1993
15,330 SF
$229,568
$837,000.00
4650 Lafin Rd
Beaumont
504
YRC Freight
5.15
1975
8,850 SF
$127,690
$868,000.00
201 Stage Coach Trail
Greensboro
GB
USF Holland
6.20
1981
33,300 SF
$1,027,650
$870,000.00
460 Transport Ct
Lexington
245
YRC Freight
7.78
1983
16,440 SF
$802,940
$880,000.00
1212 Hilton Rd
Knoxville
432
YRC Freight
7.38
1968
26,443 SF
$968,635
$884,000.00
2350 W Wetmore Rd
Tucson
TUC
USF Reddaway
4.50
1979
7,240 SF
$361,380
$896,000.00
99 Murphree Rd
Birmingham
421
YRC Freight
8.20
1963
23,657 SF
$619,630
$900,000.00
480 Republic Circle
Birmingham
BHM
YRC Freight
8.71
1980
17,630 SF
$344,620
$900,000.00
11740 Dixie Hwy
Birch Run
BR
USF Holland
9.50
1962
18,300 SF
$792,214
$1,000,000.00
1400 SW 30th Ave
Boynton Beach
757
YRC Freight
10.00
1985
15,000 SF
$1,738,928
$1,008,000.00
3705 Highway 321
W Columbia
CB
USF Holland
12.00
1996
14,240 SF
$1,238,917
$1,056,000.00
4431 South Avenue
Toledo
251
YRC Freight
6.29
1964
9,760 SF
$495,451
$1,066,000.00
9600 Express Ln
Richmond
172
YRC Freight
22.05
1980
27,020 SF
$452,297
$1,080,000.00
9018 Tuscany Way
Austin
522
YRC Freight
6.20
1968
10,183 SF
$676,465
$1,088,000.00
3219 Nebraska Ave
Council Bluffs
OM
USF Holland
5.10
-
25,960 SF
$452,008
$1,131,000.00
5337 NE 22nd St
Des Moines
375
YRC Freight
13.56
1977
9,740 SF
$832,661
$1,230,000.00
6144 NE 22nd St
Des Moines
DS
USF Holland
16.70
1996
18,200 SF
$1,284,630
$1,247,000.00
2685 Sherwin Ave
Ventura
625
YRC Freight
4.99
1979
9,380 SF
$172,467
$1,323,000.00
900 64th St NW
Albuquerque
859
YRC Freight
19.98
1966
51,743 SF
$434,285
$1,323,000.00
956 Hwy 190 West
Port Allen
473
YRC Freight
5.88
1979
9,850 SF
$192,454
$1,360,000.00
111 Gembler Rd
San Antonio
555
YRC Freight
6.91
1979
26,720 SF
$207,718
$1,380,000.00
4901 Lisa Marie Ct
Bakersfield
BKF
USF Reddaway
4.00
1989
17,100 SF
$874,517
$1,400,000.00





--------------------------------------------------------------------------------




Street Address
City
Terminal Number
Loan Party
Acres
Age
Gross Building Area
NBV 9/30/13
Appraisal 12/1/13
4556 S Chestnut Avenue
Fresno
846
YRC Freight
26.63
1971
8,502 SF
$82,508
$1,425,000.00
2230 Holland Rd
Appleton
315
YRC Freight
9.86
2002
21,050 SF
$159,119
$1,470,000.00
2440 E Church Ave
Fresno
814
YRC Freight
4.41
1951
12,408 SF
$721,938
$1,508,000.00
5501 Campus Dr
Fort Worth
525
YRC Freight
10.30
1979
35,845 SF
$1,514,168
$1,539,000.00
3140 Massillon Rd
Akron
AK
USF Holland
13.60
1964
26,620 SF
$1,406,706
$1,740,000.00
3045 S 43rd Ave
Phoenix
PHX
USF Reddaway
11.00
1979
21,450 SF
$1,079,596
$1,792,000.00
1330 Henry Brennan
El Paso
851
YRC Freight
16.20
1979
26,543 SF
$2,085,899
$1,820,000.00
27411 Wick Rd
Romulus
DE
USF Holland
20.60
1978
62,800 SF
$1,822,105
$1,876,000.00
750 County Line Rd
Line Lexington
143
YRC Freight
7.41
1973
13,099 SF
$1,061,229
$2,120,000.00
7600 Preston Dr
Landover
183
YRC Freight
6.74
1962
10,750 SF
$950,190
$2,124,000.00
99 Express St
Plainview
132
YRC Freight
2.41
1964
21,600 SF
$437,243
$2,128,000.00
160 Falcon Dr
Westfield
179
YRC Freight
10.00
1997
10,700 SF
$237,791
$2,150,000.00
1059 Hurst Rd
Jackson
JA
USF Holland
10.40
1990
18,344 SF
$988,756
$2,209,000.00
12100 Montague
Pacoima
SFV
USF Reddaway
3.20
1977
10,665 SF
$3,036,393
$2,272,000.00
200 32nd Ave NW
Owatonna
OW
USF Holland
10.58
1996
23,978 SF
$1,814,034
$2,301,000.00
1284 S Main Rd
Mountain Top
WB
USF Holland
51.00
1973
24,916 SF
$1,590,294
$2,448,000.00
94-164 Leokane St
Waipahu
800
YRC Freight
1.03
1971
12,720 SF
$288,984
$2,467,680.00
8011 Killam Industrial Blvd
Laredo
557
YRC Freight
22.00
1993
49,227 SF
$2,832,201
$2,490,000.00
10855 Market St
N Lima
R07
YRC Freight
75.91
2008
31,843 SF
$500,000
$2,496,000.00
50 Boulder Brook Circle
Lawrenceville
405
YRC Freight
10.80
1995
23,146 SF
$1,473,688
$2,650,000.00
501 Spring Rd
Mosinee
WS
USF Holland
15.00
2001
22,735 SF
$1,802,168
$2,808,000.00
4000 Hamrick Rd
Central Point
MED
USF Reddaway
20.24
2000
32,080 SF
$2,943,521
$2,842,000.00
6990 Northern Blvd
East Syracuse
266
YRC Freight
8.16
1975
29,876 SF
$609,737
$2,976,000.00
130 Canal St
Southington
NPME12
New Penn
5.46
1986
23,100 SF
$900,056
$3,036,000.00
9991 Commerce Park Dr
Cincinnati
216
YRC Freight
12.55
1971
34,500 SF
$1,313,154
$3,100,000.00
4600 Clyde Park SW
Grand Rapids
GR
USF Holland
10.40
1997
56,189 SF
$1,656,078
$3,200,000.00
4480 S 90th St
Omaha
381
YRC Freight
8.60
1971
25,754 SF
$243,986
$3,216,000.00
PO Box 630, 625 S 5th Ave
Lebanon
NPME04
New Penn
20.00
1990
54,550 SF
$1,491,994
$3,273,000.00
12169 Old Gentilly Rd
New Orleans
471
YRC Freight
5.51
1974
20,160 SF
$556,149
$3,402,000.00
9970 Farr Ct
Cincinnati
CI
USF Holland
8.00
1967
39,836 SF
$3,441,195
$3,470,000.00


    15

--------------------------------------------------------------------------------




Street Address
City
Terminal Number
Loan Party
Acres
Age
Gross Building Area
NBV 9/30/13
Appraisal 12/1/13
9711 State Ave
Kansas City
KS
USF Holland
16.10
1955
58,631 SF
$2,646,603
$3,500,000.00
5250 Brecksville Rd
Richfield
218
YRC Freight
39.47
1973
86,540 SF
$1,561,539
$3,525,000.00
22701 Van Born Rd
Taylor
261
YRC Freight
14.33
1958
47,765 SF
$2,223,444
$3,666,000.00
5575 E State Hwy 00
Strafford
547
YRC Freight
51.46
1970
79,931 SF
$2,518,855
$3,672,000.00
6311 E Lombard Street
Baltimore
155
YRC Freight
10.66
1982
25,185 SF
$2,005,411
$3,726,000.00
6640 Transit Rd
Williamsville
NPME20
New Penn
8.10
2000
24,175 SF
$1,113,149
$3,752,000.00
750 East 40th St
Holland
HO
USF Holland
10.50
1971
76,555 SF
$1,715,714
$3,840,000.00
4500 W 65th St
Little Rock
580
YRC Freight
27.13
1982
102,430 SF
$606,015
$3,850,000.00
95 Concord St
North Reading
100
YRC Freight
10.34
1990
35,820 SF
$1,623,937
$3,905,000.00
316 New Churchmans Rd
New Castle
184
YRC Freight
7.09
1964
12,160 SF
$181,470
$3,948,000.00
464 Hartford Turnpike
Shrewsbury
186
YRC Freight
8.21
1967
10,500 SF
$319,167
$4,029,000.00
3725 Pottsville Pike
Reading
NPME02
New Penn
13.86
1984
27,108 SF
$1,385,736
$4,071,000.00
8601 W. 53rd St
McCook
CH
USF Holland
16.40
1971
80,680 SF
$3,743,141
$4,107,000.00
10 E Industrial Drive
S Troy
NPME17
New Penn
7.00
2000
26,390 SF
$1,580,948
$4,118,000.00
4800 Journal St
Columbus
CO
USF Holland
29.40
1999
54,150 SF
$4,299,813
$4,300,000.00
2530 S Tibbs Ave
Indianapolis
321
YRC Freight
32.95
1955
85,567 SF
$1,677,324
$4,498,000.00
400 Barton St
St Louis
621
YRC Freight
33.99
1968
111,584 SF
$3,131,877
$4,512,000.00
3700 78th Ave W
Rock Island
371
YRC Freight
30.95
1976
82,386 SF
$2,875,643
$4,672,000.00
5049 W Post Rd
Las Vegas
878
YRC Freight
15.85
2005
35,236 SF
$1,008,515
$4,788,000.00
1818 S High School Rd
Indianapolis
324
YRC Freight
29.84
1975
154,860 SF
$1,603,213
$4,844,000.00
1100 Chaddick Dr
Wheeling
WH
USF Holland
14.00
1995
52,825 SF
$3,793,370
$5,103,000.00
8000 SW 15th St
Oklahoma City
531
YRC Freight
60.13
1979
149,333 SF
$2,132,453
$5,115,000.00
575 E Weber Ave
Compton
LAX
USF Reddaway
10.50
1981
30,480 SF
$4,972,349
$5,200,000.00
4885 Keystone Blvd
Jeffersonville
LO
USF Holland
21.90
1999
37,115 SF
$2,331,710
$5,200,000.00
20820 Midstar Dr
Bowling Green
TO
USF Holland
24.00
2001
43,735 SF
$2,900,664
$5,200,000.00
2700 Valley Pike
Dayton
DA
USF Holland
13.00
1998
36,770 SF
$2,688,262
$5,360,000.00
1275 Oh Ave
Copley
211
YRC Freight
46.25
1976
114,600 SF
$3,987,118
$5,376,000.00
8401 51st St
Rock Island
RI
USF Holland
24.00
1999
37,015 SF
$2,608,185
$5,520,000.00
580 Shackelford Rd
Piedmont
682
YRC Freight
41.09
1975
124,068 SF
$2,707,137
$5,564,000.00
5201 Sunset Rd
Charlotte
CN
USF Holland
20.00
1973
71,914 SF
$2,334,460
$5,624,000.00


    16

--------------------------------------------------------------------------------




Street Address
City
Terminal Number
Loan Party
Acres
Age
Gross Building Area
NBV 9/30/13
Appraisal 12/1/13
12400 Dupont Ave S
Burnsville
347
YRC Freight
66.26
1978
70,458 SF
$3,835,429
$5,650,000.00
4700 Hwy 42
Ellenwood
AT
USF Holland
37.80
1974
80,760 SF
$4,569,746
$5,700,000.00
5400 Fisher Rd
Columbus
857
YRC Freight
54.26
1979
90,200 SF
$1,519,672
$5,705,000.00
7173 Schuyler Rd
East Syracuse
NPME18
New Penn
18.76
2003
21,500 SF
$1,539,200
$5,824,000.00
10720 Memphis Ave
Brooklyn
CL
USF Holland
31.80
1975
52,530 SF
$2,759,125
$5,858,000.00
6880 S Howell Rd
Oak Creek
313
YRC Freight
56.90
1993
74,631 SF
$4,156,367
$5,928,000.00
6650 Transit Rd
Williamsville
 
USF Holland
9.21
1968
17,920 SF
$1,955,500
$6,090,000
1000 Chaddick Dr
Wheeling
303
YRC Freight
14.21
1980
48,215 SF
$3,134,082
$6,248,000.00
10074 Princeton-Glendale
Cincinnati
241
YRC Freight
42.93
1975
113,433 SF
$6,602,964
$6,264,000.00
1280 Joslyn Avenue
Pontiac
PN
USF Holland
30.30
1999
37,025 SF
$2,859,716
$6,320,000.00
8100 W Sandidge Rd
Olive Branch
ME
USF Holland
20.50
1999
37,085 SF
$2,856,127
$6,400,000.00
500 Oak Bluff Ln
Goodlettsville
NA
USF Holland
36.20
1999
53,880 SF
$4,869,590
$6,700,000.00
24 Gateway Commerce Cen
Edwardsville
SL
USF Holland
28.70
2004
50,622 SF
$5,713,212
$6,760,000.00
102 Carrier Blvd
Richland
455
YRC Freight
31.56
1978
77,550 SF
$1,265,913
$6,786,000.00
4375 W 1385
Salt Lake City
SLC
USF Reddaway
28.91
2006
72,209 SF
$10,115,706
$7,020,000.00
200 North Beltline Rd
Irving
511
YRC Freight
36.44
1969
133,253 SF
$6,485,502
$7,047,000.00
2627 State Rd
Bensalem
152
YRC Freight
12.79
1973
51,120 SF
$789,093
$8,272,000.00
345 Roadway Dr
Ringgold
433
YRC Freight
95.00
1983
111,550 SF
$4,764,670
$8,320,000.00
2300 Garry Rd
Cinnaminson
NPME14
New Penn
12.72
1968
45,075 SF
$2,825,235
$8,463,000.00
475 Terminal Road
Camp Hill
NPME03
New Penn
9.90
1971
56,128 SF
$1,128,213
$8,500,000.00
37 Frontage Road
Glenmont
AY
USF Holland
30.00
1962
132,000 SF
$2,077,441
$8,502,000.00
10301 S Harlem Ave
Chicago Ridge
301
YRC Freight
75.91
1961
234,467 SF
$5,301,625
$8,570,000.00
7300 Centennial Blvd
Nashville
422
YRC Freight
55.36
1989
192,535 SF
$5,578,912
$8,950,000.00
3310 Gill Rd
Memphis
431
YRC Freight
51.58
1966
93,542 SF
$4,820,329
$9,110,000.00
15 Thomas J. Rhodes Industr
Mercerville
NPME24
New Penn
13.44
2004
32,500 SF
$3,843,587
$9,234,000.00
1255 NC Hwy 66 S
Kernersville
671
YRC Freight
70.10
1965
273,717 SF
$6,290,845
$9,423,000.00
1000 Homestead Ave
Maybrook
123
YRC Freight
63.56
1980
177,600 SF
$2,074,247
$10,214,400.00
10510 N Vancouver Way
Portland
635
YRC Freight
19.02
1982
102,585 SF
$2,571,428
$10,465,000.00
55 Industrial Rd
Cumberland
108
YRC Freight
10.00
1980
41,900 SF
$2,347,092
$11,316,000.00


    17

--------------------------------------------------------------------------------




Street Address
City
Terminal Number
Loan Party
Acres
Age
Gross Building Area
NBV 9/30/13
Appraisal 12/1/13
311 East Oak Ridge Dr
Hagerstown
153
YRC Freight
39.23
1975
70,506 SF
$2,856,264
$12,810,000.00
2000 Lincoln Hwy
Chicago Heights
309
YRC Freight
103.57
1970
262,343 SF
$11,732,853
$13,419,000.00
36 N Hackensack Ave
South Kearny
NPME06
New Penn
12.03
2004
32,074 SF
$7,100,702
$14,006,000.00
66 Milens Rd
Tonawanda
205
YRC Freight
31.52
1966
129,795 SF
$3,117,155
$14,706,000.00
1535 E Pescadero Ave
Tracy
813
YRC Freight
78.01
1991
136,668 SF
$7,713,238
$16,867,000.00
100 Roadway Dr
Carlisle
135
YRC Freight
163.00
1987
206,160 SF
$10,016,159
$16,932,000.00
135 Power Line Rd
Tannersville
120
YRC Freight
70.31
1973
127,205 SF
$3,347,154
$19,200,000.00




    18

--------------------------------------------------------------------------------




Schedule 1.01(d) Pension Fund Entities


•
Central States, Southeast and Southwest Areas Pension Fund

•
Western Conference of Teamsters Pension Trust

•
I.B. of T. Union Local No. 710 Pension Fund

•
Central Pennsylvania Teamsters Pension Fund

•
Road Carriers Local 707 Pension Fund

•
Teamsters Local 641 Pension Fund

•
Teamsters Pension Trust Fund of Philadelphia and Vicinity

•
Western Conference of Teamsters Supplemental Benefit Trust Fund

•
Suburban Teamsters of No. IL. Pension Fund

•
Freight Drivers and Helpers Local 557 Pension Fund

•
Teamsters JC 83 Pension Fund

•
Hagerstown Motor Carriers and Teamsters Pension Plan

•
Trucking Employees of North Jersey Welfare Fund Inc. - Pension Fund

•
Mid-Jersey Trucking Ind. & Teamsters Local 701 Pension Fund

•
Management Labor Welfare & Pension Funds Local 1730, I.L.A.

•
Employer-Teamsters Local Nos. 175/505 Pension Trust Fund

•
International Association of Machinists Motor City Pension Fund

•
Hawaii Truckers-Teamsters Union Pension Fund

•
Southwestern Pennsylvania and Western Maryland Teamsters & Employers Pension
Fund

•
Teamsters Local 617 Pension Fund

•
New England Teamsters & Trucking Industry Pension Fund

•
New York State Teamsters Conference Pension and Retirement Fund

•
Local 705 International Brotherhood of Teamsters Pension Fund

•
Western Pennsylvania Teamsters and Employers Pension Fund

•
Teamsters Local 639 Employer’s Pension Trust

•
Teamsters Local 445 Pension Fund

•    




--------------------------------------------------------------------------------






Schedule 2.01 Lenders and Commitments


Lender
Term Loan Commitment
Credit Suisse AG
$700,000,000







--------------------------------------------------------------------------------






Schedule 4.02(b) Local Counsel Opinions




•
Ohio: Baker & Hostetler LLP

•
Oregon: Stoel Rives LLP

•
Michigan: Clark Hill PLC

•
Pennsylvania: Morgan, Lewis & Bockius LLP

•
Kansas: Stinson Leonard Street LLP

•
Arizona: Snell & Wilmer L.L.P





--------------------------------------------------------------------------------






Schedule 5.10(b) Multiemployer Plans


Multiemployer Plans
Central States, Southeast and Southwest Areas Pension Plan
Teamsters National 401K Savings Plan (formerly Western Conference of Teamsters
Pension Plan)
I.B.of T. Union Local No 710 Pension Fund
Central Pennsylvania Teamsters Defined Benefit Plan
New York State Teamsters Conference Pension & Retirement Fund
Road Carriers Local 707 Pension Fund
New England Teamsters & Trucking Industry Pension
Teamsters Local 641 Pension Fund
Local 705 Int’l Brotherhood of Teamsters Pension Tr. Fd.
Teamsters Pension Trust Fund of Philadelphia & Vicinity
Western Pennsylvania Teamsters and Employers Pension Plan
Local 557 Pension Plan - Baltimore
Teamsters Joint Council No. 83 of Virginia Pension Fund
Hagerstown Motor Carriers & Teamsters Pension Fund
Pension Plan of the Welfare and Pension Fd Mid-Jersey Trucking (Local 701)
Trucking Employees of North Jersey Pension Fund
Suburban Teamsters of Northern Illinois Pension Plan
Teamsters Local 639 - Employers Pension Trust Fund
Management-Labor Pension Fund Local 1730
National Pension Plan
Employer-Teamsters Local Nos. 175 & 505 Pension Trust Fund
Pension Fund Local 445
International Association of Machinists Motor City Pension Fund
District No. 9 International Association of Machinists and Aerospace Workers
Pension Plan (Local 777 & 737)
Automobile Mechanics’ Local 701 Union and Industry Welfare Fund
Local 805 Pension & Retirement Fund
Minnesota Teamsters Member 401K Plan
Transportation Communications Int’l Union Pension
Teamsters Local 617 Pension Fund
Southwestern Pennsylvania & Western Maryland Area Teamsters & Employers Pension
Fund
Hawaii Truckers - Teamsters Union Pension Plan
Western States Office









--------------------------------------------------------------------------------










Schedule 5.11    Subsidiaries and Other Equity Interests




Subsidiary
Direct Owner
Status
1105481 Ontario, Inc.
YRC Worldwide Inc.
Restricted
Express Lane Service, Inc.
YRC Worldwide Inc.
Restricted
OPK Insurance Co. Ltd.
YRC Worldwide Inc.
Restricted
Roadway LLC
YRC Worldwide Inc.
Restricted
YRC Association Solutions, Inc.
YRC Worldwide Inc.
Restricted
YRC Logistics Asia Limited
YRC Worldwide Inc.
Restricted
YRC International Investments, Inc.
YRC Worldwide Inc.
Restricted
YRC Mortgages, LLC
YRC Worldwide Inc.
Restricted
JHJ International Transportation Co., Ltd.
YRC Worldwide Inc.
Restricted
YRC Regional Transportation, Inc.
YRC Worldwide Inc.
Restricted
YRC Enterprise Services, Inc.
YRC Worldwide Inc.
Restricted
YRCW Receivables LLC
YRC Worldwide Inc.
Restricted
YRC Inc.
Roadway LLC
Restricted
Roadway Next Day Corporation
.Roadway LLC
Restricted
Reimer Express Lines Ltd.
YRC Inc.
Restricted
Roadway Express International, Inc.
YRC Inc.
Restricted
Roadway Express, S.A. de C. V.
YRC Inc.
Restricted
Roadway Reverse Logistics, Inc.
YRC Inc.
Restricted
Transcontinental Lease, S. de R.L. de C.V.
YRC Inc.
Restricted
YRC Transportation, S.A. de C.V.
YRC Inc.
Restricted
YRC Services S. de R.L. de C.V.
YRC Transportation, S.A. de C.V.
Restricted
New Penn Motor Express, Inc.
Roadway Next Day Corporation
Restricted
YRC (Shanghai) Management Consulting CO., LTD.
YRC Logistics Asia Limited
Restricted


    23

--------------------------------------------------------------------------------




Subsidiary
Direct Owner
Status
PT Meridian IQ Indonesia International
YRC (Shanghai) Management Consulting CO., LTD.
Restricted
YRC Worldwide Pte. Ltd.
YRC International Investments, Inc.
Restricted
YRC Logistics Services, Inc.
YRC Regional Transportation, Inc.
Restricted
YRC Logistics Inc.
YRC Logistics Services, Inc.
Restricted
USF Bestway Inc.
YRC Regional Transportation, Inc.
Restricted
USF Dugan Inc.
YRC Regional Transportation, Inc.
Restricted
USF Glen Moore Inc.
YRC Regional Transportation, Inc.
Restricted
USF Holland Inc.
YRC Regional Transportation, Inc.
Restricted
USF Holland International Sales Corporation
USF Holland Inc.
Restricted
USF RedStar LLC
YRC Regional Transportation, Inc.
Restricted
USF Reddaway Inc.
YRC Regional Transportation Inc.
Restricted




    24

--------------------------------------------------------------------------------






Schedule 5.14 Labor Matters


•
IBT Agreement

•
IBT Extension Agreement



Other Collective Bargaining Agreements
Operating
Company
Contract Name
Union Name
Union Type
Holland
Office and Clerical Employees Agreement
Teamsters Local Union No. 364
Teamsters
Holland
St. Louis Office Employees Rider
Teamsters Local Union No. 688
Teamsters
Holland
Office Clerical Supplemental / NMFA Agreement
Teamsters Local No. 24
Teamsters
Holland
Office and Clerical Employees Agreement
Local Union No. 20
Teamsters
Holland
USF Holland Local Cartage Agreement of General Teamsters Local 179
Local Union No. 179
Teamsters
Holland
USF Holland and Teamsters Truck Drivers Union, Local No. 407 Cleveland Office
Clerical
Local Union No. 407
Teamsters
Holland
USF Holland and General Drivers, Warehousemen and Helpers Teamsters Local Union
No. 89 Louisville, KY Clerical Agreement
Local Union No. 89
Teamsters
Holland
Office Employees Rider to the National Master Freight Agreement and Central
States Area Local Cartage Supplemental Agreement
Teamsters Local 600
Teamsters
Holland
USF Holland & Teamsters Local Union No. 371 Office Clerical Employees Addendum
Teamsters Local Union No. 371
Teamsters
Holland
Agreement between Teamsters Local Union No. 120 and USF Holland, Coon Rapids, MN
Terminal NMFA Office Personnel Addendum
Teamsters Local Union No. 120
Teamsters





--------------------------------------------------------------------------------




Operating
Company
Contract Name
Union Name
Union Type
Holland
Addendum to the National Master Freight Agreement and the Central States Area
Local Cartage Supplement Agreement between USF Holland and Chauffeurs, Teamsters
and Helpers Local #26
Chauffeurs, Teamsters and Helpers Local #26
Teamsters
Holland
USF Holland Motor Express, Inc. Office and Miscellaneous Truck Terminal
Employee's Agreement Rockford, IL
Teamsters Local Union No. 325
Teamsters
Holland
Kansas City Garage Addendum
Teamsters Local Union #41
Teamsters
Holland
Addendum to the National Master Freight Agreement and the Central States Area
Local Cartage Supplement Agreement between USF Holland and General Drivers and
Helpers Union Local No. 554
General Drivers and Helpers Union Local No. 554
Teamsters
Holland
Agreement between Central States Motor Carriers Association, Inc. and IA of M &
AW District Lodge 60
IA of M & AW District Lodge 60 and Local Union No. 698
Machinists and Aerospace Workers
Holland
USF Holland, Inc. Youngstown Terminal Office Clerical Supplemental/NMFA
Agreement
Teamsters Local Union 377
Teamsters
Holland
Appleton Area and Vicinity Office and Clerical Employees Supplement to the
Central States Area Local Cartage Supplemental Agreement to the National Master
Freight Agreement
Teamsters Local Union 662
Teamsters
Holland
Uniform Indiana Automotive Maintenance Agreement
Teamsters Joint Council 69
Teamsters


    26

--------------------------------------------------------------------------------




Operating
Company
Contract Name
Union Name
Union Type
Holland
Philadelphia, Pennsylvania and Vicinity Supplemental Agreement Covering Local
Cartage and Over the Road
Highway Truck Drivers and Helpers Local No. 107, 676, Teamsters Locals No. 312,
326, 331, 470, Truck Drivers Chauffeurs Helpers Local 384, Food Drivers, Helpers
and Warehouse Employees Local No. 500
Teamsters
Holland
Cincinnati Garage Employees Agreement
Teamsters Local Union 100
Teamsters
Holland
Agreement Between Teamsters Local Union 160 and USF Holland, Owatonna, MN
Terminal
Teamsters Local Union 160
Teamsters
Holland
Addendum to the 2008 - 2013 Local 710 Dock Agreement Covering Custodial
Employees
Teamsters Local 710
Teamsters
Holland
Central Region Local Cartage Supplemental Agreement
Central Region of Teamsters
Teamsters
Holland
Central Region Over-the-Road Supplemental Agreement
Central Region of Teamsters
Teamsters
Holland
Supplement to the Central Region Local Cartage Supplemental Agreement to the
National Master Freight Agreement covering Milwaukee and Waukesha Areas
Local Union No. 200
Teamsters
Holland
Indiana Uniform Office Clerical Agreement
Teamsters Local Unions 135, 215, 364, 414
Teamsters
Holland
Addendum to the National Master Freight Agreement and the Central States Area
Local Cartage Supplemental Agreement
Teamsters Local Union 554
Teamsters
Holland
Agreement between Mechanic's Local 701 IAM & AW and Central States Motor
Carrier's Association (CSMCA) and Trucking Management Inc: For: YRC Inc; YRC
Holland, Inc
Mechanic's Local 701 IAM & AW and Central States Motor Carrier's Association
Machinists and Aerospace Workers


    27

--------------------------------------------------------------------------------




Operating
Company
Contract Name
Union Name
Union Type
Holland
Supplement to the Central Region Over-the-Road Supplemental Agreement to the
National Master Freight Agreement Covering Milwaukee-based Over-the-Road Drivers
Teamsters Local Union 200
Teamsters
Holland
National Master Freight Agreement
International Brotherhood of Teamsters
Teamsters
Holland
Teamsters State of Michigan Office Workers Supplemental Agreement to the
National Master Freight Agreement
Teamsters State of Michigan
Teamsters
Holland
Southern Region Local Freight Forwarding Garage Supplemental Agreement
International Brotherhood of Teamsters
Teamsters
Holland
Southern Region Area Over-the-Road Motor Freight Supplemental Agreement
International Brotherhood of Teamsters
Teamsters
Holland
Upstate Michigan Garage Addendum to NMFA and Central States Area Local Cartage
Supplemental Agreement
Teamster Union 406
Silent
New Penn
Mechanics Areawide Agreement
Teamsters Local Union No. 677
Teamsters
New Penn
Appendix Covering the Classifications of Mechanics and Garage Employees
Local Union 707
Teamsters
New Penn
Appendix to New Jersey / New York Area General Trucking Supplement Agreement
Merchandise Drivers Local No. 641
Teamsters
New Penn
Highway and Local Motor Freight Drivers Dockmen and Helpers Local Union 707
Clerical Appendix
Local Union 707
Teamsters
New Penn
Addendum between New Penn and Teamsters Local Union No. 355
Teamsters Local Union 355
Teamsters
New Penn
Mechanics Agreement between New Penn and Teamsters Local Union No. 251
Local Union 251
Teamsters
New Penn
National Master Freight Agreement and Central Pennsylvania Supplemental
Agreement
Central Pennsylvania and Local Cartage Unions 229, 401, 429, 764, 777, 773 and
776
Teamsters


    28

--------------------------------------------------------------------------------




Operating
Company
Contract Name
Union Name
Union Type
New Penn
PPA Pension Proposal Outline
ILA Local Union 1730
Longshoremen
New Penn
General Freight Agreement Between Inland Terminal Workers 1730 and New Penn
Motor Express, Inc.
ILA Local Union 1730
Longshoremen
New Penn
New York State Freight Division Supplemental Agreement Covering Over the Road
and Cartage
Locals 118,118A,182, 264, 264A, 294, 317, 375, 449, 529, 687, 693
Teamsters
New Penn
Philadelphia, Pennsylvania and Vicinity Supplemental Agreement covering Local
Cartage and Over the Road
Highway Truck Drivers and Helpers Local No. 107, 676, Teamsters Locals No. 312,
326, 331, 470, Truck Drivers Chauffeurs Helpers Local 384, Food Drivers, Helpers
and Warehouse Employees Local No. 500
Teamsters
New Penn
Central Region Local Cartage Supplemental Agreement
Central Region of Teamsters
Teamsters
New Penn
Central Region Over-the-Road Supplemental Agreement
Central Region of Teamsters
Teamsters
New Penn
Joint Council No. 40 Freight Council Supplemental Agreement
Teamsters Local Unions 30, 110, 249 261, 397, 491, 538, 585
Teamsters
New Penn
Central Pennsylvania Mechanics and Office Employees Agreement
Teamsters Local Unions 229, 401, 429, 764, 771, 773, 776
Teamsters
New Penn
Addendum to the Central Pennsylvania Mechanics and Office Employees Agreement
Teamsters Local Unions 776
Teamsters
New Penn
National Master Freight Agreement
International Brotherhood of Teamsters
Teamsters
Reddaway
USF Reddaway Western Contract
Teamsters Local Unions Nos. 63, 70, 104, 492
Teamsters
Reddaway
Master Agreements, Supplement Agreements, and Letters of Understanding
Teamsters Local Unions 162, 206, 324, 962, 37, 174
Teamsters


    29

--------------------------------------------------------------------------------




Operating
Company
Contract Name
Union Name
Union Type
Reddaway
Master Agreement Supplemental Agreements and Memos of Understanding
Teamsters Local Unions 63, 70, 104, 492
Teamsters
Reddaway
USF Reddaway Negotiations Tentative Agreement on Economic Terms
International Brotherhood of Teamsters
Teamsters
Reddaway
Rider to the USF Reddaway Western Contract Regarding Freight Handler Employee
Classification
Teamsters Local Unions 63, 70, 104, 492
Teamsters
Roadway Express, Inc.
Memorandum of Agreement Between Inland Terminal Workers, Local 1730, ILA, and
Roadway Express, Inc.
ILA Local Union 1730
Longshoremen
Roadway Express, Inc.
Line-Haul Mechanic Maintenance Addendum to the National Master Freight Agreement
and the Maryland/District of Columbia Supplemental Agreement
General Teamsters Allied Workers Local 992
Teamsters
Roadway Express, Inc.
Terminal Office Clerical Agreement Winston-Salem, NC
Teamsters Local Union 391
Teamsters
Roadway Express, Inc.
Addendum to the NMFA and the Carolina Automotive Maintenance Agreement
Teamsters Local Union 391
Teamsters
Roadway Express, Inc.
Addendum to the NMFA and MD-DC Supplemental Agreements
Teamsters Local Union 355
Teamsters
Roadway Express, Inc.
Collective Agreement between Roadway Express, Inc. and Canada Council of
Teamsters represented by Teamsters Local Unions 879 & 880
Teamsters Local Unions 879 & 880
Teamsters
Roadway Express, Inc.
Roadway Express Akron Garage Employees Agreement
Local Union No. 24
Teamsters
Roadway Express, Inc.
Teamsters Local Union No. 413 Roadway Express, Inc. Columbus, OH Garage Contract
Local Union No. 413
Teamsters


    30

--------------------------------------------------------------------------------




Operating
Company
Contract Name
Union Name
Union Type
Roadway Express, Inc.
Garage Employees Agreement between Truck Drivers, Chauffeurs and Helpers, Public
Employees Construction Division, Airlines - Greater Cincinnati / Northern
Kentucky Airport and Miscellaneous Jurisdiction, Local Union No. 100
Local Union No. 100
Teamsters
Roadway Express, Inc.
Kansas City Janitor Service Contract
Local Union No. 41
Teamsters
Roadway Express, Inc.
Office and Clerical Employees Agreement between Roadway Express, Inc. and Local
Union No. 20
Local Union No. 20
Teamsters
Roadway Express, Inc.
Agreement with Teamsters Local Union No. 25
Local Union No. 25
Teamsters
Roadway Express, Inc.
Breakbulk Building Maintenance Appendix [sic]
Teamsters Local Union 707
Teamsters
Roadway Express, Inc.
Kansas City Shop Service Contract
Teamsters Local Union 41
Teamsters
Roadway Express, Inc.
Toledo Garage Employees Agreement
Teamsters Local Union 20
Teamsters
Roadway Express, Inc.
Office Employees Addendum to the Maryland-District of Columbia Supplemental
Agreement National Master Freight Agreement ("NMFA")
Teamsters Local Union 992
Teamsters
Roadway Express, Inc.
Agreement Between IBT Local 677 and Roadway Express, Inc. Terminal 107 Cheshire,
CT Office Employees and Rider to the New England Supplemental and Master Freight
Agreement
Teamsters Local Union 677
Teamsters
Roadway Express, Inc.
Roadway Express Clerical Contract
Teamsters Local Union 701
Teamsters
Roadway Express, Inc.
Line-Haul Mechanic Maintenance Addendum to the National Master Freight Agreement
(NMFA) and the Maryland/District of Columbia Supplemental Agreement
Teamsters Local Union 992
Teamsters
Roadway Express, Inc.
Joint Area Cartage Agreement Covering Local Cartage Employees of Road Carriers
of Local 179, 330, 673
Teamsters Local Unions 142, 179, 301, 330, 673
Teamsters


    31

--------------------------------------------------------------------------------




Operating
Company
Contract Name
Union Name
Union Type
Roadway Express, Inc.
Addendum to the Terminal Maintenance Which is an Addendum to the NMFA and the
Carolina Automotive Maintenance Agreement
Teamsters Local Union 391
Teamsters
Roadway Express, Inc.
Agreement between Roadway Express Inc and Office and Professional employees.
International Union, Local 29, AFL-CIO
Office and Professional employees International Union, Local 29, AFL-CIO
Professional Employees International Union
Roadway Express, Inc.
Central Pennsylvania Mechanics and Office Employees Agreement Teamsters Local
Unions No. 229 - Scranton Pa. No. 401 - Wilkes-Barre, Pa. No. 429 - Reading Pa.
No. 764 - Milton Pa. No. 771 - Lancaster Pa. No. 773 - Allentown Pa. No. 776 -
Harristown Pa. And Transport Employers Association, Inc
Teamsters Local Unions No. 229 - Scranton Pa.; No. 401 - Wilkes-Barre, Pa.; No.
429 - Reading, Pa.; No. 764 - Milton, Pa.; No. 771 - Lancaster, Pa.; No. 773 -
Allentown Pa.; No. 776 - Harristown Pa.
Teamsters
Roadway Express, Inc.
Roadway Express, Inc. Terminal Maintenance, Mechanic, and Janitor Addendum to
the National Master Freight Agreement (NMFA) and the Maryland/DC Supplemental
Agreement
Teamsters Local Union 992
Teamsters
Silent
Carolina Freight Council Over-the-Road Supplemental Agreement
Local Union No. __
Teamsters
Silent
Truckload Proposed Contract
Silent
Teamsters
Yellow Freight System, Inc.
Agreement between Teamsters Local Union No. 688 and St. Louis Office Employees
Rider
Teamsters Local Union #688
Teamsters
Yellow Freight System, Inc.
Office Clerical Contract between Teamsters Local Union No. 651 and Yellow
Freight Systems, Inc. for Lexington, KY Office
Teamsters Local Union No. 651
Teamsters


    32

--------------------------------------------------------------------------------




Operating
Company
Contract Name
Union Name
Union Type
Yellow Transportation
Yellow Transportation, Inc. Leadmen, Preventative Maintenance, Preventative
Maintenance Helpers, Tiremen, Lubricators and Tankers, Parts Department,
Washers, Janitors, and Other Garage Miscellaneous Help Employees Supplement to
the Central Region Local Cartage Supplemental Agreement to the National Master
Freight Agreement
Teamsters Local Union 200
Teamsters
Yellow Transportation
Supplement to the Central Region Local Cartage Supplemental Agreement to the
National Master Freight Agreement Covering Milwaukee and Waukesha Areas for the
Period April 1, 2008 through March 31, 2013
Teamsters Local Union 200
Teamsters
Yellow Transportation
Buffalo Area Office Agreement
Teamsters Local Union No. 375
Teamsters
Yellow Transportation
Cleveland, OH Shop Agreement
Teamsters Local Union #964
Teamsters
Yellow Transportation
Cleveland Janitor / Dock Maintenance Employee Rider to the Central States Local
Cartage Supplemental Agreement
Teamsters Local #407
Teamsters
Yellow Transportation
Cleveland Office Employees Rider to the Central States Area Local Cartage
Supplemental Agreement
Teamsters Local #407
Teamsters
Yellow Transportation
Pittsburgh, PA and Local 926's Office Employees' Rider to the Teamsters Joint
Council No. 40 Freight Council Supplemental Agreement and NMFA
Teamsters Local 926
Teamsters
Yellow Transportation
Richmond Office Clerical Agreement
Teamsters Local Union No. 592
Teamsters
Yellow Transportation
Office Clerical Agreement between Teamsters Local Union 71 and Yellow
Transportation
Teamsters Local Union No. 71
Teamsters


    33

--------------------------------------------------------------------------------




Operating
Company
Contract Name
Union Name
Union Type
Yellow Transportation
Office Employees Collective Bargaining Agreement between Yellow Transportation
and Local Union #639
Local Union #639
Teamsters
Yellow Transportation
Office Employees Agreement Appendix to New Jersey-New York Area General Trucking
Supplemental Agreement
Teamsters Local Union No. 641
Teamsters
Yellow Transportation
Collective Agreement between Yellow Transportation, Inc. and Teamsters Local
Unions No. 91, 879, 938 and Teamsters, Chauffeurs, Warehousemen and Helpers
Local Union No. 880
Teamsters Local Unions No. 91, 879, 938 and 880
Teamsters
Yellow Transportation
Tentative Agreement
Yellow Freight Transportation, Inc and International Association of Machinists
and Aerospace Workers, IAM and AW
International Association of Machinists and Aerospace Workers, IAM and AW
Machinists and Aerospace Workers
Yellow Transportation
Multi-States Area Agreement with the International Association of Machinists and
Aero-space Workers, AFL-CIO
International Association of Machinists and Aerospace Workers, ALF-CIO and
participating Local Unions (Districts 9, 10, 71, Lodge 778, 77 IAMAW)
Machinists and Aerospace Workers
Yellow Transportation
International Association of Machinists and Aerospace Workers Yellow
Transportation, Inc Western States Trucking Maintenance Agreement April 1, 2008
through March 31, 2013
International Association of Machinists and Aerospace Workers
Machinists and Aerospace Workers
Yellow Transportation
Office and Clerical Employees Agreement between Teamsters Local Union No. 325
and Yellow Transportation
Teamsters Local Union No. 325
Teamsters
Yellow Transportation
Local 618 White Paper Agreement with Yellow Transportation
Local 618
Silent
Yellow Transportation
Cleveland Office Employees Rider to the Central States Area Local Cartage
Supplemental Agreement
Teamsters Truck Drivers Union No. 407
Teamsters


    34

--------------------------------------------------------------------------------




Operating
Company
Contract Name
Union Name
Union Type
Yellow Transportation
Sioux Falls Area Office and Clerical Employees Supplement To the Central Region
Local Cartage Supplemental Agreement to the NMFA
General Drivers and Helpers Union Local No. 120
Teamsters
Yellow Transportation
Middletown Office Employees Rider to the New England Supplemental Freight
Agreement Rider
Teamsters Local 671
Teamsters
Yellow Transportation
Tentative Agreement between Hawaii Teamsters and Allied Workers, Local 996 and
Yellow Transportation
Hawaii Teamsters and Allied Workers, Local Union 996
Teamsters
Yellow Transportation
Agreement between General States Motor Carriers Association, Inc and IA of M &
AW District Lodge 60
IA of M & AW District Lodge 60; IAM Local 698
Machinists and Aerospace Workers
Yellow Transportation
Area Cartage Agreement Covering Local Cartage Employees of Road Carriers
(T.M.I./C.S.M.C.A.)
Teamsters Local Union 705
Teamsters
Yellow Transportation
Highway & Local Motor Freight Drivers, Dockworkers and Helpers, Local Union 707,
IBT Breakbulk Clerical Appendix
Local Union 707, IBT
Teamsters
Yellow Transportation
Springfield Office Employee's Rider to the New England Supplemental Freight
Agreement [sic]
Teamsters Local Union 404
Teamsters
Yellow Transportation
Agreement by and between:
Yellow Transportation Inc, Buffalo, NY and Automobile Mechanics Local Union #447
- of District 15 International Association of Machinists and Aerospace Workers
AFL-CIO
Automobile Mechanics Local Union #447 - of District 15
International Association of Machinists and Aerospace Workers AFL-CIO
Machinists and Aerospace Workers
Yellow Transportation
Highway and Local Motor Freight Drivers, Dockmen and Helpers Local Union 707
I.B.T. Appendix Covering the classification of Mechanics and Garage Employees of
Break Bulk Terminals
Teamsters Local Union 707
Teamsters


    35

--------------------------------------------------------------------------------




Operating
Company
Contract Name
Union Name
Union Type
Yellow Transportation
Office Employees Collective Bargaining Agreement By and Between Yellow
Transportation, Inc. and Teamsters Local Union 355
Teamsters Local Union 355
Teamsters
Yellow Transportation
CSMCA/Yellow Transportation, Inc. Teamsters Local Union 673 Office and Clerical
Employees Addendum to the Joint Area Cartage Agreement
Teamsters Local Union 673
Teamsters
Yellow Transportation
Supplement to the Central Region Over-the-Road Supplemental Agreement to the
National Master Freight Agreement Covering Milwaukee-based Over-the-Road Drivers
Teamsters Local Union 200
Teamsters
Yellow Transportation
Yellow Transportation INC, Multi States Area Agreement With the International
Association of Machinists and Aerospace Workers, AFL-CIO
International Association of Machinists and Aerospace Workers, AFL-CIO
Machinists and Aerospace Workers
Yellow Transportation
Yellow Transportation Inc Kansas City Addendum to the Multi States Area
Agreement Local Lodge 778, International Association of Machinists and Aerospace
Workers
Local Lodge 778, International Association of Machinists and Aerospace Workers
Machinists and Aerospace Workers
Yellow Transportation
Local Contract and Working Agreement Covering Office and Miscellaneous Truck
Terminal Employees
Teamsters Local Union 710
Teamsters
Yellow Transportation
Yellow Transportation and Teamster Local Union 371 Office Clerical Employees
Addendum
Teamsters Local Union 371
Teamsters
Yellow Transportation
Appendix Covering the Classifications of Mechanics and Garage Employees
Teamsters Local Union 707
Teamsters
Yellow Transportation
Louisville, Kentucky Clerical Agreement
Teamsters Local Union 89
Teamsters
Yellow Transportation
Cincinnati Office Agreement between Local Union No. 100 and Yellow
Transportation System, Inc.
Teamsters Local Union 100
Teamsters


    36

--------------------------------------------------------------------------------




Operating
Company
Contract Name
Union Name
Union Type
Yellow Transportation
Appendix to the Western States Trucking Maintenance Agreement for San Francisco
Local Lodge 1305
Local Lodge 1305, International Association of Machinists and Aerospace Workers
Machinists and Aerospace Workers
YRC Freight
National Master Freight Agreement
International Brotherhood of Teamsters
Teamsters
YRC Freight
Upstate Michigan Garage Addendum to NMFA and Central States Area Local Cartage
Supplemental Agreement
Teamster Union 406
Silent
YRC Freight
Tentative Agreement St. Louis Addendum to the Multi-States Area Agreement
International Association of Machinists and Aerospace Workers, Yellow Freight
Transportation, Inc.
International Association of Machinists and Aerospace Workers
Machinists and Aerospace Workers
YRC Freight
Office Agreement
Teamsters Local Union No. 251
Teamsters
YRC Freight
Agreement between Yellow Transportation Company and General Drivers and Helpers,
Local Union No. 823
Local Union No. 823
Teamsters
YRC Freight
Agreement between YRC Inc. and General Drivers and Helpers, Local Union No. 696
Local Union No. 696
Teamsters
YRC Freight
Carolina Freight Council City Cartage Supplemental Agreement
Silent
Silent
YRC Freight
West Virginia Freight Council of the Eastern Region of Teamsters Supplemental
Agreement
Teamsters Local Union 175
Teamsters
YRC Freight
Office Employees Agreement Appendix to New Jersey-New York Area General Trucking
Supplemental Agreement
Teamsters Local Union 560
Teamsters
YRC Freight
Virginia Freight Council Over-the-Road Supplemental Agreement
International Brotherhood of Teamsters
Teamsters
YRC Freight
Virginia Freight Council City Pickup and Delivery Over-the-Road Supplemental
Agreement
Teamsters Local Unions 22, 29, 171, 592, 822
Teamsters


    37

--------------------------------------------------------------------------------




Operating
Company
Contract Name
Union Name
Union Type
YRC Freight
Teamsters State of Michigan Office Workers Supplemental Agreement to the
National Master Freight Agreement
Teamsters State of Michigan
Teamsters
YRC Freight
Southern Region Office Clerical Employees Supplemental Agreement
International Brotherhood of Teamsters
Teamsters
YRC Freight
Addendum to the National Master Freight Agreement and the Central States Area
Local Cartage Supplemental Agreement
Teamsters Local Union 554
Teamsters
YRC Freight
Southern Region Local Freight Forwarding Garage Supplemental Agreement
International Brotherhood of Teamsters
Teamsters
YRC Freight
Mechanics Agreement Appendix to New Jersey-New York Area General Trucking
Supplemental Agreement
Teamsters Local Union 641
Teamsters
YRC Freight
New Jersey-New York General Trucking Supplemental Agreement and Local 701
Teamsters Joint Council Nos. 16, 73
Teamsters
YRC Freight
New Jersey-New York Over-the-Road Supplemental Agreement Covering Employers of
Private, Common and Contract Carriers
Teamsters Joint Council Nos. 16, 73
Teamsters
YRC Freight
New Jersey-New York General Trucking Supplemental Agreement
Teamsters Joint Council Nos. 16, 73
Teamsters
YRC Freight
Maintenance Employees (Porters) Agreement Appendix to New Jersey-New York Area
General Trucking Supplemental Agreement
Teamsters Local Union 560
Teamsters
YRC Freight
Tentative Agreement: Yellow Freight Transportation, Inc., and International
Association of Machinists and Aerospace Workers, IAM and AW
IAM District 9
Machinists and Aerospace Workers
YRC Freight
Tentative Agreement: Yellow Freight Transportation, Inc., and International
Association of Machinists and Aerospace Workers, IAM and AW (Kansas City
Addendum)
IAM Local Lodge 778
Machinists and Aerospace Workers


    38

--------------------------------------------------------------------------------




Operating
Company
Contract Name
Union Name
Union Type
YRC Freight
Tentative Agreement: Yellow Freight Transportation, Inc., and International
Association of Machinists and Aerospace Workers, IAM and AW (Twin Cities
Addendum)
IAM District 77
Machinists and Aerospace Workers
YRC Freight
Tentative Agreement: St. Louis Addendum to the Multi-States Agreement
IAM District 9
Machinists and Aerospace Workers
YRC Freight
Agreement for the Restructuring of the YRC Worldwide, Inc. Operating Companies
International Brotherhood of Teamsters
Teamsters
YRC Freight
Agreement Between Yellow Transportation, Inc. and Transportation Communications
International Union
Teamsters Local Union 998, 1908
Teamsters
YRC Freight
Appendix to the Western States Trucking Maintenance Agreement for the designated
Southern California Area District 947 and affiliated Lodges
District 947 and Affiliated Lodges
Machinists
YRC Freight
New York State Freight Division Supplemental Agreement Covering Over the Road
and Cartage
Locals 118,118A,182, 264, 264A, 294, 317, 375, 449, 529, 687, 693
Teamsters
YRC Freight
Western States Area Supplemental Agreements
The Western Master Freight Division and Local Union
Teamsters
YRC Freight
New Jersey - New York General Trucking Supplemental Agreement and Local 701
Local 701
Teamsters
YRC Freight
Addendum to the 2008 - 2013 Local 710 Dock Agreement Covering Custodial
Employees
Teamsters Local 710
Teamsters
YRC Freight
Cincinnati Office Agreement between Local Union No. 100 and Yellow Freight
System, Inc.
Local Union No. 100
Teamsters
YRC Freight
Southern Region Area Over-the-Road Motor Freight Supplemental Agreement
International Brotherhood of Teamsters
Teamsters


    39

--------------------------------------------------------------------------------




Operating
Company
Contract Name
Union Name
Union Type
YRC Reimer
Agreement Between Reimer Express Lines, Ltd. and General Teamsters Local Union
979
Teamsters Local Union 979
Teamsters
YRC Reimer
Agreement between Reimer Express Line Employees Association and Reimer Express
Lines Ltd
Reimer Express Line Employees Association
Silent
YRC Reimer
Collective Agreement between Reimer Express Lines Ltd and General Teamsters
Local Union No. 979
General Teamsters Local Union No.979 - Winnipeg Terminal
Teamsters
YRC Reimer
Collective Agreement between Reimer Express Lines Ltd and General Teamsters
Local Union No. 362
General Teamsters Local Union No.362 - Edmington Terminal
Teamsters
YRC Reimer
Collective Agreement between Reimer Express Lines Ltd and Teamsters Local Union
No. 879 (Woodstock) and Teamsters, Chauffeurs, Warehousemen and Helps of America
Local 880 and Teamsters Local Union 938
Teamsters Union Local 938, 880 and 879
Teamsters
YRC Reimer
Memorandum of Agreement between Reimer Express Lines Ltd and Teamsters Quebec
Local 106
Teamsters Quebec Local 106
Teamsters
YRC Reimer
Agreement between Reimer Express Lines Ltd (Kenora, Dryden and Thunder Bay) and
Teamster's Local Union 938
Teamsters Local Union 938
Teamsters
YRC Reimer
Collective Agreement between Reimer Express Lines Limited (Clerical) and
Teamsters, Chauffeurs, Warehousemen and Helpers
Local Union No. 879 and Teamsters Canada
Teamsters, Chauffeurs, Warehousemen and Helpers
Local Union No. 879 and Teamsters Canada
Teamsters
YRC Reimer
Collective Agreement between Reimer Express Lines Ltd Drivers and National
Automobile, Aerospace, Transportation and General Workers Union of Canada
(CAW-Canada) Local 4209
National Automobile, Aerospace, Transportation and General Workers Union of
Canada (CAW - Canada) Local 4209
National Automobile, Aerospace, Transportation and General Workers Union of
Canada


    40

--------------------------------------------------------------------------------




Operating
Company
Contract Name
Union Name
Union Type
YRC Reimer
Collective Agreement between Reimer Express Lines Ltd. Owner Operators and
National Automobile, AeroSpace Transportation and General Workers Union of
Canada (CAW-Canada) Local 4209
National Automobile, AeroSpace Transportation and General Workers Union of
Canada (CAW-Canada) Local 4209
National Automobile, Aerospace, Transportation and General Workers Union of
Canada
YRC Reimer
Agreement between Reimer Express Lines Ltd. Maintenance Facility Winnipeg and
General Teamsters Local Union No. 979
General Teamsters Local Union No. 979
Teamsters
YRC Reimer
Collective Labour Agreement between Transport Drivers, Warehousemen and General
Workers, Teamsters Quebec Section Locale 106 (FTQ) and Reimer Express Lines Ltd.
Transport Drivers, Warehousemen and General Workers, Teamsters Quebec Section
Locale 106 (FTQ)
Teamsters
YRC Reimer
Collective Agreement between Roadway Express Inc. and Canada Council of
Teamsters represented by Teamsters Local Unions 879 and 880
Teamsters Local Unions 879 and 880
Teamsters
YRC Reimer
Collective Agreement between Yellow Transportation, Inc. and the Teamsters Local
Unions No's 91, 879, 938 and the Teamsters, Chauffeurs, Warehousemen and Helpers
Local Union No, 880
Teamsters Local Unions No's 91, 879, 938 and the Teamsters, Chauffeurs,
Warehousemen and Helpers Local Union No. 880
Teamsters
YRC Reimer
Agreement Between Reimer Express Lines Ltd Employees Association and Reimer
Express Lines Ltd.
Reimer Express Lines Ltd. Employees Association
Silent
YRC Reimer
Collective Agreement between Reimer Express Lines Ltd. And Teamsters,
Chauffeurs, Warehousemen and Helpers Local Union No. 879
Teamsters Local Union No. 879
Teamsters
YRC Reimer
Collective Agreement Between YellowTransportation of British Columbia, Inc. and
Teamsters Local Union No. 31
Teamsters Local Union 31
Teamsters
YRC Inc.
Office Agreement Between YRC Inc. - Office, Dayton, OH and Teamsters Local Union
957
Teamsters Local Union 957
Teamsters


    41

--------------------------------------------------------------------------------




Operating
Company
Contract Name
Union Name
Union Type
YRC Inc.
Freight Line Office Contract Supplemental Agreement to the 2008-2013 Central
Region Local Cartage Supplement to the National Master Freight Agreement between
Teamsters Union Local 795, Wichita, Kansas
Teamsters Union Local 795
Teamsters
YRC Inc.
Agreement between Mechanic's Local 701 IAM & AW and Central States Motor
Carrier's Association (CSMCA) and Trucking Management Inc: For: YRC Inc; YRC
Holland, Inc
Mechanic's Local 701 IAM & AW and Central States Motor Carrier's Association
Machinists and Aerospace Workers
YRC Inc.
Addendum to the National Master Freight Agreement and the Carolina Automotive
Maintenance Agreement
Teamsters Local Union 509
Teamsters
YRC Inc.
Addendum to the National Master Freight Agreement and Carolina Supplemental
Agreement for the Period April 1, 2008 through March 31, 2013 Covering Janitor
Employs Domiciled at YRC Inc. Charlotte, North Carolina
Teamsters Local Union 71
Teamsters
YRC Inc.
Upstate Michigan Garage Addendum to the National Master Freight Agreement
Central States Area Local Cartage Supplemental Agreement
Silent
Silent
YRC Inc.
Philadelphia, Pennsylvania and Vicinity Supplemental Agreement covering Local
Cartage and Over the Road
Highway Truck Drivers and Helpers Local No. 107, 676, Teamsters Locals No. 312,
326, 331, 470, Truck Drivers Chauffeurs Helpers Local 384, Food Drivers, Helpers
and Warehouse Employees Local No. 500
Teamsters
YRC Inc.
Roadway Express Garage Office Clerical Agreement
Teamsters Local Union No. 391
Teamsters


    42

--------------------------------------------------------------------------------




Operating
Company
Contract Name
Union Name
Union Type
YRC Inc.
Labor Contract and Working Agreement covering Office and Miscellaneous Truck
Terminal Employees with Local Union No. 301
Local Union No. 301
Teamsters
YRC Inc.
Joint Area Cartage Agreement Covering Local Cartage Employees of Road Carriers
with Local 301
Local Union No. 301, 142, 179, 330, 673
Teamsters
YRC Inc.
Central Region Local Cartage Supplemental Agreement
Central Region of Teamsters
Teamsters
YRC Inc.
Central Region Over-the-Road Supplemental Agreement
Central Region of Teamsters
Teamsters
YRC Inc.
Supplement to the Central Region Local Cartage Supplemental Agreement to the
National Master Freight Agreement covering Milwaukee and Waukesha Areas
Local Union No. 200
Teamsters
YRC Inc.
New England Supplemental Agreement
Local Unions No. 25, 59, 170, 191, 251, 404, 443, 493, 653, 671, 677
Teamsters
YRC Inc.
Joint Council No. 7 Bay Area Local Pickup and Delivery Supplemental Agreement
Locals 70, 287, 315, 624, 890, 912, 2785
Teamsters
YRC Inc.
Carolina Freight Council Automotive Maintenance Supplemental Agreement
International Brotherhood of Teamsters
Teamsters
YRC Inc.
Northern New England General Freight Supplemental Agreement to the National
Master Freight Agreement
International Brotherhood of Teamsters
Teamsters
YRC Inc.
Mechanics Agreement
Teamsters Local Union 560
Teamsters
YRC Inc.
Multi-Employer Kansas City City Office Contract
Teamsters Local Union 41
Teamsters
YRC Inc.
Norfolk Office Agreement
Teamsters Local Union 822
Teamsters
YRC Inc.
Milwaukee Area Office and Clerical Employees Supplement to the Central Region
Local Cartage Supplemental Agreement to the National Master Freight Agreement
Teamsters Local Union 200
Teamsters


    43

--------------------------------------------------------------------------------




Operating
Company
Contract Name
Union Name
Union Type
YRC Inc.
Office Employee's Rider to the New York State Supplemental Freight Agreement
Teamsters Local Union 294
Teamsters
YRC Inc.
Roadway Addendum to the 710 Custodial Addendum to Cover Maintenance Employees
Teamsters Local Union 710
Teamsters
YRC Inc.
Labor Contract and Working Agreement
Teamsters Local Union 710
Teamsters
YRC Inc.
Addendum to the National Master Freight Agreement Between YRC Inc. - Office
Personnel and Teamsters Local Union 120
Teamsters Local Union 120
Teamsters
YRC Inc.
Indiana Uniform Office Clerical Agreement
Teamsters Local Unions 135, 215, 364, 414
Teamsters
YRC Inc.
Indiana Maintenance Agreement
Teamsters Local Union 135
Teamsters
YRC Inc.
Sacramento Janitor
Teamsters Local Union 150
Teamsters
YRC Inc.
Mason City Office Contract
Teamsters Local Union 238
Teamsters
YRC Inc.
Albuquerque Shop
Teamsters Local Union 492
Teamsters
YRC Inc.
Albuquerque Janitor
Teamsters Local Union 492
Teamsters
YRC Inc.
Denver Shop
Teamsters Local Union 961
Teamsters
YRC Inc.
Denver Janitor
Teamsters Local Union 691
Teamsters
YRC Inc.
Charlotte Clerical
Teamsters Local Union 71
Teamsters
YRC Inc.
Albany Office Clerical
Teamsters Local 294
Teamsters
YRC Inc.
Scranton Office Clerical
Teamsters Local 401
Teamsters
YRC Inc.
Scranton Garage Mechanics
Teamsters Local 401
Teamsters
YRC Inc.
Union City Mechanics
Teamsters Local 560
Teamsters
YRC Inc.
Union City Janitorial
Teamsters Local 560
Teamsters

•    

    44

--------------------------------------------------------------------------------






Schedule 6.13(a) Certain Collateral Documents


•
Within 60 days of the Closing Date, or such later date as the Administrative
Agent may agree in its sole discretion, Mortgage Releases in favor of JPMorgan
Chase Bank, N.A., as first lien agent, and US Bank, National Association, as
second lien agent.

•
Within 30 days of the Closing Date, or such later date as the Administrative
Agent may agree in its sole discretion, evidence reasonably satisfactory to the
Agent or the Administrative Agent of the termination of that certain
unauthorized lien filing against USF Glen Moore, Inc.

•
Within 60 days of the Closing Date, or such later date as the Administrative
Agent may agree in its sole discretion, delivery of any equity interest in
Newgistics, Inc., to the extent that it has not been otherwise disposed of or
tendered in that ongoing tender offer by Littlejohn & Co.

•
Within 60 days of the Closing Date, or such later date as the Administrative
Agent may agree in its sole discretion, delivery of Mortgages with respect to
owned real property to the extent required by the Collateral and Guarantee
Requirement.

•
Within 90 days of the Closing Date, or such later date as the Administrative
Agent may agree in its sole discretion, evidence reasonably satisfactory to the
Administrative Agent of the fulfillment by the custodial administrator of its
obligations under the Custodial Administration Agreement.

•
Within 5 Business Days of the Closing Date, or such later date as the
Administrative Agent may agree in its sole discretion, delivery of reasonably
necessary intellectual property releases from each of JP Morgan Chase Bank,
National Association, as agent, in respect of the Existing Credit Agreement and
US Bank, National Association, as collateral trustee, in relation to the
Existing Series A Notes and Existing Series B Notes.





•    




--------------------------------------------------------------------------------




Schedule 7.01(b) Existing Liens


•
Incorporated by reference are all capital lease obligations provided in Schedule
7.03(b).



New Penn Motor Express, Inc.
JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of the Commonwealth, Pennsylvania
UCC
11/19/2013
2008121704739
12/17/2008
New Penn Motor Express, Inc.


625 s 5th Ave
Lebanon, PA 17042


Toyota Material Handling, U.S.A., Inc.


P.O. Box 17419
Irvine, CA 92623-74419


Inventory of all new Toyota.
Secretary of the Commonwealth, Pennsylvania
CONT
11/19/2013
2013091204428
09/12/2013
 
 
Continuation.
Secretary of the Commonwealth, Pennsylvania
UCC
11/19/2013
2009030605236
03/06/2009
New Penn Motor Express, Inc.


625 S. 5th Avenue
Lebanon, PA 17042


RBS Asset Finance, Inc.


71 S. Wacker Drive 28th Floor
Chicago, IL 60606
Lease of specific equipment.
Secretary of the Commonwealth, Pennsylvania
UCC
11/19/2013
2012032103205
03/20/2012
NEW PENN MOTOR EXPRESS, INC.


625 S. 5TH AVENUE
LEBANON, PA 17042


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851


Lease of specific equipment.







--------------------------------------------------------------------------------




JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of the Commonwealth, Pennsylvania
UCC
11/19/2013
2012050301334
05/02/2012
NEW PENN MOTOR EXPRESS, INC.


625 S. 5TH AVENUE
LEBANON, PA 17042


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851


Lease of specific equipment.
Secretary of the Commonwealth, Pennsylvania
UCC
11/19/2013
2012091300672
09/11/2012
NEW PENN MOTOR EXPRESS, INC.


625 S. 5TH AVENUE
LEBANON, PA 17042


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851


Lease of specific equipment.


Secretary of the Commonwealth, Pennsylvania
UCC
11/19/2013
2012092509194
09/25/2012
 
UTICA LEASECO, LLC


44225 UTICA ROAD
UTICA, MI 48317
Secured Party assignment to:
UTICA LEASECO, LLC
44225 UTICA ROAD
UTICA, MI 48317


Secretary of the Commonwealth, Pennsylvania
UCC
02/03/2014
2014010301188
12/31/2013
NEW PENN MOTOR EXPRESS, INC.


625 S. 5TH AVENUE
LEBANON, PA 17042


U.S. Bank Equipment Finance, a Division of U.S. Bank National Association


1310 Madrid Street
Marshall, MN 56258
Lease of specific equipment.














    47

--------------------------------------------------------------------------------




Roadway, LLC
JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State, Kansas
FTL
12/05/2013
6714554
07/16/2010
ROADWAY CORPORATION, a Corporation


10990 ROE AVE
OVERLAND PARK, KS 66211-1213
Internal Revenue Service
$10,413.73
Secretary of State, Kansas
Release of FTL
12/05/2013
677901
03/04/2011
 
 
Release of Federal Tax Lien in the amount of $10,413.73.




    48

--------------------------------------------------------------------------------






USF Glen Moore Inc.
JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of the Commonwealth, Pennsylvania
UCC
11/19/2013
33030586
09/05/2000
USF Glen Moore Inc.


P.O. Box 760
Carlisle, PA 17013


Financial Federal Credit Inc.


201 McCullough Drive
Suite 320
Charlotte, NC 28262


Blanket lien.
Secretary of the Commonwealth, Pennsylvania
CONT
11/19/2013
2005071900586
07/18/2005
 
 
Continuation.
Secretary of the Commonwealth, Pennsylvania
TERM
11/19/2013
2008050701369
05/05/2008
 
 
Termination by Finance Federal Credit Inc.
Secretary of the Commonwealth, Pennsylvania
CONT
11/19/2013
2010032301617
03/22/2010
 
 
Continuation.
Secretary of the Commonwealth, Pennsylvania
UCC
11/19/2013
33030589
09/05/2000
USF Glen Moore Inc.


P.O. Box 760
Carlisle, PA 17013


Financial Federal Credit Inc.


201 McCullough Drive
Suite 320
Charlotte, NC 28262


Blanket lien.
Secretary of the Commonwealth, Pennsylvania
CONT
11/19/2013
2005071900574
07/18/2005
 
 
Continuation.
Secretary of the Commonwealth, Pennsylvania
TERM
11/19/2013
2008050701371
05/05/2008
 
 
Termination by Financial Federal Credit Inc.
Secretary of the Commonwealth, Pennsylvania
CONT
11/19/2013
2010032301605
03/22/2010
 
 
Continuation.




    49

--------------------------------------------------------------------------------








USF Holland Inc.
JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
US District Court, Kansas
LIT
12/03/2013
2:13-cv-02205-EFM-GLR
05/02/2013
Defendant:
USF Holland, Inc.
Plaintiff:
Zachary Alden
Wrongful termination. Family Medical Leave Act.
US District Court, Kansas
LIT
12/03/2013
2:13-cv-02575-EFM-JPO
11/05/2013
Defendant:
Ronald Beckham


USF Holland, Inc.


YRC Worldwide, Inc.
Plaintiff:
Mary Eastwood
Wrongful Death


Seeking damages in excess of $75,000
Department of State, Michigan
UCC
12/09/2013
2008194256-2
12/22/2008
USF Holland, Inc.


750 E 40th St
Holland, MI 49423
Toyota Material Handling, U.S.A., Inc.


P.O. Box 17419
Irvine, CA 92637419
Inventory of all new Toyota, manufactured industrial, construction and
agricultural equipment and all similar used equipment, whether now owned or
hereafter acquired and wherever located, including in transit trucks that have
been delivered by or on behalf of Toyota Material Handling, USA, Inc. and that
have not yet been paid for in whole.


Department of State, Michigan
CONT
12/09/2013
 
 
 
Continuation.
Department of State, Michigan
UCC
12/09/2013
2012042144-1
03/20/2012
USF HOLLAND, INC.


750 EAST 40TH STREET
HOLLAND, MI 49423


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851
Lease of specific equipment.


    50

--------------------------------------------------------------------------------




JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Department of State, Michigan
UCC
12/09/2013
2012052055-4
04/06/2012
USF HOLLAND, INC.


750 EAST 40TH STREET
HOLLAND, MI 49423


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851
Lease of specific equipment.
Department of State, Michigan
UCC
12/09/2013
2012095428-6
07/02/2012
USF HOLLAND, INC.


750 EAST 40TH STREET
HOLLAND, MI 49423


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851
Lease of specific equipment.
Department of State, Michigan
UCC
12/09/2013
2012129194-0
09/11/2012
USF HOLLAND, INC.


750 EAST 40TH STREET
HOLLAND, MI 49423


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851
Lease of specific equipment.
Department of State, Michigan
AMEND
12/09/2013
2012133070-4
09/19/2012
YRC, INC.


10990 ROE AVE
OVERLAND PARK, KS 66211


 
Debtor change to:
YRC, INC.
10990 ROE AVE
OVERLAND PARK, KS 66211


Department of State, Michigan
ASSGN
12/09/2013
2012140129-8
10/03/2012
 
Utica Leaseco, LLC


44225 UTICA ROAD
UTICA, MI 48317
Secured Party assignment to:
Utica Leaseco, LLC
44225 UTICA ROAD
UTICA, MI 48317




    51

--------------------------------------------------------------------------------




JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Department of State, Michigan
UCC
12/09/2013
2012179056-8
12/27/2012
USF HOLLAND INC.


750 E. 40TH STREET
HOLLAND, MI 49423


Oce Financial Services, Inc.


5450 North Cumberland
Chicago, IL 60656
All of Debtor's rights in all equipment subject to a lease between Debtor and
Secured Party.
Department of State, Michigan
UCC
2/5/2014
2013177855-2
12/17/2013
USF HOLLAND INC.


750 E. 40TH STREET
HOLLAND, MI 49423




Canon Financial Services, Inc.


158 Gaither Drive
Suite 200
Mt. Laurel, NJ 08054
All equipment subject to lease and other rights arising from lease equipment






    52

--------------------------------------------------------------------------------






USF Reddaway Inc.
JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State, Oregon
UCC
11/22/2013
8154506
12/17/2008
USF REDDAWAY, INC


16277 SE 130TH AVE
CLACKAMAS, OR 97015
TOYOTA MATERIAL HANDLING, U.S.A., INC.


P.O. BOX 17419
IRVINE, CA 92623-7419
INVENTORY OF ALL NEW TOYOTA, MANUFACTURED INDUSTRIAL, CONSTRUCTION AND
AGRICULTURAL EQUIPMENT AND ALL SIMILAR USED EQUIPMENT, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED AND WHEREVER LOCATED, INCLUDING IN TRANSIT TRUCKS THAT HAVE
BEEN DELIVERED BY OR ON BEHALF OF TOYOTA MATERIAL HANDLING, USA, INC. AND THAT
HAVE NOT YET BEEN PAID FOR IN WHOLE.


Secretary of State, Oregon
CONT
11/22/2013
8154506-1
09/12/2013
 
 
Continuation.


    53

--------------------------------------------------------------------------------




JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State, Oregon
UCC
11/22/2013
8433679
01/04/2010
USF REDDAWAY INC.


PO BOX 1035
CLACKAMAS, OR 97015


USF REDDAWAY, INC.


16277 SE 130TH AVE
CLACKAMAS, OR 97015


USF REDDAWAY INC.


12250 SE FORD DRIVE
CLACKAMAS, OR 97015


USF REDDAWAY INC.


10990 ROE AVENUE MS A515
OVERLAND PARK, KS 66211


FLUID CONNECTOR PRODUCTS, INC.


PO BOX 10308
PORTLAND, OR 97296


Specific equipment.
Secretary of State, Oregon
UCC
11/22/2013
89146492
03/20/2012
USF REDDAWAY, INC.


16277 S.E. 130TH AVENUE
CLACKAMAS, OR 97015


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851
Lease of specific equipment.


    54

--------------------------------------------------------------------------------




JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State, Oregon
UCC
11/22/2013
89162685
04/09/2012
USF REDDAWAY, INC.


16277 S.E. 130TH AVENUE
CLACKAMAS, OR 97015


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Oregon
UCC
11/22/2013
89210013
06/01/2012
USF REDDAWAY, INC.


16277 S.E. 130TH AVENUE
CLACKAMAS, OR 97015


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Oregon
UCC
11/22/2013
89283578
08/22/2012
USF REDDAWAY, INC.


16277 S.E. 130TH AVENUE
CLACKAMAS, OR 97015


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Oregon
UCC
11/22/2013
89759879
06/18/2013
USF REDDAWAY INC. D/B/A REDDAWAY


7720 S.W. MOHAWK ST, BUILDING H
TULATIN, OR 97062


STOUGHTON TRAILERS ACCEPTANCE BY LLC


416 S. ACADEMY STREET
STOUGHTON, WI 53589


Lease of specific equipment.


*Debtor name is not compliant with Article 9.


    55

--------------------------------------------------------------------------------




JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State, Oregon
UCC
11/22/2013
89890102
11/19/2013
USF REDDAWAY INC. D/B/A REDDAWAY


7720 S.W. MOHAWK ST, BUILDING H
TULATIN, OR 97062


STOUGHTON TRAILERS ACCEPTANCE BY LLC


416 S. ACADEMY STREET
STOUGHTON, WI 53589


Lease of specific equipment.


*Debtor name is not compliant with Article 9.




    56

--------------------------------------------------------------------------------






USFreightways Corporation
JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State,
Delaware
UCC
12/03/2013
31630311
06/26/2003
US FREIGHTWAYS CORPORATION


630 E KENMOOR, STE 200
GRAND RAPIDS, MI 49546


DELL FINANCIAL SERVICES, L.P.


12234 N. IH-35 BLDG B
AUSTIN, TX 78753
Lease of specific equipment.


Secretary of State,
Delaware
CONT
12/03/2013
20081862471
06/01/2008
 
 
Continuation.
Secretary of State,
Delaware
AMEND
12/03/2013
20083248935
09/24/2008
 
DELL FINANCIAL SERVICES L.L.C.


12234 N. IH-35 BLDG B
AUSTIN, TX 78753.


Secured Party change to:
DELL FINANCIAL SERVICES L.L.C.
12234 N. IH-35 BLDG B
AUSTIN, TX 78753.


Secretary of State,
Delaware
CONT
12/03/2013
20131370056
04/10/2013
 
 
Continuation.




    57

--------------------------------------------------------------------------------








YRC Inc.
JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State, Delaware
UCC
12/03/2013
20102884538
08/18/2010
YRC INC.


200 N BELTLINE RD
IRVING, TX 75061


GENERAL ELECTRIC CAPITAL CORPORATION


PO BOX 35701
BILLINGS, MT 59107-570


Lease of specific equipment
Secretary of State, Delaware
UCC
12/03/2013
20121040460
03/19/2012
YRC, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


NATIONS FUND I, INC.


1201 MERRITT SEVEN
NORWALK, CT 06851


Lease of specific equipment.
Secretary of State, Delaware
UCC
12/03/2013
20121537473
04/20/2012
YRC, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


NATIONS FUND I, INC.


1201 MERRITT SEVEN
NORWALK, CT 06851


Lease of specific equipment.
Secretary of State, Delaware
ASSGN
12/03/2013
20123708577
09/26/2012
 
MILESTONE EQUIPMENT CORPORATION


1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920


Secured Party assignment to:
MILESTONE EQUIPMENT CORPORATION
1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920


    58

--------------------------------------------------------------------------------




JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State, Delaware
UCC
12/03/2013
20122075275
05/30/2012
YRC, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


NATIONS FUND I, INC.


1201 MERRITT SEVEN
NORWALK, CT 06851


Lease of specific equipment.
Secretary of State, Delaware
UCC
12/03/2013
20122075648
05/30/2012
YRC, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


NATIONS FUND I, INC.


1201 MERRITT SEVEN
NORWALK, CT 06851


Lease of specific equipment.
Secretary of State, Delaware
ASSGN
12/03/2013
20123708825
09/26/2012
 
MILESTONE EQUIPMENT CORPORATION


1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920


Secured Party assignment to:
MILESTONE EQUIPMENT CORPORATION
1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920
Secretary of State, Delaware
UCC
12/03/2013
20122680124
07/12/2012
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


NATIONS FUND I, INC.


1201 MERRITT SEVEN
NORWALK, CT 06851


Lease of specific equipment.
Secretary of State, Delaware
UCC
12/03/2013
20122922427
07/30/2012
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


NATIONS FUND I, INC.


1201 MERRITT SEVEN
NORWALK, CT 06851


Lease of specific equipment.


    59

--------------------------------------------------------------------------------




JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State, Delaware
UCC
12/03/2013
20123001106
08/03/2012
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


NATIONS FUND I, INC.


1201 MERRITT SEVEN
NORWALK, CT 06851


Lease of specific equipment.
Secretary of State, Delaware
ASSGN
12/03/2013
20123708890
09/26/2012
 
MILESTONE EQUIPMENT CORPORATION


1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920


Secured Party assignment to:
MILESTONE EQUIPMENT CORPORATION
1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920
Secretary of State, Delaware
UCC
12/03/2013
20123241256
08/21/2012
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


NATIONS FUND I, INC.


1201 MERRITT SEVEN
NORWALK, CT 06851


Lease of specific equipment.
Secretary of State, Delaware
UCC
12/03/2013
20123592468
09/18/2012
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


NATIONS FUND I, INC.


1201 MERRITT SEVEN
NORWALK, CT 06851


Lease of specific equipment.
Secretary of State, Delaware
ASSGN
12/03/2013
20123819424
10/03/2012
 
UTICA LEASECO, LLC


44225 UTICA ROAD
UTICA, MI 48317


Secured Party assignment to:
UTICA LEASECO, LLC
44225 UTICA ROAD
UTICA, MI 48317




    60

--------------------------------------------------------------------------------




JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State, Delaware
UCC
12/03/2013
20123667005
09/13/2012
YRC INC.


10990 Roe Avenue
Overland Park, KS 66211


Nations Fund I, Inc.


101 Merritt Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Delaware
ASSGN
12/03/2013
20124032142
10/03/2012
 
PMC FINANCIAL SERVICES GROUP, LLC


3816 EAST LA PALMA AVE
ANAHEIM, CA 92807


Secured Party assignment to:
PMC FINANCIAL SERVICES GROUP, LLC
3816 EAST LA PALMA AVE
ANAHEIM, CA 92807


Secretary of State, Delaware
UCC
12/03/2013
20125096484
12/31/2012
YRC, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


NATIONS FUND I, INC.


1201 MERRITT SEVEN
NORWALK, CT 06851


Lease of specific equipment.
Secretary of State, Delaware
UCC
12/03/2013
20131036327
03/18/2013
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


CIT FINANCE LLC


10201 CENTURION PARKWAY N.
JACKSONVILLE, FL 32256


Specific equipment.
Secretary of State, Delaware
TERM
12/03/2013
20131074971
03/20/2013
 
 
Termination by CIT Finance LLC.
Secretary of State, Delaware
UCC
12/03/2013
20131074690
03/20/2013
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


CIT FINANCE LLC


10201 CENTURION PARKWAY N.
JACKSONVILLE, FL 32256


Specific equipment.


    61

--------------------------------------------------------------------------------




JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State, Delaware
UCC
12/03/2013
20132927771
07/18/2013
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


PO Box 203106
Dallas, TX 75320-3106
Lease of specific equipment.
Secretary of State, Delaware
UCC
12/03/2013
20134021334
10/08/2013
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


PO Box 203106
Dallas, TX 75320-3106
Lease of specific equipment.
Secretary of State, Delaware
UCC
12/03/2013
20134369279
11/04/2013
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


PO Box 203106
Dallas, TX 75320-3106
Lease of specific equipment.
Secretary of State, Delaware
UCC
1/30/2014
20135162830
12/30/2014
YRC, INC.


10990 ROE AVENUE OVERLAND PARK, KS 66211
Nations Fund I, Inc.


101 Merritt Seven
5th Floor
Norwalk, CT 06851
All equipment subject to lease and other rights arising from lease equipment.
Secretary of State, Kansas
UCC
12/05/2013
6887905
03/20/2012
YRC, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


101 Merrit Seven
Norwalk, CT 06851
Lease of specific equipment.


    62

--------------------------------------------------------------------------------




JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State, Kansas
UCC
12/05/2013
6896716
04/23/2012
YRC, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


101 Merrit Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Kansas
ASSGN
12/05/2013
71253509
09/26/2012
 
MILESTONE EQUIPMENT CORPORATION


1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920


Secured Party assignment to:
MILESTONE EQUIPMENT CORPORATION
1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920
Secretary of State, Kansas
UCC
12/05/2013
6909386
06/01/2012
YRC, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


101 Merrit Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Kansas
UCC
12/05/2013
6909402
06/01/2012
YRC, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


101 Merrit Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Kansas
ASSGN
12/05/2013
71253780
09/26/2012
 
MILESTONE EQUIPMENT CORPORATION


1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920


Secured Party assignment to:
MILESTONE EQUIPMENT CORPORATION
1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920


    63

--------------------------------------------------------------------------------




JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State, Kansas
UCC
12/05/2013
6920961
07/13/2012
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


101 Merrit Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Kansas
UCC
12/05/2013
6924781
07/31/2012
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


101 Merrit Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Kansas
UCC
12/05/2013
6926026
08/06/2012
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


101 Merrit Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Kansas
ASSGN
12/05/2013
71253798
09/26/2012
 
MILESTONE EQUIPMENT CORPORATION


1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920


Secured Party assignment to:
MILESTONE EQUIPMENT CORPORATION
1660 TIBURON BLVD, SUITE E
TIBURON, CA 94920
Secretary of State, Kansas
UCC
12/05/2013
6930549
08/22/2012
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


101 Merrit Seven
Norwalk, CT 06851
Lease of specific equipment.


    64

--------------------------------------------------------------------------------




JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State, Kansas
UCC
12/05/2013
6933816
09/07/2012
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


101 Merrit Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Kansas
ASSGN
12/05/2013
6939532
10/03/2012
 
PMC FINANCIAL SERVICES GROUP, LLC


3816 EAST LA PALMA AVE
ANAHEIM, CA 92807


Secured Party assignment to:
PMC FINANCIAL SERVICES GROUP, LLC
3816 EAST LA PALMA AVE
ANAHEIM, CA 92807




Secretary of State, Kansas
UCC
12/05/2013
6936462
09/19/2012
YRC, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


101 Merrit Seven
Norwalk, CT 06851
Lease of specific equipment.
Secretary of State, Kansas
ASSGN
12/05/2013
71258987
10/03/2012
 
UTICA LEASECO, LLC


44225 UTICA ROAD
UTICA, MI 48317


Secured Party assignment to:
UTICA LEASECO, LLC
44225 UTICA ROAD
UTICA, MI 48317
Secretary of State, Kansas
UCC
12/05/2013
6959944
01/02/2013
YRC, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


101 Merrit Seven
Norwalk, CT 06851
Lease of specific equipment.


    65

--------------------------------------------------------------------------------




JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State, Kansas
UCC
12/05/2013
6999189
05/28/2013
YRC INC. D/B/A YRC FREIGHT


10990 ROE AVENUE
OVERLAND PARK, KS 66211


STOUGHTON TRAILERS ACCEPTANCE COMPANY, LLC


416 S. ACADEMY STREET
STOUGHTON, WI 53589


Lease of specific equipment.


*Debtor name is not compliant with Article 9.
Secretary of State, Kansas
UCC
12/05/2013
7008287
07/01/2013
YRC INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


Nations Fund I, Inc.


PO Box 203106
Dallas, TX 75320-3106
Lease of specific equipment.




    66

--------------------------------------------------------------------------------






YRC Enterprise Services, Inc.
JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State,
Delaware
UCC
12/03/2013
20103749383
10/26/2010
YRC ENTERPRISE SERVICES, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


COMSOURCE, INC.


8104 CAZENOVIA ROAD
MANLIUS, NY 13104
Lease of specific equipment.
Secretary of State,
Delaware
ASSGN
12/03/2013
20104533489
12/21/2010
 
MB FINANCIAL BANK, N.A.


6111 N. RIVER ROAD
ROSEMONT, IL 60018


Secured Party assignment to:
MB FINANCIAL BANK, N.A.
6111 N. RIVER ROAD
ROSEMONT, IL 60018


Secretary of State,
Delaware
ASSGN
12/03/2013
20110265101
01/24/2011
 
MB FINANCIAL BANK, N.A.


6111 N. RIVER ROAD
ROSEMONT, IL 60018


Secured Party assignment to:
MB FINANCIAL BANK, N.A.
6111 N. RIVER ROAD
ROSEMONT, IL 60018


Secretary of State,
Delaware
UCC
12/03/2013
20111360844
03/30/2011
YRC Enterprise Services, Inc.


10990 Roe Ave
Overland Park, KS 66211


Forsythe Solutions Group, Inc.


7770 Frontage Road
Skokie, IL 60077
Specific equipment.


    67

--------------------------------------------------------------------------------




JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State,
Delaware
UCC
12/03/2013
20114124858
10/26/2011
YRC ENTERPRISES SERVICES, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 62207


NORTH AMERICAN COMMUNICATIONS RESOURCE, INC.


3344 HWY 149
EAGAN, MN 55121


Telecommunications equipment.
Secretary of State,
Delaware
TERM
12/03/2013
20130167164
01/11/2013
 
 
Termination by North American Communications Resource, Inc.




    68

--------------------------------------------------------------------------------







    69

--------------------------------------------------------------------------------




YRC Logistics Services, Inc.

    70

--------------------------------------------------------------------------------




JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State,
Illinois
UCC
12/04/2013
14278044
05/08/2009
YRC LOGISTICS SERVICES, INC.


10990 ROE AVE
OVERLAND PARK, KS 66211


NMHG FINANCIAL SERVICES, INC.


44 OLD RIDGEBURY ROAD
DANBURY, CT 06810


All equipment now or hereafter leased by Lessor to Lessee.


Secretary of State, Illinois
CONT
12/04/2013
09270983
11/22/2013
 
 
Continuation.
Secretary of State, Illinois
AMEND
12/04/2013
09270982
11/22/2013
 
NMHG FINANCIAL SERVICES, INC.


PO BOX 35701
Billings, MT 59107-5701


Secured Party change to:
NMHG FINANCIAL SERVICES, INC.
PO BOX 35701
Billings, MT 59107-5701


Secretary of State,
Illinois
UCC
12/04/2013
14814787
12/02/2009
YRC LOGISTICS SERVICES, INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211
GREATWIDE DEDICATED TRANSPORT, LLC


12404 PARK CENTRAL DR, STE 300 SOUTH
DALLAS, TX 75251


Reference is made to (i) that certain Indemnification Escrow Agreement, dated as
of November 23,2009 (the "Indemnification Escrow Agreement") between Debtor,
Secured Party and JPMorgan Chase Bank, N.A. and (ii) that certain Adjustment
Escrow Agreement, dated as of November 23,2009 (the "Adjustment Escrow
Agreement") between Debtor, Secured Party and JPMorgan Chase Bank, N.A.


This financing statement covers (1) all of the Debtor's rights under the
Indemnification Escrow Agreement, (2) the Indemnification Escrow Account, the
Indemnification Escrow Amount and all investments thereof, in each case, as
referred to in the Indemnification Escrow Agreement, (3) all of the Debtor's
rights under the Adjustment Escrow Agreement and (4) the Adjustment Escrow
Account, the Adjustment Escrow Amount and all, investments thereof, in each
case, as referred to in the Adjustment Escrow Agreement.






    71

--------------------------------------------------------------------------------






YRC Worldwide Inc.
JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Secretary of State,
Delaware
UCC
12/03/2013
20084198477
12/17/2008
YRC WORLDWIDE, INC.


10990 ROE AVE.
OVERLAND PARK, KS 66211


TOYOTA MATERIAL HANDLING, U.S.A., INC.


P.O. BOX 17419
IRVINE, CA 92623-741
Inventory of all new Toyota, manufactured industrial, construction and
agricultural equipment and all similar used equipment, whether now owned or
hereafter acquired and wherever located, including in transit trucks that have
been delivered by or on behalf of Toyota Material Handling, USA, Inc. and that
have not yet been paid for in whole.


Secretary of State, Delaware
CONT
12/03/2013
20133558716
09/12/2013
 
 
Continuation.
Secretary of State,
Delaware
UCC
12/03/2013
20101549991
05/04/2010
YRC WORLDWIDE INC.


10990 ROE AVE
OVERLAND PARK, KS 66211


GENERAL ELECTRIC CAPITAL CORPORATION


PO BOX 35701
BILLINGS, MT 59107-570


Lease of specific equipment.
Secretary of State, Delaware
UCC
12/03/2013
20122122051
06/04/2012
YRC WORLDWIDE INC.


10990 ROE AVENUE
OVERLAND PARK, KS 66211


MACQUARIE EQUIPMENT FINANCE, LLC


2285 FRANKLIN ROAD SUITE 100
BLOOMFIELD HILLS, MI 48302


Lease of specific equipment.


    72

--------------------------------------------------------------------------------




JURISDICTION
FILING TYPE/
SEARCHED THRU
FILE NUMBER/ FILE DATE
DEBTOR
SECURED PARTY
COLLATERAL DESCRIPTION
Register of Deeds, Johnson County, Kansas
STL
12/04/2013
20130411-0004822
04/11/2013
YRC WORLDWIDE INC. (as a corporation)


10990 Roe Ave
Shawnee Mission, KS 66211-1213


State of Kansas


Department of Labor
Delinquent Account Unit
401 S.W. Topeka Blvd.
Topeka, KS 66603-3182


$10,008.26
Register of Deeds, Johnson County, Kansas
STL
12/04/2013
20130729-0012027
07/29/2013
YRC WORLDWIDE INC. (as a corporation)


10990 Roe Ave
Shawnee Mission, KS 66211-1213


State of Kansas


Department of Labor
Delinquent Account Unit
401 S.W. Topeka Blvd.
Topeka, KS 66603-3182


$236.48
US District Court, Kansas
LIT
12/03/2013
2:11-cv-02072-KHV-JPO
02/07/2011
Defendant:


YRC Worldwide Inc.
Plaintiff:
Stan Better


YRC Investors Group




Securities Exchange Act


Plaintiffs suing in class action against YRC Worldwide Inc. for misleading
conduct in company valuation.
US District Court, Kansas
LIT
12/03/2013
2:13-cv-02575-EFM-JPO
11/05/2013
Defendant:
Ronald Beckham


USF Holland, Inc.


YRC Worldwide, Inc.


Plaintiff:
Mary Eastwood


Wrongful death.






    73

--------------------------------------------------------------------------------




Schedule 7.02(e) Existing Investments




•
Included by reference are all Intercompany Notes listed on Schedule 7.03(b).

•
YRC Regional Transportation, Inc. owns preferred shares of Newgistics, Inc.,
which were converted into right to receive $3.4 million on Newgistics, Inc.
merger



Wholly Owned Subsidiaries


Issuer
Issued and Outstanding Shares/Equity Interests
Record and Beneficial Owner
YRC Worldwide Inc.
28,629,938
583,334 shares of Class A Convertible Preferred Stock
1 share of Series A Preferred Stock
Publicly traded
1105481 Ontario, Inc.
100 shares
100% by YRC Worldwide Inc.
Express Lane Service, Inc.
100 shares
100% by YRC Worldwide Inc.
OPK Insurance Co. Ltd.
Unknown
100% by YRC Worldwide Inc.
Roadway LLC
100 shares
100% by YRC Worldwide Inc.
YRC Association Solutions, Inc.
10,000 shares
100% by YRC Worldwide Inc.
YRC Logistics Asia Limited
357,501,711 shares
100% by YRC Worldwide Inc.
YRC International Investments, Inc.
1,000 shares
100% by YRC Worldwide Inc.
YRC MORTGAGES, LLC
10,000 units
100% by YRC Worldwide Inc.
YRC Regional Transportation, Inc.
1,000 shares
100% by YRC Worldwide Inc.
YRC Enterprise Services, Inc.
1,000 shares
100% by YRC Worldwide Inc.
YRCW Receivables LLC
$1,000 paid in capital
100% by YRC Worldwide Inc.
YRC Inc.
200 shares
100% by Roadway LLC
Roadway Next Day Corporation
100 shares
100% by Roadway LLC
Reimer Express Lines Ltd.
100 Class B Common
7,511,100 Class A Voting Common
100% by YRC Inc.





--------------------------------------------------------------------------------




Roadway Express International, Inc.
1,000 shares
100% by YRC Inc.
Roadway Reverse Logistics, Inc.
100 shares
100% by YRC Inc.
YRC Services S. de R.L. de C.V.
N/A
100% by YRC Transportation, S.A. de C.V.
New Penn Motor Express, Inc.
7 shares
100% by Roadway Next Day Corporation
YRC (Shanghai) Management Consulting CO., LTD.
No shares
100% by YRC Logistics Asia Limited
PT Meridian IQ Indonesia International
$50,000 paid in capital
100% by YRC Logistics Asia Limited
YRC Worldwide Pte. Ltd.
100 shares
100% by YRC International Investments, Inc.
YRC LOGISTICS SERVICES, INC.
50 shares
100% by YRC Regional Transportation, Inc.
YRC Logistics Inc.
100 shares
100% by YRC LOGISTICS SERVICES, INC.
USF Bestway Inc.
283.4 shares
100% by YRC Regional Transportation, Inc.
USF Dugan Inc.
1,000,000 shares
100% by YRC Regional Transportation, Inc.
USF Glen Moore Inc.
100,000
100% by YRC Regional Transportation, Inc.
USF Holland Inc.
1,131 Common Stock
2,610 Preferred Stock
100% by YRC Regional Transportation, Inc.
USF Holland International Sales Corporation
100,000 shares
100% by USF Holland Inc.
USF RedStar LLC
Unknown
100% by YRC Regional Transportation, Inc.
USF Reddaway Inc.
40.5 shares
100% by YRC Regional Transportation, Inc.





Less Than Wholly Owned Subsidiaries



    75

--------------------------------------------------------------------------------




Issuer
Issued and Outstanding Shares/Equity Interests
Record and Beneficial Owner
JHJ International Transportation
$10,000,000 paid in capital
50% by YRC Worldwide Inc. and
50% by Shanghai Jin Jiang International Industrial Investment Co., Ltd.
Roadway Express, S.A. de C.V.
9,210,800 shares
99.99% by YRC Inc.
.01% by Transcontinental Lease, S. de R.L de C.V.
Transcontinental Lease, S. de R.L. de C.V.
50 shares
99.99% by YRC Inc.
.01% by Roadway Express International, Inc.
YRC Transportation, S.A. de C.V.
5,000 shares
58.9% by YRC Inc.
41.1% by Reimer Express Lines Ltd.



•
.


    76

--------------------------------------------------------------------------------






Schedule 7.03(b) Existing Indebtedness


•
5.0% Net Share Settled Contingent Convertible Senior Notes due 2023 and the
subsidiary guarantees of them, with remaining aggregate principal amount of
$177,000.

•
Indebtedness arising under contracts entered into in the ordinary course of
business for the purchase of goods and services, whether or not delivered or
accepted, which constitute take or pay obligations.

•
Included by reference are all liens listed on Schedule 7.01(b).



Additional Outstanding Notes
Maker
Payee
Original Principal Amount
Each Loan Party
Each Loan Party
N/A
YRC Inc. (fka Roadway Express, Inc.)
Roadway LLC
$
500,000,000.00


YRC Inc. (fka Roadway Express, Inc.)
YRC Worldwide Inc.
$
200,000,000.00


New Penn Motor Express, Inc.
Roadway LLC
$
150,000,000.00


YRC Logistics Asia Limited
YRC Worldwide Inc.
$
10,203,693.27


YRC Logistics Asia Limited
YRC Worldwide Inc.
1, 563,062.02
Reimer Express Lines Ltd.
YRC Logistics Inc.
$ 3,674,434.39 CAD
YRC Worldwide Inc.
Reimer Express Lines Ltd.
$19,000,000.00
YRC Inc.
Reimer Express Lines Ltd.
$ 5,870,361.00 CAD
Transcontinental Lease, S. de R.L. de C.V.
YRC Transportation, S.A. de C.V.
$1,047,718.92



Capital Lease Obligations




--------------------------------------------------------------------------------




Grantor / Lessee
Lessor
Operating Company
Location/Description
Balance as of 1/31/14
YRC Worldwide Inc.
Bloomington Industrial Property Owner, LLC
YRC
NAT #1 Bloomington - Terminal C4
19,078,779.20
YRC Worldwide Inc.
1313 Grand Street Realty, LLC
YRC
NAT #1 Brooklyn - Terminal C4
5,898,925.60
YRC Worldwide Inc.
NATMI Truck Terminals, LLC c/o NorthAmerican Terminals Management, Inc.
YRC
NAT #1 Chula Vista - Terminal C4
2,074,577.49
YRC Worldwide Inc.
NATMI Truck Terminals, LLC c/o NorthAmerican Terminals Management, Inc.
YRC
NAT #1 Denver - Terminal C4
4,898,324.72
YRC Worldwide Inc.
KTR Property Trust I
URD
NAT #1 Fontana - Terminal C4
10,324,335.07
YRC Worldwide Inc.
Prologis Targeted US Logistics Fund, LP
YRC
NAT #1 Gardena - Terminal C4
4,634,586.79
YRC Worldwide Inc.
NATMI Truck Terminals, LLC c/o NorthAmerican Terminals Management, Inc.
URD
NAT #1 Henderson - Terminal C4
3,155,981.50
YRC Worldwide Inc.
NATMI Truck Terminals, LLC c/o NorthAmerican Terminals Management, Inc.
URD
NAT #1 Las Vegas - Terminal C4
2,691,607.83
YRC Worldwide Inc.
NATMI Truck Terminals, LLC c/o NorthAmerican Terminals Management, Inc.
YRC
NAT #1 Manassas - Terminal C4
1,994,214.80
YRC Worldwide Inc.
Orange Batavia I LLC
URD
NAT #1 Orange - Terminal C4
5,469,230.22
YRC Worldwide Inc.
GPT Orlando Terminal Owner LLC c/o Gramercy Capital Corp.
YRC
NAT #1 Orlando - Terminal C4
1,781,154.80
YRC Worldwide Inc.
Bel Air T.T., LLC (c/o Pacific Industrial, LLC)
YRC
NAT #1 San Diego - Terminal C4
2,197,405.00
YRC Worldwide Inc.
M4 Terminals, LLC c/o Mark IV Capital, Inc.
YRC
NAT #1 San Jose - Terminal C4
1,956,910.11
YRC Worldwide Inc.
M4 Terminals, LLC c/o Mark IV Capital, Inc.
URD
NAT #1 Santa Clara - Terminal C4
2,537,893.92
YRC Worldwide Inc.
KTR Property Trust I
YRC
NAT #1 Seattle - Terminal C4
6,450,485.73
YRC Worldwide Inc.
NATMI Truck Terminals, LLC c/o NorthAmerican Terminals Management, Inc.
YRC
NAT #1 Sparks - Terminal C4
1,732,906.54


    78

--------------------------------------------------------------------------------




Grantor / Lessee
Lessor
Operating Company
Location/Description
Balance as of 1/31/14
YRC Worldwide Inc.
NATMI Truck Terminals, LLC c/o NorthAmerican Terminals Management, Inc.
NPM
NAT #2 Billerica - Terminal C4
3,991,776.29
YRC Worldwide Inc.
Terreno Dell LLC
YRC
NAT #2 Carlstadt - Terminal C4
3,517,707.62
YRC Worldwide Inc.
GPT Houston Terminal Owner LLC c/o Gramercy Capital Corp.
YRC
NAT #3 - Houston - Terminal C4
3,563,775.63
YRC Worldwide Inc.
NATMI Truck Terminals, LLC c/o NorthAmerican Terminals Management, Inc.
YRC
NAT #3 Phoenix - Terminal C4
4,384,666.83
YRC Worldwide Inc.
NATMI Truck Terminals, LLC c/o NorthAmerican Terminals Management, Inc.
YRC
NAT #3 Portland - Terminal C4
7,627,074.06
YRC Worldwide Inc.
DCT Regentview Avenue LLC c/o DCT Industrial Trust Inc.
URD
NAT #4 - Downey CA v2 - Terminal C4
5,330,837.07
YRC Worldwide Inc.
DCT Eckhoff Street LLC c/o DCT Industrial Trust Inc.
YRC
NAT #4 - Orange CA v2 - Terminal C4
5,580,927.72
YRC Worldwide Inc.
DCT Peoria Street LLC c/o DCT Industrial Trust Inc.
YRC
NAT #4 - Sun Valley CA - Terminal C4
3,648,379.41
YRC Worldwide Inc.
GPT Deer Park Terminal Owner LLC c/o Gramercy Property Trust
YRC
NAT #5 - Deer Park NY - Terminal C4
2,179,445.82
YRC Worldwide Inc.
Terreno Clawiter LLC c/o Cassidy Turley
YRC
NAT #5 - Hayward/Okland CA - Terminal C4
3,756,728.40
YRC Worldwide Inc.
Prologis Targeted US Logistics Fund, LP
YRC
NAT #5 - Tacoma WA - Terminal C4
2,727,643.28
YRC Worldwide Inc.
Estes Express Lines
YRC
Estes - Charlotte, NC - Terminal C4
5,586,472.44
YRC Worldwide Inc.
Estes Express Lines
UHL
Estes - Coon Rapids - Terminal C4
4,645,616.92
YRC Worldwide Inc.
Estes Express Lines (G. I. Trucking Company)
URD
Estes - Eugene, OR - Terminal C4
1,293,636.81
YRC Worldwide Inc.
Estes Terminals LLC
UHL
Estes - Joilet - Terminal C4
7,249,164.66
YRC Worldwide Inc.
Estes Express Lines
YRC
Estes - Kearny, NJ - Terminal C4
7,446,011.87


    79

--------------------------------------------------------------------------------




Grantor / Lessee
Lessor
Operating Company
Location/Description
Balance as of 1/31/14
YRC Worldwide Inc.
Estes Express Lines
YRC
Estes - Lake Park, GA - Terminal C4
3,834,690.79
YRC Worldwide Inc.
Estes Express Lines, Inc.
UHL
Estes - Milwaukee - Terminal C4
4,553,172.52
YRC Worldwide Inc.
Estes Express Lines
YRC
Estes - Morrisville, NC - Terminal C4
2,166,992.91
YRC Worldwide Inc.
Estes Express Lines (G. I. Trucking Company)
URD
Estes - Redmond, OR - Terminal C4
638,874.55
YRC Worldwide Inc.
Estes Terminals LLC
UHL
Estes - Rockford - Terminal C4
3,717,940.43
YRC Worldwide Inc.
Estes Express Lines, Inc.
UHL
Estes - South Bend - Terminal C4
4,660,177.30
YRC Worldwide Inc.
Estes Terminals LLC
YRC
Estes - Sparks, NV - Terminal C4
5,104,767.77
YRC Worldwide Inc.
Estes Express Lines (G. I. Trucking Company)
URD
Estes - Tacoma, WA - Terminal C4
5,615,755.75
YRC Worldwide Inc.
Estes Express Lines
URD
Estes - Three Forks, MT - Terminal C4
309,384.59
YRC Worldwide Inc.
Estes Express Lines
UHL
Estes - Tomah Monroe County - Terminal C4
1,137,914.92
YRC Worldwide Inc.
Estes Express Lines
YRC
Estes - Wichita, KS - Terminal C4
1,190,145.94
YRC Worldwide Inc.
NATMI National San Bernardino, LP
YRC
Centerpoint - San Bernardino CA - Terminal C4
8,648,015.83
YRC Worldwide Inc.
EXOL Properties, LLC
URD
EXOL - Boise ID - Terminal C4
1,034,275.43
YRC Worldwide Inc.
EXOL Properties, LLC
YRC
EXOL - Meridian ID - Terminal C4
1,462,257.79
YRC Worldwide Inc.
Freight Line Properties LLC
YRC
Freight Line - Salt Lake City, UT - Terminal C4
2,949,166.55
YRC Worldwide Inc.
Kestrel Crossdock LLC
URD
Kestrel Crossdock - Missoula, MT - Terminal C4
1,293,227.68


    80

--------------------------------------------------------------------------------




Grantor / Lessee
Lessor
Operating Company
Location/Description
Balance as of 1/31/14
YRC Worldwide Inc.
Mad Acquisitions, LLC
YRC
Other - Roanoke, VA - Terminal C4
633,638.46
YRC Worldwide Inc.
RLR Investments, LLC (Attn: Corp Legal Dept)
UHL
RLR - Appleton WI - Terminal C4
3,380,468.85
YRC Worldwide Inc.
RLR Investments LLC (Attn: Corp Legal Dept)
YRC
RLR - Atlanta GA - Terminal C4
6,924,155.14
YRC Worldwide Inc.
RL Roberts LLC (Attn: Corp Legal Dept)
YRC
RLR - Chicago West IL - Terminal C4
3,796,028.10
YRC Worldwide Inc.
RLF Booth SPE, LLC
YRC
RLR - Kansas City, MO - Terminal C4
4,931,781.34
YRC Worldwide Inc.
R. L. Roberts, LLC
NPM
RLR - Scranton PA - Terminal C4
1,489,923.38
YRC Worldwide Inc.
ProLogis Targeted U.S. Logistics Fund, L.P. (Attn: Diane Obringer)
YRC
SSF - San Francisco CA - Terminal C4
6,943,267.76
YRC Worldwide Inc.
RLR Investments LLC
URD
TAC - Spokane WA (URD) - Terminal C4
1,477,082.54
YRC Worldwide Inc.
TAC Spokane, LLC
YRC
TAC - Spokane, WA - Terminal C4
975,798.60
YRC Worldwide Inc.
Thunderbolt Management Group Inc (Attn Barry Jenkins)
YRC
Thunderbolt Colorado Springs CO - Terminal C4
639,191.61
YRC Worldwide Inc.
Dauntless ULC c/o Crown Enterprises
YRC
Other - Mississauga/Toronto Canada - Terminal C4
9,229,920.84
YRC Worldwide Inc.
Price Property and Investments LLC and Green-Blue 1818 LLC
YRC
Tower and 5200 Building - Terminal C4
20,368,745.70
YRC Worldwide Inc.
GPT Elkridge Terminal Owner LLC c/o Gramercy Property Trust Inc.
NPM
SE - Elkridge/Baltimore MD - Terminal C4
5,210,767.90
YRC Worldwide Inc.
Southeastern Freight Lines, Inc.
YRC
SE - Lubbock TX - Terminal C4
946,780.16
YRC Worldwide Inc.
A. Duie Pyle, Inc.
NPM
SE - Maspeth - Terminal C4
11,049,181.97
YRC Worldwide Inc.
A. Duie Pyle, Inc.
NPM
SE - Newburgh - Terminal C4
2,734,071.72


    81

--------------------------------------------------------------------------------




Grantor / Lessee
Lessor
Operating Company
Location/Description
Balance as of 1/31/14
YRC Worldwide Inc.
Southeastern Freight Lines, Inc.
YRC
SE - Odessa TX - Terminal C4
557,574.47
YRC Worldwide Inc.
Southeastern Freight Lines, Inc.
YRC
SE - Amarillo, TX - Terminal C4
1,240,096.86
YRC Worldwide Inc.
Southeastern Freight Lines, Inc.
YRC
SE - McAllen, TX - Terminal C4
1,479,453.46
YRC Worldwide Inc.
Southeastern Freight Lines, Inc.
YRC
SE - Miami, FL - Terminal C4
10,574,256.99
YRC Worldwide Inc.
Southeastern Freight Lines, Inc.
YRC
SE - Tulsa - Terminal C4
1,374,813.83
YRC Worldwide Inc.
Southeastern Freight Lines, Inc.
YRC
SE - Van Buren - Terminal C4
620,383.41
YRC Worldwide Inc.
A. Duie Pyle, Inc.
YRC
SE - Westbrook (Portland, ME) - Terminal C4
742,826.07
YRC Worldwide Inc.
A. Duie Pyle, Inc.
YRC
SE - Williston - Terminal C4
879,862.09
YRC Inc.
Clean Energy Finance, LLC
YRC
(4) 2011 Peterbuilt LNG 384 Series Tractors
231,502.46
YRC Enterprise Services, Inc.
Kronos
YRC
HRIS Workforce Software
910,335.59



Letters of Credit
Issuing Bank
LOC #
Beneficiary
Letter of Credit Total
SunTrust Bank
F844353
Old Republic Insurance Company
$132,243,850.00
SunTrust Bank
F856462
National Union Fire Insurance Company of Pittsburgh, PA, et al
$9,900,000.00


    82

--------------------------------------------------------------------------------




Issuing Bank
LOC #
Beneficiary
Letter of Credit Total
Wells Fargo Bank, N.A.
517615P
Hartford Fire Insurance Co.
$450,000.00
Wells Fargo Bank, N.A.
IS0014715U
QBE Insurance Corporation
$878,775.00
JPMorgan Chase Bank, N.A.
CPCS-742627
Bank of America, National Association, Canada Branch, FIA Card Services,
National Association
$2,710,000.00
JPMorgan Chase Bank, N.A.
CPCS-793046
Liberty Mutual Insurance Company
$8,000,000.00
JPMorgan Chase Bank, N.A.
CPCS-918562
Safety National Casualty Corporation
$3,000,000.00
JPMorgan Chase Bank, N.A.
TFTS-239248
Westchester Fire Insurance Company
$4,060,000.00
JPMorgan Chase Bank, N.A.
TFTS-271022
ExxonMobil Oil Corporation
$150,000.00
JPMorgan Chase Bank, N.A.
TFTS-333618
Macquarie Equipment Finance, LLC
$3,860,000.00
JPMorgan Chase Bank, N.A.
TFTS-359598
Canadian National Railway Company
$100,000.00
JPMorgan Chase Bank, N.A.
TFTS-777114
Truman Arnold Companies
$480,000.00
JPMorgan Chase Bank, N.A.
TFTS-780064
Musket Corporation
$1,500,000.00
JPMorgan Chase Bank, N.A.
TFTS-780065
Southern Counties Oil Co., a CA limited partnership
$250,000.00


    83

--------------------------------------------------------------------------------




Issuing Bank
LOC #
Beneficiary
Letter of Credit Total
JPMorgan Chase Bank, N.A.
TFTS-796000
Mansfield Oil Company of Gainesville, Inc.
$450,000.00





•    

    84

--------------------------------------------------------------------------------






Schedule 7.05 Asset Sales


•
Sale of property located at 2385 Route 715, Tannersville, PA 18372.

•
Sale of property located at 9711 State Avenue, Kansas City, Wyandotte County,
Kansas

•
Sale of property located at 9717 State Avenue, Kansas City, Wyandotte County,
Kansas

•
Sale of preferred shares of Newgistics, Inc.





--------------------------------------------------------------------------------








Schedule 7.08 Transactions with Affiliates




Included by reference are all transactions with affiliates provided for in the
10-Q filed on November 12, 2013 and the 10-K filed on February 21, 2013 by YRC
Worldwide Inc.



    86

--------------------------------------------------------------------------------






Schedule 7.09 Certain Contractual Obligations


Included by reference are all contractual obligations provided for in the 10-Q
filed on November 12, 2013 and the 10-K filed on February 21, 2013 by YRC
Worldwide Inc.






